[ex1033bmocreditagreement001.jpg]
EXECUTION VERSION CREDIT AGREEMENT Dated as of July 21, 2017 among ROADRUNNER
TRANSPORTATION SYSTEMS, INC., as a Borrower and THE SUBSIDIARIES OF ROADRUNNER
TRANSPORTATION SYSTEMS, INC. SIGNATORY HERETO AS SUBSIDIARY GUARANTORS, each as
a Guarantor, and CERTAIN FINANCIAL INSTITUTIONS, as Lenders, and BMO HARRIS BANK
N.A., as Administrative Agent and Swing Line Lender, and BMO CAPITAL MARKETS,
and JPMORGAN CHASE BANK, N.A., as Joint Lead Arrangers and Joint Book Runners
AmericasActive:9267372.25



--------------------------------------------------------------------------------



 
[ex1033bmocreditagreement002.jpg]
i TABLE OF CONTENTS Page ARTICLE I DEFINITIONS AND ACCOUNTING TERMS
................................................................. 1 1.01 Defined
Terms
.............................................................................................................................
1 1.02 Other Interpretive
Provisions.....................................................................................................
51 1.03 Accounting Terms
.....................................................................................................................
51 1.04 Uniform Commercial Code
.......................................................................................................
52 1.05 Rounding
...................................................................................................................................
52 1.06 Times of Day
.............................................................................................................................
52 1.07 Letter of Credit Amounts
...........................................................................................................
52 ARTICLE II THE COMMITMENTS AND CREDIT EXTENSIONS
............................................... 53 2.01 Loan Commitments
...................................................................................................................
53 2.02 Borrowings, Conversions and Continuations of Loans
............................................................. 56 2.03 Letters of
Credit
.........................................................................................................................
57 2.04 Swing Line Loans
......................................................................................................................
64 2.05 Repayment of Loans
..................................................................................................................
66 2.06 Prepayments
..............................................................................................................................
67 2.07 Termination or Reduction of Commitments
..............................................................................
70 2.08 Interest
.......................................................................................................................................
71 2.09 Fees
............................................................................................................................................
71 2.10 Computation of Interest and Fees
..............................................................................................
72 2.11 Evidence of Debt
.......................................................................................................................
73 2.12 Payments Generally; the Administrative Agent’s Clawback
.................................................... 73 2.13 Sharing of Payments
by Lenders
...............................................................................................
75 2.14 Settlement Among Lenders
.......................................................................................................
76 2.15 Nature and Extent of Each Borrower’s Liability
....................................................................... 76 2.16
Cash Collateral
..........................................................................................................................
79 2.17 Defaulting Lenders
....................................................................................................................
80 2.18 Increase in Revolving Credit
Commitments..............................................................................
82 2.19 Designation of Subsidiaries as Unrestricted Subsidiaries
......................................................... 84 ARTICLE III TAXES,
YIELD PROTECTION AND ILLEGALITY ................................................
84 3.01
Taxes..........................................................................................................................................
84 3.02 Illegality
.....................................................................................................................................
88 3.03 Inability to Determine Rates
......................................................................................................
88 3.04 Increased Costs; Reserves on LIBOR Loans
............................................................................. 88
3.05 Compensation for
Losses...........................................................................................................
90



--------------------------------------------------------------------------------



 
[ex1033bmocreditagreement003.jpg]
ii 3.06 Mitigation Obligations; Replacement of Lenders
...................................................................... 91
ARTICLE IV SECURITY AND ADMINISTRATION OF COLLATERAL
..................................... 91 4.01 Security
......................................................................................................................................
91 4.02 Collateral Administration
..........................................................................................................
91 4.03 After Acquired Property; Further Assurances
........................................................................... 93
4.04 Cash Management
.....................................................................................................................
94 4.05 Information Regarding Certain Collateral
.................................................................................
95 ARTICLE V CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
........................................ 96 5.01 Conditions of Initial Credit
Extension
.......................................................................................
96 5.02 Conditions to all Credit Extensions
...........................................................................................
98 ARTICLE VI REPRESENTATIONS AND WARRANTIES
............................................................... 99 6.01
Existence, Qualification and Power
...........................................................................................
99 6.02 Authorization; No Contravention
..............................................................................................
99 6.03 Governmental Authorization; Other Consents
........................................................................ 100
6.04 Binding Effect
.........................................................................................................................
100 6.05 Financial Statements; No Material Adverse Effect
................................................................. 100 6.06
Litigation
.................................................................................................................................
100 6.07 No Default
...............................................................................................................................
101 6.08 Ownership of Property;
Liens..................................................................................................
101 6.09 Environmental Compliance
.....................................................................................................
101 6.10 Insurance
..................................................................................................................................
102 6.11
Taxes........................................................................................................................................
102 6.12 ERISA Compliance
.................................................................................................................
102 6.13 Subsidiaries and Equity Interests
.............................................................................................
103 6.14 Margin Regulations; Investment Company Act
...................................................................... 103 6.15
Disclosure
................................................................................................................................
103 6.16 Compliance with Laws
............................................................................................................
104 6.17 Intellectual Property; Licenses, Etc
.........................................................................................
104 6.18 Labor Matters
..........................................................................................................................
104 6.19 Deposit Accounts, Securities Accounts and Commodity Accounts
........................................ 104 6.20 Accounts
..................................................................................................................................
105 6.21 Anti-Terrorism Laws and Foreign Asset Control Regulations
................................................ 106 6.22 Brokers
....................................................................................................................................
107 6.23 Customer and Trade Relations
................................................................................................
107 6.24 Material Contracts
...................................................................................................................
107 6.25 Casualty
...................................................................................................................................
107



--------------------------------------------------------------------------------



 
[ex1033bmocreditagreement004.jpg]
iii 6.26 Senior Indebtedness
.................................................................................................................
107 6.27 Relations with Vendors and Customers
...................................................................................
107 6.28 Aircraft Parts
...........................................................................................................................
108 6.29 Rolling Stock
...........................................................................................................................
108 6.30 Aircraft Matters.
......................................................................................................................
108 6.31 No Agency Relationship
..........................................................................................................
109 ARTICLE VII AFFIRMATIVE COVENANTS
..................................................................................
109 7.01 Financial Statements
................................................................................................................
110 7.02 Borrowing Base Certificate; Other Information
...................................................................... 110 7.03
Notices
.....................................................................................................................................
112 7.04 Payment of Obligations
...........................................................................................................
113 7.05 Preservation of Existence, Etc
.................................................................................................
113 7.06 Maintenance of Properties
.......................................................................................................
114 7.07 Maintenance of Insurance; Condemnation Proceeds
............................................................... 114 7.08
Compliance with Laws
............................................................................................................
115 7.09 Books and Records
..................................................................................................................
115 7.10 Inspection Rights and Appraisals; Meetings with the Administrative
Agent .......................... 115 7.11 Use of Proceeds
.......................................................................................................................
116 7.12 New Subsidiaries
.....................................................................................................................
116 7.13 Compliance with ERISA
.........................................................................................................
117 7.14 Further Assurances
..................................................................................................................
117 7.15 Licenses
...................................................................................................................................
118 7.16 Environmental Laws
................................................................................................................
118 7.17 Leases, Mortgages and Third-Party Agreements
..................................................................... 118 7.18
Material Contracts
...................................................................................................................
119 7.19 Treasury Management and Other Services
..............................................................................
119 7.20 Freight Payables
......................................................................................................................
119 7.21 Post-Closing Agreements
........................................................................................................
119 ARTICLE VIII NEGATIVE COVENANTS
.......................................................................................
120 8.01 Indebtedness
............................................................................................................................
120 8.02 Liens
........................................................................................................................................
123 8.03 Investments
..............................................................................................................................
124 8.04 Fundamental
Changes..............................................................................................................
125 8.05 Dispositions
.............................................................................................................................
126 8.06 Restricted Payments
................................................................................................................
127 8.07 Change in Nature of Business
.................................................................................................
127



--------------------------------------------------------------------------------



 
[ex1033bmocreditagreement005.jpg]
iv 8.08 Transactions with Affiliates
.....................................................................................................
127 8.09 Burdensome Agreements
.........................................................................................................
128 8.10 Use of Proceeds
.......................................................................................................................
128 8.11 Prepayment of Indebtedness; Amendment to Material Agreements
....................................... 128 8.12 Financial Covenant
..................................................................................................................
129 8.13 Creation of New Subsidiaries
..................................................................................................
129 8.14 Securities of
Subsidiaries.........................................................................................................
129 8.15 Sale and Leaseback
..................................................................................................................
129 8.16 Organization Documents; Fiscal Year
.....................................................................................
129 8.17 [Reserved]
................................................................................................................................
129 8.18 Anti-Money Laundering and Terrorism Laws and Regulations
.............................................. 129 8.19 Economic Sanctions Laws
and Regulations
............................................................................ 130
8.20 No Agency Relationship
..........................................................................................................
130 8.21 Aircraft Operations
..................................................................................................................
130 ARTICLE IX EVENTS OF DEFAULT AND REMEDIES
............................................................... 131 9.01 Events
of Default
.....................................................................................................................
131 9.02 Remedies Upon Event of Default
............................................................................................
133 9.03 Application of Funds
...............................................................................................................
133 ARTICLE X ADMINISTRATIVE AGENT
........................................................................................
135 10.01 Appointment and Authority
.....................................................................................................
135 10.02 Rights as a Lender
...................................................................................................................
135 10.03 Exculpatory Provisions
............................................................................................................
136 10.04 Reliance by the Administrative Agent
.....................................................................................
137 10.05 Delegation of Duties
................................................................................................................
137 10.06 Resignation of the Administrative Agent
................................................................................
137 10.07 Non-Reliance on the Administrative Agent and Other Lenders
.............................................. 138 10.08 No Other Duties, Etc
...............................................................................................................
138 10.09 The Administrative Agent May File Proofs of Claim; Credit Bidding
................................... 138 10.10 Collateral Matters
....................................................................................................................
139 10.11 Other Collateral Matters
..........................................................................................................
140 10.12 Credit Product Arrangement Provisions
..................................................................................
140 ARTICLE XI MISCELLANEOUS
.......................................................................................................
141 11.01 Amendments, Etc
....................................................................................................................
141 11.02 Notices; Effectiveness; Electronic Communication
................................................................ 144 11.03 No
Waiver; Cumulative Remedies
..........................................................................................
146 11.04 Expenses; Indemnity; Damage Waiver
...................................................................................
146



--------------------------------------------------------------------------------



 
[ex1033bmocreditagreement006.jpg]
v 11.05 Marshalling; Payments Set Aside
............................................................................................
149 11.06 Successors and Assigns
...........................................................................................................
149 11.07 Treatment of Certain Information; Confidentiality
................................................................. 154 11.08
Right of Setoff
.........................................................................................................................
155 11.09 Interest Rate Limitation
...........................................................................................................
155 11.10 Counterparts; Integration; Effectiveness
.................................................................................
155 11.11
Survival....................................................................................................................................
156 11.12 Severability
..............................................................................................................................
156 11.13 Replacement of Lenders
..........................................................................................................
156 11.14 Governing Law; Jurisdiction; Etc
............................................................................................
157 11.15 Waiver of Jury Trial
................................................................................................................
158 11.16 Electronic Execution of Assignments and Certain Other Documents
..................................... 158 11.17 USA PATRIOT Act Notice
.....................................................................................................
158 11.18 No Advisory or Fiduciary Responsibility
................................................................................
159 11.19 Attachments
.............................................................................................................................
159 11.20 Acknowledgement and Consent to Bail-In of EEA Financial Institutions
.............................. 159 ARTICLE XII CONTINUING GUARANTY
......................................................................................
160 12.01 Guaranty
..................................................................................................................................
160 12.02 Rights of Lenders
....................................................................................................................
160 12.03 Certain Waivers
.......................................................................................................................
160 12.04 Obligations Independent
..........................................................................................................
161 12.05 Subrogation
..............................................................................................................................
161 12.06 Termination; Reinstatement
....................................................................................................
161 12.07 Subordination
..........................................................................................................................
161 12.08 Stay of Acceleration
................................................................................................................
161 12.09 Condition of Borrowers
...........................................................................................................
161 12.10 Keepwell
..................................................................................................................................
162



--------------------------------------------------------------------------------



 
[ex1033bmocreditagreement007.jpg]
vi SCHEDULES 1.01 Existing Letters of Credit 1.02 Unrestricted Subsidiaries 1.03
Term Loan Equipment 1.04 Permitted Earn-Outs 1.05 Specified Disposition 2.01
Commitments and Applicable Percentages 4.05 Information Regarding Collateral
6.06 Litigation 6.08 Owned and Ground Lease Real Property 6.09 Environmental
Matters 6.10 Insurance 6.12 Pension Plans 6.13 Subsidiaries and Equity Interests
6.18 Labor Matters 6.19 Deposit Accounts, Securities Accounts and Commodity
Accounts 6.24 Material Contracts 6.28 Aircraft Parts Locations 6.29(a) Rolling
Stock 6.29(b) Rolling Stock Locations 6.30(a) Aircraft 6.30(b) Aircraft
Locations 7.21 Post-Closing Agreements 8.01 Existing Indebtedness 8.02 Existing
Liens 8.03 Existing Investments 8.08 Transactions with Affiliates 11.02
Addresses for Notices 11.06 Disqualified Institutions EXHIBITS Form of A-1
Revolving Credit Loan Note A-2 Term Loan Note A-3 CapX Loan Note B Compliance
Certificate C Security Agreement D Borrowing Base Certificate E Assignment and
Assumption Agreement



--------------------------------------------------------------------------------



 
[ex1033bmocreditagreement008.jpg]
1 CREDIT AGREEMENT This Credit Agreement (this “Agreement”) is entered into as
of July 21, 2017, among Roadrunner Transportation Systems, Inc., a Delaware
corporation (the “Company”), those additional Persons that are joined as a party
hereto by executing a joinder (the Company and such joined Persons each, a
“Borrower” and individually and collectively, jointly and severally, the
“Borrowers”), each of the Subsidiaries of the Company identified as “Subsidiary
Guarantors” on the signature pages to this Agreement (together with those
additional entities that hereafter become parties hereto as “Subsidiary
Guarantors” in accordance with the terms hereof, individually, a “Subsidiary
Guarantor” and collectively the “Subsidiary Guarantors”), each of the Lenders
form time to time party hereto (collectively, the “Lenders” and individually, a
“Lender”), and BMO Harris Bank N.A., as Administrative Agent, Swing Line Lender
and a Letter of Credit Issuer. Preliminary Statements A. The Borrowers have
requested that Lenders, the Swing Line Lender and the Letter of Credit Issuer
provide certain credit facilities to the Borrowers to finance their mutual and
collective business enterprise. B. Lenders are willing to provide the credit
facilities on the terms and conditions set forth in this Agreement. In
consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows: ARTICLE I DEFINITIONS AND
ACCOUNTING TERMS 1.01 Defined Terms. As used in this Agreement, the following
terms shall have the meanings set forth below: “Acceptable Appraisal” means an
appraisal conducted by an appraiser reasonably acceptable to the Administrative
Agent, with scope, procedures and results reasonably acceptable to the
Administrative Agent in its Permitted Discretion. “Account” means “accounts” as
defined in the UCC. “Account Debtor” means any Person who is obligated under or
on account of any Account. “ACH” means automated clearing house transfers.
“Acquisition” means the acquisition of (a) a controlling equity or other
ownership interest in another Person, whether by purchase of such equity or
other ownership interest or upon exercise of an option or warrant for, or
conversion of securities into, such equity or other ownership interest, or (b)
assets of another Person which constitute all or substantially all of the assets
of such Person or of a line or lines of business conducted by such Person.
“Additional Commitment Lender” has the meaning specified in Section 2.18(c).
“Adjusted Excess Availability” means Availability plus Qualified Unrestricted
Cash. “Adjustment Date” has the meaning specified in the definition of
“Applicable Margin.”



--------------------------------------------------------------------------------



 
[ex1033bmocreditagreement009.jpg]
2 “Administrative Agent” means BMO Harris Bank N.A., in its capacity as
administrative agent under any of the Loan Documents, or any successor
administrative agent. “Administrative Agent’s Office” means the Administrative
Agent’s address and, as appropriate, account as set forth on Schedule 11.02, or
such other address or account as the Administrative Agent may from time to time
notify to the Borrower Agent and the Lenders. “Administrative Questionnaire”
means an Administrative Questionnaire in a form supplied by the Administrative
Agent. “Advisory Fees” has the meaning specified in the definition of
“Consolidated EBITDA”. “Affiliate” means, with respect to a specified Person,
another Person that directly, or indirectly through one or more intermediaries,
Controls or is Controlled by or is under common Control with the Person
specified. “Agent Indemnitee” has the meaning specified in Section 11.04(c).
“Agent Indemnitee Liabilities” has the meaning specified in Section 11.04(c).
“Aggregate CapX Commitments” means, as at any date of determination thereof, the
sum of all CapX Commitments of all Lenders at such date. “Aggregate Revolving
Credit Commitments” means, as at any date of determination thereof, the sum of
all Revolving Credit Commitments of all Lenders at such date. “Agreement” has
the meaning specified in the introductory paragraph hereof. “Air Carrier” means
any Person that is an “air carrier” within the meaning of Section 40102 of Title
49 of the United States Code and holds a certificate under Section 44705 of
Title 49 of the United States Code. “Aircraft” means aircraft, aircraft engines,
and any and all Aircraft Parts which are from time to time incorporated or
installed in or attached to an aircraft or aircraft engine. “Aircraft Mortgages”
means the mortgages and/or security agreements that create or purport to create
a Lien on any Aircraft (including any aircraft engine) or Aircraft Parts in
favor of the Administrative Agent, in form for filing with the Federal Aviation
Administration and registration with the International Registry. “Aircraft
Operating Party” means USA Jet Airlines, Inc. “Aircraft Parts” means all
appliances, parts, systems, components, assemblies, rotables, instruments,
appurtenances, accessories, furnishings, seats and other equipment of whatever
nature, whether or not incorporated or installed in or attached to an aircraft
or aircraft engine, including “appliances” and “spare parts” as such terms are
defined in Section 40102 of Title 49 of the United States Code. “Aircraft Parts
Designated Location” means each location identified in Schedule 6.28 where
Aircraft Parts of a Borrower or its Subsidiaries are located.



--------------------------------------------------------------------------------



 
[ex1033bmocreditagreement010.jpg]
3 “Aircraft Permits” means all certificates, franchises, licenses,
registrations, permits, rights, designations, authorizations, exemptions,
concessions and consents necessary for each Aircraft Operating Party to operate
its Aircraft and conduct its business and operations as an Air Carrier as
conducted on the Closing Date. “Aircraft Regulations” means any law or
regulation, official directive or recommendation, mandatory requirement, or
contractual undertaking, or airworthiness requirement or limitation, which
applies to the Aircraft Operating Party or its Aircraft, including any rules or
regulations of the Federal Aviation Administration. “Aircraft Related Documents”
means any Irrevocable De-Registration and Export Request Authorization for each
Aircraft subject to an Aircraft Mortgage, and such other documents under
applicable Federal Aviation Administration requirements of Law as are necessary
to perfect the Liens created, or purported to be created, with respect to the
Aircraft. “Allocable Amount” has the meaning specified in Section 2.15(c)(ii).
“ALTA Survey” means a survey satisfactory to the Administrative Agent in its
Permitted Discretion prepared in accordance with the standards adopted by the
American Land Title Association and the American Congress on Surveying and
Mapping in 1997, known as the “Minimum Standard Detail Requirements of Land
Title Surveys” and sufficient form to satisfy the requirements of any applicable
title insurance company to provide extended coverage over survey defects and
shall also show the location of all easements, utilities, and covenants of
record, dimensions of all improvements, encroachments from any adjoining
property, and certify as to the location of any flood plain area affecting the
subject Real Property. “Annual Financial Statements” means the draft version 9
Consolidated balance sheet of the Company and its Subsidiaries as of December
31, 2016, and the related Consolidated statement of operations, stockholders’
investment and cash flows for the fiscal year of the Company and its
Subsidiaries then ended, including the notes thereto. “Anti-Corruption Laws”
shall have the meaning specified in Section 6.21. “Anti-Money Laundering Laws”
shall have the meaning specified in Section 8.18. “Applicable CapX Percentage”
means with respect to any CapX Lender at any time, such CapX Lender’s Applicable
Percentage in respect of the CapX Facility at such time. “Applicable Margin”
means with respect to any Type of Loan, the percentages per annum set forth
below, as based upon the Average Availability for the immediately preceding
fiscal quarter: Level Average Availability LIBOR Loans Base Rate Loans LIBOR
FILO Loans Base Rate FILO Loans I > $60,000,000 1.50% 0.50% 2.50% 1.50% II ≤
$60,000,000 but > $30,000,000 1.75% 0.75% 2.75% 1.75% III ≤ $30,000,000 2.00%
1.00% 3.00% 2.00% From the Closing Date until the first day of each fiscal
quarter, commencing with January 1, 2018 (the “Adjustment Date”) margins shall
be determined as if Level II were applicable. Thereafter, any increase or
decrease in the Applicable Margin resulting from a change in Average
Availability shall become effective as of each Adjustment Date based upon
Average Availability for the immediately preceding fiscal quarter.



--------------------------------------------------------------------------------



 
[ex1033bmocreditagreement011.jpg]
4 If any Borrowing Base Certificate (including any required financial
information in support thereof) of the Borrowers is not received by
Administrative Agent by the date required pursuant to Section 7.02(a), then the
Applicable Margin shall be determined as if the Average Availability for the
immediately preceding fiscal quarter is at Level III until such time as such
Borrowing Base Certificate and supporting information are received. “Applicable
Percentage” means (a) in respect of the Revolving Credit Facility, with respect
to any Revolving Credit Lender at any time, the percentage (carried out to the
ninth decimal place) of the Revolving Credit Facility, represented by the amount
of the Revolving Credit Commitment of such Revolving Credit Lender at such time;
provided that if the Aggregate Revolving Credit Commitments have been terminated
at such time, then the Applicable Percentage of each Revolving Credit Lender
shall be the Applicable Percentage of such Revolving Credit Lender immediately
prior to such termination and after giving effect to any subsequent assignments,
(b) in respect of the Term Loan Facility, with respect to any Term Lender at any
time, the percentage (carried out to the ninth decimal place) of the Term Loan
Facility represented by (i) on or prior to the Closing Date, such Term Lender’s
Term Loan Commitment at such time and (ii) thereafter, the Outstanding Amount of
such Term Lender’s Term Loans at such time, and (c) in respect of the CapX
Facility, with respect to any CapX Lender at any time, the percentage (carried
out to the ninth decimal place) of the CapX Facility represented by (i) the
undrawn amount of such CapX Lender’s CapX Commitment at such time plus (ii) the
Outstanding Amount of such CapX Lender’s CapX Loans at such time. The initial
Applicable Percentage of each Lender with respect to each Facility is set forth
opposite the name of such Lender on Schedule 2.01 or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable.
“Applicable Revolving Credit Percentage” means with respect to any Revolving
Credit Lender at any time, such Revolving Credit Lender’s Applicable Percentage
in respect of the Revolving Credit Facility at such time. “Appraised Value”
means, with respect to Eligible Equipment, the fair market value of such
Eligible Equipment as set forth in the most recent Acceptable Appraisal.
“Appropriate Lender” means, at any time, (a) with respect to any Facility, a
Lender that has a Commitment with respect to such Facility or holds a Loan under
such Facility at such time, (b) with respect to the Letter of Credit Sublimit,
(i) the Letter of Credit Issuer and (ii) if any Letters of Credit have been
issued, the Revolving Credit Lenders and (c) with respect to the Swing Line
Sublimit, (i) the Swing Line Lender and (ii) if any Swing Line Loans are
outstanding, the Revolving Credit Lenders. “Approved Fund” means any Fund that
is administered or managed by (a) a Lender, (b) an Affiliate of a Lender or (c)
an entity or an Affiliate of an entity that administers or manages a Lender.
“Arrangers” means BMO Capital and JPMorgan Chase Bank, N.A.. “Assignment and
Assumption” means an assignment and assumption entered into by a Lender and an
Eligible Assignee (with the consent of any party whose consent is required by
Section 11.06(b)), and accepted by the Administrative Agent, in substantially
the form of Exhibit E or any other form approved by the Administrative Agent.
“Assumed Indebtedness” means Indebtedness of a Person which is (a) in existence
at the time such Person becomes a Subsidiary or (b) assumed in connection with
an Investment in or Acquisition of such Person, and which, in each case, (i) has
not been incurred or created in connection with, or in anticipation or
contemplation of, such Person becoming a Subsidiary, (ii) only such Person (or
its Subsidiaries so



--------------------------------------------------------------------------------



 
[ex1033bmocreditagreement012.jpg]
5 acquired) are obligors with respect to such Indebtedness, (iii) such
Indebtedness is not a revolving loan facility; and (iv) such Indebtedness is not
secured by any Liens on Accounts or Aircraft Parts. “Attributable Indebtedness”
means, on any date, (a) in respect of any Capital Lease of any Person, the
capitalized amount thereof that would appear on a balance sheet of such Person
prepared as of such date in accordance with GAAP, (b) in respect of any
Synthetic Lease Obligation, the capitalized amount of the remaining lease
payments under the relevant lease that would appear on a balance sheet of such
Person prepared as of such date in accordance with GAAP if such lease were
accounted for as a Capital Lease, and (c) in respect of any sale and leaseback
transaction, the present value (discounted at the implied interest rate in such
transaction compounded annually) of the total obligations of the lessee for
rental payments during the remaining term of the lease included in such sale and
leaseback transaction (including any period for which such lease has been
extended or may, at the option of the lessor, be extended). “Auditor” has the
meaning specified in Section 7.01(a). “Auto-Extension Letter of Credit” has the
meaning specified in Section 2.03(b)(iii). “Availability” means (a) the Maximum
Borrowing Amount minus (b) Total Revolving Credit Outstandings. In calculating
Availability at any time and for any purpose under this Agreement, the Borrower
Agent, on behalf of the Borrowers, shall certify to the Administrative Agent
that all accounts payable and Taxes are being paid on a timely basis consistent
with past practices (absent which the Administrative Agent may establish a
Reserve therefor). “Availability Period” means (a) in respect of the Revolving
Credit Facility, the period from the Closing Date to the Revolving Credit
Termination Date and (b) in respect of the CapX Facility, the period from the
Closing Date to the earliest of (i) the date that is four (4) years after the
Closing Date, (ii) the Maturity Date and (iii) the date on which the CapX Loans
under this Agreement have been declared or have automatically become due and
payable (whether by acceleration or otherwise). “Availability Reserves” means,
without duplication of any other Reserves or items that are otherwise addressed
or excluded through eligibility criteria, such reserves as the Administrative
Agent from time to time determines in its Permitted Discretion as being
appropriate (a) to reflect the impediments to the Administrative Agent’s ability
to realize upon the Collateral consisting of Eligible Accounts or Eligible
Aircraft Parts, (b) to reflect sums that any Loan Party could reasonably be
expected to be required to pay under any Section of this Agreement or any other
Loan Document (including taxes, assessments, insurance premiums, or, in the case
of leased assets, rents or other amounts payable under such leases) and has
failed to pay in a timely manner consistent with past practice, (c) to reflect
amounts for which claims are reasonably expected to be asserted against the
Collateral, the Administrative Agent or the Lenders or (d) to reflect criteria,
events, conditions, contingencies or risks which adversely affect any component
of the Borrowing Base, or the assets, business, financial performance or
financial condition of any Loan Party. Without limiting the generality of the
foregoing, Availability Reserves may include (but are not limited to) reserves
based on (but without duplication of other reserves or adjustments): (i) Rent
and Charge Reserves; (ii) customs duties, and other costs to release Aircraft
Parts which is being imported into the United States; (iii) outstanding Taxes
and other governmental charges, including, without limitation, ad valorem, real
estate, personal property, sales, and other Taxes which could reasonably be
expected to have priority over the interests of the Administrative Agent in the
Collateral; (iv) salaries, wages and benefits due to employees of any Loan Party
(including amounts for employee wage claims for earned wages, vacation pay,
health care reimbursements and other amounts due under Wisconsin wage lien law,
Wis. Stat 109.01, et seq., or any similar state or local law); (v) any
liabilities that are or could reasonably be expected to



--------------------------------------------------------------------------------



 
[ex1033bmocreditagreement013.jpg]
6 become secured by Liens on the Collateral (including Permitted Liens) which
could reasonably be expected to have priority over the Liens or interests of the
Administrative Agent in the Collateral; (vi) Credit Product Reserves; (vii)
reserves with respect to the salability of Eligible Aircraft Parts or which
reflect such other factors as affect the market value of the Eligible Aircraft
Parts, including obsolescence, seasonality, shrink (i.e., lost, misplaced,
stolen, or is otherwise unaccounted for), vendor chargebacks, imbalance, change
in Aircraft Parts character, composition or mix, markdowns and out of date
and/or expired Aircraft Parts; (viii) [reserved]; (ix) brokers fees; (x) the
Dilution Reserve; and (xi) reserves in the amount of all unpaid annual tag and
title fees in respect of Rolling Stock constituting Collateral. “Average
Availability” means for any period, the average daily amount of Availability
during such period. “Bail-In Action” means the exercise of any Write-Down and
Conversion Powers by the applicable EEA Resolution Authority in respect of any
liability of an EEA Financial Institution. “Bail-In Legislation” means, with
respect to any EEA Member Country implementing Article 55 of Directive
2014/59/EU of the European Parliament and of the Council of the European Union,
the implementing law for such EEA Member Country from time to time which is
described in the EU Bail-In Legislation Schedule. “Bankruptcy Code” means Title
11 of the United States Code. “Base Rate” means, for any day, a fluctuating rate
per annum equal to the highest of (a) the rate of interest announced by BMO from
time to time as its prime rate for such day (with any change in such rate
announced by BMO taking effect at the opening of business on the day specified
in the public announcement of such change); (b) the Federal Funds Rate for such
day, plus 0.50%; or (c) the LIBOR Rate for a one month Interest Period plus
1.00%. In no event shall Base Rate be less than 0%. “Base Rate CapX Loan” means
a segment of a CapX Loan that bears interest based on the Base Rate. “Base Rate
Loan” means a Base Rate Revolving Credit Loan, a Base Rate Term Loan, or a Base
Rate CapX Loan. “Base Rate Revolving Credit Loan” means a Revolving Credit Loan
that bears interest based on the Base Rate. “Base Rate Term Loan” means a
segment of a Term Loan that bears interest based on the Base Rate. “Blocked
Person” shall have the meaning specified in Section 6.21. “BMO” means BMO Harris
Bank N.A. “BMO Capital” means BMO Capital Markets. “Board of Directors” means,
with respect to any Person, (a) in the case of any corporation, the board of
directors of such Person or any committee thereof duly authorized to act on
behalf of such board, (b) in the case of any limited liability company, the
board of managers or board of directors or sole member or manager of such Person
or any Person or any committee thereof duly authorized to act on behalf of such



--------------------------------------------------------------------------------



 
[ex1033bmocreditagreement014.jpg]
7 board, (c) in the case of any partnership, the Board of Directors of a general
partner of such Person and (d) in any other case, the functional equivalent of
the foregoing. “Borrower Agent” has the meaning specified in Section 2.15(g).
“Borrowers” has the meaning specified in the introductory paragraph hereto.
“Borrower Materials” has the meaning specified in Section 7.02. “Borrowing”
means any of (a) a Revolving Credit Borrowing, (b) a Term Borrowing (c) a Swing
Line Borrowing, or (d) a CapX Borrowing, as the context may require. “Borrowing
Base” means, at any time of calculation, an amount equal to: (a) the Value of
Eligible Credit Enhanced Accounts (less all cash received but not yet applied in
respect of such Eligible Credit Enhanced Accounts) multiplied by 90%; plus (b)
the Value of Eligible Accounts other than Eligible Credit Enhanced Accounts
(less all cash received but not yet applied in respect of such Eligible
Accounts) multiplied by 85%; plus (c) the lesser of (i) the Value of Eligible
Unbilled Accounts multiplied by 85% and (ii) $30,000,000; plus (d) the lesser of
(i) the Value of Eligible Foreign Accounts (less all cash received but not yet
applied in respect of such Eligible Accounts) multiplied by 85% and (ii)
$5,000,000; plus (e) the least of (i) the NOLV of Eligible Aircraft Parts
multiplied by 85%, (ii) the Cost of Eligible Aircraft Parts multiplied by 85%,
and, (iii) $10,000,000; plus (f) the FILO Amount; minus (g) the amount of all
Availability Reserves. The term “Borrowing Base” and the calculation thereof
shall not include any assets or property acquired in an Acquisition or otherwise
outside the Ordinary Course of Business unless (i) if so required by the
Administrative Agent in its Permitted Discretion, the Administrative Agent has
conducted Field Exams and appraisals reasonably required by it (with results
reasonably satisfactory to the Administrative Agent) and (ii) the Person owning
such assets or property shall be a (directly or indirectly) wholly-owned
Domestic Subsidiary of the Company and have become a Loan Party; provided that
Accounts acquired in connection with any Permitted Acquisition may be included
in the Borrowing Base prior to a Field Exam so long as (x) a Field Exam is
completed within 60 days of such Permitted Acquisition and (y) the aggregate
amount of such Accounts attributable to the Borrowing Base prior to such Field
Exam (after giving effect to the applicable advance rate) shall not exceed 10%
of the sum of clauses (a)-(e) hereof). “Borrowing Base Certificate” means a
certificate, in the form of Exhibit D hereto and otherwise satisfactory to
Administrative Agent, by which Loan Parties certify calculation of the Borrowing
Base. “Business Day” means any day other than a Saturday, Sunday or other day on
which commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state of Illinois, and, if such day relates to any interest rate
settings as to a LIBOR Loan, any fundings, disbursements, settlements and



--------------------------------------------------------------------------------



 
[ex1033bmocreditagreement015.jpg]
8 payments in respect of any such LIBOR Loan, or any other dealings to be
carried out pursuant to this Agreement in respect of any such LIBOR Loan, means
any such day that is also a London Banking Day. “Capital Leases” means all
leases that have been or should be, in accordance with GAAP, recorded as
capitalized leases. “CapX Borrowing” means a borrowing consisting of
simultaneous CapX Loans of the same Type and, in the case of LIBOR Loans, having
the same Interest Period, made by each of the CapX Lenders pursuant to Section
2.01(c). “CapX Commitment” means $35,000,000; provided that the maximum amount
of Aircraft financed with CapX Loans shall not exceed $5,000,000 in the
aggregate. “CapX Commitment Termination Date” means the earliest to occur of (a)
July 21, 2021; (b) the date on which the CapX Commitment is fully drawn upon;
(c) the date on which the CapX Commitment is terminated pursuant to Section
9.02; or (d) the Facility Termination Date. “CapX Credit Exposure” means, as to
any Lender at any time, the aggregate principal amount at such time of its
outstanding CapX Loans. “CapX Equipment” means Rolling Stock and Aircraft. “CapX
Facility” means the facility described in Section 2.01(c), providing for CapX
Loans to the Borrowers by the CapX Lenders. “CapX Lender” means each Lender that
has a CapX Commitment, or following termination of the CapX Commitment, has CapX
Credit Exposure. “CapX Loan” means a Base Rate Loan or a LIBOR Loan made to the
Borrowers pursuant to Section 2.01(c). “CapX Loan Note” means a promissory note
made by the Borrowers in favor of a CapX Lender evidencing CapX Loans made by
such CapX Lender, substantially in the form of Exhibit A-3. “CapX Unused
Facility Amount” means the daily amount of the Aggregate CapX Commitments. “CapX
Unused Fee” has the meaning specified in Section 2.09(b). “Cash Collateralize”
means to pledge and deposit with or deliver to the Administrative Agent, (a) for
the benefit of one or more of the Letter of Credit Issuer or the Revolving
Credit Lenders, as collateral for Letter of Credit Obligations or obligations of
the Revolving Credit Lenders to fund participations in respect of Letter of
Credit Obligations, cash or deposit account balances or, if the Administrative
Agent and the Letter of Credit Issuer shall agree in their sole discretion,
other credit support, in each case pursuant to documentation in form and
substance reasonably satisfactory to the Administrative Agent and the Letter of
Credit Issuer or (b) for the benefit of the Administrative Agent, as collateral
for Protective Advances or Swing Line Loans that have not been refunded by the
Revolving Credit Lenders, cash or deposit account balances or, if the
Administrative Agent shall agree in its sole discretion, other credit support,
in each case pursuant to documentation in form and substance reasonably
satisfactory to the Administrative Agent, or (c) for the benefit of the Secured
Parties during the continuance of an Event of Default or in connection with the
Payment in Full, as collateral for any Obligations that are due or may become
due, cash or deposit account balances or, if the Administrative Agent shall
agree in its sole discretion, other credit support, in



--------------------------------------------------------------------------------



 
[ex1033bmocreditagreement016.jpg]
9 each case pursuant to documentation in form and substance satisfactory to the
Administrative Agent. “Cash Collateral” shall have a meaning correlative to the
foregoing and shall include the proceeds of such cash collateral and other
credit support. “Cash Equivalents” means any of the following types of property,
to the extent owned by the Company or any of its Subsidiaries free and clear of
all Liens (other than Liens created under the Security Instruments): (a) cash,
denominated in Dollars or Canadian dollars; (b) marketable direct obligations of
the government of the United States or any agency or instrumentality thereof, or
obligations the timely payment of principal and interest on which are fully and
unconditionally guaranteed by the government of the United States or any state
or municipality thereof, in each case (other than in the case of the United
States government or any agency thereof) so long as such obligation has an
investment grade rating by S&P or Moody’s; (c) commercial paper rated at least
P-2 (or the then equivalent grade) by Moody’s or A-2 (or the then equivalent
grade) by S&P, or carrying an equivalent rating by a nationally recognized
rating agency if at any time neither Moody’s nor S&P shall be rating such
obligations; (d) insured certificates of deposit or bankers’ acceptances of, or
time deposits with any Lender or with any commercial bank that (i) is a member
of the Federal Reserve System, (ii) issues (or the parent of which issues)
commercial paper rated as described in the first portion of clause (c) above,
(iii) is organized under the laws of the United States or of any state thereof
and (iv) has combined capital and surplus of at least $250,000,000; (e) readily
marketable general obligations of any corporation organized under the laws of
any state of the United States of America, payable in the United States of
America, expressed to mature not later than twelve months following the date of
issuance thereof and rated A or better by S&P or A3 or better by Moody’s; and
(f) readily marketable shares of investment companies or money market funds
that, in each case, invest solely in the foregoing Investments described in
clauses (a) through (e) above. “CERCLA” means the Comprehensive Environmental
Response, Compensation and Liability Act of 1980. “CERCLIS” means the
Comprehensive Environmental Response, Compensation and Liability Information
System maintained by the U.S. Environmental Protection Agency. “CFC” has the
meaning specified in the definition of “Excluded Subsidiary”. “CFCHC” has the
meaning specified in the definition of “Excluded Subsidiary”. “Change in Law”
means the occurrence, after the date of this Agreement, of any of the following:
(a) the adoption or taking effect of any law, rule, regulation or treaty, (b)
any change in any law, rule, regulation or treaty or in the administration,
interpretation, implementation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, rule, guideline or
directive (whether or not having the force of law) by any Governmental
Authority; provided that notwithstanding anything herein to the contrary, (x)
the Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith and
(y) all requests,



--------------------------------------------------------------------------------



 
[ex1033bmocreditagreement017.jpg]
10 rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a “Change in
Law”, regardless of the date enacted, adopted or issued. “Change of Control”
means an event or series of events after the date of this Agreement by which:
(a) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Exchange Act, but excluding any employee benefit plan of the Company or
its Subsidiaries, and any person or entity acting in its capacity as trustee,
agent or other fiduciary or administrator of any such plan) becomes the
“beneficial owner” (as defined in Rules 13d-4 and 13d-6 under the Exchange Act,
except that a person or group shall be deemed to have “beneficial ownership” of
all securities that such person or group has the right to acquire (such right,
an “option right”), whether such right is exercisable immediately or only after
the passage of time), directly or indirectly, of 35% or more of the Voting Stock
of the Company on a fully- diluted basis (and taking into account all such
Voting Stock that such person or group has the right to acquire pursuant to any
option right); or (b) during any period of 24 consecutive months, a majority of
the members of the board of directors or other equivalent governing body of the
Company cease to be composed of individuals (i) who were members of that board
or equivalent governing body on the first day of such period, (ii) whose
election or nomination to that board or equivalent governing body was approved
by individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body; (c) the Company shall fail
to own and control, beneficially and of record (directly or indirectly), 100% of
the issued and outstanding Equity Interests of each of any other Loan Party,
except where such failure is the result of a transaction permitted under the
Loan Documents; or (d) any “change of control” or similar event under the
Permitted Term Debt. “Closing Date” means the first date all the conditions
precedent in Section 5.01 are satisfied or waived in accordance with Section
11.01 (or, in the case of Section 5.01(b), waived by the Person entitled to
receive the applicable payment), which date is July 21, 2017. “Code” means the
Internal Revenue Code of 1986. “Collateral” means, collectively, certain
property of the Loan Parties or any other Person in which the Administrative
Agent or any Secured Party is granted a Lien under any Security Instrument as
security for all or any portion of the Obligations or any other obligation
arising under any Loan Document. “Commitment” means a Term Loan Commitment, a
Revolving Credit Commitment, or a CapX Commitment, as the context may require.
“Commitment Increase” has the meaning specified in Section 2.18(a). “Committed
Loan Notice” means a notice of (a) a Borrowing, (b) a conversion of Loans from
one Type to the other, or (c) a continuation of LIBOR Loans, in each case,
described in Section 2.02.



--------------------------------------------------------------------------------



 
[ex1033bmocreditagreement018.jpg]
11 “Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute. “Company” has
the meaning specified in the introductory paragraph hereto. “Compliance
Certificate” means a certificate substantially in the form of Exhibit B.
“Concentration Account” has the meaning specified in Section 4.04(b).
“Conforming Credit Product Obligations” means Credit Product Obligations (a)
established pursuant to a Credit Product Notice delivered at a time no Event of
Default shall be continuing and (b) up to a maximum amount (or, in the case of
Credit Product Obligations arising under Swap Contracts, the Swap Termination
Value thereunder) specified in such Credit Product Notice (whether delivered to
establish or increase the amount thereof) to the extent that no Overadvance
would exist if a Credit Product Reserve were established therefore on the date
of such Credit Product Notice. “Consolidated” means the consolidation, in
accordance with GAAP, of the financial condition or operating results of such
Person and its Subsidiaries. “Consolidated Capital Expenditures” means, with
respect to the Company and its Restricted Subsidiaries on a Consolidated basis,
for any period the sum of (without duplication) all expenditures (whether paid
in cash or accrued as liabilities) by the Company or any Restricted Subsidiary
during such period for items that would be classified as “property, plant or
equipment” or comparable items on the Consolidated balance sheet of the Company
and its Restricted Subsidiaries, including without limitation all transactional
costs incurred in connection with such expenditures provided the same have been
capitalized; provided that Consolidated Capital Expenditures shall exclude any
capital expenditures (a) financed with Indebtedness permitted hereunder other
than Loans, (b) made with (i) Net Cash Proceeds from any Disposition described
in Section 8.05(b) or (ii) proceeds of insurance arising from any casualty or
other insured damage or from condemnation or similar awards with respect to any
property or asset, in each case, to the extent such proceeds are reinvested
within 180 days of receipt thereof, or (c) constituting any portion of the
purchase price of a Permitted Acquisition which is accounted for as a capital
expenditure. “Consolidated EBITDA” means, for any period, Consolidated Net
Income for such period plus, without duplication and to the extent deducted in
determining such Consolidated Net Income for such period (other than with
respect to clause (i) below), (A) the sum of (a) income tax expense, (b)
interest expense, amortization or write-off of debt issuance costs and
commissions, discounts and other fees and charges associated with Indebtedness
(including the Facilities and any Indebtedness held by any of the holders of the
Company’s redeemable preferred stock (the “Investors”) and/or their Affiliates),
(c) depreciation and amortization expense, (d) non-cash charges, losses,
expenses, accruals and provisions (including but not limited to stock-based
compensation and any such non-cash items resulting from the sale of assets not
in the Ordinary Course of Business); provided that (x) any such non-cash charge,
loss, expense, accrual and provision shall be excluded to the extent that it
represents an accrual or reserve for cash expenses in any future period, (y)
with respect to any stock-based compensation, any such compensation in respect
of which stock is made available by means of stock buybacks by the Company or
any of its Restricted Subsidiaries shall be excluded, and (z) no such non-cash
charge, loss or expense relating to a write-down, write off or reserve with
respect to accounts receivable and inventory shall be taken under this clause
(d) to the extent such charge, loss or expense under this clause (d)(z), when
added to the expenses and losses added back in the calculation of Consolidated
EBITDA under clause (f) below, exceeds $1,000,000 for any such charge, loss or
expense and $5,000,000 in the aggregate for all such charges, losses and
expenses, (e) amortization of intangibles (including, but not limited to,
impairment of goodwill or intangibles), (f) any non-recurring expenses or
losses; provided that (x) unless the consent of the



--------------------------------------------------------------------------------



 
[ex1033bmocreditagreement019.jpg]
12 Administrative Agent is obtained, the amount of any such non-recurring
expense or loss, when added to the charges, losses and expenses added back in
the calculation of Consolidated EBITDA under clause (d)(z) above, in any four
(4) fiscal quarter period shall not exceed $1,000,000 for any such expense or
loss and $5,000,000 in the aggregate for all such expenses and losses and (y)
the Company must deliver to the Administrative Agent a certificate of an officer
setting forth information and calculations supporting in reasonable detail the
non-recurring nature of such expenses and losses, (g) any fees and expenses
incurred during such period in connection with any investment, permitted
divestiture, issuance of indebtedness or capital stock, or amendment or
modification of any debt instrument, in each case, to the extent not prohibited
by the Facilities, including (x) any such transactions undertaken but not
completed and any transactions consummated prior to the Closing Date and (y) any
financial advisory fees, accounting fees, legal fees and other similar advisory
and consulting fees, in each case, paid in cash during such period
(collectively, “Advisory Fees”), (h) any fees and expenses incurred in
connection with the transactions contemplated by the Facilities and/or the
Company’s Investment Agreement with the Investors, including Advisory Fees, and
(i) the amount of “run-rate” cost savings, operating expense reductions,
operating improvements and synergies that are reasonably identifiable, factually
supportable and projected by the Company in good faith to be realized as a
result thereof (calculated on a Pro Forma Basis as though such cost savings,
operating expense reductions, operating improvements and synergies had been
realized on the first day of the relevant period), net of the amount of actual
benefits realized in respect thereof; provided that (w) actions in respect of
such cost-savings, operating expense reductions, operating improvements and
synergies shall have been taken and such cost savings, operating expense
reductions, operating improvements and synergies are expected to be realized
within 12 months of the Closing Date, (x) no cost savings, operating expense
reductions, operating improvements or synergies shall be added pursuant to this
clause (i) to the extent duplicative of any expenses or charges otherwise added
to (or excluded from) Consolidated EBITDA, whether through a pro forma
adjustment or otherwise, for such period, and (y) the Company must deliver to
the Administrative Agent (i) a certificate of an authorized officer setting
forth such estimated cost-savings, operating expense reductions, operating
improvements and synergies and (ii) information and calculations supporting in
reasonable detail such estimated cost savings, operating expense reductions,
operating improvements and synergies, and (z) with respect to any four-quarter
period, the aggregate amount added back in the calculation of Consolidated
EBITDA for such period pursuant to this clause (i) shall not exceed 20% of
Consolidated EBITDA (calculated prior to giving effect to any add- backs
pursuant to this clause (i)), and (B) minus, (a) to the extent included in
determining such Consolidated Net Income for such period, the sum of (x) any
non-recurring income or gains, and (y) any other non-cash income or gains (other
than normal accruals in the Ordinary Course of Business for non-cash income or
gain that represents an accrual for cash income or gain in a future period) and
(b) any cash payments made during such period in respect of items described in
clause (d) above subsequent to the fiscal quarter in which the relevant non-cash
expenses or losses were reflected as a charge in the statement of Consolidated
Net Income, all as determined on a Consolidated basis. For the purposes of
calculating Consolidated EBITDA for any period, (i) if at any time during the
relevant period the Company shall have made any Material Disposition, the
Consolidated EBITDA for such period shall be reduced by an amount equal to the
Consolidated EBITDA (if positive) attributable to the property that is the
subject of such Material Disposition for such period or increased by an amount
equal to the Consolidated EBITDA (if negative) attributable thereto for such
period as if such Material Disposition occurred on the first day of such period,
and (ii) if during the relevant period the Company shall have made a Material
Acquisition, Consolidated EBITDA for such period shall be calculated after
giving pro forma effect thereto as if such Material Acquisition occurred on the
first day of such period; provided that any pro forma adjustments in connection
with any such Material Acquisition that increases Consolidated EBITDA as a
result of cost-savings, operating expense reductions, operating improvements and
synergies shall be subject to the limitations set forth in the definition of
Consolidated EBITDA.



--------------------------------------------------------------------------------



 
[ex1033bmocreditagreement020.jpg]
13 “Consolidated Fixed Charge Coverage Ratio” means the ratio, determined on a
Consolidated basis for the Company and its Restricted Subsidiaries for the
applicable Measurement Period, of (a) Consolidated EBITDA, minus Consolidated
Capital Expenditures, to (b) Consolidated Fixed Charges. “Consolidated Fixed
Charges” means, for any period, for the Company and its Restricted Subsidiaries
on a Consolidated basis, the sum of, without duplication, (a) Consolidated
Interest Charges paid or required to be paid in cash during such period, (b) all
principal repayments made or required to be made of Consolidated Funded
Indebtedness during such period; provided that (i) the following shall be
excluded from Consolidated Funded Indebtedness for purposes of determining
Consolidated Fixed Charges: (A) any such payments to the extent constituting a
refinancing of such Consolidated Funded Indebtedness through the incurrence of
additional Indebtedness otherwise expressly permitted under Section 8.01, (B)
repayments of Revolving Credit Loans, and (C) principal and interest payments in
respect of that certain credit facility under the Sixth Amended and Restated
Credit Agreement dated as of September 24, 2015 (as amended) among the Company,
U.S. Bank National Association, as administrative agent, and the lenders party
thereto, which such credit facility was paid in full and terminated prior to the
Closing Date and (ii) principal and interest repayments in respect of this
Agreement shall be annualized for any Measurement Period ending on or before
July 31, 2018 (e.g., for the Measurement Period ending on July 31, 2017,
multiplying such payments for the one month period then ending by 12, and for
the Measurement Period ending on August 31, 2017, multiplying such payments for
the two month period then ending by 6), (c) all Restricted Payments made in cash
during such period (excluding the redemption of shares of (x) Existing Series E
Preferred Stock with proceeds from a Specified Disposition and/or Permitted Term
Debt and/or (y) Existing Series F Preferred Stock on the Closing Date), and (d)
the aggregate amount of federal, state, local and foreign income taxes paid in
cash, in each case, of or by the Company and its Restricted Subsidiaries for the
most recently completed Measurement Period. “Consolidated Funded Indebtedness”
means, as of any date of determination, for the Company and its Restricted
Subsidiaries on a Consolidated basis, the sum of (a) the outstanding principal
amount of all obligations, whether current or long-term, for borrowed money
(including Obligations hereunder) and all obligations evidenced by bonds,
debentures, notes, loan agreements or other similar instruments, (b) all
purchase money Indebtedness, (c) all direct obligations arising under standby
and commercial letters of credit (excluding the undrawn amount thereof),
bankers’ acceptances, bank guaranties (excluding the amounts available
thereunder as to which demand for payment has not yet been made), surety bonds
(excluding the amounts available thereunder as to which demand for payment has
not yet been made) and similar instruments, (d) all obligations in respect of
the deferred purchase price of property or services (other than trade accounts
payable in the Ordinary Course of Business), (e) Attributable Indebtedness in
respect of Capital Leases and Synthetic Lease Obligations, (f) without
duplication, all Guarantees with respect to outstanding Indebtedness of the
types specified in clauses (a) through (e) above of Persons other than the
Company or any Subsidiary, and (g) all Indebtedness of the types referred to in
clauses (a) through (f) above of any partnership or joint venture (other than a
joint venture that is itself a corporation or limited liability company) in
which the Company or a Restricted Subsidiary is a general partner or joint
venturer, to the extent such Indebtedness is recourse to the Company or such
Restricted Subsidiary. “Consolidated Interest Charges” means, with respect to
the Company and its Subsidiaries for any period ending on the date of
computation thereof, the gross interest expense of the Company and its
Restricted Subsidiaries, including without limitation (a) the current amortized
portion of all fees (including fees payable in respect of any Swap Contract in
the nature of an interest rate hedge and all fees payable in respect of any
Letter of Credit) payable in connection with the incurrence of Indebtedness to
the extent included in gross interest expense and (b) the portion of any
payments made in connection with Capital Leases allocable to interest expense,
all determined on a Consolidated basis; provided, however, that Consolidated
Interest Charges shall include the amount of payments in respect of Synthetic
Lease Obligations that are in the nature of interest.



--------------------------------------------------------------------------------



 
[ex1033bmocreditagreement021.jpg]
14 “Consolidated Net Income” means, with respect to the Company and its
Restricted Subsidiaries for any period, the aggregate of all amounts that, in
accordance with GAAP, would be included as net income (or net loss) of the
Company and its Restricted Subsidiaries for such period, excluding (a) any gains
and/or losses from dispositions of assets outside of the Ordinary Course of
Business of the Company and its Restricted Subsidiaries and related tax effects
in accordance with GAAP, (b) any extraordinary gains and/or any extraordinary
losses, (c) any gains and/or losses from discontinued operations, (d) the income
(or loss) of any Person which is not a Restricted Subsidiary of the Company,
except to the extent of the amount of dividends or other distributions actually
paid to the Company or any Restricted Subsidiary thereof in cash by such Person
during such period and the payment of dividends or similar distributions by that
Person is not at the time of such payment or distribution prohibited by
operation of the terms of its charter or of any agreement, instrument, judgment,
decree, order, statute, rule or governmental regulation applicable to that
Person and (e) the income (or loss) of any Person accrued prior to the date it
becomes a Restricted Subsidiary of the Company or is merged into or consolidated
with any Restricted Subsidiaries of the Company or that Person’s assets are
acquired by any of the Restricted Subsidiaries of the Company. “Consolidated
Total Assets” means, as of any date of determination, the total assets of the
Company and the Restricted Subsidiaries on a consolidated basis in accordance
with GAAP, as shown on the most recent balance sheet of the Company delivered
pursuant to Section 7.01 or, for the period prior to the time any such
statements are so delivered pursuant to Section 7.01, the pro forma financial
statements otherwise previously delivered to the Administrative Agent.
“Contingent Obligation” of a Person means any agreement, undertaking or
arrangement by which such Person assumes, guarantees, endorses, contingently
agrees to purchase or provide funds for the payment of or otherwise becomes or
is contingently liable upon the obligation or liability of any other Person,
agrees to maintain the net worth, working capital or other financial condition
of any other Person or otherwise assures any creditor of such other Person
against loss, including, without limitation, any comfort letter, operating
agreement, take-or-pay contract or the obligations of any such Person as general
partner of a partnership with respect to the liabilities of the partnership.
“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto. Without
limiting the generality of the foregoing, a Person shall be deemed to be
Controlled by another Person if such other Person possesses, directly or
indirectly, power to vote 10% or more of the securities having ordinary voting
power for the election of directors, managing general partners or the
equivalent. “Control Agreement” means, with respect to any Deposit Account,
Securities Account or Commodity Account, an agreement, in form and substance
reasonably satisfactory to the Administrative Agent, among the Administrative
Agent, the financial institution or other Person at which such account is
maintained and the Loan Party maintaining such account, effective to grant
“control” (as defined under the applicable UCC) over such account to the
Administrative Agent. “Controlled Account Bank” means each bank with whom
Deposit Accounts of any of the Loan Parties are maintained and with whom a
Control Agreement has been, or is required to be, executed in accordance with
the terms hereof.



--------------------------------------------------------------------------------



 
[ex1033bmocreditagreement022.jpg]
15 “Controlled Deposit Account” means each Deposit Account (including all funds
on deposit therein) that is the subject of an effective Control Agreement and
that is maintained by any Loan Party with a financial institution reasonably
approved by the Administrative Agent. “Controlled Entity” means, with respect to
any Person, (a) its Subsidiaries and Affiliates, (b) its officers, directors,
employees and agents and (c) the officers, directors, employees and agents of
such Subsidiaries and Affiliates. “Core Business” means any material line of
business conducted by the Company and its Subsidiaries as of the Closing Date
and any business directly related thereto. “Cost” means (a) with respect to
Aircraft Parts, the lower of (i) cost (as reflected in the general ledger of
such Person) and (ii) market value, in each case, determined in accordance with
GAAP calculated on a first-in, first-out basis and in accordance with the Loan
Parties’ accounting practices as in effect on the Closing Date and (b) with
respect to Equipment, an amount equal to the total consideration paid for such
Equipment, less delivery and installation charges and other soft costs
determined by the Administrative Agent in its Permitted Discretion. “Credit
Exposure” means, as to any Lender at any time, the aggregate amount of such
Lender’s Revolving Credit Exposure, Term Credit Exposure and CapX Credit
Exposure at such time. “Credit Extension” means each of the following: (a) a
Borrowing and (b) a Letter of Credit Extension. “Credit Product Arrangements”
means, collectively, (a) Swap Contracts between a Loan Party or Subsidiary of a
Loan Party and any Lender or Affiliate of a Lender and (b) Treasury Management
and Other Services. “Credit Product Indemnitee” has the meaning assigned to such
term in Section 10.12(a). “Credit Product Notice” means the written notice from
a Credit Product Provider and the Borrower Agent to the Administrative Agent
relating to Credit Product Arrangements in such form as may be acceptable to the
Administrative Agent. “Credit Product Obligations” means Indebtedness and other
obligations of any Loan Party or Subsidiary of a Loan Party (a) arising under
Credit Product Arrangements, (b) owing to any Credit Product Provider and (c)
only if owing to a Credit Product Provider other than BMO or its Affiliates, as
to which a Credit Product Notice has been delivered to the Administrative Agent
in which the Borrower Agent has expressly requested that such obligations be
treated as Credit Product Obligations for purposes hereof; provided, however,
Credit Product Obligations shall not include Excluded Swap Obligations. “Credit
Product Provider” means (a) BMO or any of its Affiliates and (b) any other
Lender or an Affiliate of a Lender that is a provider under a Credit Product
Arrangement, so long as such provider and the Borrower Agent deliver a Credit
Product Notice to the Administrative Agent by the later of the Closing Date or,
if not outstanding on the Closing Date, 10 days (or such later date as may be
agreed to by the Administrative Agent) following the entering into of the
applicable Credit Product Arrangement, (i) describing the Credit Product
Arrangement and setting forth the maximum amount of Credit Product Obligations
thereunder to be secured by the Collateral (and, if all or any portion of such
Credit Product Obligations arise under Swap Contracts, the Swap Termination
Value of such Credit Product Obligations) and the methodology to be used in
calculating such amount and (ii) agreeing to be bound by Section 10.12.



--------------------------------------------------------------------------------



 
[ex1033bmocreditagreement023.jpg]
16 “Credit Product Reserve” means (a) reserves which shall be established by the
Administrative Agent in an amount equal to not less than the last reported Swap
Termination Value (as given in accordance with the definition of Credit Product
Obligation) of the then outstanding Priority Swap Obligations for the account of
the Loan Parties or their Affiliates, and (b) reserves established by the
Administrative Agent from time to time in its Permitted Discretion to reflect
the reasonably anticipated liabilities in respect of the then outstanding Credit
Product Obligations. “Debtor Relief Laws” means the Bankruptcy Code of the
United States, and all other liquidation, conservatorship, bankruptcy,
assignment for the benefit of creditors, moratorium, rearrangement,
receivership, insolvency, reorganization, or similar debtor relief Laws of the
United States or other applicable jurisdictions from time to time in effect and
affecting the rights of creditors generally. “Default” means any event or
condition that constitutes an Event of Default or that, with the giving of any
notice, the passage of time, or both, would unless cured or waived be an Event
of Default. “Default Rate” means an interest rate equal to (a) the Base Rate
plus (b) the Applicable Margin with respect to Base Rate Loans plus (c) 2% per
annum; provided, however, that (i) with respect to a LIBOR Loan, until the end
of the Interest Period during which the Default Rate is first applicable, the
Default Rate shall be an interest rate equal to the interest rate (including any
Applicable Margin) otherwise applicable to such LIBOR Loan plus 2% per annum,
and thereafter as set forth in the portion of this sentence preceding this
proviso, and (ii) with respect to Letter of Credit Fees, the Default Rate shall
equal the Letter of Credit Fee, then in effect plus 2% per annum, in each case
to the fullest extent permitted by applicable Laws. “Defaulting Lender” means,
subject to Section 2.17(b), any Lender that (a) has failed to (i) fund all or
any portion of its Loans within two Business Days of the date such Loans were
required to be funded hereunder unless such Lender notifies the Administrative
Agent and the Borrower Agent in writing that such failure is the result of such
Lender’s good faith determination that one or more conditions precedent to
funding (each of which conditions precedent, together with any applicable
default, shall be specifically identified in such writing) has not been
satisfied, or (ii) pay to the Administrative Agent, the Letter of Credit Issuer,
the Swing Line Lender or any other Lender any other amount required to be paid
by it hereunder (including, in the case of any Revolving Credit Lender, in
respect of its participations in Letters of Credit or Swing Line Loans) within
two Business Days of the date when due, (b) has notified any Borrower, the
Administrative Agent, the Letter of Credit Issuer or the Swing Line Lender in
writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s good faith determination
that a condition precedent to funding (which condition precedent, together with
any applicable default, shall be specifically identified in such writing or
public statement) cannot be satisfied), (c) has failed, within three Business
Days after written request by the Administrative Agent or the Borrower Agent, to
confirm in writing to the Administrative Agent and the Borrower Agent that it
will comply with its prospective funding obligations hereunder (provided that
such Lender shall cease to be a Defaulting Lender pursuant to this clause (c)
upon receipt of such written confirmation by the Administrative Agent and the
Borrower Agent), or (d) has, or has a direct or indirect parent company that
has, (i) become the subject of a proceeding under any Debtor Relief Law, (ii)
had appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity or (iii) become the subject of a Bail-In Action;
provided that a Lender shall not be a Defaulting Lender solely by virtue of the
ownership or acquisition of any Equity Interest in that Lender or any direct or
indirect parent company thereof by a Governmental Authority so long as such
ownership interest does not result in or provide such Lender with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such



--------------------------------------------------------------------------------



 
[ex1033bmocreditagreement024.jpg]
17 Governmental Authority) to reject, repudiate, disavow or disaffirm any
contracts or agreements made with such Lender. Any determination by the
Administrative Agent that a Lender is a Defaulting Lender under any one or more
of clauses (a) through (d) above shall be conclusive and binding absent manifest
error, and such Lender shall be deemed to be a Defaulting Lender (subject to
Section 2.17(b)) upon delivery of written notice of such determination by the
Administrative Agent to the Borrower Agent, the Letter of Credit Issuer, the
Swing Line Lender and each other Lender. “Dilution Percent” means the percent,
determined for the most recent Measurement Period, equal to (a) bad debt
write-downs or write-offs, discounts, returns, promotions, credits, credit memos
and other dilutive items with respect to Accounts, divided by (b) gross sales.
“Dilution Reserve” means, at any date of determination, (a) the percentage
amount by which the Dilution Percent exceeds five percent (5%) times (b) the
amount of Eligible Accounts of the Loan Parties. “Direct Foreign Subsidiary”
means a Subsidiary, other than a Domestic Subsidiary that is not a CFCHC, a
majority of whose Voting Equity Interests are owned by the Borrowers or a
Domestic Subsidiary. “Disposition” or “Dispose” means the sale, transfer,
license, lease or other disposition (including any sale and leaseback
transaction and any casualty or condemnation) of any property (including any
Equity Interest), or part thereof, by any Person, including any sale,
assignment, transfer or other disposal, with or without recourse, of any notes
or accounts receivable or any rights and claims associated therewith.
“Disqualified Equity Interest” means any Equity Interest that, by its terms (or
by the terms of any security into which it is convertible or for which it is
exchangeable), or upon the happening of any event, (a) matures (excluding any
maturity as the result of an optional redemption by the issuer thereof) or is
mandatorily redeemable, pursuant to a sinking fund obligation or otherwise, or
is redeemable at the option of the holder thereof, in whole or in part, on or
prior to the date that is 91 days after the Maturity Date, (b) is convertible
into or exchangeable for debt securities (unless only occurring at the sole
option of the issuer thereof), (c) (i) contains any repurchase obligation that
may come into effect prior to, or (ii) provides the holders thereof with any
rights to receive any cash upon the occurrence of a change of control (other
than Existing Series E Preferred Stock and any other “Preferred Stock” under the
Investment Agreement existing on the Closing Date) or sale of assets prior to,
in each case, the date that is 91 days after the Maturity Date; provided,
however, that (i) with respect to any Equity Interests issued to any employee or
to any plan for the benefit of employees of the Company or its Subsidiaries or
by any such plan to such employees, such Equity Interest shall not constitute
Disqualified Equity Interests solely because it may be required to be
repurchased by the Company or one of its Subsidiaries in order to satisfy
applicable statutory or regulatory obligations or as a result of such employee’s
termination, resignation, death or disability and (ii) any class of Equity
Interest of such Person that by its terms authorizes such Person to satisfy its
obligations thereunder by delivery of an Equity Interest that is not a
Disqualified Equity Interest, such Equity Interests shall not be deemed to be
Disqualified Equity Interests and (iii) only the portion of such Equity
Interests which so matures or is so mandatorily redeemable, is so convertible or
exchangeable or is so redeemable at the option of the holder thereof prior to
such date shall be deemed to be Disqualified Equity Interests. “Disqualified
Institution” means, on any date, (a) any Person set forth on Schedule 11.06 and
(b) so long as no Event of Default has occurred and is continuing, any other
Person that is a bona fide competitor of the Company or any of its Subsidiaries,
which Person has been designated by the Company as a “Disqualified Institution”
by written notice to the Administrative Agent and the Lenders (by the
Administrative Agent posting such notice to the Lenders) from time to time that
is reasonably acceptable to the Administrative Agent; provided, irrespective of
the occurrence or continuance of an Event of Default, “Disqualified
Institutions” shall exclude any Person that the Company has designated as no
longer being a



--------------------------------------------------------------------------------



 
[ex1033bmocreditagreement025.jpg]
18 “Disqualified Institution” by written notice delivered to the Administrative
Agent and the Lenders from time to time. “Dollar” and “$” mean lawful money of
the United States. “Domestic Subsidiary” means any Subsidiary that is organized
under the laws of any political subdivision of the United States (but excluding
any territory or possession thereof). “Dominion Trigger Period” means the period
(a) commencing on the day that (i) an Event of Default occurs and is continuing
or (ii) Adjusted Excess Availability is less than the greater of (x) ten percent
(10.0%) of the Maximum Borrowing Amount at such time and (y) $17,500,000 for a
period of five (5) consecutive Business Days and (b) continuing until the date
that during the previous thirty (30) consecutive days, (i) no Event of Default
has existed and (ii) Adjusted Excess Availability has been equal to or greater
than the greater of (x) ten percent (10%) of the Maximum Borrowing Amount at
such time and (y) $ 17,500,000. “DQ List” has the meaning specified in Section
11.06(d). “EEA Financial Institution” means (a) any credit institution or
investment firm established in any EEA Member Country which is subject to the
supervision of an EEA Resolution Authority, (b) any entity established in an EEA
Member Country which is a parent of an institution described in clause (a) of
this definition, or (c) any financial institution established in an EEA Member
Country which is a subsidiary of an institution described in clauses (a) or (b)
of this definition and is subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway. “EEA Resolution Authority” means any public
administrative authority or any Person entrusted with public administrative
authority of any EEA Member Country (including any delegee) having
responsibility for the resolution of any EEA Financial Institution. “Eligible
Accounts” means Accounts due to a Loan Party that are determined by the
Administrative Agent, in its Permitted Discretion, to be Eligible Accounts.
Except as otherwise agreed by the Administrative Agent, none of the following
shall be deemed to be Eligible Accounts: (a) Accounts that are (i) not fully
earned by performance (or otherwise represent a progress billing or pre-billing)
or (ii) not evidenced by an invoice which has been delivered to the applicable
Account Debtor; (b) Accounts that have been outstanding for more than ninety
(90) days from the invoice date or more than sixty (60) days past the original
due date whichever comes first; (c) Accounts due from any Account Debtor, fifty
percent (50%) of whose Accounts are otherwise ineligible under clause (b) above;
(d) Accounts with respect to which (i) the representations and warranties set
forth in the Loan Documents with respect thereto are not true and correct in all
material respects, (ii) a Loan Party does not have good, valid and marketable
title thereto, free and clear of any Lien (other than Permitted Liens described
in clauses (a), (c) and (n) of Section 8.02), (iii) are not subject to a
perfected first priority Lien in favor of the Administrative Agent, or (iv) the
applicable Account Debtor has not been instructed to (or does



--------------------------------------------------------------------------------



 
[ex1033bmocreditagreement026.jpg]
19 not in fact) remit payment to a Deposit Account of a Loan Party subject to a
Control Agreement; it being understood that, during the period until September
15, 2017, the failure to satisfy this clause (d)(iii) or (d)(iv) shall not
otherwise deem the applicable Accounts to be ineligible; (e) Accounts which are
disputed or with respect to which a claim, counterclaim, offset or chargeback
has been asserted, but only to the extent of such dispute, counterclaim, offset
or chargeback; (f) Accounts which (i) do not arise out of a sale of goods or
rendition of services in the Ordinary Course of Business, (ii) do not arise upon
credit terms usual to the business of the Loan Parties or (iii) are not payable
in Dollars or Canadian dollars; (g) Accounts (i) upon which a Loan Party’s right
to receive payment is not absolute or is contingent upon the fulfillment of any
condition whatsoever, including cash on delivery and cash in advance
transactions or (ii) as to which a Loan Party is not able to bring suit or
otherwise enforce its remedies against the related Account Debtor through
judicial process; (h) Accounts which are owed by (i) any other Loan Party or
(ii) any Affiliate which is not a Loan Party; (i) Accounts for which all
material consents, approvals or authorizations of, or registrations or
declarations with any Governmental Authority required to be obtained, effected
or given in connection with the performance of such Account by the Account
Debtor or in connection with the enforcement of such Account by the
Administrative Agent have not been duly obtained, effected or given or are not
in full force and effect; (j) Accounts due from an Account Debtor which is the
subject of any bankruptcy, insolvency or similar proceeding under any Debtor
Relief Laws, has had a trustee or receiver appointed for all or a substantial
part of its property, has made an assignment for the benefit of creditors or has
suspended its business; (k) Accounts due from any Governmental Authority, except
to the extent that the subject Account Debtor is the federal government of the
United States of America and has complied with the Federal Assignment of Claims
Act of 1940 and any similar state legislation; (l) Accounts (i) owing from any
Account Debtor that is also a supplier to or creditor of a Loan Party unless
such Person has waived any right of setoff in a manner reasonably acceptable to
the Administrative Agent in its Permitted Discretion but only to the extent of
the aggregate amount of such Loan Party’s liability to such Account Debtor, (ii)
to the extent representing any manufacturer’s or supplier’s allowances, credits,
discounts, incentive plans or similar arrangements entitling such Loan Party to
discounts on future purchase therefrom, (iii) to the extent constituting amounts
owed with respect to loans or advances, or (iv) to the extent relating to
payment of interest, fees or late charges; (m) Accounts arising out of sales on
a bill-and-hold, guaranteed sale, sale-or-return, sale on approval or
consignment basis or subject to any right of return, setoff or charge back, but
only to the extent of such right of return, setoff or charge back; (n) Accounts
arising out of sales to an Account Debtor which either (i) does not maintain its
chief executive office in the United States or Canada or (ii) is not organized
under the laws of the United States or Canada or any state or province thereof;
(o) Accounts that are evidenced by a judgment, Instrument or Chattel Paper;



--------------------------------------------------------------------------------



 
[ex1033bmocreditagreement027.jpg]
20 (p) Accounts due from an Account Debtor and its Affiliates, the aggregate of
which Accounts due from such Account Debtor represents more than twenty-five
percent (25%) of all then outstanding Accounts owed to the Loan Parties, but
only to the extent of such excess; (q) Accounts that remain open after the
applicable Account Debtor has made a partial payment in respect of the
applicable invoice (whether or not the applicable Account Debtor has provided an
explanation for such partial payment), but only with respect to such Account;
(r) Accounts for which the applicable Account Debtor tendered a check or other
item of payment in full or partial satisfaction and such check or other item of
payment has been returned by the financial institution on which it is drawn; or
(s) Accounts for which payment has been received by the applicable Loan Party
but such payment has not been applied to the applicable Account. “Eligible
Aircraft” means Aircraft owned by a Loan Party that is determined by the
Administrative Agent, in its Permitted Discretion, to be Eligible Aircraft.
Except as otherwise agreed by the Administrative Agent, the following Aircraft
shall not be included in Eligible Aircraft: (a) Aircraft (i) the ownership of
which is not registered in the United States, (ii) as to which a Loan Party does
not have good, valid, and marketable title or (iii) as to which such Loan Party
is not the registered owner; (b) Aircraft as to which a Loan Party does not
have, at all times, actual and exclusive possession thereof, other than at such
times during which the Aircraft is in the possession of a licensed maintenance
provider for customary maintenance and repairs in the Ordinary Course of
Business; (c) Aircraft that (i) are not subject to a valid and perfected
first-priority Lien in favor of the Administrative Agent pursuant to an Aircraft
Mortgage (ii) are not subject to Aircraft Related Documents, or (iii) are
subject to any Lien (other than Permitted Liens described in clauses (a), (c),
(d), (m) and (n) of Section 8.02); it being understood that, during the period
until September 15, 2017, the failure to satisfy this clause (c)(i) shall not
otherwise deem the applicable Aircraft to be ineligible; (d) Aircraft with
respect to which the representations and warranties set forth in the Loan
Documents with respect thereto are not true and correct in all material
respects; or (e) Aircraft that are not used or held for use in the Ordinary
Course of Business exclusively for the transportation of goods for hire.
“Eligible Aircraft Parts” means Aircraft Parts of a Loan Party (excluding
Aircraft Parts constituting part of an Aircraft) that are determined by the
Administrative Agent, in its Permitted Discretion, to be Eligible Aircraft
Parts. Except as otherwise agreed by the Administrative Agent, the following
items of Aircraft Parts shall not be included in Eligible Aircraft Parts: (a)
Aircraft Parts that are not solely owned by a Loan Party or a Loan Party does
not have good and valid title thereto; (b) Aircraft Parts constituting part of
an Aircraft; (c) Aircraft Parts with respect to which the representations and
warranties set forth in the Loan Documents with respect thereto are not true and
correct in all material respects;



--------------------------------------------------------------------------------



 
[ex1033bmocreditagreement028.jpg]
21 (d) Aircraft Parts that are leased by or are on consignment to a Loan Party;
(e) Aircraft Parts that are not located in the United States of America
(excluding territories or possessions of the United States); (f) Aircraft Parts
that are not at a location that is owned by a Loan Party, provided, however,
that such Aircraft Parts that are located on leased premises or in the
possession of a warehouseman, bailee, processor, repairman, mechanic or similar
other Person in the Ordinary Course of Business shall not be excluded from
Eligible Aircraft Parts under this clause (f) so long as the lessor or such
Person possessing such Aircraft Parts have delivered a Lien Waiver to the
Administrative Agent or, if elected by the Administrative Agent, an appropriate
Rent and Charges Reserve has been established; it being understood that, during
the 90 day period immediately following the Closing Date, such location or
warehouse need not be subject to a Lien Waiver, and the lack thereof shall not
otherwise deem the applicable Aircraft Parts to be ineligible; (g) Aircraft
Parts held at any location (owned or a third-party location) with an aggregate
Cost of Aircraft Parts at such location of less than $100,000, notwithstanding
receipt of a Lien Waiver; (h) Aircraft Parts that are in transit; provided that
any Aircraft Parts in transit between any location maintained by or on behalf of
an Air Carrier and any Aircraft Parts Designated Location shall not be excluded
pursuant to this clause (f) solely because such Aircraft Parts are in transit in
the Ordinary Course of Business; (i) Aircraft Parts that are comprised of goods
which (i) are damaged, defective, “seconds” or otherwise unmerchantable, (ii)
have been returned or are to be returned to the vendor or (iii) are discontinued
products, obsolete or slow moving; (j) Aircraft Parts consisting of
work-in-process (unless work-in-progress approved by the Administrative Agent in
its Permitted Discretion); (k) Aircraft Parts consisting of promotional,
marketing, packaging and shipping materials or supplies used or consumed in the
Loan Parties’ business and other similar non-merchandise categories; (l)
Aircraft Parts that are not in compliance with all standards imposed by any
Governmental Authority having regulatory authority over such Aircraft Parts, its
use or sale; (m) Aircraft Parts that are subject to any warehouse receipt, bill
of lading or negotiable Document that has not been issued to or in the name of
the Administrative Agent; (n) Aircraft Parts consisting of or containing
Hazardous Materials; (o) Aircraft Parts that (i) are not subject to a perfected
first priority Lien in favor of the Administrative Agent, or (ii) are subject to
any Lien (other than Permitted Liens described in clauses (a), (c), (d), (m) and
(n) of Section 8.02); it being understood that, during the period until
September 15, 2017, the failure to satisfy this clause (o)(i) shall not
otherwise deem the applicable Aircraft Parts to be ineligible; (p) Aircraft
Parts that are not insured in compliance with the provisions of this Agreement
and the other Loan Documents; (q) Aircraft Parts not on a perpetual schedule or
equivalent Company prepared schedule;



--------------------------------------------------------------------------------



 
[ex1033bmocreditagreement029.jpg]
22 (r) Aircraft Parts that consists of bill and hold goods or goods that have
been sold but not yet delivered; or (s) Aircraft Parts that are subject to any
License or other arrangement that restricts such Loan Party’s or the
Administrative Agent’s right to dispose of such Aircraft Parts, unless (i)
Administrative Agent has received an appropriate Lien Waiver; and (ii) such Loan
Parties have not received notice of a dispute in respect of any such License or
other arrangement. “Eligible Assignee” means (a) a Lender or any of its
Affiliates; (b) an Approved Fund; and (c) any other Person (other than a natural
person) approved by (i) the Administrative Agent, the Letter of Credit Issuer
and the Swing Line Lender (each such approval not to be unreasonably withheld or
delayed), and (ii) unless an Event of Default has occurred and is continuing,
the Borrower Agent (such approval not to be unreasonably withheld or delayed);
provided that, notwithstanding the foregoing, “Eligible Assignee” shall not
include a Loan Party or any of the Loan Parties’ Affiliates or any Disqualified
Institution. “Eligible Credit Enhanced Accounts” means, as of any date of
determination thereof, without duplication of other Eligible Accounts, Accounts
due to a Loan Party that constitute Eligible Accounts, and as to which either:
(a) such Accounts are fully backed by an irrevocable letter of credit on terms,
and issued by a financial institution, acceptable to the Administrative Agent in
its Permitted Discretion and such irrevocable letter of credit is in the
possession of the Administrative Agent; (b) such Accounts are supported by
credit insurance acceptable to the Administrative Agent in its Permitted
Discretion, naming the Administrative Agent as an additional insured and loss
payee (calculated net of the amount of any premiums, deductibles, co-insurance,
fees or similar costs of and amounts relating to such credit insurance payable
by any Loan Party); and/or (c) the applicable Account Debtor maintains an
investment grade rating from either S&P or Moody’s. “Eligible Equipment” means
Eligible Rolling Stock and Eligible Aircraft. “Eligible Foreign Accounts” means,
as of any date of determination thereof, without duplication of other Eligible
Accounts, Accounts due to a Loan Party that do not qualify as Eligible Accounts
solely because of their failure to comply with clause (n) of the definition of
Eligible Accounts, but as to which the Account Debtor maintains its chief
executive office in, and is organized under the laws of, Australia, Austria,
Belgium, Denmark, Finland, France, Germany, Hong Kong, Ireland, Japan, the
Netherlands, New Zealand, Norway, Portugal, Puerto Rico, Sweden, Switzerland, or
the United Kingdom. “Eligible Rolling Stock” means Rolling Stock owned by a Loan
Party that is determined by the Administrative Agent, in its Permitted
Discretion, to be Eligible Rolling Stock. Except as otherwise agreed by the
Administrative Agent, the following items of Rolling Stock shall not be included
in Eligible Rolling Stock: (a) Rolling Stock as to which a Loan Party does not
have good, valid, and marketable title; (b) Rolling Stock as to which a Loan
Party does not have actual and exclusive possession thereof (either directly or,
in the Ordinary Course of Business, through a bailee, processor, or agent of
such Loan Party);



--------------------------------------------------------------------------------



 
[ex1033bmocreditagreement030.jpg]
23 (c) with respect to such item of Rolling Stock, such item of Rolling Stock is
not subject to a valid certificate of title issued in the name of a Loan Party
which, lists the Administrative Agent (or the Vehicle Title Service Provider) as
the first and sole lienholder; it being understood that, during the period until
September 15, 2017, the failure to satisfy this clause (c) shall not otherwise
deem the applicable Rolling Stock to be ineligible; (d) Rolling Stock with
respect to which the representations and warranties set forth in the Loan
Documents are not true and correct in all material respects; or (e) Rolling
Stock that is not used or held for use in the Ordinary Course of Business for
the transportation of goods. “Eligible Unbilled Accounts” means, as of any date
of determination thereof, without duplication of other Eligible Accounts,
Accounts due to a Loan Party that do not qualify as Eligible Accounts solely
because of their failure to comply with clause (a)(ii) of the definition of
Eligible Accounts, but as to which: (a) the goods have been shipped and/or the
services have been completed, but the Account Debtor has not been billed; and
(b) the Account has been unbilled from the date of shipment or performance, as
applicable, for not more than 30 days. “Environmental Laws” means any and all
federal, state, local, and foreign statutes, laws, regulations, ordinances,
rules, judgments, orders, decrees, permits, concessions, grants, franchises,
licenses, agreements or governmental restrictions relating to pollution and the
protection of the environment or the release of any materials into the
environment, including those related to hazardous substances or wastes, air
emissions and discharges to waste or public systems. “Environmental Liability”
means any liability, contingent or otherwise (including any liability for
damages, costs of environmental remediation, fines, penalties or indemnities),
of a Loan Party or any of its Subsidiaries directly or indirectly resulting from
or based upon (a) violation of any Environmental Law, (b) the generation, use,
handling, transportation, storage, treatment or disposal of any Hazardous
Materials, (c) exposure to any Hazardous Materials, (d) the release or
threatened release of any Hazardous Materials into the environment or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing. “Equity Interests”
means, with respect to any Person, all of the shares of capital stock of (or
other ownership or profit interests in) such Person, all of the warrants,
options or other rights for the purchase or acquisition from such Person of
shares of capital stock of (or other ownership or profit interests in) such
Person, all of the securities convertible into or exchangeable for shares of
capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.
“ERISA” means the Employee Retirement Income Security Act of 1974. “ERISA
Affiliate” means any trade or business (whether or not incorporated) under
common control with any Loan Party within the meaning of Section 414(b) or (c)
of the Code (and Sections 414(m) and (o) of the Code for purposes of provisions
relating to Section 412 of the Code).



--------------------------------------------------------------------------------



 
[ex1033bmocreditagreement031.jpg]
24 “ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) the withdrawal of any Loan Party or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(3) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by any Loan Party or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (d) the filing of a notice of intent to terminate, the
treatment of a Pension Plan amendment as a termination under Section 4041 or
4041A of ERISA; (e) the institution by the PBGC of proceedings to terminate a
Pension Plan; (f) any event or condition which constitutes grounds under Section
4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan; (g) the determination that any Pension Plan is
considered an at-risk plan or a plan in endangered or critical status within the
meaning of Sections 430, 431 and 432 of the Code or Sections 303, 304 and 305 of
ERISA; or (h) the imposition of any liability under Title IV of ERISA, other
than for PBGC premiums due but not delinquent under Section 4007 of ERISA, upon
any Loan Party or any ERISA Affiliate. “EU Bail-In Legislation Schedule” means
the EU Bail-In Legislation Schedule published by the Loan Market Association (or
any successor thereto), as in effect from time to time. “Eurocurrency
liabilities” has the meaning specified in Section 3.04(e). “Event of Default”
has the meaning specified in Section 9.01. “Exchange Act” means the Securities
Exchange Act of 1934 and the regulations promulgated thereunder. “Excluded
Deposit Account” (a) Deposit Accounts the balance of which consists exclusively
of withheld income taxes and federal, state or local employment taxes, (b) all
Deposit Accounts constituting (and the balance of which consists solely of funds
set aside in connection with) payroll accounts, trust or escrow accounts, or
accounts dedicated to the payment of accrued employee benefits, medical, dental
and employee benefits claims to employees of any Loan Party, (c) zero balance
disbursement accounts and (d) other Deposit Accounts maintained in the Ordinary
Course of Business containing cash amounts that do not exceed at any time
$50,000 for any such account and $250,000 in the aggregate for all such accounts
under this clause (d). “Excluded Equity Interests” shall mean (a) any of the
outstanding Voting Equity Interests of any CFC or CFCHC that is a Direct Foreign
Subsidiary of a Loan Party in excess of 65% of all the Voting Equity Interests
of such CFC or CFCHC, (b) any Voting Equity Interests of any CFC or CHCHC that
is not a Direct Foreign Subsidiary of a Loan Party, (c) the Equity Interests of
a Subsidiary that is not a wholly- owned Subsidiary the pledge of which would
violate a contractual obligation to the owners of the other Equity Interests of
such Subsidiary (other than any such owners that are the Company or Affiliates
of the Company) that is binding on or relating to such Equity Interests, or the
applicable organizational documents, joint venture agreement or shareholders’
agreement of such Subsidiary, and (d) Equity Interests of any Immaterial
Subsidiary or Unrestricted Subsidiaries. “Excluded Real Property” means (a) any
fee-owned Real Property of a Credit Party with a Fair Market Value of less than
$2,500,000 individually, (b) any Real Property that is not pledged to secure the
Permitted Term Debt, and (c) any Real Property with respect to which, in the
reasonable judgment of the Administrative Agent the cost (including as a result
of adverse tax consequences) of providing a Mortgage shall be excessive in view
of the benefits to be obtained by the Lenders.



--------------------------------------------------------------------------------



 
[ex1033bmocreditagreement032.jpg]
25 “Excluded Subsidiary” means (a) each Subsidiary that is not a wholly-owned
Subsidiary (for so long as such Subsidiary remains a non-wholly-owned
Subsidiary), (b) each Immaterial Subsidiary, (c) (i) any Subsidiary that is a
“controlled foreign corporation” within the meaning of Section 957 of the Code
(a “CFC”), (ii) any Subsidiary that owns no material assets other than the
Capital Stock or indebtedness of one or more CFCs and/or one or more CFCHCs (a
“CFCHC”) and (iii) any direct or indirect Subsidiary of any CFC or CFCHC and (d)
any Unrestricted Subsidiary; provided, however that, notwithstanding the
foregoing, no Borrower shall be an Excluded Subsidiary. “Excluded Swap
Obligation” means, with respect to any Loan Party, any Swap Obligation if, and
to the extent that, all or a portion of the Guarantee of such Loan Party of, or
the grant by such Loan Party of a Lien to secure, such Swap Obligation (or any
Guarantee thereof) is or becomes illegal under the Commodity Exchange Act or any
rule, regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such Loan
Party’s failure for any reason to constitute an “eligible contract participant”
as defined in the Commodity Exchange Act and the regulations thereunder at the
time the Guarantee of such Loan Party or the grant of such Lien becomes
effective with respect to such Swap Obligation. If a Swap Obligation arises
under a master agreement governing more than one swap, such exclusion shall
apply only to the portion of such Swap Obligation that is attributable to swaps
for which such Guarantee or Lien is or becomes illegal. “Excluded Taxes” means
any of the following Taxes imposed on or with respect to a Recipient or required
to be withheld or deducted from a payment to a Recipient, (a) Taxes imposed on
or measured by net income (however denominated), franchise Taxes, and branch
profits Taxes, in each case, (i) imposed as a result of such Recipient being
organized under the laws of, or having its principal office or, in the case of
any Lender, its Lending Office located in, the jurisdiction imposing such Tax
(or any political subdivision thereof) or (ii) that are Other Connection Taxes,
(b) in the case of a Lender, U.S. federal withholding Taxes imposed on amounts
payable to or for the account of such Lender with respect to an applicable
interest in a Loan or Commitment pursuant to a law in effect on the date on
which (i) such Lender acquires such interest in the Loan or Commitment (other
than pursuant to an assignment request by the Borrower Agent under Section
11.13) or (ii) such Lender changes its Lending Office, except in each case to
the extent that, pursuant to Section 3.01(a)(ii) or (c), amounts with respect to
such Taxes were payable either to such Lender’s assignor immediately before such
Lender became a party hereto or to such Lender immediately before it changed its
Lending Office, (c) Taxes attributable to such Recipient’s failure to comply
with Section 3.01(e) and (d) any U.S. federal withholding Taxes imposed pursuant
to FATCA. “Existing Letters of Credit” means the letters of credit identified on
Schedule 1.01 hereto. “Existing Series E Preferred Stock” means the “Series E
Preferred Stock” as defined in the Investment Agreement. “Existing Series F
Preferred Stock” means the “Series F Preferred Stock” as defined in the
Investment Agreement. “Extraordinary Expenses” means all costs, expenses,
liabilities or advances that Administrative Agent incurs or makes during a
Default or an Event of Default, or during the pendency of an proceeding of any
Loan Party under any Debtor Relief Laws, including those relating to (a) any
audit, inspection, repossession, storage, repair, appraisal, insurance,
manufacture, preparation or advertising for sale, sale, collection, or other
preservation of or realization upon any Collateral; (b) any action, arbitration
or other proceeding (whether instituted by or against Administrative Agent, any
Lender, any Loan Party, any representative of creditors of a Loan Party or any
other Person) in any way relating to any Collateral (including the validity,
perfection, priority or avoidability of Administrative Agent’s Liens with
respect to any Collateral), Loan Documents, Letters of Credit or Obligations,
including any lender liability or other



--------------------------------------------------------------------------------



 
[ex1033bmocreditagreement033.jpg]
26 claims; (c) the exercise, protection or enforcement of any rights or remedies
of Administrative Agent in, or the monitoring of, any proceeding applicable to
any Loan Party under any Debtor Relief Laws; (d) settlement or satisfaction of
any taxes, charges or Liens with respect to any Collateral; (e) any enforcement
action; (f) negotiation and documentation of any modification, waiver, workout,
restructuring or forbearance with respect to any Loan Documents or Obligations;
and (g) Protective Advances. Such costs, expenses and advances include transfer
fees, Other Taxes, storage fees, insurance costs, permit fees, utility
reservation and standby fees, legal fees, appraisal fees, brokers’ fees and
commissions, auctioneers’ fees and commissions, accountants’ fees, environmental
study fees, wages and salaries paid to employees of any Loan Party or
independent contractors in liquidating any Collateral, and travel expenses.
“Facilities” means the Term Loan Facility, the CapX Facility and the Revolving
Credit Facility, and “Facility” means any of them. “Facility Termination Date”
means the date as of which Payment in Full has occurred. “Fair Market Value”
means, with respect to any asset or any group of assets, as of any date of
determination, the value of the consideration obtainable in a sale of such
assets at such date of determination assuming a sale by a willing seller to a
willing purchaser dealing at arm’s length and arranged in an orderly manner over
a reasonable period of time giving regard to the nature and characteristics of
such asset. “FASB ASC” means the Accounting Standards Codification of the
Financial Accounting Standards Board. “FATCA” means Sections 1471 through 1474
of the Code, as of the date of this Agreement (or any amended or successor
version that is substantively comparable and not materially more onerous to
comply with) and any current or future regulations or official interpretations
thereof and any agreements entered into pursuant to Section 1471(b)(1) of the
Code. “Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to BMO on such
day on such transactions as determined by the Administrative Agent. “Fee Letter”
means the letter agreement, dated June 9, 2017 among the Company, the
Administrative Agent and BMO Capital. “Field Exam” means any visit and
inspection of the properties, assets and records of any Loan Party during the
term of this Agreement, which shall include access to such properties, assets
and records (including maintenance records of any Rolling Stock, Aircraft, or
Aircraft Parts) sufficient to permit the Administrative Agent or its
representatives to examine, audit and make extracts from any Loan Party’s books
and records, make examinations and audits of any Loan Party’s other financial
matters and Collateral as Administrative Agent deems appropriate in its
Permitted Discretion, and discussions with its officers, employees, agents,
advisors and independent accountants regarding such Loan Party’s business,
financial condition, assets, prospects and results of operations.



--------------------------------------------------------------------------------



 
[ex1033bmocreditagreement034.jpg]
27 “FILO Amount” shall mean the lesser of (a) 5.0% (reduced by 0.417% on the end
of each fiscal quarter, commencing September 30, 2017) of Eligible Accounts
(other than Eligible Credit Enhanced Accounts) and Eligible Unbilled Accounts
and (b) $20,000,000 (reduced by $1,666,666.67 on the end of each fiscal quarter,
commencing September 30, 2017); provided that the FILO Amount shall be zero on
and after July 21, 2020. “FILO Loan” means a Revolving Credit Loan that is
borrowed and deemed outstanding as a “FILO Loan” pursuant to Section 2.01(a).
“FIRREA” means The Financial Institutions Reform, Recovery, and Enforcement Act
of 1989. “Fixed Charge Trigger Period” means the period (a) commencing on the
day when Adjusted Excess Availability is less than the greater of (i)
$17,500,000 and (ii) 10.0% of the Maximum Borrowing Amount and (b) continuing
until the day Adjusted Excess Availability exceeds the greater of (i)
$17,500,000 and (ii) 10.0% of the Maximum Borrowing Amount for thirty (30)
consecutive days. “FLSA” means the Fair Labor Standards Act of 1938. “Foreign
Activities Laws” has the meaning specified in Section 7.11. “Foreign Lender”
means (a) if the applicable Borrower is a U.S. Person, a Lender that is not a
U.S. Person, and (b) if the applicable Borrower is not a U.S. Person, a Lender
that is resident or organized under the laws of a jurisdiction other than that
in which such Borrower is resident for tax purposes. “Foreign Subsidiary” means
any Subsidiary that is not a Domestic Subsidiary. “FRB” means the Board of
Governors of the Federal Reserve System of the United States. “Freight Carrier”
shall mean a motor transport, rail or other carrier that provides transportation
of property under contracts with shippers and receivers and/or brokers of
general commodities. “Freight Carrier Document” shall mean any agreement,
instrument or other document pursuant to which a Freight Carrier agrees to
provide transportation of property on behalf of any other Person. “Freight
Payable” shall mean any and all freight or other charges payable to a Freight
Carrier in respect of transportation services provided by such Freight Carrier
pursuant to a Freight Carrier Document or otherwise. “Fronting Exposure” means,
at any time there is a Defaulting Lender that is a Revolving Credit Lender, (a)
with respect to the Letter of Credit Issuer, such Defaulting Lender’s Applicable
Percentage of the outstanding Letter of Credit Obligations other than Letter of
Credit Obligations as to which such Defaulting Lender’s participation obligation
has been reallocated to other Revolving Credit Lenders or Cash Collateralized in
accordance with the terms hereof, (b) with respect to the Swing Line Lender,
such Defaulting Lender’s Applicable Percentage of Swing Line Loans other than
Swing Line Loans as to which such Defaulting Lender’s participation obligation
has been reallocated to other Revolving Credit Lenders and (c) with respect to
the Administrative Agent, such Defaulting Lender’s Applicable Percentage of
Protective Advances other than Protective Advances as to which such Defaulting
Lender’s participation obligation has been reallocated to other Revolving Credit
Lenders. “Fund” means any Person (other than a natural Person) that is (or will
be) engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.



--------------------------------------------------------------------------------



 
[ex1033bmocreditagreement035.jpg]
28 “GAAP” means generally accepted accounting principles as in effect from time
to time in the United States, consistently applied. “Governmental Authority”
means the government of the United States or any other nation, or of any
political subdivision thereof, whether state or local, and any agency,
authority, instrumentality, regulatory body, court, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra- national bodies such as the European Union or the European Central Bank).
“Governmental Official” means any officer or employee of a Governmental
Authority, or of a public national or international organization, or any person
acting in an official capacity for or on behalf of any such Governmental
Authority, or for or on behalf of any such public national or international
organization. “Guarantee” means, as to any Person, any (a) any obligation,
contingent or otherwise, of such Person guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation payable or
performable by another Person (the “primary obligor”) in any manner, whether
directly or indirectly, and including any obligation of such Person, direct or
indirect, (i) to purchase or pay (or advance or supply funds for the purchase or
payment of) such Indebtedness or other obligation, (ii) to purchase or lease
property, securities or services for the purpose of assuring the obligee in
respect of such Indebtedness or other obligation of the payment or performance
of such Indebtedness or other obligation, (iii) to maintain working capital,
equity capital or any other financial statement condition or liquidity or level
of income or cash flow of the primary obligor so as to enable the primary
obligor to pay such Indebtedness or other obligation, or (iv) entered into for
the purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien). The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning. “Guarantor” means each Person who executes or becomes a
party to this Agreement as a guarantor pursuant to Article XII or otherwise
executes and delivers a guaranty agreement acceptable to the Administrative
Agent guaranteeing any of the Obligations. “Guarantor Payment” has the meaning
specified in Section 2.15(c). “Hazardous Materials” means all explosive or
radioactive substances or wastes and all hazardous or toxic substances, wastes
or other pollutants, including petroleum or petroleum distillates, asbestos or
asbestos-containing materials, polychlorinated biphenyls, radon gas, infectious
or medical wastes and all other substances or wastes of any nature regulated
pursuant to any Environmental Law. “Honor Date” has the meaning specified in
Section 2.03(c)(i). “Immaterial Subsidiary” means any Restricted Subsidiary the
gross revenue or total assets of which accounts for not more than (i) 2.5% of
the Consolidated gross revenues (after intercompany eliminations) of the Company
and the Restricted Subsidiaries and (ii) 2.5% of Consolidated Total Assets
(after intercompany eliminations), in each case, as of the last day of the most
recently completed fiscal quarter as



--------------------------------------------------------------------------------



 
[ex1033bmocreditagreement036.jpg]
29 reflected on the financial statements for such quarter. If the Restricted
Subsidiaries that constitute Immaterial Subsidiaries pursuant to the previous
sentence account for, in the aggregate, more than (i) 5% of such consolidated
gross revenues (after intercompany eliminations) or (ii) 5% of Consolidated
Total Assets (after intercompany eliminations), each as described in the
previous sentence, then the term “Immaterial Subsidiary” shall exclude each such
Restricted Subsidiary (starting with the Restricted Subsidiary that accounts for
the most consolidated gross revenues or Consolidated Total Assets and then in
descending order) necessary to limit the Immaterial Subsidiaries as a group to
the lesser of 5% of the consolidated gross revenues and 5% of Consolidated Total
Assets, each as described in the previous sentence. “Indebtedness” means, as to
any Person at a particular time, without duplication, all of the following,
whether or not included as indebtedness or liabilities in accordance with GAAP:
(a) all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments or upon which interest is customarily paid; (b) all direct
or Contingent Obligations of such Person arising under or in respect of letters
of credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and other financial products and services (including
treasury management and commercial credit card, merchant card and purchase or
procurement card services); (c) net obligations of such Person under any Swap
Contract; (d) all obligations of such Person to pay the deferred purchase price
of property or services (other than trade accounts payable in the Ordinary
Course of Business) and any accrued and unpaid obligations with respect to the
Permitted Earn-Out Payments or similar payments under other Acquisition
documents; (e) indebtedness secured by a Lien on property owned or being
purchased by such Person (including indebtedness arising under conditional sales
or other title retention agreements), whether or not such indebtedness shall
have been assumed by such Person or is limited in recourse; (f) obligations
under Capital Leases and Synthetic Lease Obligations of such Person; (g) all
obligations of such Person with respect to the redemption, repayment or other
repurchase or payment in respect of any Disqualified Equity Interest; and (h)
all Guarantees of such Person in respect of any of the foregoing. For all
purposes hereof, the Indebtedness of any Person shall include the Indebtedness
of any partnership or joint venture (other than a joint venture that is itself a
corporation or limited liability company) in which such Person is a general
partner or a joint venturer, to the extent such Indebtedness is recourse to such
Person. The amount of any net obligation under any Swap Contract on any date
shall be deemed to be the Swap Termination Value thereof as of such date. The
amount of any Capital Lease or Synthetic Lease Obligation as of any date shall
be deemed to be the amount of Attributable Indebtedness in respect thereof as of
such date. “Indemnified Taxes” means (a) Taxes, other than Excluded Taxes,
imposed on or with respect to any payment made by or on account of any
obligation of any Loan Party under any Loan Document and (b) to the extent not
otherwise described in clause (a), Other Taxes.



--------------------------------------------------------------------------------



 
[ex1033bmocreditagreement037.jpg]
30 “Indemnitees” has the meaning specified in Section 11.04(b). “Information”
has the meaning specified in Section 11.07. “Insolvency Event” means, with
respect to any Person: (a) the commencement of: (i) a voluntary case by such
Person under the Bankruptcy Code or (ii) the seeking of relief by such Person
under other Debtor Relief Laws; (b) the commencement of an involuntary case or
proceeding against such Person under the Bankruptcy Code or other Debtor Relief
Laws and the petition or other filing is not controverted or dismissed within
sixty (60) days after commencement of the case or proceeding; (c) a custodian
(as defined in the Bankruptcy Code or equal term under any other Debtor Relief
Law, including a receiver, interim receiver, receiver manager, trustee or
monitor) is appointed for, or takes charge of, all or substantially all of the
property of such Person; (d) such Person commences (including by way of applying
for or consenting to the appointment of, or the taking charge by, a
rehabilitator, receiver, interim receiver, custodian, trustee, monitor,
conservator or liquidator (or any equal term under any other Debtor Relief Laws)
(collectively, a “conservator”) of such Person or all or any substantial portion
of its property) any other proceeding under any reorganization, arrangement,
adjustment of debt, relief of debtors, dissolution, insolvency, liquidation,
rehabilitation, conservatorship or similar law of any jurisdiction whether now
or hereafter in effect relating to such Person; (e) such Person is adjudicated
by a court of competent jurisdiction to be insolvent or bankrupt; (f) any order
of relief or other order approving any such case or proceeding referred to in
clauses (a) or (b) above is entered; (g) such Person suffers any appointment of
any conservator or the like for it or any substantial part of its property that
continues undischarged or unstayed for a period of sixty (60) days; or (h) such
Person makes a compromise, arrangement or assignment for the benefit of
creditors or generally does not pay its debts as such debts become due.
“Intellectual Property” means all past, present and future: trade secrets,
know-how and other proprietary information; trademarks, uniform resource
locations (URLs), internet domain names, service marks, sound marks, trade
dress, trade names, business names, designs, logos, slogans (and all
translations, adaptations, derivations and combinations of the foregoing)
indicia and other source and/or business identifiers, and the goodwill of the
business relating thereto and all registrations or applications for
registrations which have heretofore been or may hereafter be issued thereon
throughout the world; copyrights (including copyrights for computer programs)
and copyright registrations or applications for registrations which have
heretofore been or may hereafter be issued throughout the world and all tangible
property embodying the copyrights, unpatented inventions (whether or not
patentable); patent applications and patents; industrial design applications and
registered industrial designs; license agreements related to any of the
foregoing and income therefrom; books, records, writings, computer tapes or
disks, flow diagrams, specification sheets, computer software, source codes,
object codes, executable code, data, databases and other physical
manifestations, embodiments or incorporations of any of the foregoing; the right
to sue for all past, present and future infringements of any of the foregoing;
all other intellectual property; and all common law and other rights throughout
the world in and to all of the foregoing.



--------------------------------------------------------------------------------



 
[ex1033bmocreditagreement038.jpg]
31 “Intercreditor Agreement” means any intercreditor agreement with a holder of
Indebtedness permitted hereby that is required to be (or otherwise may be)
subject to an “Intercreditor Agreement”, such agreement to contain terms and
provisions reasonably acceptable to the Administrative Agent, and shall include
(a) any intercreditor agreement entered into with the holders of any Permitted
Term Debt and (b) any intercreditor and/or subordination agreement entered into
with any holder of Subordinated Indebtedness. “Interest Payment Date” means, (a)
as to any LIBOR Loan, (i) the last day of each Interest Period applicable to
such LIBOR Loan; provided that if any Interest Period for a LIBOR Loan is
greater than three months, the respective dates that fall every three months
after the beginning of such Interest Period shall also be Interest Payment Dates
(ii) any date that such Loan is prepaid or converted, in whole or in part, and
(iii) the Maturity Date; and (b) as to any Base Rate Loan (including a Swing
Line Loan), (i) the first day of each month with respect to interest accrued
through the last day of the immediately preceding month, (ii) any date that such
Loan is prepaid or converted, in whole or in part, and (iii) the Maturity Date;
provided, further, that interest accruing at the Default Rate shall be payable
from time to time upon demand of the Administrative Agent. “Interest Period”
means, as to each LIBOR Loan, the period commencing on the date such LIBOR Loan
is disbursed or converted to or continued as a LIBOR Loan and ending, in each
case, on the date one, two, three or six months thereafter, as selected by the
Borrower Agent in its Committed Loan Notice; provided that: (a) any Interest
Period that would otherwise end on a day that is not a Business Day shall be
extended to the next succeeding Business Day unless such Business Day falls in
another calendar month, in which case such Interest Period shall end on the next
preceding Business Day; (b) any Interest Period that begins on the last Business
Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period)
shall end on the last Business Day of the calendar month at the end of such
Interest Period; and (c) no Interest Period shall extend beyond the Maturity
Date. “International Registry” means the international registry established in
accordance with the Cape Town Convention. “Investment” means, as to any Person,
any direct or indirect acquisition or investment by such Person, whether by
means of (a) the purchase or other acquisition of Equity Interests of another
Person (including through the purchase of an option, warrant or convertible or
similar type of security), (b) a loan, advance or capital contribution to,
Guarantee or assumption of debt of, or purchase or other acquisition of any
other debt or equity participation or interest in, another Person, including any
partnership or joint venture interest in such other Person and any arrangement
pursuant to which the investor Guarantees Indebtedness of such other Person, or
(c) the purchase or other acquisition (in one transaction or a series of
transactions) of assets of another Person that constitute a business unit. For
purposes of compliance with Section 8.03, the amount of any Investment shall be
the amount actually invested, without adjustment for subsequent increases or
decreases in the value of such Investment, less all returns of principal or
equity thereon (and without adjustment by reason of the financial condition of
such other Person) and shall, if made by the transfer or exchange of property
other than cash, be deemed to have been made in an original principal or capital
amount equal to the Fair Market Value of such property at the time of such
transfer or exchange.



--------------------------------------------------------------------------------



 
[ex1033bmocreditagreement039.jpg]
32 “Investment Agreement” means that certain Investment Agreement dated as of
May 1, 2017 by and among the Company, Elliott Associates, L.P., a Delaware
limited partnership, and Brockdale Investments LP, a Delaware limited
partnership. “IP Rights” rights of any Person to use any Intellectual Property.
“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance). “Issuer Documents” means with respect to any Letter of Credit, the
Letter of Credit Application, and any other document, agreement and instrument
entered into by the Letter of Credit Issuer and any Borrower (or any Subsidiary)
or in favor the Letter of Credit Issuer and relating to any such Letter of
Credit. “Joinder” means a joinder agreement substantially in the form of Exhibit
F to this Agreement. “Laws” means, collectively, all international, foreign,
federal, state and local statutes, treaties, rules, regulations, ordinances,
codes and administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law. “Lender” has the meaning
specified in the introductory paragraph hereto and, as the context requires,
includes the Letter of Credit Issuer and the Swing Line Lender. “Lending Office”
means, as to any Lender, the office or offices of such Lender described as such
in such Lender’s Administrative Questionnaire, or such other office or offices
as a Lender may from time to time notify the Borrower Agent and the
Administrative Agent. “Letter of Credit” means any standby or documentary letter
of credit issued by a Letter of Credit Issuer for the account of a Borrower (or
any other Domestic Subsidiary thereof as to which all “know your customer” or
other similar requirements have been satisfied), or any indemnity, guarantee,
exposure transmittal memorandum or similar form of credit support issued by the
Administrative Agent or a Letter of Credit Issuer for the benefit of a Borrower
(or any other Domestic Subsidiary thereof as to which all “know your customer”
or other similar requirements have been satisfied), and shall include the
Existing Letters of Credit. “Letter of Credit Advance” means each Revolving
Credit Lender’s funding of its participation in any Letter of Credit Borrowing
in accordance with its Applicable Revolving Credit Percentage. All Letter of
Credit Advances shall be denominated in Dollars. “Letter of Credit Application”
means an application and agreement for the issuance or amendment of a Letter of
Credit in the form from time to time in use by the Letter of Credit Issuer.
“Letter of Credit Borrowing” means an extension of credit resulting from a
drawing under any Letter of Credit which has not been reimbursed on the date
when made or refinanced as a Revolving Credit Borrowing. “Letter of Credit
Expiration Date” means, for any Letter of Credit, the day that is the earlier of
(i) one year from the date of issuance of such Letter of Credit and (ii) thirty
days prior to the Maturity Date (or, if such day is not a Business Day, the
preceding Business Day); provided, however, that annually



--------------------------------------------------------------------------------



 
[ex1033bmocreditagreement040.jpg]
33 renewable Letters of Credit may only be issued if the final expiry date is no
later than thirty days prior to the Maturity Date. “Letter of Credit Extension”
means, with respect to any Letter of Credit, the issuance thereof or extension
of the expiry date thereof, or the renewal or increase of the amount thereof.
“Letter of Credit Fees” means, collectively or individually as the context may
indicate, the fees with respect to Letters of Credit described in Section
2.09(b). “Letter of Credit Issuer” means each of BMO, in its capacity as an
issuer of the Existing Letters of Credit and of any Letters of Credit hereunder,
or any successor issuer of Letters of Credit hereunder. At any time there is
more than one Letter of Credit Issuer, all singular references to the Letter of
Credit Issuer shall mean any Letter of Credit Issuer, either Letter of Credit
Issuer, each Letter of Credit Issuer, the Letter of Credit Issuer that has
issued the applicable Letter of Credit, or both Letter of Credit Issuers, as the
context may require. “Letter of Credit Obligations” means, as at any date of
determination, (a) the aggregate undrawn amount of all outstanding Letters of
Credit, plus (b) the aggregate of all Unreimbursed Amounts, including all Letter
of Credit Borrowings, plus (c) the aggregate amount of all accrued and unpaid
Letter of Credit Fees. For purposes of computing the amount available to be
drawn under any Letter of Credit, the amount of such Letter of Credit shall be
determined in accordance with Section 1.07. For all purposes of this Agreement,
if on any date of determination a Letter of Credit has expired by its terms but
any amount may still be drawn thereunder by reason of the operation of Rule 3.14
of the ISP, such Letter of Credit shall be deemed to be “outstanding” in the
amount so remaining available to be drawn. “Letter of Credit Sublimit” means an
amount equal to the lesser of (a) $30,000,000 and (b) the Aggregate Revolving
Credit Commitments. The Letter of Credit Sublimit is part of, and not in
addition to, the Aggregate Revolving Credit Commitments. “LIBOR Loan” means a
Loan that bears interest a rate based on clause (a) of the definition of “LIBOR
Rate.” “LIBOR Rate” means: (a) for any Interest Period with respect to a LIBOR
Loan, the rate per annum equal to (but in no event less than zero) (i) the ICE
Benchmark Administration (or the successor thereto if the ICE Benchmark
Administration is no longer making the LIBOR Rate available) LIBOR Rate (“ICE
LIBOR”), as published by Reuters (or such other commercially available source
providing quotations of ICE LIBOR as designated by the Administrative Agent from
time to time) at approximately 11:00 a.m., London time, two London Banking Days
prior to the commencement of such Interest Period, for Dollar deposits (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period or, (ii) if such rate is not available at such time for any
reason, the rate per annum determined by the Administrative Agent to be the rate
at which deposits in Dollars for delivery on the first day of such Interest
Period in same day funds in the approximate amount of the LIBOR Loan being made,
continued or converted and with a term equivalent to such Interest Period would
be offered by such other authoritative source (as is selected by the
Administrative Agent in its sole reasonable discretion) to major banks in the
London interbank eurodollar market at their request at approximately 11:00 a.m.
(London time) two (2) London Banking Days prior to the commencement of such
Interest Period; and (b) for any interest calculation with respect to a Base
Rate Loan on any date, the rate per annum equal to (but which shall never be
less than zero) (i) ICE LIBOR, at approximately 11:00 a.m., London



--------------------------------------------------------------------------------



 
[ex1033bmocreditagreement041.jpg]
34 time determined two London Banking Days prior to such date for Dollar
deposits being delivered in the London interbank market for a term of one month
commencing that day or (ii) if such published rate is not available at such time
for any reason, the rate per annum determined by the Administrative Agent to be
the rate at which deposits in Dollars for delivery on the date of determination
in same day funds in the approximate amount of the Base Rate Loan being made or
maintained and with a term equal to one month would be offered by such other
authoritative source (as is selected by the Administrative Agent in its sole
reasonable discretion) to major banks in the London interbank eurodollar market
at their request at the date and time of determination. “License” means any
license or agreement under which a Loan Party is granted IP Rights in connection
with any manufacture, marketing, distribution or disposition of Collateral, any
use of assets or property or any other conduct of its business. “Licensor” means
any Person from whom a Loan Party obtains IP Rights. “Lien” means any mortgage,
pledge, hypothecation, assignment, deposit arrangement, encumbrance, lien
(statutory or other), charge or other security interest, or any preference,
priority or other security agreement or preferential arrangement in the nature
of a security interest of any kind or nature whatsoever (including any
conditional sale or other title retention agreement, any easement, right of way
or other encumbrance on title to Real Property, and any financing lease having
substantially the same economic effect as any of the foregoing). “Lien Waiver”
means an agreement, in form and substance reasonably satisfactory to the
Administrative Agent, by which (a) for any material Collateral located on leased
premises or owned premises subject to a mortgage, the lessor or mortgagee, as
applicable, agrees to, among other things, waive or subordinate any Lien it may
have on the Collateral and permit the Administrative Agent to enter upon the
premises and remove the Collateral or to use the premises to store or dispose of
the Collateral; (b) for any Collateral held by a warehouseman, processor,
shipper, customs broker or freight forwarder, such Person waives or subordinates
any Lien it may have on the Collateral, agrees to hold any Documents in its
possession relating to the Collateral as agent for the Administrative Agent, and
agrees to deliver the Collateral to the Administrative Agent upon request; (c)
for any Collateral held by a repairman, mechanic or bailee, such Person
acknowledges the Administrative Agent’s Lien, waives or subordinates any Lien it
may have on the Collateral, and agrees to deliver the Collateral to
Administrative Agent upon request; and (d) for any material Collateral subject
to a Licensor’s IP Rights, the Licensor grants to the Administrative Agent the
right, vis-à-vis such Licensor, to enforce the Administrative Agent’s Liens with
respect to such material Collateral, including the right to dispose of it with
the benefit of the Intellectual Property, whether or not a default exists under
any applicable License. “Loan” means an extension of credit under Article II in
the form of a Revolving Credit Loan, a Term Loan, a CapX Loan, a Protective
Advance or a Swing Line Loan. “Loan Account” has the meaning assigned to such
term in Section 2.11(a). “Loan Documents” means this Agreement, each Note, each
Security Instrument, each Committed Loan Notice, Swing Line Loan Notice, the
Vehicle Title Custodial Agreement, each Issuer Document, each Borrowing Base
Certificate, each Compliance Certificate, any Intercreditor Agreement, the Fee
Letter, any agreement creating or perfecting rights in Cash Collateral securing
any Obligation hereunder and all other instruments and documents heretofore or
hereafter executed or delivered to or in favor of any Lender or the
Administrative Agent in connection with the Loans made and transactions
contemplated by this Agreement, but excluding, for the avoidance of doubt,
Credit Product Arrangements.



--------------------------------------------------------------------------------



 
[ex1033bmocreditagreement042.jpg]
35 “Loan Obligations” means all Obligations other than amounts (including fees)
owing by any Loan Party pursuant to any Credit Product Arrangements. “Loan
Parties” means the Borrowers and each Guarantor. “London Banking Day” means any
day on which dealings in Dollar deposits are conducted by and between banks in
the London interbank eurodollar market. “Material Acquisition” means any
Acquisition or series of related Acquisitions that involves the payment of gross
consideration by the Company in excess of $15,000,000. “Material Adverse Effect”
means (a) a material adverse change in, or a material adverse effect on, the
operations, business, assets, properties, liabilities (actual or contingent), or
financial condition of either (i) the Borrowers, taken as a whole or (ii) the
Company and its Restricted Subsidiaries, taken as a whole; (b) a material
impairment of the ability of the Loan Parties to perform their obligations under
the Loan Documents; or (c) a material adverse effect upon the legality,
validity, binding effect or enforceability of this Agreement or the other Loan
Documents or on the ability of the Administrative Agent to collect any
Obligation or realize upon any material portion of the Collateral. “Material
Contract” means any agreement or arrangement to which a Loan Party or Restricted
Subsidiary is party (other than the Loan Documents) (a) that is deemed to be a
material contract under the Securities Act of 1933; (b) for which breach,
termination, nonperformance or failure to renew could reasonably be expected to
have a Material Adverse Effect; or (c) that relates to Subordinated Debt or the
Permitted Term Debt, or to Indebtedness in an aggregate amount of $10,000,000 or
more. “Material Disposition” means any Disposition or series of related
Dispositions that involves gross proceeds to the Company in excess of
$15,000,000. “Material License” has the meaning assigned to such term in Section
7.15. “Material Third-Party Agreement” has the meaning assigned to such term in
Section 7.17(a). “Maturity Date” means July 21, 2022. “Maximum Borrowing Amount”
means the lesser of (A) the Aggregate Revolving Credit Commitments and (B) the
Borrowing Base. “Measurement Period” means, at any date of determination, the
most recently completed trailing twelve month period of the Company and its
Restricted Subsidiaries for which financial statements have or should have been
delivered in accordance with Section 7.01(a) or 7.01(b). “Minimum Collateral
Amount” means, at any time, (a) with respect to Cash Collateral consisting of
cash or Deposit Account balances provided to reduce or eliminate Fronting
Exposure during the existence of a Defaulting Lender, an amount equal to 105% of
the Fronting Exposure of the Letter of Credit Issuer with respect to Letters of
Credit issued and outstanding at such time plus 105% of the Fronting Exposure of
the Administrative Agent with respect to Protective Advances outstanding at such
time, (b) with respect to Cash Collateral consisting of cash or Deposit Account
balances provided in accordance with the provisions of Section 2.16(a)(i) or
2.16(a)(ii), an amount equal to 105% of the Outstanding Amount of all Letter of
Credit Obligations, and (c) otherwise, an amount reasonably determined by the
Administrative Agent and the Letter of Credit Issuer.



--------------------------------------------------------------------------------



 
[ex1033bmocreditagreement043.jpg]
36 “Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.
“Mortgage Related Documents” means, with respect to any Real Property subject to
a Mortgage, and at the request of the Administrative Agent, the following, in
form and substance reasonably satisfactory to the Administrative Agent and
received by the Lenders for review at least 15 days prior to the effective date
of the Mortgage: (a) an ALTA mortgagee title policy (or binder therefor)
covering the Administrative Agent’s interest under the Mortgage, by an insurer
acceptable to the Administrative Agent, which must be fully paid on such
effective date; (b) such assignments of leases, estoppel letters, attornment
agreements, consents, waivers and releases as the Administrative Agent may
reasonably require with respect to other Persons having an interest in the Real
Property; (c) an ALTA Survey by a licensed surveyor reasonably acceptable to the
Administrative Agent; (d) a life-of-loan flood hazard determination and, if the
Real Property is located in a flood plain, an acknowledged notice to borrower
and flood insurance in an amount, with endorsements and by an insurer acceptable
to the Lenders; (e) a current appraisal of the Real Property, prepared by an
appraiser reasonably acceptable to the Administrative Agent; (f) an
environmental assessment, prepared by environmental engineers reasonably
acceptable to the Administrative Agent, and accompanied by such reports,
certificates, studies or data as the Administrative Agent may reasonably
require; and (g) an environmental indemnity agreement and such other documents,
instruments or agreements as the Administrative Agent may reasonably require
with respect to any environmental risks regarding the Real Property. “Mortgaged
Property” means Real Property, other than Excluded Real Property, required from
time to time to be subject to a Mortgage pursuant to the terms of this
Agreement. “Mortgages” means the mortgages, leasehold mortgages, deeds of trust,
leasehold deeds of trust or deeds to secure debt executed by a Loan Party from
time to time after the Closing Date as may be required under this Agreement, in
favor of the Administrative Agent, for the benefit of the Loan Parties, by which
such Loan Party has granted to the Administrative Agent, as security for the
Obligations, a Lien upon the Mortgaged Property described therein, together with
all mortgages, deeds of trust and comparable documents now or at any time
hereafter securing the whole or any part of the Obligations. “Multiemployer
Plan” means any employee benefit plan of the type described in Section
4001(a)(4) of ERISA, to which any Loan Party or any ERISA Affiliate makes or is
obligated to make contributions, or during the preceding five plan years, has
made or been obligated to make contributions. “Multiple Employer Plan” means a
Plan which has two or more contributing sponsors (including any Loan Party or
any ERISA Affiliate) at least two of whom are not under common control, as such
a plan is described in Section 4064 of ERISA. “Net Cash Proceeds” means, with
respect to the Disposition of any asset of any Loan Party or any Restricted
Subsidiary, the excess, if any, of (i) the sum of the cash and cash equivalents
received in connection with such Disposition (including any cash received by way
of deferred payment pursuant to, or by monetization of, a note receivable,
indemnification or other escrow, or otherwise, but only as and when so received)
over (ii) the sum of (A) the principal amount of any Indebtedness that is
secured by such asset and that is required to be repaid in connection with the
Disposition thereof (other than Indebtedness under the Loan Documents and
Indebtedness owing to the Company or any Restricted Subsidiary), (B) the
reasonable out-of-pocket expenses incurred by such Loan Party or any Subsidiary
in connection with such Disposition, including any brokerage commissions,
underwriting fees and discount, legal fees, investment banking fees, accountant
fees, finder’s fees and other similar fees and commissions, (C) taxes paid or
reasonably estimated to be payable by the Loan Party or any Restricted
Subsidiary in connection with the relevant Disposition, (D) the amount of any
reasonable reserve required to be established in accordance



--------------------------------------------------------------------------------



 
[ex1033bmocreditagreement044.jpg]
37 with GAAP against liabilities (other than taxes deducted pursuant to clause
(C) above) to the extent such reserves are (x) associated with the assets that
are the object of such Disposition and (y) retained by such Loan Party or
applicable Restricted Subsidiary, and (E) the amount of any reasonable reserve
for purchase price adjustments and retained fixed liabilities reasonably
expected to be payable by such Loan Party or applicable Restricted Subsidiary in
connection therewith to the extent such reserves are (1) associated with the
assets that are the object of such Disposition and (2) retained by such Loan
Party or applicable Restricted Subsidiary; provided that the amount of any
subsequent reduction of any reserve provided for in clause (D) or (E) above
(other than in connection with a payment in respect of such liability) shall (X)
be deemed to be Net Cash Proceeds of such Disposition occurring on the date of
such reduction, and (Y) if required, immediately be applied to the prepayment of
Loans in accordance with Section 2.06(c). “New CapX Equipment” means newly
manufactured CapX Equipment acquired by a Loan Party. “NOLV” means with respect
to the Loan Parties’ Aircraft Parts or Equipment, the net orderly liquidation
value of such Aircraft Parts or Equipment (a percentage of the Cost of such
Aircraft Parts or Equipment) that might be realized at an orderly, negotiated
sale held within a reasonable period of time, net of all liquidation expenses
and net of reserves, as determined from time to time by reference to the most
recent Acceptable Appraisal; provided, however, that the NOLV shall be deemed to
be 60.0% of the cost thereof (as reflected in the Loan Parties’ general ledger)
with respect to (a) acquired Aircraft Parts until such time such Aircraft Parts
are subject to an Acceptable Appraisal and (b) Disposed Aircraft Parts that is
deducted from the Borrowing Base. “Non-Consenting Lender” has the meaning
assigned to such term in Section 11.01. “Non-Defaulting Lender” means, at any
time, each Lender that is not a Defaulting Lender at such time. “Non-Extension
Notice Date” has the meaning specified in Section 2.03(b)(iii). “Note” means
each or all of the Revolving Credit Loan Notes, the CapX Notes, and/or the Term
Loan Notes, as applicable. “NPL” means the National Priorities List pursuant to
CERCLA, as updated from time to time. “Obligations” means (a) all amounts owing
by any Loan Party to the Administrative Agent, any Lender or any other Secured
Party pursuant to this Agreement or any other Loan Document or otherwise with
respect to any Loan or Letter of Credit, including all Letter of Credit
Obligations, and including all principal, interest (including any interest
accruing after the filing of any petition in bankruptcy or the commencement of
any proceeding under any Debtor Relief Law relating to any Loan Party, or would
accrue but for such filing or commencement, whether or not a claim for
post-filing or post-petition interest is allowed in such proceeding),
reimbursement obligations, indemnification and reimbursement payments, fees,
costs and expenses (including all fees, costs and expenses of counsel to the
Administrative Agent) incurred in connection with this Agreement or any other
Loan Document, whether direct or indirect, absolute or contingent, liquidated or
unliquidated, now existing or hereafter arising hereunder or thereunder,
together with all renewals, extensions, modifications or refinancings thereof
and (b) Credit Product Obligations; provided, that Obligations of a Loan Party
shall not include its Excluded Swap Obligations. “OFAC” has the meaning
specified in Section 7.11. “OFAC Listed Person” shall have the meaning specified
in Section 6.21.



--------------------------------------------------------------------------------



 
[ex1033bmocreditagreement045.jpg]
38 “OFAC Sanctions Program” means any economic or trade sanction that OFAC is
responsible for administering and enforcing. A list of OFAC Sanctions Programs
may be found at
http://www.treasury.gov/resource-center/sanctions/Programs/Pages/Programs.aspx.
“Ordinary Course of Business” means the ordinary course of business of the
Company and its Subsidiaries, consistent in all material respects with past
practices and undertaken in good faith. “Organization Documents” means, (a) with
respect to any corporation, the certificate or articles of incorporation and the
bylaws (or equivalent or comparable constitutive documents with respect to any
non- U.S. jurisdiction); (b) with respect to any limited liability company, the
certificate or articles of formation or organization and operating agreement;
and (c) with respect to any partnership, joint venture, trust or other form of
business entity, the partnership, joint venture or other applicable agreement of
formation or organization and any agreement, instrument, filing or notice with
respect thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity. “OSHA” means the Occupational Safety and Hazard Act
of 1970. “Other Connection Taxes” means, with respect to any Recipient, Taxes
imposed as a result of a present or former connection between such Recipient and
the jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 11.13). “Outstanding Amount” means (a) with respect to
CapX Loans, Term Loans, Revolving Credit Loans, Protective Advances and Swing
Line Loans on any date, the aggregate outstanding principal amount thereof after
giving effect to any Borrowings and any prepayments or repayments of Cap X
Loans, Term Loans, Revolving Credit Loans, Protective Advances or Swing Line
Loans occurring on such date; and (b) with respect to any Letter of Credit
Obligations on any date, (i) the aggregate outstanding amount of such Letter of
Credit Obligations on such date after giving effect to any Letter of Credit
Extension occurring on such date plus and any other changes in the aggregate
amount of the Letter of Credit Obligations as of such date, including as a
result of any reimbursements by the Borrowers of Unreimbursed Amounts and all
Letter of Credit Borrowings on such date. “Overadvance” has the meaning given to
such term in Section 2.01(d)(i)(A). “Overadvance Loan” means a Base Rate
Revolving Credit Loan made when an Overadvance exists or is caused by the
funding thereof. “Overnight Rate” means, for any day and from time to time as in
effect, the greater of (a) the Federal Funds Rate and (b) an overnight rate
determined by the Administrative Agent, the Letter of Credit Issuer, or the
Swing Line Lender, as the case may be, in accordance with banking industry rules
on interbank compensation.



--------------------------------------------------------------------------------



 
[ex1033bmocreditagreement046.jpg]
39 “Participant” has the meaning assigned to such term in clause (d) of Section
11.06. “Participant Register” has the meaning assigned to such term in clause
(d) of Section 11.06. “Patent Security Agreement” means any patent security
agreement pursuant to which a Loan Party assigns to Administrative Agent, for
the benefit of the Secured Parties, such Person’s interests in its patents, as
security for the Obligations. “PATRIOT Act” means United States Public Law
107-56, Uniting and Strengthening America by Providing Appropriate Tools
Required to Intercept and Obstruct Terrorism (USA PATRIOT ACT) Act of 2001, as
amended from time to time, and the rules and regulations promulgated thereunder
from time to time in effect. “Payment Conditions” means, with respect to any
Specified Transaction, the satisfaction of the following conditions: (a) as of
the date of any such Specified Transaction and immediately after giving effect
thereto, no Event of Default has occurred and is continuing; (b) Adjusted Excess
Availability immediately before and after giving Pro Forma Effect to such
Specified Transaction, and on an average basis during the thirty (30)
consecutive day period ending on and including the date of such Specified
Transaction, shall be not less than, the greater of (A) 12.5 % of the Maximum
Borrowing Amount and (B) $20,000,000; (c) the Consolidated Fixed Charge Coverage
Ratio as of the end of the most recently ended twelve month period prior to the
making of such Specified Transaction, calculated on a Pro Forma Basis, shall be
equal to or greater than 1.00 to 1.00; provided that, the Consolidated Fixed
Charge Coverage Ratio test described in this clause (c) shall not apply if the
Adjusted Excess Availability (calculated in order to give Pro Forma Effect to
such Specified Transaction) during the thirty (30) consecutive day period ending
on and including the date of such Specified Transaction is not less than the
greater of (A) 17.5% of the Maximum Borrowing Amount and (B) $28,000,000; and
(d) the Administrative Agent shall have received a certificate of a Responsible
Officer of the Borrower Agent certifying as to compliance with the preceding
clauses and demonstrating (in reasonable detail) the calculations required
thereby. “Payment in Full” means (a) the indefeasible payment in full in cash of
all Obligations, together with all accrued and unpaid interest and fees thereon,
other than Letter of Credit Obligations that have been fully Cash Collateralized
in an amount equal to 105% of the amount thereof or as to which other
arrangements with respect thereto reasonably satisfactory to the Administrative
Agent and the Letter of Credit Issuer shall have been made, (b) the Commitments
shall have terminated or expired, (c) the obligations and liabilities of each
Loan Party and its Affiliates under all Credit Product Arrangements shall have
been fully, finally and irrevocably paid and satisfied in full and the Credit
Product Arrangements shall have expired or been terminated, or other
arrangements satisfactory to the applicable Credit Product Providers shall have
been made with respect thereto, and (d) all claims of the Loan Parties against
any Secured Party arising on or before the payment date in connection with the
Loan Documents or any Credit Product Arrangements, as applicable, shall have
been released on terms reasonably acceptable to the Administrative Agent or the
applicable Credit Product Providers; provided that notwithstanding full payment
or Cash Collateralization of the Obligations as provided herein, the
Administrative Agent shall not be required to terminate its Liens in any
Collateral unless, with respect to any damages the Administrative Agent may
incur as a result of the dishonor or return of Payment Items applied to
Obligations,



--------------------------------------------------------------------------------



 
[ex1033bmocreditagreement047.jpg]
40 Administrative Agent receives (i) a written agreement, executed by Borrowers
and any Person whose advances are used in whole or in part to satisfy the
Obligations, indemnifying Agent and Lenders from any such damages; or (ii) such
Cash Collateral as the Administrative Agent, in its reasonable discretion, deems
necessary to protect against any such damages. “Payment Item” means each check,
draft or other item of payment payable to a Borrower, including those
constituting proceeds of any Collateral. “PBGC” means the Pension Benefit
Guaranty Corporation. “Pension Act” means the Pension Protection Act of 2006.
“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and Multiemployer Plans and set forth in, with respect to plan years
ending prior to the effective date of the Pension Act, Section 412 of the Code
and Section 302 of ERISA, each as in effect prior to the Pension Act and,
thereafter, Section 412, 430, 431, 432 and 436 of the Code and Sections 302,
303, 304 and 305 of ERISA. “Pension Plan” means any employee pension benefit
plan (including a Multiple Employer Plan or a Multiemployer Plan) that is
maintained or is contributed to by any Loan Party and any ERISA Affiliate and is
either covered by Title IV of ERISA or is subject to the minimum funding
standards under Section 412 of the Code. “Permitted Acquisition” means any
Acquisition by a Loan Party so long as: (a) the Person to be (or whose assets
are to be) acquired does not oppose such Acquisition and the line or lines of
business of the Person to be acquired constitute Core Businesses; (b) no Default
or Event of Default shall have occurred and be continuing either immediately
prior to or immediately after giving effect to such Acquisition; (c) the Payment
Conditions are satisfied; and (d) The Borrower Agent shall have furnished the
Administrative Agent with ten (10) days’ prior written notice of such intended
Acquisition and shall have furnished the Administrative Agent with a current
draft of the applicable acquisition documents (and final copies thereof as and
when executed), and to the extent available, appropriate financial statements of
the Person which is the subject of such Acquisition, pro forma projected
financial statements for the twelve (12) month period following such Acquisition
after giving effect to such Acquisition (including balance sheets, cash flows
and income statements by month for the acquired Person, individually, and on a
Consolidated basis with all Loan Parties), and, to the extent available, such
other information as the Administrative Agent may reasonably request. “Permitted
Acquisitions CapX Equipment” means CapX Equipment acquired by a Loan Party in
connection with a Permitted Acquisition. “Permitted Discretion” means a
determination made in good faith and in the exercise of reasonable (from the
perspective of a secured asset-based lender) business judgment.



--------------------------------------------------------------------------------



 
[ex1033bmocreditagreement048.jpg]
41 “Permitted Earn-Out Payments” means: (x) earn-out payments existing on the
Closing Date and set forth on Schedule 1.04, and (y) earn-out payments incurred
after the Closing Date in connection with a Permitted Acquisition or other
Investment permitted by this Agreement. “Permitted Liens” has the meaning
specified in Section 8.02. “Permitted Term Debt” means the Indebtedness of the
Company evidenced by the Permitted Term Debt Documents and satisfying the
Permitted Term Debt Requirements. “Permitted Term Debt Credit Agreement” means
any credit agreement or similar loan document or indenture among the Company,
the guarantors signatory thereto, and the applicable term lender, note purchaser
or similar creditor, or trustee for the benefit of such creditors or
noteholders, satisfying the Permitted Term Debt Requirements, as amended,
supplemented, restated or otherwise modified from time to time in accordance
with this Agreement and any applicable Intercreditor Agreement. “Permitted Term
Debt Documents” means the Permitted Term Debt Credit Agreement and all material
security agreements, guaranties, mortgages and other material related loan
documents entered into in connection therewith. “Permitted Term Debt
Requirements” means, with respect to any Permitted Term Debt, the satisfaction
of the following conditions with respect to such Indebtedness: (a) the aggregate
outstanding principal amount of such Indebtedness shall not exceed $90,000,000
plus accrued interest, dividends and premiums, and reasonable fees and expenses
incurred in connection with the refinancing of the Existing Series E Preferred
Stock at any time, (b) such Indebtedness shall not mature prior to the date that
is 91 days after the Maturity Date in effect at the time of the issuance of such
Indebtedness, except upon the occurrence of a change of control or similar event
(including asset sales), in each case so long as the provisions relating to
change of control or similar events (including asset sales) included in the
governing instrument of such Indebtedness provide that the provisions of this
Agreement must be satisfied prior to the satisfaction of such provisions of such
Indebtedness, (c) such Indebtedness is not Guaranteed by any Subsidiary of the
Company other than the Loan Parties, (d) such Indebtedness, if secured, is
secured only by a first-priority Lien on Real Property or a second-priority Lien
on the other Collateral (or both), (e) the Permitted Term Debt Documents include
amortization provisions that are (i) customary for deals of such size and nature
and (ii) reasonably acceptable to the Administrative Agent, (f) the terms of the
Permitted Term Debt Documents are not materially more restrictive than the terms
of this Agreement; (g) such Indebtedness shall be subject to an Intercreditor
Agreement reasonably satisfactory to the Administrative Agent, addressing
(without limitation) access, disposition, lien priority, and other customary
terms, and (h) the Payment Conditions are satisfied, after taking such
Indebtedness into account. “Person” means any natural person, corporation,
limited liability company, trust, joint venture, association, company,
partnership, Governmental Authority or other entity. “Plan” means any employee
benefit plan within the meaning of Section 3(3) of ERISA (including a Pension
Plan), maintained for employees of any Loan Party or any ERISA Affiliate or any
such Plan to which any Loan Party or any ERISA Affiliate is required to
contribute on behalf of any of its employees. “Plan of Reorganization” has the
meaning specified in Section 11.06(i)(c). “Platform” has the meaning specified
in Section 7.02. “Priority Swap Obligations” means Credit Product Obligations
under Swap Contracts (a) owing to BMO or its Affiliates (so long as BMO (in its
discretion) shall have established a Credit Product Reserve



--------------------------------------------------------------------------------



 
[ex1033bmocreditagreement049.jpg]
42 with respect thereto) or (b) owing to any other Credit Product Provider and
expressly identified as “Priority Swap Obligations” in a Credit Product Notice
from the Borrower Agent and such Credit Product Provider to the Administrative
Agent (which at all times shall be subject to a Credit Product Reserve). “Pro
Forma Adjustment” means, for the purposes of calculating Consolidated EBITDA for
any Measurement Period, if at any time during such Measurement Period the
Company, any Borrower or any of its Restricted Subsidiaries shall have made a
Material Acquisition or Material Disposition, Consolidated EBITDA for such
Measurement Period shall be calculated after giving pro forma effect thereto as
if any such Material Acquisition or Material Disposition occurred on the first
day of such Measurement Period, including (a) with respect to an any Material
Acquisition, inclusion of (i) the actual historical results of operation of such
acquired Person or line of business during such Measurement Period and (ii) pro
forma adjustments arising out of events which are directly attributable to such
Material Acquisition, are factually supportable, and are expected to have a
continuing impact, in each case, that are either mutually and reasonably agreed
upon by the Borrowers and the Administrative Agent, or else determined on a
basis consistent with Article 11 of Regulation S-X promulgated under the
Securities Act and as interpreted by the staff of the SEC) and (b) with respect
to any Material Disposition, exclusion of the actual historical results of
operations of the disposed of Person or line of business or assets during such
Measurement Period. “Pro Forma Basis,” “Pro Forma Compliance” and “Pro Forma
Effect” means, with respect to compliance with any test, financial ratio or
covenant hereunder required by the terms of this Agreement to be made on a pro
forma basis, that (a) to the extent applicable, the Pro Forma Adjustment shall
have been made and, without duplication, (b) all Specified Pro Forma
Transactions that have been made during the applicable period of measurement or
subsequent to such period and prior to or simultaneously with the event for
which the calculation is made (the period beginning on the first day of such
fiscal quarter and continuing until the date of the consummation of such event,
the “Reference Period”) shall be deemed to have occurred as of the first day of
the applicable Reference Period; provided that (i) income statement items
(whether positive or negative) attributable to the property or Person subject to
such Specified Pro Forma Transaction, (A) shall be excluded in the case of a
Material Disposition, and (B) shall be included in the case of a Material
Acquisition, and (ii) all Indebtedness issued, incurred or assumed as a result
of, or to finance, any relevant transactions (other than Indebtedness under the
Loan Documents) or permanently repaid in connection with the relevant
transaction during the Reference Period shall be deemed to have been issued,
incurred, assumed or permanently repaid at the beginning of such Reference
Period (with interest expense of such person attributable to any Indebtedness
for which pro forma effect is being given as provided in preceding clause (ii)
that has a floating or formula rate, shall have an implied rate of interest for
the applicable Reference Period determined by utilizing the rate that is or
would be in effect with respect to such Indebtedness as at the relevant date of
determination); provided, that, the foregoing pro forma adjustments may be
applied to any such test, financial ratio or covenant solely to the extent that
such adjustments are consistent with the definition of Consolidated EBITDA and
the definition of Pro Forma Adjustment. “Properly Contested” means with respect
to any obligation of a Loan Party, (a) the obligation is subject to a bona fide
dispute regarding amount or such Loan Party’s liability to pay; (b) the
obligation is being properly contested in good faith by appropriate proceedings
promptly instituted and diligently pursued; (c) appropriate reserves have been
established in accordance with GAAP, if required; (d) non- payment could not
reasonably be expected to have a Material Adverse Effect, nor result in
forfeiture or sale of any material Collateral; (e) no Lien is imposed on assets
of a Loan Party, unless bonded and stayed to the satisfaction of the
Administrative Agent; and (f) if the obligation results from entry of a judgment
or other order, such judgment or order is stayed pending appeal or other
judicial review. “Protective Advance” has the meaning specified in Section
2.01(d)(ii)(A).



--------------------------------------------------------------------------------



 
[ex1033bmocreditagreement050.jpg]
43 “Public Lender” has the meaning specified in Section 7.02. “Purchase Price”:
with respect to an item of Eligible Equipment to be purchased with the proceeds
of a CapX Loan, an amount equal to the total consideration paid for such
acquisition, exclusive of delivery and installation charges and other soft costs
determined by Administrative Agent in its Permitted Discretion. “Qualified ECP”
means any Loan Party with total assets exceeding $10,000,000, or that
constitutes an “eligible contract participant” under the Commodity Exchange Act
and can cause another Person to qualify as an “eligible contract participant”
under Section 1a(18)(A)(v)(II) of the Commodity Exchange Act. “Qualified
Unrestricted Cash” means unrestricted cash held in Deposit Accounts or
Securities Accounts of a Loan Party maintained with the Administrative Agent or
its Affiliates and subject to a Control Agreement. “Ratable Share” has the
meaning specified in Section 2.01(d)(ii)(C). “Real Property” means all land,
together with the buildings, structures, parking areas, and other improvements
thereon, now or hereafter owned by any Person, including all easements,
rights-of-way, and similar rights appurtenant thereto and all leases, tenancies,
and occupancies thereof. “Recipient” means the Administrative Agent, any Lender,
any Issuing Bank or any other recipient of any payment to be made by or on
account of any Obligation of a Borrower hereunder. “Refinancing Conditions”
means the following conditions for Refinancing Indebtedness: (a) it is in an
aggregate principal amount that does not exceed the principal amount of the
Indebtedness being extended, renewed or refinanced plus accrued interest and
reasonable fees and expenses incurred in connection with such refinancing,
refunding, renewal or extension; (b) the interest rate applicable to any such
refinancing, refunding, renewing or extending Indebtedness does not exceed the
otherwise market rate of interest for such Indebtedness; (c) it has a final
maturity no sooner than and a weighted average life no less than the
Indebtedness being extended, renewed or refinanced; (d) it is subordinated to
the Obligations at least to the same extent as the Indebtedness being extended,
renewed or refinanced; (e) no additional Liens, if any, are granted with respect
to such Refinancing Indebtedness; (f) no additional Person is obligated,
primarily or contingently, on such Refinancing Indebtedness; and (g) such
Refinancing Indebtedness shall be on terms, taken as a whole (other than
interest rates, rate floors, fees and optional repayment or redemption terms)
not materially more restrictive to the Loan Parties, as determined by the
Company in good faith, than the Indebtedness being extended, renewed or
refinanced. “Refinancing Indebtedness” means the Indebtedness that is the result
of an extension, renewal or refinancing of Indebtedness permitted under Section
8.01(b), (f), (g), (h), (m), (o), (p) and (q) as to which the Refinancing
Conditions are satisfied. “Register” has the meaning specified in Section
11.06(c). “Registered Public Accounting Firm” has the meaning specified in the
Securities Laws and shall be independent of the Company as prescribed in the
Securities Laws. “Related Parties” means, with respect to any Person, such
Person’s Affiliates and the partners, directors, officers, employees, agents,
trustees, administrators, managers, advisors and representatives of such Person
and of such Person’s Affiliates.



--------------------------------------------------------------------------------



 
[ex1033bmocreditagreement051.jpg]
44 “Rent and Charges Reserve” means the aggregate of (a) all past due rent and
other amounts owing by a Loan Party to any landlord, warehouseman, processor,
repairman, mechanic, shipper, freight forwarder, broker or other Person who
possesses any Collateral or could reasonably be expected to assert a Lien on any
Collateral; and (b) a reserve at least equal to three months’ rent and other
charges that could be payable to any such Person, unless it has executed a Lien
Waiver. “Reportable Event” means any of the events set forth in Section 4043(c)
of ERISA, other than events for which the 30 day notice period has been waived.
“Reporting Trigger Period” means the period (a) commencing on the day (1) an
Event of Default shall have occurred and is continuing or (ii) Adjusted Excess
Availability is less than the greater of (A) $17,500,000 and (B) 10.0% of the
Maximum Borrowing Amount for five (5) consecutive Business Days and (b)
continuing until the day (i) no Event of Default exists and (ii) Adjusted Excess
Availability has been equal to or greater than the greater of (A) $17,500,000
and (B) 10.0% of the of the Maximum Borrowing Amount for 30 consecutive days.
“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Loans, a Committed Loan Notice, (b) with respect to a Letter
of Credit Extension, a Letter of Credit Application, and (c) with respect to a
Swing Line Loan, a Swing Line Loan Notice. “Required Lenders” means, as of any
date of determination, at least two non-Affiliate Lenders holding more than 50%
of the Total Credit Exposure of all Lenders. The Total Credit Exposure of any
Defaulting Lender shall be disregarded in determining Required Lenders at any
time. “Required Supermajority Lenders” means, as of any date of determination,
at least three non- Affiliate Lenders holding at least sixty-six and two-thirds
percent (66⅔%) of the Total Credit Exposure of all Lenders. The Total Credit
Exposure of any Defaulting Lender shall be disregarded in determining Required
Supermajority Lenders at any time. “Reserve” means any reserve constituting all
or any portion of the Availability Reserve. Upon establishment or increase in
the Reserves, the Administrative Agent agrees to make itself available to
discuss the Reserve or increase, and Borrowers may take such action as may be
required so that the event, condition, circumstance, or fact that is the basis
for such reserve or increase no longer exists, in a manner and to the extent
reasonably satisfactory to the Administrative Agent in the exercise of its
Permitted Discretion. In no event shall such opportunity limit the right of
Agent to establish or change such Reserve, unless the Administrative Agent shall
have determined, in its Permitted Discretion, that the event, condition, other
circumstance, or fact that was the basis for such Reserve or such change no
longer exists or has otherwise been adequately addressed by Borrowers.
“Responsible Officer” means, with respect to each Loan Party, the chief
executive officer, president, chief financial officer, treasurer, controller or
assistant treasurer or any vice president of such Loan Party. Any document
delivered hereunder that is signed by a Responsible Officer of a Loan Party
shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Loan Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Loan Party. “Restricted Payment” means (i) any dividend or other
distribution (whether in cash, securities or other property) with respect to any
capital stock or other Equity Interest of the Company or any Restricted
Subsidiary, (ii) any payment (whether in cash, securities or other property),
including any sinking fund or similar deposit, on account of the purchase,
redemption, retirement, acquisition, cancellation or termination of any such
capital stock or other Equity Interest, or on account of any return of capital
to the Company’s



--------------------------------------------------------------------------------



 
[ex1033bmocreditagreement052.jpg]
45 or any Restricted Subsidiary’s stockholders, partners or members (or the
equivalent Person thereof), (iii) any distribution, advance or repayment of
Indebtedness to or for the account of a holder of Equity Interests of the
Company or its Affiliates, or (iv) any payment of a Permitted Earn-Out Payment.
“Restricted Subsidiary” means any Subsidiary other than an Unrestricted
Subsidiary. “Revolving Credit Borrowing” means a borrowing consisting of
simultaneous Revolving Credit Loans of the same Type and, in the case of LIBOR
Loans, having the same Interest Period, made by each of the Revolving Credit
Lenders pursuant to Section 2.01(a). “Revolving Credit Commitment” means, as to
each Revolving Credit Lender, its obligation to (a) make Revolving Credit Loans
to the Borrowers pursuant to Section 2.01(a), (b) purchase participations in
Letter of Credit Obligations, and (c) purchase participations in Swing Line
Loans, in an aggregate principal amount at any one time outstanding not to
exceed the amount set forth opposite such Revolving Credit Lender’s name on
Schedule 2.01 or in the Assignment and Assumption pursuant to which such Lender
becomes a party hereto, as applicable, as such amount may be adjusted from time
to time in accordance with this Agreement. “Revolving Credit Exposure” means, as
to any Lender at any time, the aggregate principal amount at such time of its
outstanding Revolving Credit Loans and such Lender’s participation in Letter of
Credit Obligations, Swing Line Loans and Protective Advances at such time.
“Revolving Credit Facility” means the facility described in Sections 2.01(a),
2.03 and 2.04 providing for Revolving Credit Loans, Letters of Credit and Swing
Line Loans to or for the benefit of the Borrowers by the Revolving Credit
Lenders, Letter of Credit Issuer and Swing Line Lender, as the case may be, in
the maximum aggregate principal amount at any time outstanding of $200,000,000,
as adjusted from time to time pursuant to the terms of this Agreement.
“Revolving Credit Lender” means each Lender that has a Revolving Credit
Commitment or, following termination of the Revolving Credit Commitments, has
any Revolving Credit Exposure. “Revolving Credit Loan” has the meaning specified
in Section 2.01(a). “Revolving Credit Loan Note” means a promissory note made by
the Borrowers in favor of a Revolving Credit Lender evidencing Revolving Credit
Loans made by such Revolving Credit Lender, substantially in the form of Exhibit
A-1. “Revolving Credit Termination Date” means the earliest of (a) the Maturity
Date, (b) the date of termination of the Aggregate Revolving Credit Commitments
pursuant to Section 2.07(a), and (c) the date of termination of the commitment
of each Lender to make Loans and of the obligation of the Letter of Credit
Issuer to make Letter of Credit Extensions pursuant to Section 9.02. “Rolling
Stock” means any Equipment that (a) consists of trucks, tractors, trailers
and/or other vehicles subject to certificates of title and (b) is owned by any
Loan Party. “Royalties” means all royalties, fees, expense reimbursement and
other amounts payable by a Loan Party under a License. “S&P” means Standard &
Poor’s Financial Services LLC, a subsidiary of The McGraw-Hill Companies, Inc.
and any successor thereto.



--------------------------------------------------------------------------------



 
[ex1033bmocreditagreement053.jpg]
46 “Same Day Funds” means immediately available funds. “Sarbanes-Oxley” means
the Sarbanes-Oxley Act of 2002. “SEC” means the Securities and Exchange
Commission, or any Governmental Authority succeeding to any of its principal
functions. “Secured Party” means (a) each Lender, (b) each Credit Product
Provider, (c) the Administrative Agent, (d) the Letter of Credit Issuer, (e) the
Arrangers and (f) the successors and assigns of each of the foregoing. “Secured
Party Expenses” has the meaning specified in Section 11.04(a). “Securities Laws”
means the Securities Act of 1933, the Exchange Act, Sarbanes-Oxley and the
applicable accounting and auditing principles, rules, standards and practices
promulgated, approved or incorporated by the SEC or the Public Company
Accounting Oversight Board, as each of the foregoing may be amended and in
effect on any applicable date hereunder. “Security Agreement” means the Pledge
and Security Agreement and Irrevocable Proxy dated as of the date hereof by the
Loan Parties and the Administrative Agent for the benefit of the Secured
Parties, substantially in the form of Exhibit C. “Security Instruments” means,
collectively or individually as the context may indicate, the Security
Agreement, the Control Agreements, the Aircraft Mortgages, the Aircraft Related
Documents, the Mortgages, the Mortgage Related Documents, the Copyright Security
Agreement, the Trademark Security Agreement, each Lien Waiver and all other
agreements (including securities account control agreements), instruments and
other documents, whether now existing or hereafter in effect, pursuant to which
any Loan Party or other Person shall grant or convey to the Administrative Agent
or the Lenders a Lien in property as security for all or any portion of the
Obligations. “Settlement Date” has the meaning provided in Section 2.14.
“Solvent” means, as to any Person, such Person (a) owns property or assets whose
fair salable value is greater than the amount required to pay all of its debts
(including contingent, subordinated, unmatured and unliquidated liabilities);
(b) owns property or assets whose present fair salable value (as defined below)
is greater than the probable total liabilities (including contingent,
subordinated, unmatured and unliquidated liabilities) of such Person as they
become absolute and matured; (c) is able to pay all of its debts as they mature;
(d) has capital that is not unreasonably small for its business and is
sufficient to carry on its business and transactions and all business and
transactions in which it is about to engage; (e) is not “insolvent” within the
meaning of Section 101(32) of the Bankruptcy Code; and (f) has not incurred (by
way of assumption or otherwise) any obligations or liabilities (contingent or
otherwise) under any Loan Documents, or made any conveyance in connection
therewith, with actual intent to hinder, delay or defraud either present or
future creditors of such Person or any of its Affiliates. “Fair salable value”
means the amount that could be obtained for assets within a reasonable time,
either through collection or through sale under ordinary selling conditions by a
capable and diligent seller to an interested buyer who is willing (but under no
compulsion) to purchase. For purposes hereof, the amount of all contingent
liabilities at any time shall be computed as the amount that, in light of all
the facts and circumstances existing at the time, can reasonably be expected to
become an actual or matured liability. “Specified Debt Payment” means any
prepayment of Indebtedness made pursuant to Section 8.11(a)(v).



--------------------------------------------------------------------------------



 
[ex1033bmocreditagreement054.jpg]
47 “Specified Disposition” means a sale of a “division” of the Loan Parties,
including the sale of all of the capital stock or substantially all of the
assets of the Loan Parties identified on Schedule 1.05. “Specified Event of
Default” means at any time an Event of Default under Section 9.01(a), 9.01(b)
(solely with respect to a breach of Section 8.12), or Section 9.01(f).
“Specified Events” means those events specified to the Lenders prior to the
Closing Date. “Specified Investment” means any Investment made pursuant to
Section 8.03(l). “Specified Loan Party” means a Loan Party that is not then an
“eligible contract participant” under the Commodity Exchange Act (determined
prior to giving effect to Section 2.15(c)). “Specified Pro Forma Transaction”
means, with respect to any period, any Investment, Disposition, incurrence or
repayment of Indebtedness, Restricted Payment, subsidiary designation or other
event that by the terms of the Loan Documents expressly requires “Pro Forma
Compliance” with a test or covenant hereunder or requires such test or covenant
to be calculated on a “Pro Forma Basis.” “Specified Restricted Payment” means
any Restricted Payment pursuant to Section 8.06(e) or (f). “Specified
Transaction” means each Specified Disposition, Specified Debt Payment, Specified
Investment, Specified Restricted Payment and Permitted Acquisition.
“Subordinated Debt” means (i) Indebtedness which is expressly subordinated in
right of payment to the prior Payment in Full and which is in form and on terms
reasonably satisfactory to, and approved in writing by, the Administrative
Agent, and (ii) Permitted Earn-Out Payments. “Subordination Provisions” means
any provision relating to debt or lien subordination applicable to or contained
in any documents evidencing any Subordinated Debt or any Permitted Term Debt,
including as set forth in the Intercreditor Agreement or other applicable
intercreditor agreements. “Subsidiary” of a Person means a corporation,
partnership, joint venture, limited liability company or other business entity
(but not a representative office of such Person) of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Company. “Subsidiary Guarantor” means any Subsidiary of the Company that is
a Guarantor. “Swap Contract” means (a) any and all rate swap transactions, basis
swaps, credit derivative transactions, forward rate transactions, commodity
swaps, commodity options, forward commodity contracts, equity or equity index
swaps or options, bond or bond price or bond index swaps or options or forward
bond or forward bond price or forward bond index transactions, interest rate
options, forward foreign exchange transactions, cap transactions, floor
transactions, collar transactions, currency swap transactions, cross-currency
rate swap transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and



--------------------------------------------------------------------------------



 
[ex1033bmocreditagreement055.jpg]
48 conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement, together with any
related schedules; provided, that no stock option, phantom stock, restricted
stock or similar plan or agreement providing for payments on account of services
provided by current or former directors or employees of any Loan Party shall be
a “Swap Contract.” “Swap Obligation” means, with respect to any Loan Party, any
obligation to perform under any agreement, contract or transaction that
constitutes a “swap” within the meaning of Section 1a(47) of the Commodity
Exchange Act. “Swap Termination Value” means, in respect of any one or more Swap
Contracts, after taking into account the effect of any legally enforceable
netting agreement relating to such Swap Contracts, (a) for any date on or after
the date such Swap Contracts have been closed out and termination value(s)
determined in accordance therewith, such termination value(s), and (b) for any
date prior to the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender). “Swing Line” means the revolving credit facility made available by the
Swing Line Lender pursuant to Section 2.04. “Swing Line Borrowing” means a
borrowing of a Swing Line Loan pursuant to Section 2.04. “Swing Line Lender”
means BMO in its capacity as provider of Swing Line Loans, or any successor
swing line lender hereunder. “Swing Line Loan” has the meaning specified in
Section 2.04(a). “Swing Line Loan Notice” means a notice of a Swing Line
Borrowing pursuant to Section 2.04(b). “Swing Line Sublimit” means an amount
equal to the lesser of (a) $20,000,000 and (b) the Aggregate Revolving Credit
Commitments. The Swing Line Sublimit is part of, and not in addition to, the
Aggregate Revolving Credit Commitments. “Synthetic Lease Obligation” means the
monetary obligation of a Person under (a) a so-called synthetic, off-balance
sheet or tax retention lease, or (b) an agreement for the use or possession of
property creating obligations that do not appear on the balance sheet of such
Person but which, upon the insolvency or bankruptcy of such Person, would be
characterized as the indebtedness of such Person (without regard to accounting
treatment). “Taxes” means all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by any Governmental Authority, including any interest,
additions to tax or penalties applicable thereto. “Term Borrowing” means a
borrowing consisting of simultaneous Term Loans of the same Type and, in the
case of LIBOR Loans, having the same Interest Period, made by each of the Term
Lenders pursuant to Section 2.02. “Term Credit Exposure” means, as to any Lender
at any time, the aggregate principal amount at such time of its outstanding Term
Loans.



--------------------------------------------------------------------------------



 
[ex1033bmocreditagreement056.jpg]
49 “Term Lender” means each Lender that has a Term Loan Commitment or, following
termination of the Term Loan Commitments, has Term Credit Exposure. “Term Loan”
means a Base Rate Loan or a LIBOR Loan made to the Borrowers pursuant to Section
2.01(b). “Term Loan Commitment” means, as to each Term Lender, its obligation to
make Term Loans to the Borrowers pursuant to Section 2.01(b) in an aggregate
principal amount at any one time outstanding not to exceed the amount set forth
opposite such Term Lender’s name on Schedule 2.01 or in the Assignment and
Assumption pursuant to which such Term Lender becomes a party hereto, as
applicable, as such amount may be adjusted from time to time in accordance with
this Agreement. The aggregate Term Loan Commitment for all Term Lenders shall
not exceed the lesser of (i) 85% of the NOLV of Eligible Equipment existing on
the Closing Date; provided, that the maximum NOLV of Eligible Aircraft included
in the calculation described in this clause (i) shall not exceed $10,000,000 in
the aggregate, and (ii) $65,000,000. “Term Loan Equipment” means Rolling Stock
and Aircraft existing on the Closing Date, identified on Schedule 1.03 and which
were included in the underwriting for purposes of for determining the Term Loan
Commitment. “Term Loan Facility” means the facility described in Section
2.01(b), providing for Term Loans to the Borrowers. “Term Loan Note” means a
promissory note made by the Borrowers in favor of a Term Lender evidencing Term
Loans made by such Term Lender, substantially in the form of Exhibit A-2. “Term
Loan Outstandings” means, with respect to any Term Lender at any time, the sum
of the Outstanding Amount of such Term Lender’s Term Loans at such time.
“Threshold Amount” means $10,000,000. “Total Credit Exposure” means, as to any
Lender at any time, the unused outstanding Commitments of such Lender and the
Credit Exposure of such Lender at such time. “Total Revolving Credit
Outstandings” means, without duplication, the aggregate Outstanding Amount of
all Revolving Credit Loans, Protective Advances, Swing Line Loans and Letter of
Credit Obligations. “Trade and Replacement Plan” means any plan or program
providing for the trade or replacement of Rolling Stock. “Trade Date” has the
meaning specified in Section 11.06(i)(a). “Trademark Security Agreement” means
any trademark security agreement pursuant to which any Loan Party assigns to the
Administrative Agent, for the benefit of the Secured Parties, such Person’s
interest in its trademarks as security for the Obligations. “Transaction” means,
individually or collectively as the context may indicate, (a) entering into the
Permitted Term Debt and (b) the entering by the Loan Parties of the Loan
Documents to which they are a party and the funding of the Revolving Credit
Facility.



--------------------------------------------------------------------------------



 
[ex1033bmocreditagreement057.jpg]
50 “Treasury Management and Other Services” means (a) all arrangements for the
delivery of treasury and cash management services, (b) all commercial credit
card, purchase card, p-card and merchant card services; and (c) all other
banking products or services, including trade and supply chain finance services,
other than Letters of Credit, in each case, to or for the benefit of any Loan
Party or an Affiliate of any Loan Party which are entered into or maintained
with a Lender or an Affiliate of a Lender and which are not prohibited by the
express terms of the Loan Documents. “Type” means, with respect to a Loan, its
character as a Base Rate Loan or a LIBOR Loan. “UCC” means the Uniform
Commercial Code as in effect from time to time in the State of Illinois;
provided that if, with respect to any financing statement or by reason of any
mandatory provisions of law, the perfection or the effect of perfection or
non-perfection of the security interests granted to the Administrative Agent
pursuant to any applicable Loan Document is governed by the Uniform Commercial
Code as in effect in a jurisdiction of the United States other than Illinois,
the term “UCC” shall also include the Uniform Commercial Code as in effect from
time to time in such other jurisdiction for purposes of the provisions of this
Agreement, each Loan Document and any financing statement relating to such
perfection or effect of perfection or non-perfection. “United States” and “U.S.”
mean the United States of America. “Unreimbursed Amount” has the meaning
specified in Section 2.03(c)(i). “Unrestricted Subsidiary” means any Subsidiary
of the Company that has been designated as an Unrestricted Subsidiary in
accordance with Section 6.13. Each Unrestricted Subsidiary as of the Closing
Date is listed on Schedule 1.02 hereto. “Unused Facility Amount” means the daily
amount by which (a) the Aggregate Revolving Credit Commitments exceeds (b) the
sum of (i) Outstanding Amount of all Revolving Credit Loans other than Swing
Line Loans and (ii) the Outstanding Amount of all Letter of Credit Obligations,
subject to adjustment as provided in Section 2.17. For the avoidance of doubt,
the Outstanding Amount of Swing Line Loans shall not be considered usage for
purposes of determining the Unused Facility Amount. “Unused Fee” has the meaning
specified in Section 2.09(a). “Unused Fee Rate” means a per annum rate equal to
0.25%. “U.S. Economic Sanctions” shall have the meaning specified in Section
6.21. “U.S. Person” means any Person that is a “United States Person” as defined
in Section 7701(a)(30) of the Code. “Value” means, for an Eligible Account, the
face amount of such Eligible Account, net of any returns, rebates, discounts
(calculated on the shortest terms), credits, allowances or Taxes (including
sales, excise or other taxes) that have been or could reasonably be expected to
be claimed by the Account Debtor or any other Person. “Vehicle Title Custodial
Agreement” means the Collateral Agency Agreement dated as of the Closing Date
among the Loan Parties, the Vehicle Title Service Provider and the
Administrative Agent, in form and substance satisfactory to the Administrative
Agent.



--------------------------------------------------------------------------------



 
[ex1033bmocreditagreement058.jpg]
51 “Vehicle Title Service Provider” means Corporation Service Company, or any
successor provider appointed by the Administrative Agent. “Voting Stock” means
in relation to a Person, shares of Equity Interests entitled to vote generally
in the election of directors to the board of directors or equivalent governing
body of such Person. “Write-Down and Conversion Powers” means, with respect to
any EEA Resolution Authority, the write-down and conversion powers of such EEA
Resolution Authority from time to time under the Bail-In Legislation for the
applicable EEA Member Country, which write-down and conversion powers are
described in the EU Bail-In Legislation Schedule. 1.02 Other Interpretive
Provisions. With reference to this Agreement and each other Loan Document,
unless otherwise specified herein or in such other Loan Document: (a) The
definitions of terms herein shall apply equally to the singular and plural forms
of the terms defined. Whenever the context may require, any pronoun shall
include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “herein,” “hereof” and
“hereunder,” and words of similar import when used in any Loan Document, shall
be construed to refer to such Loan Document in its entirety and not to any
particular provision thereof, (iv) all references in a Loan Document to
Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and (vi) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights. (b) In the computation of periods of time from a
specified date to a later specified date, the word “from” means “from and
including;” the words “to” and “until” each mean “to but excluding;” and the
word “through” means “to and including.” (c) Section headings herein and in the
other Loan Documents are included for convenience of reference only and shall
not affect the interpretation of this Agreement or any other Loan Document. (d)
A reference to Loan Parties’ “knowledge” or similar concept means actual
knowledge of a Responsible Officer, or knowledge that a Responsible Officer
would have obtained if he or she had engaged in good faith and diligent
performance of his or her duties. 1.03 Accounting Terms. (a) Generally. All
accounting terms not specifically or completely defined herein shall be
construed in conformity with, and all financial data (including financial ratios
and other financial calculations) required to be submitted pursuant to this
Agreement shall be prepared in conformity with, GAAP applied on a consistent
basis, as in effect on the Closing Date, except (i) with respect to any reports
or financial information required to be delivered pursuant to Section 7.01,
which shall be prepared in



--------------------------------------------------------------------------------



 
[ex1033bmocreditagreement059.jpg]
52 accordance with GAAP as in effect and applicable to that accounting period in
respect of which reference to GAAP is being made and (ii) as otherwise
specifically prescribed herein. Notwithstanding the foregoing, for purposes of
determining compliance with any covenant (including the computation of any
financial covenant) contained herein, Indebtedness of each Borrower and its
Subsidiaries shall be deemed to be carried at 100% of the outstanding principal
amount thereof, and the effects of FASB ASC 825 and FASB ASC 470-20 on financial
liabilities shall be disregarded. (b) Changes in GAAP. If at any time any change
in GAAP would affect the computation of any financial ratio or requirement set
forth in any Loan Document, and either the Borrower Agent or the Required
Lenders shall so request, the Administrative Agent, the Lenders and the Borrower
Agent shall negotiate in good faith to amend such ratio or requirement to
preserve the original intent thereof in light of such change in GAAP (subject to
the approval of the Required Lenders); provided that, until so amended, (i) such
ratio or requirement shall continue to be computed in accordance with GAAP prior
to such change therein and (ii) the Borrower Agent shall provide to the
Administrative Agent and the Lenders financial statements and other documents
required under this Agreement or as reasonably requested hereunder setting forth
a reconciliation between calculations of such ratio or requirement made before
and after giving effect to such change in GAAP. (c) Consolidation of Variable
Interest Entities. Except as expressly provided otherwise herein, all references
herein to Consolidated financial statements of the Company and its Subsidiaries
or to the determination of any amount for the Company and its Subsidiaries on a
Consolidated basis or any similar reference shall, in each case, be deemed to
include each variable interest entity that the Company is required to
consolidate pursuant to FASB ASC 810 as if such variable interest entity were a
Subsidiary as defined herein. (d) Calculations. In computing financial ratios
and other financial calculations of the Company and its Subsidiaries required to
be submitted pursuant to this Agreement, all Indebtedness of the Company and its
Subsidiaries shall be calculated at par value irrespective if the Company has
elected the fair value option pursuant to FASB Interpretation No. 159 – The Fair
Value Option for Financial Assets and Financial Liabilities—Including an
amendment of FASB Statement No. 115 (February 2007). 1.04 Uniform Commercial
Code. As used herein, the following terms are defined in accordance with the UCC
in effect in the State of Illinois from time to time: “Chattel Paper,”
“Commodity Account,” “Commodity Contracts,” “Deposit Account,” “Documents,”
“Equipment”, “General Intangibles,” “Instrument,” “Inventory,” “Record,” and
“Securities Account.” 1.05 Rounding. Any financial ratios required to be
maintained by the Borrowers pursuant to this Agreement shall be calculated by
dividing the appropriate component by the other component, carrying the result
to one place more than the number of places by which such ratio is expressed
herein and rounding the result up or down to the nearest number (with a
rounding-up if there is no nearest number). 1.06 Times of Day. Unless otherwise
specified, all references herein to times of day shall be references to Central
time (daylight or standard, as applicable). 1.07 Letter of Credit Amounts.
Unless otherwise specified herein, the amount of a Letter of Credit at any time
shall be deemed to be the stated amount of such Letter of Credit in effect at
such time; provided, however, that with respect to any Letter of Credit that, by
its terms or the terms of any Issuer Document related thereto, provides for one
or more automatic increases in the stated amount thereof, the amount of such
Letter of Credit shall be deemed to be the maximum stated amount of such Letter
of Credit after giving effect to all such increases, whether or not such maximum
stated amount is in effect at such time.



--------------------------------------------------------------------------------



 
[ex1033bmocreditagreement060.jpg]
53 ARTICLE II THE COMMITMENTS AND CREDIT EXTENSIONS 2.01 Loan Commitments. (a)
Revolving Credit Commitments. Subject to the terms and conditions set forth
herein, each Lender severally agrees to make loans (each such loan, a “Revolving
Credit Loan”) to the Borrowers from time to time during the Availability Period
for the Revolving Credit Facility, in an aggregate amount not to exceed at any
time outstanding the lesser of (i) the amount of such Lender’s Revolving Credit
Commitment, or (ii) such Lender’s Applicable Revolving Credit Percentage of the
Borrowing Base; provided, however, that after giving effect to any Revolving
Credit Borrowing, (A) the Total Revolving Credit Outstandings shall not exceed
Maximum Borrowing Amount, and (B) the Revolving Credit Exposure of each Lender
shall not exceed such Lender’s Revolving Credit Commitment. All Revolving Credit
Loans outstanding from time to time up to the FILO Amount shall be deemed to be
outstanding FILO Loans for all purposes under this Agreement. Within such limits
and subject to the other terms and conditions hereof, the Borrowers may borrow
under this Section 2.01(a), prepay under Section 2.06(a), and reborrow under
this Section 2.01(a). The Administrative Agent shall have the right, at any time
and from time to time on and after the Closing Date in its Permitted Discretion
to establish, modify or eliminate Reserves. (b) Term Loan Commitments. Subject
to the terms and conditions set forth herein, each Lender severally agrees to
make a single loan to the Borrowers on the Closing Date in an amount equal to
such Lender’s Term Loan Commitment. The advance of the Term Loan shall be made
simultaneously by the Lenders in accordance with their respective Applicable
Percentages of the Term Loan Facility. Amounts borrowed under this Section
2.01(b) and repaid or prepaid may not be reborrowed. Term Loans may be Base Rate
Loans or Eurodollar Rate Loans, as further provided herein. (c) CapX Loan
Commitment. Subject to the terms and conditions set forth herein, each Lender
severally agrees to make CapX Loans to the Borrowers in an aggregate amount up
to the CapX Commitment from time to time during the Availability Period for the
CapX Facility; provided that: (i) Each CapX Loan shall be in an amount at least
equal to $3,500,000 (or, if less, the remaining amount of the CapX Commitment);
(ii) The Company shall have delivered to Administrative Agent a schedule
identifying the CapX Equipment (such identification to be in form and substance
reasonably satisfactory to Administrative Agent, and such schedule to be
promptly updated by Borrowers to reflect the deletion of any Equipment as a
result of any Disposition or ineligibility) to be financed with such CapX Loan;
(iii) With respect to (A) any New CapX Equipment, the Company shall have
delivered to Administrative Agent a copy of the invoice for such New CapX
Equipment and a calculation of the Cost thereof and (B) any Permitted
Acquisition CapX Equipment, the Administrative Agent shall have completed an
Acceptable Appraisal; (iv) such CapX Equipment shall be acquired by a Borrower
contemporaneously with the proceeds of such CapX Loan or shall have been
acquired by a Borrower within the 180 day period immediately prior to the making
of such CapX Loan; (v) such CapX Equipment, once acquired by a Borrower, shall
constitute Eligible Equipment; and



--------------------------------------------------------------------------------



 
[ex1033bmocreditagreement061.jpg]
54 (vi) each CapX Loan shall not exceed (A) with respect to New CapX Equipment,
85% of the Cost of such New CapX Equipment to be financed by such CapX Loan and
(B) with respect to Permitted Acquisition CapX Equipment, the lesser of (x) 85%
of the NOLV of such used CapX Equipment to be financed by such CapX Loan and (y)
85% of the Cost of such Permitted Acquisition CapX Equipment to be financed by
such CapX Loan. It is understood and agreed that the Company will deliver to the
Administrative Agent the information required above, together with such
additional information regarding the CapeEx Equipment that the Administrative
Agent reasonably requests, and such information shall be provided at least 10
days (or such shorter period, as the Administrative Agent shall agree) prior to
the making of any CapX Loan. Upon the making of a CapX Loan, a portion of the
CapX Commitment shall expire upon funding in an amount equal to the funded CapX
Loan. No more than ten (10) CapX Loans shall be made during the term of this
Agreement. (d) Overadvances and Protective Advances. (i) Overadvances. (A) If at
any time the aggregate principal balance of all Revolving Credit Loans exceeds
the Borrowing Base (including as a result of a scheduled reduction in the FILO
Amount) (an “Overadvance”), the excess amount shall be payable by the Borrowers
on demand by the Administrative Agent. All Overadvance Loans shall constitute
Obligations secured by the Collateral and shall be entitled to all benefits of
the Loan Documents. (B) The Administrative Agent may, in its sole discretion
(but shall have absolutely no obligation to), require Lenders to honor requests
for Overadvance Loans and to forbear from requiring the applicable Borrower(s)
to cure an Overadvance as long as (a) such Overadvance does not continue for
more than 30 consecutive days and (b) the aggregate amount of the Overadvances
existing at any time, together with the Protective Advances outstanding at any
time, do not exceed ten percent (10.0%) of the Aggregate Revolving Credit
Commitments then in effect. Overadvance Loans may be required even if the
conditions set forth in Section 5.02 have not been satisfied. In no event shall
Overadvance Loans be required that would cause the Total Revolving Credit
Outstandings to exceed the Aggregate Revolving Credit Commitments, or that would
require the Revolving Credit Exposure of a Revolving Credit Lender to exceed its
Revolving Credit Commitment. Required Lenders may at any time revoke the
Administrative Agent’s authority to make further Overadvance Loans to any or all
Borrowers by written notice to the Administrative Agent. Any funding of an
Overadvance Loan or sufferance of an Overadvance shall not constitute a waiver
by the Administrative Agent or Lenders of the Event of Default caused thereby.
In no event shall any Borrower or other Loan Party be deemed a beneficiary of
this Section 2.01(d) nor authorized to enforce any of its terms. (ii) Protective
Advances. (A) The Administrative Agent shall be authorized by each Borrower and
the Lenders from time to time in the Administrative Agent’s sole discretion (but
shall have absolutely no obligation to), to make Base Rate Revolving Credit
Loans to the Borrowers on behalf of the Lenders (any of such Loans are herein
referred to as “Protective Advances”) which the Administrative Agent deems
necessary or desirable to (a) preserve or protect Collateral or any portion
thereof or (b) to enhance the likelihood of, or maximize



--------------------------------------------------------------------------------



 
[ex1033bmocreditagreement062.jpg]
55 the amount of, repayment of the Revolving Credit Loans and other Revolving
Credit Exposure; provided that no Protective Advance shall cause the aggregate
amount of the Total Revolving Credit Outstandings at such time to exceed the
Aggregate Revolving Credit Commitments then in effect, or cause the Revolving
Credit Exposure of a Revolving Credit Lender to exceed its Revolving Credit
Commitment. All Protective Advances made by the Administrative Agent constitute
Obligations, secured by the Collateral and shall be treated for all purposes as
Base Rate Loans. (B) The aggregate amount of Protective Advances outstanding at
any time shall not exceed ten percent (10.0% percent) of the Aggregate Revolving
Credit Commitments then in effect, and such Protective Advances, together with
the aggregate amount of Overadvances existing at any time, shall not exceed ten
percent (10.0%) of the Aggregate Revolving Credit Commitments then in effect.
Protective Advances may be made even if the conditions set forth in Section 5.02
have not been satisfied. Each Lender shall participate in each Protective
Advance on a ratable basis. Required Lenders may at any time revoke the
Administrative Agent’s authority to make further Protective Advances to any or
all Borrowers by written notice to the Administrative Agent. Absent such
revocation, the Administrative Agent’s determination that funding of a
Protective Advance is appropriate shall be conclusive. At any time that there is
sufficient Availability and the conditions precedent set forth in Section 5.02
have been satisfied, the Administrative Agent may request the Lenders to make a
Revolving Credit Loan to repay a Protective Advance. At any other time, the
Administrative Agent may require the Lenders to fund their risk participations
described in Section 2.01(d)(ii)(C). (C) Upon the making of a Protective Advance
by the Administrative Agent (whether before or after the occurrence of a Default
or Event of Default), each Lender shall be deemed, without further action by any
party hereto, to have unconditionally and irrevocably purchased from the
Administrative Agent without recourse or warranty, an undivided interest and
participation in such Protective Advance equal to the proportion of the
Revolving Credit Exposure of such Lender to the Revolving Credit Exposure of all
Lenders (its “Ratable Share”) of such Protective Advance. Each Lender shall
transfer (a “Transfer”) the amount of such Lender’s purchased interest and
participation promptly when requested to the Administrative Agent, to such
account of the Administrative Agent as the Administrative Agent may designate,
but in any case not later than 3:00 p.m. on the Business Day notified (if notice
is provided by the Administrative Agent prior to 12:00 noon and otherwise on the
immediately following Business Day (the “Transfer Date”)). Transfers may occur
during the existence of a Default or Event of Default and whether or not the
applicable conditions precedent set forth in Section 5.02 have then been
satisfied. Such amounts transferred to the Administrative Agent shall be applied
against the amount of the applicable Protective Advance and shall constitute
Revolving Credit Loans of such Lenders, respectively. If any such amount is not
transferred to the Administrative Agent by any Lender on such Transfer Date, the
Administrative Agent shall be entitled to recover such amount on demand from
such Lender together with interest thereon for each day from the date such
payment was due until the date such amount is paid to the Administrative Agent,
at the Overnight Rate for three (3) Business Days and thereafter at the Base
Rate. From and after the date, if any, on which any Lender is required to fund,
and funds, its interest and participation in any Protective Advance purchased
hereunder, the Administrative Agent shall promptly distribute to such Lender,
such Lender’s Ratable Share of all payments of principal and interest and all
proceeds of Collateral received by the Administrative Agent in respect of such
Protective Advance.



--------------------------------------------------------------------------------



 
[ex1033bmocreditagreement063.jpg]
56 2.02 Borrowings, Conversions and Continuations of Loans. (a) Each Borrowing,
each conversion of Loans from one Type to the other, and each continuation of
LIBOR Loans shall be made upon the Borrower Agent’s irrevocable notice to the
Administrative Agent, which may be given by telephone. Each such notice must be
received by the Administrative Agent not later than 12:00 noon (i) three
Business Days prior to the requested date of any Borrowing of, conversion to or
continuation of LIBOR Loans or of any conversion of LIBOR Loans to Base Rate
Loans, and (ii) on the requested date of any Borrowing of Base Rate Loans. Each
telephonic notice by the Borrower Agent pursuant to this Section 2.02(a) must be
promptly confirmed in writing by a Responsible Officer of the Borrower Agent.
Each Borrowing of, conversion to or continuation of LIBOR Loans shall be in a
principal amount of $500,000 or a whole multiple of $50,000 in excess thereof.
Except as provided in Sections 2.02(f), 2.03(c) and 2.04(c), each Borrowing of
or conversion to Base Rate Loans shall be in a principal amount of $500,000 or a
whole multiple of $100,000 in excess thereof. During a Dominion Trigger Period,
there shall be no minimum borrowing amounts for Base Rate Loans. Each such
notice (whether telephonic or written) shall specify (i) whether the Borrowers
are requesting a Term Loan Borrowing, CapX Borrowing or a Revolving Credit
Borrowing, (ii) the principal amount of Loans to be borrowed, converted or
continued, (iii) the Type of Loans to be borrowed or to which existing Loans are
to be converted, (iv) the requested date of the Borrowing, conversion or
continuation, as the case may be (which shall be a Business Day) and (v) if
applicable, the duration of the Interest Period with respect thereto. If the
Borrowers fail to specify a Type of Loan or if the Borrowers fail to give a
timely notice requesting a conversion or continuation, then the applicable Loans
shall be made as, or converted to, Base Rate Loans. Any such automatic
conversion to Base Rate Loans shall be effective as of the last day of the
Interest Period then in effect with respect to the applicable LIBOR Loans. If
the Borrowers request a Borrowing of, conversion to, or continuation of LIBOR
Loans in any such Committed Loan Notice, but fail to specify an Interest Period,
they will be deemed to have specified an Interest Period of one month. (b)
Following receipt of a Committed Loan Notice for a Facility, the Administrative
Agent shall promptly notify each Appropriate Lender of the amount of its
Applicable Percentage under such Facility of the applicable Loans, and if no
timely notice of a conversion or continuation is provided by the Borrowers, the
Administrative Agent shall notify each Appropriate Lender of the details of any
automatic conversion to Base Rate Loans described in the preceding subsection.
In the case of a Term Loan Borrowing, CapX Borrowing, or Revolving Credit
Borrowing, each Appropriate Lender shall make the amount of its Loan available
to the Administrative Agent in immediately available funds at the Administrative
Agent’s Office not later than 1:00 p.m. on the Business Day specified in the
applicable Committed Loan Notice. Upon satisfaction of the applicable conditions
set forth in Section 5.02 (and, if such Borrowing is the initial Credit
Extension, Section 5.01), the Administrative Agent shall make all funds so
received available to the Borrowers in like funds as received by the
Administrative Agent either by (i) crediting the account of the Borrowers on the
books of BMO with the amount of such funds or (ii) wire transfer of such funds,
in each case in accordance with instructions provided to (and reasonably
acceptable to) the Administrative Agent by the Borrower; provided, however, that
if, on the date a Committed Loan Notice with respect to a Revolving Credit
Borrowing is given by the Borrower, there are Letter of Credit Borrowings
outstanding, then the proceeds of such Revolving Credit Borrowing, first, shall
be applied to the payment in full of any such Letter of Credit Borrowings, and
second, shall be made available to the Borrowers as provided above. (c) Except
as otherwise provided herein, a LIBOR Loan may be continued or converted only on
the last day of an Interest Period for such LIBOR Loan. During the existence of
a Default, no Loans may be requested as, converted to or continued as LIBOR
Loans without the consent of the Required Lenders.



--------------------------------------------------------------------------------



 
[ex1033bmocreditagreement064.jpg]
57 (d) The Administrative Agent shall promptly notify the Borrower Agent and the
Lenders of the interest rate applicable to any Interest Period for LIBOR Loans
upon determination of such interest rate and, at the request of the Borrower
Agent, deliver to the Borrower Agent a statement showing the quotations used by
the Administrative Agent in determining such rate. At any time that Base Rate
Loans are outstanding, the Administrative Agent shall notify the Borrower Agent
and the Lenders of any change in BMO’s prime rate used in determining the Base
Rate promptly following the public announcement of such change. (e) After giving
effect to all conversions of Loans from one Type to the other, and all
continuations of Loans as the same Type, there shall not be more than eight (8)
LIBOR Rate Interest Periods in effect in respect of the Facilities. (f)
Borrowers and each Lender hereby irrevocably authorize the Administrative Agent,
in the Administrative Agent’s sole discretion, to advance to Borrowers, and/or
to pay and charge to Borrowers’ Loan Account hereunder, all sums necessary to
pay (i) any interest accrued on the Obligations when due and to pay all fees,
costs and expenses and other Obligations at any time owed by any Loan Party to
the Administrative Agent or any Lender hereunder and (ii) any service charge or
expenses due pursuant to Section 11.04 when due. The Administrative Agent shall
advise the Borrower Agent of any such advance or charge promptly after the
making thereof. Such action on the part of the Administrative Agent shall not
constitute a waiver of the Administrative Agent’s rights and the Borrowers’
obligations under this Agreement. Any amount which is added to the principal
balance of the Loan Account as provided in this Section 2.02(f) shall constitute
Revolving Credit Loans (notwithstanding the failure of the Borrowers to satisfy
any of the conditions to Credit Extensions in Section 5.02) and Obligations
hereunder and shall bear interest at the interest rate then and thereafter
applicable to Base Rate Loans. 2.03 Letters of Credit. (a) The Letter of Credit
Commitment. (i) Subject to the terms and conditions set forth herein, (A) the
Letter of Credit Issuer agrees, in reliance upon the agreements of the Revolving
Credit Lenders set forth in this Section 2.03, (1) from time to time on any
Business Day during the period from the Closing Date until the earlier to occur
of the Letter of Credit Expiration Date or the termination of the Availability
Period, to issue Letters of Credit at the request of the Borrower Agent for the
account of a Borrower (or any other Domestic Subsidiary thereof as to which all
“know your customer” or other similar requirements have been satisfied) so long
as such Borrower is a joint and several co-applicant; references to a “Borrower”
in this Section 2.03 shall be deemed to include reference to such other Loan
Party and any applicable Domestic Subsidiary, as the case may be, and to amend
Letters of Credit previously issued by it, in accordance with subsection (b)
below, and (2) to honor drafts under the Letters of Credit; and (B) the
Revolving Credit Lenders severally agree to participate in Letters of Credit
issued for the account of a Borrower and any drawings thereunder; provided that
the Letter of Credit Issuer shall not be obligated to make any Letter of Credit
Extension with respect to any Letter of Credit, and no Revolving Credit Lender
shall be obligated to participate in any Letter of Credit, if as of the date of
such Letter of Credit Extension, (A) the Total Revolving Credit Outstandings
would exceed the Maximum Borrowing Amount, (B) the Revolving Credit Exposure of
any Revolving Credit Lender would exceed such Revolving Credit Lender’s
Revolving Credit Commitment, or (C) the Outstanding Amount of all Letter of
Credit Obligations would exceed the Letter of Credit Sublimit. Each request by
the Borrower Agent for the issuance or amendment of a Letter of Credit shall be
deemed to be a representation by the Borrower Agent that the Letter of Credit
Extension so requested complies with the conditions set forth in the proviso to
the preceding sentence. Within the foregoing limits, and subject to the terms
and conditions hereof, the Borrowers’



--------------------------------------------------------------------------------



 
[ex1033bmocreditagreement065.jpg]
58 ability to obtain Letters of Credit shall be fully revolving, and accordingly
the Borrowers may, during the foregoing period, obtain Letters of Credit to
replace Letters of Credit that have expired or that have been drawn upon and
reimbursed. All Existing Letters of Credit shall be deemed to have been issued
pursuant hereto, and from and after the Closing Date shall be subject to and
governed by the terms and conditions hereof and all fees in respect thereof
pursuant to Sections 2.03(h) and 2.09(b) shall be payable (in substitution for
any fees set forth in the applicable letter of credit reimbursement agreements
or applications relating to the Existing Letters of Credit, except to the extent
that such fees are also payable pursuant to Section 2.03(h) and 2.09(b)) as if
the Existing Letters of Credit had been issued on the Closing Date.
Notwithstanding the foregoing, (x) the Borrowers shall not be required to pay
any additional issuance fees with respect to the issuance of the Existing
Letters of Credit solely as a result of such letters of credit being converted
to a Letter of Credit hereunder, it being understood that the fronting,
participation and other fees set forth in Section 2.03(h) and 2.09(b) shall
otherwise apply to the Existing Letters of Credit and (y) no Existing Letter of
Credit may be extended or renewed. (ii) The Letter of Credit Issuer shall not
issue any Letter of Credit, if: (A) subject to Section 2.03(b)(iii), the expiry
date of such requested Letter of Credit would occur (i) as to standby Letters of
Credit, more than twelve months after the date of issuance or last renewal, and
(ii) as to commercial Letters of Credit, later than the earlier of (1) 270 days
after the date of issuance thereof and (2) 60 days before the Letter of Credit
Expiration Date, unless in each case the Required Lenders have approved such
expiry date; or (B) the expiry date of such requested Letter of Credit would
occur after the Letter of Credit Expiration Date, unless Cash Collateralized or
all the Lenders have approved such expiry date; (iii) The Letter of Credit
Issuer shall not be under any obligation to issue any Letter of Credit if: (A)
any order, judgment or decree of any Governmental Authority or arbitrator shall
by its terms purport to enjoin or restrain the Letter of Credit Issuer from
issuing such Letter of Credit or any Law applicable to the Letter of Credit
Issuer or any request or directive (whether or not having the force of law) from
any Governmental Authority with jurisdiction over the Letter of Credit Issuer
shall prohibit, or request that the Letter of Credit Issuer refrain from, the
issuance of letters of credit generally or such Letter of Credit in particular
or shall impose upon the Letter of Credit Issuer with respect to such Letter of
Credit any restriction, reserve or capital requirement (for which the Letter of
Credit Issuer is not otherwise compensated hereunder) not in effect on the
Closing Date, or shall impose upon the Letter of Credit Issuer any unreimbursed
loss, cost or expense which was not applicable on the Closing Date and in each
case which the Letter of Credit Issuer in good faith deems material to it; (B)
the issuance of such Letter of Credit would violate one or more policies of the
Letter of Credit Issuer; (C) such Letter of Credit is in an initial amount less
than $10,000; (D) any Lender is at that time a Defaulting Lender, unless the
Letter of Credit Issuer has entered into arrangements, including the delivery of
Cash Collateral, satisfactory



--------------------------------------------------------------------------------



 
[ex1033bmocreditagreement066.jpg]
59 to the Letter of Credit Issuer (in its sole discretion) with the Borrowers or
such Lender to eliminate the Letter of Credit Issuer’s actual or potential
Fronting Exposure (after giving effect to Section 2.17(a)(iv)) with respect to
the Defaulting Lender arising from either the Letter of Credit then proposed to
be issued or that Letter of Credit and all other Letter of Credit Obligations as
to which the Letter of Credit Issuer has actual or potential Fronting Exposure,
as it may elect in its sole discretion. (iv) The Letter of Credit Issuer shall
not amend any Letter of Credit if the Letter of Credit Issuer would not be
permitted at such time to issue such Letter of Credit in its amended form under
the terms hereof. (v) The Letter of Credit Issuer shall be under no obligation
to amend any Letter of Credit if (A) the Letter of Credit Issuer would have no
obligation at such time to issue such Letter of Credit in its amended form under
the terms hereof, or (B) the beneficiary of such Letter of Credit does not
accept the proposed amendment to such Letter of Credit. (vi) The Letter of
Credit Issuer shall act on behalf of the Revolving Credit Lenders with respect
to any Letters of Credit issued by it and the documents associated therewith,
and the Letter of Credit Issuer shall have all of the benefits and immunities
(A) provided to the Administrative Agent in Article X with respect to any acts
taken or omissions suffered by the Letter of Credit Issuer in connection with
Letters of Credit issued by it or proposed to be issued by it and Issuer
Documents pertaining to such Letters of Credit as fully as if the term
“Administrative Agent” as used in Article X included the Letter of Credit Issuer
with respect to such acts or omissions, and (B) as additionally provided herein
with respect to the Letter of Credit Issuer. (b) Procedures for Issuance and
Amendment of Letters of Credit; Auto-Extension Letters of Credit. (i) Each
Letter of Credit shall be issued or amended, as the case may be, upon the
request of the Borrower Agent delivered to the Letter of Credit Issuer (with a
copy to the Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Borrower
Agent and, if applicable, of the applicable Borrower. Such Letter of Credit
Application must be received by the Letter of Credit Issuer and the
Administrative Agent not later than 11:00 a.m. at least two Business Days (or
such later date and time as the Administrative Agent and the Letter of Credit
Issuer may agree in a particular instance in its sole discretion) prior to the
proposed issuance date or date of amendment, as the case may be. In the case of
a request for an initial issuance of a Letter of Credit, such Letter of Credit
Application shall specify in form and detail satisfactory to the Letter of
Credit Issuer: (A) the proposed issuance date of the requested Letter of Credit
(which shall be a Business Day); (B) the amount thereof; (C) the expiry date
thereof; (D) the name and address of the beneficiary thereof; (E) the documents
to be presented by such beneficiary in case of any drawing or presentation
thereunder; (F) the full text of any certificate to be presented by such
beneficiary in case of any drawing or presentation thereunder; and (G) such
other matters as the Letter of Credit Issuer may require. In the case of a
request for an amendment of any outstanding Letter of Credit, such Letter of
Credit Application shall specify in form and detail satisfactory to the Letter
of Credit Issuer (A) the Letter of Credit to be amended; (B) the proposed date
of amendment thereof (which shall be a Business Day); (C) the nature of the
proposed amendment; and (D) such other matters as the Letter of Credit Issuer
may require. Additionally, the Borrower Agent shall furnish to the Letter of
Credit Issuer and the Administrative Agent such other documents and information
pertaining to such requested Letter of Credit issuance or amendment, including
any Issuer Documents, as the Letter of Credit Issuer or the Administrative Agent
may require.



--------------------------------------------------------------------------------



 
[ex1033bmocreditagreement067.jpg]
60 (ii) Promptly after receipt of any Letter of Credit Application, the Letter
of Credit Issuer will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has received a copy of such Letter of
Credit Application from the applicable Borrower and, if not, the Letter of
Credit Issuer will provide the Administrative Agent with a copy thereof. Unless
the Letter of Credit Issuer has received written notice from any Revolving
Credit Lender, the Administrative Agent or any Borrower, at least one Business
Day prior to the requested date of issuance or amendment of the applicable
Letter of Credit, that one or more applicable conditions contained in Article V
shall not then be satisfied, then, subject to the terms and conditions hereof,
the Letter of Credit Issuer shall, on the requested date, issue a Letter of
Credit for the account of the Company or the Company and the applicable Borrower
or enter into the applicable amendment, as the case may be, in each case in
accordance with the Letter of Credit Issuer’s usual and customary business
practices. Immediately upon the issuance of each Letter of Credit, each
Revolving Credit Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the Letter of Credit Issuer a risk
participation in such Letter of Credit in an amount equal to the product of such
Revolving Credit Lender’s Applicable Percentage times the amount of such Letter
of Credit. (iii) If the Borrower Agent so requests in any applicable Letter of
Credit Application, the Letter of Credit Issuer may, in its sole and absolute
discretion, agree to issue a Letter of Credit other than a commercial Letter of
Credit that has automatic extension provisions (each, an “Auto- Extension Letter
of Credit”); provided that any such Auto-Extension Letter of Credit must permit
the Letter of Credit Issuer to prevent any such extension at least once in each
twelve-month period (commencing with the date of issuance of such Letter of
Credit) by giving prior notice to the beneficiary thereof not later than a day
(the “Non-Extension Notice Date”) in each such twelve- month period to be agreed
upon at the time such Letter of Credit is issued. Unless otherwise directed by
the Letter of Credit Issuer, the Borrower Agent shall not be required to make a
specific request to the Letter of Credit Issuer for any such extension. Once an
Auto-Extension Letter of Credit has been issued, the Revolving Credit Lenders
shall be deemed to have authorized (but may not require) the Letter of Credit
Issuer to permit the extension of such Letter of Credit at any time to an expiry
date not later than the Letter of Credit Expiration Date; provided, however,
that the Letter of Credit Issuer shall not permit any such extension if (A) the
Letter of Credit Issuer has determined that it would not be permitted, or would
have no obligation, at such time to issue such Letter of Credit in its revised
form (as extended) under the terms hereof (by reason of the provisions clause
(ii) or (iii) of Section 2.03(a) or otherwise), or (B) it has received notice
(which may be by telephone or in writing) on or before the day that is five
Business Days before the Non-Extension Notice Date (1) from the Administrative
Agent that the Required Lenders have elected not to permit such extension or (2)
from the Administrative Agent, any Revolving Credit Lender or the Borrower Agent
that one or more of the applicable conditions specified in Section 5.02 is not
then satisfied, and in each such case directing the Letter of Credit Issuer not
to permit such extension. (iv) Promptly after its delivery of any Letter of
Credit or any amendment to a Letter of Credit to an advising bank with respect
thereto or to the beneficiary thereof, the Letter of Credit Issuer will also
deliver to the Borrower Agent and the Administrative Agent a true and complete
copy of such Letter of Credit or amendment. (c) Drawings and Reimbursements;
Funding of Participations. (i) Upon receipt from the beneficiary of any Letter
of Credit of any notice of a drawing or presentation of documents under such
Letter of Credit, the Letter of Credit Issuer shall notify the Borrower Agent
and the Administrative Agent thereof. Not later than 1:00 p.m. on the date of
any payment by the Letter of Credit Issuer under a Letter of Credit (each such
date, an “Honor Date”),



--------------------------------------------------------------------------------



 
[ex1033bmocreditagreement068.jpg]
61 the Borrowers shall reimburse the Letter of Credit Issuer through the
Administrative Agent in Dollars and in an amount equal to the amount of such
drawing. If the Borrowers fail to reimburse the Letter of Credit Issuer by such
time, the Administrative Agent shall promptly notify each Revolving Credit
Lender of the Honor Date, the amount of the unreimbursed drawing or payment (the
“Unreimbursed Amount”), and the amount of such Revolving Credit Lender’s
Applicable Percentage thereof. In such event, the Borrower Agent shall be deemed
to have requested a Revolving Credit Borrowing of Base Rate Loans to be
disbursed on the Honor Date in an amount equal to the Unreimbursed Amount,
without regard to the minimum and multiples specified in Section 2.03 for the
principal amount of Base Rate Loans, but subject to the amount of the unutilized
portion of the Aggregate Revolving Credit Commitments and the conditions set
forth in Section 5.02 (other than the delivery of a Committed Loan Notice). Any
notice given by the Letter of Credit Issuer or the Administrative Agent pursuant
to this Section 2.03(c)(i) may be given by telephone if immediately confirmed in
writing; provided that the lack of such an immediate confirmation shall not
affect the conclusiveness or binding effect of such notice. (ii) Each Revolving
Credit Lender shall upon any notice pursuant to Section 2.03(c)(i) make funds
available (and the Administrative Agent may apply Cash Collateral provided for
this purpose) to the Administrative Agent for the account of the Letter of
Credit Issuer, in Dollars, at the Administrative Agent’s Office for Dollar
denominated payments an amount equal to its Applicable Percentage of the
Unreimbursed Amount not later than 3:00 p.m. on the Business Day specified in
such notice by the Administrative Agent, whereupon, subject to the provisions of
Section 2.03(c)(iii), each Revolving Credit Lender that so makes funds available
shall be deemed to have made a Base Rate Revolving Credit Loan to the Borrower
Agent in such amount. The Administrative Agent shall remit the funds so received
to the Letter of Credit Issuer in Dollars. (iii) With respect to any
Unreimbursed Amount that is not fully refinanced by a Revolving Credit Borrowing
of Base Rate Loans because the conditions set forth in Section 5.02 cannot be
satisfied or for any other reason, the Borrowers shall be deemed to have
incurred from the Letter of Credit Issuer a Letter of Credit Borrowing in the
amount of the Unreimbursed Amount that is not so refinanced, which Letter of
Credit Borrowing shall be due and payable on demand (together with interest) and
shall bear interest at the Default Rate. In such event, each Revolving Credit
Lender’s payment to the Administrative Agent for the account of the Letter of
Credit Issuer pursuant to Section 2.03(c)(ii) shall be deemed payment in respect
of its participation in such Letter of Credit Borrowing and shall constitute a
Letter of Credit Advance from such Revolving Credit Lender in satisfaction of
its participation obligation under this Section 2.03. (iv) Until each Revolving
Credit Lender funds its Revolving Credit Loan or Letter of Credit Advance
pursuant to this Section 2.03(c) to reimburse the Letter of Credit Issuer for
any amount drawn under any Letter of Credit, interest in respect of such
Revolving Credit Lender’s Applicable Percentage of such amount shall be solely
for the account of the Letter of Credit Issuer. (v) Each Revolving Credit
Lender’s obligation to make Revolving Credit Loans or Letter of Credit Advances
to reimburse the Letter of Credit Issuer for amounts drawn under Letters of
Credit, as contemplated by this Section 2.03(c), shall be absolute and
unconditional and shall not be affected by any circumstance, including (A) any
set-off, counterclaim, recoupment, defense or other right which such Revolving
Credit Lender may have against the Letter of Credit Issuer, any Borrower or any
other Person for any reason whatsoever; (B) the occurrence or continuance of a
Default, or (C) any other occurrence, event or condition, whether or not similar
to any of the foregoing. No such making of a Letter of Credit Advance shall
relieve or otherwise impair the obligation of the Borrowers to reimburse the
Letter of Credit Issuer for the amount of any payment



--------------------------------------------------------------------------------



 
[ex1033bmocreditagreement069.jpg]
62 made by the Letter of Credit Issuer under any Letter of Credit, together with
interest as provided herein. (vi) If any Revolving Credit Lender fails to make
available to the Administrative Agent for the account of the Letter of Credit
Issuer any amount required to be paid by such Revolving Credit Lender pursuant
to the foregoing provisions of this Section 2.03(c) by the time specified in
Section 2.03(c)(ii), then, without limiting the other provisions of this
Agreement, the Letter of Credit Issuer shall be entitled to recover from such
Revolving Credit Lender (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the
Letter of Credit Issuer at a rate per annum equal to the applicable Overnight
Rate for three (3) Business Days and thereafter at the Base Rate, plus any
administrative, processing or similar fees customarily charged by the Letter of
Credit Issuer in connection with the foregoing. A certificate of the Letter of
Credit Issuer submitted to any Revolving Credit Lender (through the
Administrative Agent) with respect to any amounts owing under this clause (vi)
shall be conclusive absent manifest error. (d) Repayment of Participations. At
any time after the Letter of Credit Issuer has made a payment under any Letter
of Credit and has received from any Revolving Credit Lender such Revolving
Credit Lender’s Letter of Credit Advance in respect of such payment in
accordance with Section 2.03(c), if the Administrative Agent receives for the
account of the Letter of Credit Issuer any payment in respect of the related
Unreimbursed Amount or interest thereon (whether directly from the Borrowers or
otherwise, including proceeds of Cash Collateral applied thereto by the
Administrative Agent), the Administrative Agent will distribute to such
Revolving Credit Lender its Applicable Revolving Credit Percentage thereof in
Dollars (appropriately adjusted, in the case of interest payments, to reflect
the period of time during which such Revolving Credit Lender’s Letter of Credit
Advance was outstanding) and in the same funds as those received by the
Administrative Agent. (e) Obligations Absolute. The obligation of the Borrowers
to reimburse the Letter of Credit Issuer for each drawing under each Letter of
Credit, and to repay each Letter of Credit Borrowing shall be joint and several
and absolute, unconditional and irrevocable, and shall be paid strictly in
accordance with the terms of this Agreement under all circumstances, including
the following: (i) any lack of validity or enforceability of such Letter of
Credit, this Agreement, or any other agreement or instrument relating thereto;
(ii) the existence of any claim, counterclaim, set-off, defense or other right
that any Borrower or any Subsidiary may have at any time against any beneficiary
or any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), the Letter of Credit Issuer
or any other Person, whether in connection with this Agreement, the transactions
contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction; (iii) any draft, demand,
certificate or other document or endorsement presented under or in connection
with such Letter of Credit proving to be forged, fraudulent, invalid or
insufficient in any respect or any statement therein being untrue or inaccurate
in any respect; or any loss or delay in the transmission or otherwise of any
document required in order to make a drawing under such Letter of Credit; (iv)
any payment by the Letter of Credit Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit, or any payment made by the Letter of Credit
Issuer under such Letter of Credit to any Person



--------------------------------------------------------------------------------



 
[ex1033bmocreditagreement070.jpg]
63 purporting to be a trustee in bankruptcy, debtor-in-possession, assignee for
the benefit of creditors, liquidator, receiver or other representative of or
successor to any beneficiary or any transferee of such Letter of Credit,
including any arising in connection with any proceeding under any Debtor Relief
Law; or (v) any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing, including any other circumstance that might
otherwise constitute a defense available to, or a discharge of, any Borrower or
any Subsidiary. (f) Role of Letter of Credit Issuer. Each Revolving Credit
Lender and the Borrowers agree that, in paying any drawing under a Letter of
Credit, the Letter of Credit Issuer shall not have any responsibility to obtain
any document (other than any sight draft, certificates and documents expressly
required by the Letter of Credit) or to ascertain or inquire as to the validity
or accuracy of any such document or the authority of the Person executing or
delivering any such document. None of the Letter of Credit Issuer, the
Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of the Letter of Credit Issuer shall be
liable to any Lender for (i) any action taken or omitted in connection herewith
at the request or with the approval of the Revolving Credit Lenders or the
Required Lenders, as applicable; (ii) any action taken or omitted in the absence
of gross negligence or willful misconduct (as determined by a court of competent
jurisdiction in a final and non-appealable decision); or (iii) the due
execution, effectiveness, validity or enforceability of any document or
instrument related to any Letter of Credit or Issuer Document. Each Borrower
hereby assumes all risks of the acts or omissions of any beneficiary or
transferee with respect to its use of any Letter of Credit. The Letter of Credit
Issuer may accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary, and the Letter of Credit Issuer shall not be
responsible for the validity or sufficiency of any instrument endorsing,
transferring or assigning or purporting to endorse, transfer or assign a Letter
of Credit or the rights or benefits thereunder or proceeds thereof, in whole or
in part, which may prove to be invalid or ineffective for any reason. Any action
taken or omitted to be taken by the Letter of Credit Issuer under or in
connection with any Letter of Credit issued by it shall not create for the
Letter of Credit Issuer any resulting liability to Borrowers, any other Loan
Party, any Lender or any other Person unless such action is taken or omitted to
be taken with gross negligence or willful misconduct (as determined by a court
of competent jurisdiction in a final and non- appealable decision) on the part
of the Letter of Credit Issuer. (g) Applicability of ISP and UCP. Unless
otherwise expressly agreed by the Letter of Credit Issuer and the Borrower
Agent, when a Letter of Credit is issued (including any such agreement
applicable to an Existing Letter of Credit), (i) the rules of the ISP shall
apply to each standby Letter of Credit, and (ii) the rules of the Uniform
Customs and Practice for Documentary Credits, as most recently published by the
International Chamber of Commerce at the time of issuance shall apply to each
commercial Letter of Credit. (h) Fronting Fee and Documentary and Processing
Charges Payable to Letter of Credit Issuer. The Borrowers shall pay directly to
the Letter of Credit Issuer for its own account a fronting fee with respect to
each Letter of Credit, at a rate equal to one-eighth of one percent (0.125%),
computed on the amount of such Letter of Credit (a “Fronting Fee”), and payable
upon the issuance or renewal (automatic or otherwise) thereof or upon any
amendment increasing the amount thereof. In addition, the Borrowers shall pay
directly to the Letter of Credit Issuer for its own account, in Dollars, the
customary and reasonable issuance, presentation, amendment and other processing
fees, and other standard and reasonable costs and charges, of the Letter of
Credit Issuer relating to letters of credit issued by it as from time to time in
effect. Such reasonable customary fees and standard costs and charges are due
and payable on demand and are nonrefundable.



--------------------------------------------------------------------------------



 
[ex1033bmocreditagreement071.jpg]
64 (i) Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control. (j) Letters of Credit Issued for Restricted Subsidiaries.
Notwithstanding that a Letter of Credit issued or outstanding hereunder is in
support of any obligations of, or is for the account of, a Restricted
Subsidiary, the Company or any other Borrower, each Borrower shall be obligated
to reimburse the Letter of Credit Issuer hereunder for any and all drawings
under such Letter of Credit. Each Borrower hereby acknowledges that the issuance
of Letters of Credit for the account of Restricted Subsidiaries, the Company or
any other Borrower inures to the benefit of such Borrower, and that such
Borrower’s business derives substantial benefits from the businesses of such
Restricted Subsidiaries, the Company or other Borrower. 2.04 Swing Line Loans.
(a) The Swing Line. Subject to the terms and conditions set forth herein, the
Swing Line Lender may, but shall not be obligated to make loans in reliance upon
the agreements of the other Lenders set forth in this Section 2.04 in Dollars
(each such loan, a “Swing Line Loan”) to the Borrowers from time to time on any
Business Day during the Availability Period in an aggregate amount not to exceed
at any time outstanding the amount of the Swing Line Sublimit, notwithstanding
the fact that such Swing Line Loans, when aggregated with the Applicable
Percentage of the Outstanding Amount of Revolving Credit Loans and Letter of
Credit Obligations of the Revolving Credit Lender acting as Swing Line Lender,
may exceed the amount of such Revolving Credit Lender’s Revolving Credit
Commitment; provided, however, that after giving effect to any Swing Line Loan,
(i) the Total Revolving Credit Outstandings shall not exceed the Maximum
Borrowing Amount, and (ii) the Revolving Credit Exposure of any Revolving Credit
Lender shall not exceed such Revolving Credit Lender’s Revolving Credit
Commitment, and provided, further, that the Borrowers shall not use the proceeds
of any Swing Line Loan to refinance any outstanding Swing Line Loan. Within the
foregoing limits and subject to the discretion of the Swing Line Lender to make
Swing Line Loans, and subject to the other terms and conditions hereof, the
Borrowers may borrow under this Section 2.04, prepay under Section 2.06(a)(ii),
and reborrow under this Section 2.04. Each Swing Line Loan shall be a Base Rate
Revolving Credit Loan. Immediately upon the making of a Swing Line Loan, each
Revolving Credit Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the Swing Line Lender a risk
participation in such Swing Line Loan in an amount equal to the product of such
Revolving Credit Lender’s Applicable Percentage times the amount of such Swing
Line Loan. (b) Borrowing Procedures. Each Swing Line Borrowing shall be made
upon the Borrower Agent’s irrevocable notice to the Swing Line Lender and the
Administrative Agent, which may be given by telephone. Each such notice must be
received by the Swing Line Lender and the Administrative Agent not later than
12:00 noon on the requested borrowing date, and shall specify (i) the amount to
be borrowed, which shall be a minimum of $500,000 and integral multiples of
$100,000 in excess thereof, and (ii) the requested borrowing date, which shall
be a Business Day. Each such telephonic notice must be confirmed promptly by
delivery to the Swing Line Lender and the Administrative Agent of a written
Swing Line Loan Notice, appropriately completed and signed by a Responsible
Officer of the Borrower Agent. Promptly after receipt by the Swing Line Lender
of any telephonic Swing Line Loan Notice, the Swing Line Lender will (i) deliver
notice to the Borrower Agent and the Administrative Agent as to whether it will
or will not make such Swing Line Loan available to the Borrowers and, if
agreeing to make such Swing Line Loan, (ii) confirm with the Administrative
Agent (by telephone or in writing) that the Administrative Agent has also
received such Swing Line Loan Notice and, if not, the Swing Line Lender will
notify the Administrative Agent (by telephone or in writing) of the contents
thereof. Unless the Swing Line Lender has received notice (by telephone or in
writing) from the Administrative Agent (including at the request of any
Revolving Credit Lender) prior to 1:00 p.m. on the date of the proposed Swing
Line Borrowing (A) directing the Swing Line Lender not to make such Swing Line
Loan as a result of the limitations set forth



--------------------------------------------------------------------------------



 
[ex1033bmocreditagreement072.jpg]
65 in the proviso to the first sentence of Section 2.04(a), or (B) that one or
more of the applicable conditions specified in Article V is not then satisfied,
then, subject to the terms and conditions hereof, the Swing Line Lender may, not
later than 3:00 p.m. on the borrowing date specified in such Swing Line Loan
Notice, make the amount of its Swing Line Loan available to the Borrower Agent
at its office by crediting the account of the Borrower Agent on the books of the
Swing Line Lender in Same Day Funds. (c) Refinancing of Swing Line Loans. (i)
The Swing Line Lender at any time in its sole and absolute discretion, but no
less frequently than weekly, may request, on behalf of the Borrowers (which
hereby irrevocably authorizes the Swing Line Lender to so request on its
behalf), that each Revolving Credit Lender make a Base Rate Revolving Credit
Loan in an amount equal to such Revolving Credit Lender’s Applicable Revolving
Credit Percentage of the amount of Swing Line Loans then outstanding. Such
request shall be made in writing (which written request shall be deemed to be a
Committed Loan Notice for purposes hereof) and in accordance with the
requirements of Section 2.02 without regard to the minimum and multiples
specified therein for the principal amount of Base Rate Loans, but subject to
the unutilized portion of the Aggregate Revolving Credit Commitments and the
conditions set forth in Section 5.02. The Swing Line Lender shall furnish the
Borrower Agent with a copy of the applicable Committed Loan Notice promptly
after delivering such notice to the Administrative Agent. Each Revolving Credit
Lender shall make an amount equal to its Applicable Percentage of the amount
specified in such Committed Loan Notice available to the Administrative Agent in
Same Day Funds (and the Administrative Agent may apply Cash Collateral available
with respect to the applicable Swing Line Loan) for the account of the Swing
Line Lender at the Administrative Agent’s Office not later than 2:00 p.m. on the
day specified in such Committed Loan Notice, whereupon, subject to Section
2.04(c)(ii), each Revolving Credit Lender that so makes funds available shall be
deemed to have made a Base Rate Revolving Credit Loan to the Borrowers in such
amount. The Administrative Agent shall remit the funds so received to the Swing
Line Lender. (ii) If for any reason any Swing Line Loan cannot be refinanced by
such a Revolving Credit Borrowing in accordance with Section 2.04(c)(i), the
request for Base Rate Revolving Credit Loans submitted by the Swing Line Lender
as set forth herein shall be deemed to be a request by the Swing Line Lender
that each of the Revolving Credit Lenders fund its risk participation in the
relevant Swing Line Loan and each Revolving Credit Lender’s payment to the
Administrative Agent for the account of the Swing Line Lender pursuant to
Section 2.04(c)(i) shall be deemed payment in respect of such participation.
(iii) If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the Swing Line Lender any amount
required to be paid by such Revolving Credit Lender pursuant to the foregoing
provisions of this Section 2.04(c) by the time specified in Section 2.04(c)(i),
the Swing Line Lender shall be entitled to recover from such Revolving Credit
Lender (acting through the Administrative Agent), on demand, such amount with
interest thereon for the period from the date such payment is required to the
date on which such payment is immediately available to the Swing Line Lender at
a rate per annum equal to the applicable Overnight Rate for three (3) Business
Days and thereafter at the Base Rate, plus any administrative processing or
similar fees customarily charged by the Swing Line Lender in connection with the
foregoing. A certificate of the Swing Line Lender submitted to any Revolving
Credit Lender (through the Administrative Agent) with respect to any amounts
owing under this clause (iii) shall be conclusive absent manifest error. (iv)
Each Revolving Credit Lender’s obligation to make Revolving Credit Loans or to
purchase and fund risk participations in Swing Line Loans pursuant to this
Section 2.04(c) shall be



--------------------------------------------------------------------------------



 
[ex1033bmocreditagreement073.jpg]
66 absolute and unconditional and shall not be affected by any circumstance,
including (A) any set-off, counterclaim, recoupment, defense or other right
which such Revolving Credit Lender may have against the Swing Line Lender, the
Borrowers or any other Person for any reason whatsoever, (B) the occurrence or
continuance of a Default, or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided, however, that each
Revolving Credit Lender’s obligation to make Revolving Credit Loans pursuant to
this Section 2.04(c) is subject to the conditions set forth in Section 5.02. No
such funding of risk participations shall relieve or otherwise impair the
obligation of the Borrowers to repay Swing Line Loans, together with interest as
provided herein. (v) All refinancings and fundings under this Section 2.04(c)
shall be in addition to and without duplication of the settlement procedures and
obligations under Section 2.14. (d) Repayment of Participations. At any time
after any Revolving Credit Lender has purchased and funded a risk participation
in a Swing Line Loan, if the Swing Line Lender receives any payment on account
of such Swing Line Loan, the Swing Line Lender will distribute to such Revolving
Credit Lender its Applicable Percentage of such payment (appropriately adjusted,
in the case of interest payments, to reflect the period of time during which
such Revolving Credit Lender’s risk participation was funded) in the same funds
as those received by the Swing Line Lender. (e) Interest for Account of Swing
Line Lender. The Swing Line Lender shall be responsible for invoicing the
Borrowers for interest on the Swing Line Loans. Until each Revolving Credit
Lender funds its Base Rate Revolving Credit Loan or risk participation pursuant
to this Section 2.04 to refinance such Revolving Credit Lender’s Applicable
Percentage of any Swing Line Loan, interest in respect of such Applicable
Percentage shall be solely for the account of the Swing Line Lender. (f)
Payments Directly to Swing Line Lender. The Borrowers shall make all payments of
principal and interest in respect of the Swing Line Loans directly to the Swing
Line Lender. 2.05 Repayment of Loans. (a) Term Loan. The Borrowers
unconditionally promise to pay to the Administrative Agent for the account of
each Term Lender the principal amount of the Term Loans on the last day of each
fiscal quarter, in consecutive quarterly installments based on a 5.5-year
amortization schedule (i.e. each installment shall be 1/22nd of the original
principal amount of the Term Loan), commencing on March 31, 2018. The
outstanding unpaid principal balance and all accrued and unpaid interest on the
Term Loan shall be due and payable on the earlier of (i) the Maturity Date, and
(ii) the date of the acceleration of the Term Loan in accordance with the terms
hereof. (b) CapX Loan. In the event any CapX Loans are made, the principal of
each CapX Loan shall be repaid on the last day of each fiscal quarter in
consecutive quarterly installments based on a six-year amortization schedule
(i.e. each installment shall be 1/24th of the original principal amount of such
CapX Loan), commencing on the last day of the first full fiscal quarter
immediately following the making of such CapX Loan. The outstanding unpaid
principal balance and all accrued and unpaid interest on the CapX Loan shall be
due and payable on the earlier of (i) the Maturity Date, and (ii) the date of
the acceleration of the CapX Loan in accordance with the terms hereof. (c)
Revolving Credit Loans. The Borrowers shall repay to the Administrative Agent
for the account of each the Revolving Credit Lenders on the Maturity Date the
aggregate principal amount of and all accrued and unpaid interest on all
Revolving Credit Loans outstanding on such date.



--------------------------------------------------------------------------------



 
[ex1033bmocreditagreement074.jpg]
67 (d) Swing Line Loans. The Borrowers shall repay each Swing Line Loan on the
earlier to occur of (i) each refinancing date arising under Section 2.04(c) and
(ii) the Maturity Date. (e) Protective Advances. The Borrowers shall repay all
Protective Advances on the earlier to occur of (i) demand by the Administrative
Agent and (ii) the Maturity Date. (f) Other Obligations. Obligations other than
principal and interest on the Loans, including Letter of Credit Obligations and
Extraordinary Expenses, shall be paid by Borrowers as specifically provided
herein and in any other applicable Loan Documents or, if no payment date is
specified, on demand. 2.06 Prepayments. (a) Optional. (i) The Borrowers may,
upon notice to the Administrative Agent from the Borrower Agent, at any time or
from time to time voluntarily prepay Term Loans, Revolving Credit Loans or CapX
Loans in whole or in part without premium or penalty; provided that except with
respect to prepayments in accordance with Section 4.04(c), (A) such notice must
be received by the Administrative Agent not later than 11:00 a.m. (1) three
Business Days prior to any date of prepayment of LIBOR Loans and (2) on the date
of prepayment of Base Rate Loans; (B) any prepayment of LIBOR Loans shall be in
a principal amount of $500,000 or a whole multiple of $100,000 in excess
thereof; and (C) any prepayment of Base Rate Loans shall be in a principal
amount of $500,000 or a whole multiple of $100,000 in excess thereof or, in each
case, if less, the entire principal amount thereof then outstanding. During a
Dominion Trigger Period, there shall be no minimum repayment amount for Base
Rate Loans. Each such notice shall specify the date and amount of such
prepayment and the Type(s) of Loans to be prepaid and, if LIBOR Loans are to be
prepaid, the Interest Period(s) of such Loans. The Administrative Agent will
promptly notify each Lender of its receipt of each such notice, and of the
amount of such Lender’s ratable portion of such prepayment (based on such
Lender’s Applicable Percentage in respect of the relevant Facility). If such
notice is given by the Borrower Agent, the Borrowers shall make such prepayment
and the payment amount specified in such notice shall be due and payable on the
date specified therein. Any prepayment of a LIBOR Loan shall be accompanied by
all accrued interest on the amount prepaid, together with any additional amounts
required pursuant to Section 3.05. Subject to Section 2.17(b), each prepayment
of the outstanding Term Loans or CapX Loans pursuant to this Section 2.06(a)
shall be applied to the principal repayment installments thereof pro rata to all
remaining scheduled principal payments. Subject to Section 2.17, such
prepayments shall be paid to the Lenders in accordance with their respective
Applicable Percentages in respect of each of the relevant Facilities. Any
payment of the Revolving Credit Loans shall be applied first to the Revolving
Credit Loans that are not FILO Loans until repaid in full, and then to FILO
Loans. (ii) The Borrowers may, upon notice to the Swing Line Lender (with a copy
to the Administrative Agent) from the Borrower Agent, at any time or from time
to time, voluntarily prepay Swing Line Loans in whole or in part without premium
or penalty; provided that (A) such notice must be received by the Swing Line
Lender and the Administrative Agent not later than 1:00 p.m. on the date of the
prepayment, and (B) any such prepayment shall be in a minimum principal amount
of $100,000. Each such notice shall specify the date and amount of such
prepayment. If such notice is given by the Borrower Agent, the Borrowers shall
make such prepayment and the payment amount specified in such notice shall be
due and payable on the date specified therein. (b) Mandatory.



--------------------------------------------------------------------------------



 
[ex1033bmocreditagreement075.jpg]
68 (i) Asset Dispositions and Insurance Events. Subject to Section 2.06(d): (A)
Term Loan Equipment. If a Disposition or insurance event occurs with respect to
any Term Loan Equipment, the Borrowers shall prepay an aggregate principal
amount of Loans equal to 100% of such Net Cash Proceeds immediately upon (or, if
the realization by such Person of Net Cash Proceeds for any such Disposition or
insurance event is less than $1,000,000, at the month end immediately following)
receipt thereof by such Person, first, to the principal repayment installments
of the Term Loans, pro rata to all remaining scheduled principal payments and,
second, to the Revolving Credit Facility in the manner set forth in clause
(c)(ii) below. (B) CapX Equipment. If a Disposition or insurance event occurs
with respect to any CapX Equipment, the Borrowers shall prepay an aggregate
principal amount of Loans equal to 100% of such Net Cash Proceeds immediately
upon (or, if the realization by such Person of Net Cash Proceeds for any such
Disposition or insurance event is less than $1,000,000, at the month end
immediately following) receipt thereof by such Person, first, to the principal
repayment installments of the CapX Loan to which such CapX Equipment relates,
pro rata to all remaining scheduled principal payments and, second, to the
Revolving Credit Facility in the manner set forth in clause (c)(ii) below. (C)
Other Property. If a Disposition or insurance event occurs with respect to any
property (other than Term Loan Equipment and CapX Equipment) of any Loan Party
or any of its Restricted Subsidiaries (other than any Disposition of property
permitted by Section 8.05(a), Section 8.05(l) or Section 8.05(m)) which results
in the realization by such Person of Net Cash Proceeds in excess of $1,000,000
for any such Disposition and insurance events or $1,000,000 in the aggregate for
all such Dispositions and insurance events in any fiscal year, the Borrowers
shall prepay an aggregate principal amount of Loans (and Cash Collateralize
Letter of Credit Obligations, if applicable) equal to 100% of such excess Net
Cash Proceeds immediately upon receipt thereof by such Person, (x) if such
property constitutes Accounts or Aircraft Parts, first, to the Revolving Credit
Facility in the manner set forth in clause (c)(ii) below and, second, ratably to
the Term Loans and the CapX Loans, pro rata to all remaining scheduled principal
payments or (y) in the case of any other property, first, ratably to the
principal repayment installments of the Term Loans and the CapX Loans, pro rata
to all remaining scheduled principal payments and, second, to the Revolving
Credit Facility in the manner set forth in clause (c)(ii) below. (D) Specified
Dispositions. Notwithstanding anything herein to the contrary, in connection
with any Specified Disposition (except as set forth in Sections 2.06(b)(i)(A)
and (B) above to the extent such Term Loan Equipment or CapX Equipment
disposition constitutes a Specified Disposition), the Company may elect to not
repay the Obligations with the applicable Net Cash Proceeds as described in this
Section 2.06(b) and instead utilize such Net Cash Proceeds to redeem any
outstanding Existing Series E Preferred Stock to the extent permitted by Section
8.06(f). (ii) Overadvances. (A) Revolving Credit Loans. If for any reason the
Total Revolving Credit Outstandings at any time exceed the Borrowing Base at
such time (including as a result of a scheduled reduction in the FILO Amount),
the Borrowers shall upon demand prepay Revolving Credit Loans, Swing Line Loans
and Letter of Credit Borrowings and/or Cash Collateralize the Letter of Credit
Obligations in an aggregate amount equal to such excess;



--------------------------------------------------------------------------------



 
[ex1033bmocreditagreement076.jpg]
69 provided, however, that the Borrowers shall not be required to Cash
Collateralize the Letter of Credit Obligations pursuant to this Section
2.06(b)(ii)(A) unless, after the prepayment of the Revolving Credit Loans and
Swing Line Loans, the Total Revolving Credit Outstandings exceed the Aggregate
Revolving Credit Commitments at such time. (B) Term Loans. If any Term Loan
Equipment at any time ceases to constitute Eligible Equipment, Borrowers shall,
on the sooner of the Administrative Agent’s demand or the first Business Day
after Borrowers have knowledge thereof, prepay Term Loans in an amount equal to
(x) the amount of such Term Loan that is attributable to such Term Loan
Equipment less (y) the amount of any amortization paid in respect of such Term
Loan that is attributable to such Term Loan Equipment, in each case as
reasonably determined by the Administrative Agent. (C) CapX Loans. If any CapEx
Equipment at any time ceases to constitute Eligible Equipment, Borrowers shall,
on the sooner of the Administrative Agent’s demand or the first Business Day
after Borrowers have knowledge thereof, prepay CapEx Loans in an amount equal to
(x) the amount of such CapEx Loan that is attributable to such CapEx Equipment
less (y) the amount of any amortization paid in respect of such CapEx Loan that
is attributable to such CapEx Equipment, in each case as reasonably determined
by the Administrative Agent. (c) Application of Mandatory Prepayments. Subject
to Section 9.03: (i) Generally. Subject to Section 2.17, prepayments shall be
paid to the Lenders in accordance with their respective Applicable Percentage in
respect of the relevant Facilities. Notwithstanding the foregoing, any
prepayment hereunder arising from a Disposition of assets of the type then
included in the Borrowing Base shall be applied to repay Revolving Credit
Facility in accordance with clause (ii) below. (ii) Revolving Credit Loans.
Except as otherwise provided in Section 2.17, prepayments of the Revolving
Credit Facility made pursuant to Section 2.06(b), first, shall be applied
ratably to the Letter of Credit Borrowings and the Swing Line Loans, second,
shall be applied ratably to the outstanding Revolving Credit Loans, third, shall
be used to Cash Collateralize the remaining Letter of Credit Obligations in the
Minimum Collateral Amount and, fourth, the amount remaining, if any, after the
prepayment in full of all outstanding Obligations (other than Credit Product
Obligations) and the Cash Collateralization of the remaining Letter of Credit
Obligations in the Minimum Collateral Amount may be retained by the Borrowers
for use in the ordinary course of Borrowers’ business. Upon the drawing of any
Letter of Credit that has been Cash Collateralized, the funds held as Cash
Collateral shall be applied (without any further action by or notice to or from
the Borrowers or any other Loan Party or any Defaulting Lender that has provided
Cash Collateral) to reimburse the Letter of Credit Issuer or the Revolving
Credit Lenders, as applicable. Any amount applied to the Revolving Credit Loans
shall be applied first to the Revolving Credit Loans that are not FILO Loans
until repaid in full, and then to FILO Loans. (d) Reinvestment. Notwithstanding
the foregoing, (A) with respect to any Net Cash Proceeds less than $10,000,000
realized in connection with a Disposition or insurance event described in
Section 2.06(b)(i)(C), at the election of the Borrowers (as notified by the
Borrower Agent to the Administrative Agent on or prior to the date of such
Disposition or insurance event or receipt of proceeds) and so long as no Default
shall have occurred and be continuing, such Loan Party or such Restricted
Subsidiary may reinvest all or any portion of such Net Cash Proceeds in
operating assets within 180 days after the receipt of such Net Cash Proceeds
(the consummation of such reinvestment to be certified by the



--------------------------------------------------------------------------------



 
[ex1033bmocreditagreement077.jpg]
70 Borrowers in writing to the Lender within such period); provided, however,
that any Net Cash Proceeds not so reinvested in excess of $250,000 in any fiscal
year shall be immediately applied to the prepayment of the Loans as set forth in
Section 2.06(c) and (B) with respect to Net Cash Proceeds equal to or greater
than $10,000,000 realized in connection with a Disposition or insurance event
described in Section 2.06(b)(i), if the Borrowers have requested that
Administrative Agent agree to permit Borrowers or the applicable Restricted
Subsidiary to repair or replace the Collateral subject to such Disposition, such
amounts shall be held as Cash Collateral and provisionally applied to reduce the
outstanding principal balance of the Revolving Credit Loans (but shall not
create Availability) until the earlier of Administrative Agent’s decision with
respect thereto or the expiration of 180 days from such request. If
Administrative Agent, after consultation with the Borrowers agrees in its
reasonable discretion to permit such repair or replacement, such amount shall,
unless an Event of Default is in existence, be remitted to Borrowers for use in
replacing or repairing the Collateral so Disposed of or subject to an insurance
event at such time and in such amounts as the Administrative Agent may determine
in its reasonable credit judgment. If Administrative Agent declines to permit
such repair or replacement in its reasonable discretion within such 180 day
period, such amount shall be applied to the Loans in the manner otherwise
specified in Section 2.06(c). Notwithstanding anything herein to the contrary,
the Net Cash Proceeds of Dispositions of Term Loan Equipment or CapX Equipment
shall not be eligible for the reinvestment provisions set forth in this Section
2.06(d). 2.07 Termination or Reduction of Commitments. (a) Revolving Credit
Commitment. The Borrowers may, upon notice to the Administrative Agent from the
Borrower Agent, terminate the Aggregate Revolving Credit Commitments, the Letter
of Credit Sublimit or the Swing Line Sublimit, or from time to time permanently
reduce the Aggregate Revolving Credit Commitments, the Letter of Credit Sublimit
or the Swing Line Sublimit; provided that (i) any such notice shall be received
by the Administrative Agent not later than 11:00 a.m. three (3) Business Days
prior to the date of termination or reduction, (ii) any such partial reduction
shall be in an aggregate amount of $25,000,000 or any whole multiple of
$5,000,000 in excess thereof, (iii) no such partial reduction shall result in
the Aggregate Revolving Credit Commitments being less than $75,000,000, (iv) the
Borrowers shall not terminate or reduce (A) the Aggregate Revolving Credit
Commitments if, after giving effect thereto and to any concurrent prepayments
hereunder, the Total Revolving Credit Outstandings would exceed the Aggregate
Revolving Credit Commitments, (B) the Letter of Credit Sublimit if, after giving
effect thereto, the Outstanding Amount of Letter of Credit Obligations not fully
Cash Collateralized hereunder would exceed the Letter of Credit Sublimit, or (C)
the Swing Line Sublimit if, after giving effect thereto and to any concurrent
prepayments hereunder, the Outstanding Amount of Swing Line Loans would exceed
the Swing Line Sublimit and (v) if, after giving effect to any reduction or
termination of the Aggregate Revolving Credit Commitments, the Letter of Credit
Sublimit or the Swing Line Sublimit exceeds the amount of the Aggregate
Revolving Credit Commitments, such Sublimit shall be automatically reduced by
the amount of such excess. The Administrative Agent will promptly notify the
Lenders of any such notice of termination or reduction of the Aggregate
Revolving Credit Commitments, the Letter of Credit Sublimit or the Swing Line
Sublimit. Any reduction of the Aggregate Revolving Credit Commitments shall be
applied to the Revolving Credit Commitment of each Revolving Credit Lender
according to its Applicable Revolving Credit Percentage. All fees accrued until
the effective date of any termination of the Aggregate Revolving Credit
Commitments shall be paid on the effective date of such termination. (b) Term
Loan Commitment. The aggregate Term Loan Commitments shall be automatically and
permanently reduced to zero on the date of the Term Borrowing. (c) CapX
Commitment. The CapX Commitment shall terminate on the CapX Commitment
Termination Date, unless sooner terminated in accordance with this Agreement.
Upon at least three (3)



--------------------------------------------------------------------------------



 
[ex1033bmocreditagreement078.jpg]
71 Business Days’ prior written notice to Administrative Agent (unless in
connection with Payment in Full of all Obligations), Borrower Agent may, at its
option, terminate the CapX Commitment. Any notice of termination given by
Borrower Agent shall be irrevocable; provided that a notice of termination of
the CapX Commitments delivered by Borrowers may state that such notice is
conditioned upon the effectiveness of other credit facilities, in which case
such notice may be revoked by Borrower Agent (by notice to Administrative Agent
on or prior to the specified effective date) if such condition is not satisfied.
On the Maturity Date, Borrowers shall make Payment in Full of all Obligations.
Borrower Agent may permanently reduce the CapX Commitments, on a pro rata basis
for each Lender, upon at least 10 days prior written notice to Administrative
Agent, which notice shall specify the amount of the reduction and shall be
irrevocable once given. Each reduction shall be in an aggregate amount of
$5,000,000 or any whole multiple of $1,000,000 in excess thereof. 2.08 Interest.
(a) Subject to the provisions of subsection (b) below, (i) each LIBOR Loan shall
bear interest on the outstanding principal amount thereof for each Interest
Period at a rate per annum equal to the LIBOR Rate for such Interest Period plus
the Applicable Margin; (ii) each Base Rate Loan shall bear interest on the
outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the Base Rate plus the Applicable Margin; (iii) each
Swing Line Loan shall bear interest on the outstanding principal amount thereof
from the applicable borrowing date at a rate per annum equal to the Base Rate
plus the Applicable Margin and (iv) each other Obligation (including, to the
extent not prohibited by applicable Law, interest not paid when due) shall bear
interest on the unpaid amount thereof at a rate per annum equal to the Base Rate
plus the Applicable Margin. (b) (i) If any amount payable by the Borrowers under
any Loan Document is not paid when due (without regard to any applicable grace
periods), whether at stated maturity, by acceleration or otherwise, then such
amount shall thereafter bear interest at a fluctuating interest rate per annum
at all times equal to the Default Rate to the fullest extent permitted by
applicable Laws. (ii) If any other Event of Default exists, then the
Administrative Agent may, and upon the request of the Required Lenders shall,
require (and notify the Borrowers thereof) that all outstanding Loan Obligations
shall thereafter bear interest at a fluctuating interest rate per annum at all
times equal to the Default Rate. (iii) Accrued and unpaid interest on past due
amounts (including interest on past due interest) shall be due and payable upon
demand. (c) Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law. 2.09 Fees. (a)
Revolving Credit Facility Unused Fee. The Borrowers shall pay to the
Administrative Agent for the account of each Revolving Credit Lender in
accordance with its Applicable Revolving Credit Percentage, a fee (the
“Revolving Credit Facility Unused Fee”) equal to the Unused Fee Rate times the
Unused Facility Amount. The Revolving Credit Facility Unused Fee shall accrue at
all times during the Availability Period for the Revolving Credit Facility,
including at any time during which one or more of the conditions in Article V is
not met, and shall be due and payable quarterly in arrears on the first Business



--------------------------------------------------------------------------------



 
[ex1033bmocreditagreement079.jpg]
72 Day after each calendar quarter, commencing with the first such date to occur
after the Closing Date, and on the last day of the Availability Period for the
Revolving Credit Facility. (b) CapX Facility Unused Fee. The Borrowers shall pay
to the Administrative Agent for the account of each CapX Lender in accordance
with its Applicable CapX Percentage, a fee (the “CapX Unused Fee”) equal to the
Unused Fee Rate times the CapX Unused Facility Amount. The CapX Unused Fee shall
accrue at all times during the Availability Period for the CapX Facility,
including at any time during which one or more of the conditions in Article V is
not met, and shall be due and payable quarterly in arrears on the first Business
Day after each calendar quarter, commencing with the first such date to occur
after the Closing Date, and on the last day of the Availability Period of the
CapX Facility. (c) Letter of Credit Fees. Subject to the provisions of the last
sentence of this clause (b), the Borrowers shall pay to the Administrative Agent
for the account of each Revolving Credit Lender in accordance with its
Applicable Percentage, in Dollars, a Letter of Credit fee (“Letter of Credit
Fee”) for each Letter of Credit equal to the Applicable Margin for LIBOR Loans
that are not FILO Loans times the daily maximum amount available to be drawn
under such Letter of Credit (whether or not such maximum amount is then in
effect under such Letter of Credit); provided, however, any Letter of Credit
Fees otherwise payable for the account of a Defaulting Lender with respect to
any Letter of Credit as to which such Defaulting Lender has not provided Cash
Collateral satisfactory to the Letter of Credit Issuer shall be payable, to the
maximum extent permitted by applicable Law, to the other Revolving Credit
Lenders in accordance with the upward adjustments in their respective Applicable
Percentages allocable to such Letter of Credit pursuant to Section 2.17(a)(iv),
with the balance of such fee, if any, payable to the Letter of Credit Issuer for
its own account. For purposes of computing the daily amount available to be
drawn under any Letter of Credit, the amount of such Letter of Credit shall be
determined in accordance with Section 1.07. The Letter of Credit Fee shall
accrue at all times during the Availability Period, including at any time during
which one or more of the conditions in Article V is not met, and shall be due
and payable quarterly in arrears on the first Business Day after each calendar
quarter, commencing with the first such date to occur after the Closing Date,
and on the last day of the Availability Period. If there is any change in the
Applicable Margin for LIBOR Loans that are not FILO Loans during any quarter,
the daily maximum amount of each Letter of Credit shall be computed and
multiplied by the Applicable Margin for LIBOR Loans that are not FILO Loans
separately for each period during such quarter that such Applicable Margin was
in effect. At all times that the Default Rate shall be applicable to any Loans
pursuant to Section 2.08(b), the Letter of Credit Fees payable under this clause
(b) shall accrue and be payable at the Default Rate. (d) Fee Letter. The
Borrowers agree to pay to the Administrative Agent, for its own account, the
fees payable in the amounts and at the times set forth in the Fee Letter. (e)
Generally. All fees payable hereunder shall be paid on the dates due, in
immediately available funds, to (i) the Administrative Agent for distribution,
in the case of commitment fees and participation fees, to the Revolving Credit
Lenders, and otherwise, to the Lenders entitled thereto or (ii) the Letter of
Credit Issuer, in the case of fees payable to it. Fees paid shall not be
refundable under any circumstances. 2.10 Computation of Interest and Fees. All
computations of interest for Base Rate Loans (including Base Rate Loans
determined by reference to the LIBOR Rate) and the Unused Fee shall be made on
the basis of a year of 365 or 366 days, as the case may be, and actual days
elapsed. All other computations of fees and interest shall be made on the basis
of a 360-day year and actual days elapsed (which results in more fees or
interest, as applicable, being paid than if computed on the basis of a 365-day
year). Interest shall accrue on each Loan or other Loan Obligation not paid when
due for the day on which the Loan is made or such Loan Obligation is due and
unpaid, and shall not accrue on a Loan, or any portion thereof, or such Loan
Obligation for the day on which the Loan, or such portion thereof, or Loan
Obligation



--------------------------------------------------------------------------------



 
[ex1033bmocreditagreement080.jpg]
73 is paid, provided that any Loan that is repaid on the same day on which it is
made shall, subject to Section 2.12(a), bear interest for one day. Each
determination by the Administrative Agent of an interest rate or fee hereunder
shall be conclusive and binding for all purposes, absent manifest error. 2.11
Evidence of Debt. (a) Loan Account. The Credit Extensions made by each Lender
shall be evidenced by one or more accounts or records maintained by the
Administrative Agent (the “Loan Account”) in the Ordinary Course of Business. In
addition, each Lender may record in such Lender’s internal records, an
appropriate notation evidencing the date and amount of each Loan from such
Lender, each payment and prepayment of principal of any such Loan, and each
payment of interest, fees and other amounts due in connection with the Loan
Obligations due to such Lender. The accounts or records maintained by the
Administrative Agent and each Lender shall be conclusive absent manifest error
of the amount of the Credit Extensions made by the Lenders to the Borrowers and
the interest and payments thereon. Any failure to so record or any error in
doing so shall not, however, limit or otherwise affect the obligation of the
Borrowers hereunder to pay any amount owing with respect to the Loan
Obligations. In the event of any conflict between the accounts and records
maintained by any Lender and the accounts and records of the Administrative
Agent in respect of such matters, the accounts and records of the Administrative
Agent shall control in the absence of manifest error. Upon the request of any
Lender made through the Administrative Agent, the Borrowers shall execute and
deliver to such Lender (through the Administrative Agent) a Note, which shall
evidence such Lender’s Loans in addition to such accounts or records. Each
Lender may attach schedules to its Note and endorse thereon the date, Type (if
applicable), amount and maturity of its Loans and payments with respect thereto.
(b) Account Records. In addition to the accounts and records referred to in (a)
above, each Lender and the Administrative Agent shall maintain in accordance
with its usual practice accounts or records evidencing the purchases and sales
by such Lender of participations in Letters of Credit and Swing Line Loans. In
the event of any conflict between the accounts and records maintained by the
Administrative Agent and the accounts and records of any Lender in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error. 2.12 Payments Generally; the Administrative
Agent’s Clawback. (a) General. All payments to be made by the Borrowers shall be
made without condition or deduction for any counterclaim, defense, recoupment or
setoff. Except as otherwise expressly provided herein, all payments by the
Borrowers hereunder shall be made to the Administrative Agent, for the account
of the respective Lenders to which such payment is owed, at the Administrative
Agent’s Office in Dollars and in immediately available funds not later than 1:00
p.m. on the date specified herein. Subject to Section 2.14, Section 9.03, and
payments made during a Dominion Trigger Period from the Concentration Account,
the Administrative Agent will promptly distribute to each Lender its Applicable
Percentage in respect of the relevant Facility (or other applicable share as
provided herein) of such payment in like funds as received by wire transfer to
such Lender’s Lending Office. All payments received by the Administrative Agent
after 1:00 p.m. shall be deemed received on the next succeeding Business Day and
any applicable interest or fee shall continue to accrue. If any payment to be
made by the Borrowers shall come due on a day other than a Business Day, payment
shall be made on the next following Business Day, and such extension of time
shall be reflected on computing interest or fees, as the case may be. (b)
Presumptions by Administrative Agent. (i) Funding by Lenders. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of LIBOR Loans (or, in the case of any



--------------------------------------------------------------------------------



 
[ex1033bmocreditagreement081.jpg]
74 Borrowing of Base Rate Loans, prior to 12:00 noon on the date of such
Borrowing) that such Lender will not make available to the Administrative Agent
such Lender’s share of such Borrowing, the Administrative Agent may assume that
such Lender has made such share available on such date in accordance with
Section 2.02 (or, in the case of a Borrowing of Base Rate Loans, that such
Lender has made such share available in accordance with and at the time required
by Section 2.02) and may, in reliance upon such assumption, make available to
the Borrowers a corresponding amount. In such event, if a Lender has not in fact
made its share of the applicable Borrowing available to the Administrative
Agent, then the applicable Lender and the Borrowers severally agree to pay to
the Administrative Agent forthwith on demand such corresponding amount in
immediately available funds with interest thereon, for each day from and
including the date such amount is made available to the Borrowers to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the greater of the Federal Funds Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation, plus any administrative, processing or similar
fees customarily charged by the Administrative Agent in connection with the
foregoing, and (B) in the case of a payment to be made by the Borrower, the
interest rate applicable to Base Rate Loans. If the Borrowers and such Lender
shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the
Borrowers the amount of such interest paid by the Borrowers for such period. If
such Lender pays its share of the applicable Borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Loan included in
such Borrowing. Any payment by the Borrowers shall be without prejudice to any
claim the Borrowers may have against a Lender that shall have failed to make
such payment to the Administrative Agent. (ii) Payments by Borrower. Unless the
Administrative Agent shall have received notice from the Borrower Agent prior to
the time at which any payment is due to the Administrative Agent for the account
of the Lenders or the Letter of Credit Issuer hereunder that the Borrowers will
not make such payment, the Administrative Agent may assume that the Borrowers
have made such payment on such date in accordance herewith and may, in reliance
upon such assumption, distribute to the Appropriate Lenders or the Letter of
Credit Issuer, as the case may be, the amount due. In such event, if the
Borrowers have not in fact made such payment, then each of the Appropriate
Lenders or the Letter of Credit Issuer, as the case may be, severally agrees to
repay to the Administrative Agent forthwith on demand the amount so distributed
to such Lender or the Letter of Credit Issuer, in immediately available funds
with interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation. A notice of the Administrative Agent to any Lender or any Borrower
with respect to any amount owing under this subsection (b) shall be conclusive,
absent manifest error. (c) Failure to Satisfy Conditions Precedent. If any
Lender makes available to the Administrative Agent funds for any Loan to be made
by such Lender as provided in the foregoing provisions of this Article II, and
such funds are not made available to the Borrowers by the Administrative Agent
because the conditions to the applicable Credit Extension set forth in Article V
are not satisfied or waived in accordance with the terms hereof, the
Administrative Agent shall return such funds (in like funds as received from
such Lender) to such Lender, without interest. (d) Obligations of Lenders
Several. The obligations of the Lenders hereunder to make Term Loans, CapX
Loans, and Revolving Credit Loans, to fund participations in Letters of Credit
and Swing Line Loans and to make payments pursuant to Section 11.04(c) are
several and not joint. The failure of any Lender to make any Loan, to fund any
such participation or to make any payment under Section 11.04(c)



--------------------------------------------------------------------------------



 
[ex1033bmocreditagreement082.jpg]
75 on any date required hereunder shall not relieve any other Lender of its
corresponding obligation to do so on such date, and no Lender shall be
responsible for the failure of any other Lender to so make its Loan, to purchase
its participation or to make its payment under Section 11.04(c). (e) Funding
Source. Nothing herein shall be deemed to obligate any Lender to obtain the
funds for any Loan in any particular place or manner or to constitute a
representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner. (f) Insufficient Funds. If at any
time insufficient funds are received by and available to the Administrative
Agent to pay fully all amounts of principal, Letter of Credit Borrowings,
interest and fees then due hereunder, such funds shall be applied as provided in
Section 2.06(c). 2.13 Sharing of Payments by Lenders. If any Lender shall, by
exercising any right of setoff or counterclaim or otherwise, obtain payment in
respect of (a) the Loan Obligations due and payable to such Lender hereunder and
under the other Loan Documents at such time in excess of its ratable share
(according to the proportion of (i) the amount of such Loan Obligations due and
payable to such Lender at such time to (ii) the aggregate amount of the Loan
Obligations due and payable to all Lenders hereunder and under the other Loan
Documents at such time) of payments on account of the Loan Obligations due and
payable to all Lenders hereunder and under the other Loan Documents at such time
obtained by all the Lenders at such time or (b) the Loan Obligations owing (but
not due and payable) to such Lender hereunder and under the other Loan Documents
at such time in excess of its ratable share (according to the proportion of (i)
the amount of such Loan Obligations owing (but not due and payable) to such
Lender at such time to (ii) the aggregate amount of the Loan Obligations owing
(but not due and payable) to all Lenders hereunder and under the other Loan
Documents at such time) of payments on account of the Loan Obligations owing
(but not due and payable) to all Lenders hereunder and under the other Loan
Documents at such time obtained by all of the Lenders at such time, then, in
each case under clauses (a) and (b) above, the Lender receiving such greater
proportion shall (A) notify the Administrative Agent of such fact, and (B)
purchase (for cash at face value) participations in the Loans and
subparticipations in Letter of Credit Obligations and Swing Line Loans of the
other Lenders, or make such other adjustments as shall be equitable, so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of Loan Obligations then due and payable to
the Lenders or owing (but not due and payable) to the Lenders, as the case may
be, provided that: (i) if any such participations or subparticipations are
purchased and all or any portion of the payment giving rise thereto is
recovered, such participations or subparticipations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest; and
(ii) the provisions of this Section shall not be construed to apply to (A) any
payment made by or on behalf of any Loan Party pursuant to and in accordance
with the express terms of this Agreement (including the application of funds
arising from the existence of a Defaulting Lender), (B) the application of Cash
Collateral provided for in Section 2.16, or (C) any payment obtained by a Lender
as consideration for the assignment of or sale of a participation in any of its
Loans or subparticipations in Letter of Credit Obligations or Swing Line Loans
to any assignee or participant, other than an assignment to any Loan Party or
any Affiliate thereof (as to which the provisions of this Section shall apply).
Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.



--------------------------------------------------------------------------------



 
[ex1033bmocreditagreement083.jpg]
76 2.14 Settlement Among Lenders. (a) The amount of each Revolving Credit
Lender’s Applicable Revolving Credit Percentage of outstanding Revolving Credit
Loans shall be computed weekly (or more frequently in the Administrative Agent’s
discretion) and such amount shall be adjusted upward or downward based on all
Revolving Credit Loans and repayments of Revolving Credit Loans received by the
Administrative Agent as of 3:00 p.m. on the first Business Day (such date, the
“Settlement Date”) following the end of the period specified by the
Administrative Agent. (b) The Administrative Agent shall deliver to each of the
Revolving Credit Lenders promptly after a Settlement Date a summary statement of
the amount of outstanding Revolving Credit Loans for the period and the amount
of repayments received for the period. As reflected on the summary statement,
(i) the Administrative Agent shall transfer to each Revolving Credit Lender its
Applicable Percentage of repayments, and (ii) each Revolving Credit Lender shall
transfer to the Administrative Agent (as provided below) or the Administrative
Agent shall transfer to each Revolving Credit Lender, such amounts as are
necessary to insure that, after giving effect to all such transfers, the
Revolving Credit Exposure of each Revolving Credit Lender shall be equal to such
Revolving Credit Lender’s Applicable Percentage of the Total Revolving Credit
Outstandings as of such Settlement Date. If the summary statement requires
transfers to be made to the Administrative Agent by the Revolving Credit Lenders
and is received prior to 1:00 p.m. on a Business Day, such transfers shall be
made in immediately available funds no later than 3:00 p.m. that day; and, if
received after 1:00 p.m., then no later than 3:00 p.m. on the next Business Day.
The obligation of each Revolving Credit Lender to transfer such funds is
irrevocable, unconditional and without recourse to or warranty by the
Administrative Agent. If and to the extent any Revolving Credit Lender shall not
have so made its transfer to the Administrative Agent, such Lender agrees to pay
to the Administrative Agent, forthwith on demand such amount, together with
interest thereon, for each day from such date until the date such amount is paid
to the Administrative Agent, equal to the greater of the Federal Funds Rate and
a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation plus any reasonable administrative,
processing, or similar fees customarily charged by the Administrative Agent in
connection with the foregoing. 2.15 Nature and Extent of Each Borrower’s
Liability. (a) Joint and Several Liability. Each Borrower agrees that it is
jointly and severally liable for all Obligations, except Excluded Swap
Obligations, and all agreements under the Loan Documents. Each Borrower agrees
that its guaranty obligations hereunder constitute a continuing guaranty of
payment and not of collection, that such obligations shall not be discharged
until the Facility Termination Date, and that such obligations are absolute and
unconditional, irrespective of (i) the genuineness, validity, regularity,
enforceability, subordination or any future modification of, or change in, any
Obligations or Loan Document, or any other document, instrument or agreement to
which any Borrower is or may become a party or be bound; (ii) the absence of any
action to enforce this Agreement (including this Section) or any other Loan
Document, or any waiver, consent or indulgence of any kind by the Administrative
Agent or any Lender with respect thereto; (iii) the existence, value or
condition of, or failure to perfect a Lien or to preserve rights against, any
security or guaranty for the Obligations or any action, or the absence of any
action, by the Administrative Agent or any Lender in respect thereof (including
the release of any security or guaranty); (iv) the insolvency of any Borrower;
(v) any election by the Administrative Agent or any Lender in proceeding under
Debtor Relief Laws for the application of Section 1111(b)(2) of the Bankruptcy
Code; (vi) any borrowing or grant of a Lien by any other Borrower, as
debtor-in-possession under Section 364 of the Bankruptcy Code or otherwise;
(vii) the disallowance of any claims of the Administrative Agent or any Lender
against any Borrower for the repayment of any Obligations under Section 502 of
the Bankruptcy Code or otherwise; or (viii) any other action or circumstances
that might otherwise constitute



--------------------------------------------------------------------------------



 
[ex1033bmocreditagreement084.jpg]
77 a legal or equitable discharge or defense of a surety or guarantor, except
full payment in cash or Cash Collateralization of all Obligations on the
Facility Termination Date. (b) Waivers. (i) Each Borrower expressly waives all
rights that it may have now or in the future under any statute, at common law,
in equity or otherwise, to compel the Administrative Agent or Lenders to marshal
assets or to proceed against any Borrower, other Person or security for the
payment or performance of any Obligations before, or as a condition to,
proceeding against such Borrower. Each Borrower waives all defenses available to
a surety, guarantor or accommodation co-obligor other than full payment of all
Obligations. It is agreed among each Borrower, the Administrative Agent and
Lenders that the provisions of this Section 2.15 are of the essence of the
transaction contemplated by the Loan Documents and that, but for such
provisions, the Administrative Agent and Lenders would decline to make Loans and
issue Letters of Credit. Each Borrower acknowledges that its guaranty pursuant
to this Section is necessary to the conduct and promotion of its business, and
can be expected to benefit such business. (ii) The Administrative Agent and
Lenders may, following and during the continuance of an Event of Default, in
their discretion, pursue such rights and remedies as they deem appropriate,
including realization upon Collateral by judicial foreclosure or non-judicial
sale or enforcement, without affecting any rights and remedies under this
Section 2.15. If, in taking any action in connection with the exercise of any
rights or remedies, the Administrative Agent or any Lender shall forfeit any
other rights or remedies, including the right to enter a deficiency judgment
against any Borrower or other Person, whether because of any applicable Laws
pertaining to “election of remedies” or otherwise, each Borrower consents to
such action and waives any claim of forfeiture of such rights or remedies based
upon it, even if the action may result in loss of any rights of subrogation that
such Borrower might otherwise have had. Any election of remedies that results in
denial or impairment of the right of the Administrative Agent or any Lender to
seek a deficiency judgment against any Borrower shall not impair any other
Borrower’s obligation to pay the full amount of the Obligations. Each Borrower
waives all rights and defenses arising out of an election of remedies, such as
nonjudicial foreclosure with respect to any security for the Obligations, even
though that election of remedies destroys such Borrower’s rights of subrogation
against any other Person. The Administrative Agent may bid all or a portion of
the Obligations at any foreclosure or trustee’s sale or at any private sale, and
the amount of such bid need not be paid by the Administrative Agent but shall be
credited against the Obligations. The amount of the successful bid at any such
sale, whether the Administrative Agent or any other Person is the successful
bidder, shall be conclusively deemed to be the fair market value of the
Collateral, and the difference between such bid amount and the remaining balance
of the Obligations shall be conclusively deemed to be the amount of the
Obligations guaranteed under this Section 2.15, notwithstanding that any present
or future law or court decision may have the effect of reducing the amount of
any deficiency claim to which the Administrative Agent or any Lender might
otherwise be entitled but for such bidding at any such sale. (c) Extent of
Liability; Contribution. (i) Notwithstanding anything herein to the contrary,
each Borrower’s liability under this Section 2.15 shall be limited to the
greater of (i) all amounts for which such Borrower is primarily liable, as
described below, and (ii) such Borrower’s Allocable Amount. (ii) If any Borrower
makes a payment under this Section 2.15 of any Obligations (other than amounts
for which such Borrower is primarily liable) (a “Guarantor Payment”) that,
taking into



--------------------------------------------------------------------------------



 
[ex1033bmocreditagreement085.jpg]
78 account all other Guarantor Payments previously or concurrently made by any
other Borrower, exceeds the amount that such Borrower would otherwise have paid
if each Borrower had paid the aggregate Obligations satisfied by such Guarantor
Payments in the same proportion that such Borrower’s Allocable Amount bore to
the total Allocable Amounts of all Borrowers, then such Borrower shall be
entitled to receive contribution and indemnification payments from, and to be
reimbursed by, each other Borrower for the amount of such excess, pro rata based
upon their respective Allocable Amounts in effect immediately prior to such
Guarantor Payment. The “Allocable Amount” for any Borrower shall be the maximum
amount that could then be recovered from such Borrower under this Section 2.15
without rendering such payment voidable under Section 548 of the Bankruptcy Code
or under any applicable state fraudulent transfer or conveyance act, or similar
statute or common law. (iii) Each Loan Party that is a Qualified ECP when its
guaranty of or grant of Lien as security for a Swap Obligation becomes effective
hereby jointly and severally, absolutely, unconditionally and irrevocably
undertakes to provide such funds or other support to each Specified Loan Party
with respect to such Swap Obligation as may be needed by such Specified Loan
Party from time to time to honor all of its obligations under the Loan Documents
in respect of such Swap Obligation (but, in each case, only up to the maximum
amount of such liability that can be hereby incurred without rendering such
Qualified ECP’s obligations and undertakings under this Section 2.15 voidable
under any applicable fraudulent transfer or conveyance act). The obligations and
undertakings of each Qualified ECP under this Section shall remain in full force
and effect until Payment in Full. Each Loan Party intends this Section to
constitute, and this Section shall be deemed to constitute, a guarantee of the
obligations of, and a “keepwell, support or other agreement” for the benefit of,
each Loan Party for all purposes of the Commodity Exchange Act. (d) Direct
Liability; Separate Borrowing Availability. Nothing contained in this Section
2.15 shall limit the liability of any Borrower to pay Loans made directly or
indirectly to that Borrower (including Loans advanced to any other Borrower and
then re-loaned or otherwise transferred to, or for the benefit of, such
Borrower), Letter of Credit Obligations relating to Letters of Credit issued to
support such Borrower’s business, and all accrued interest, fees, expenses and
other related Obligations with respect thereto, for which such Borrower shall be
primarily liable for all purposes hereunder. The Administrative Agent and
Lenders shall have the right, at any time in their discretion, to condition
Revolving Credit Loans and Letters of Credit upon a separate calculation of
borrowing availability consistent with the Borrowing Base for each Borrower and
to restrict the disbursement and use of such Revolving Credit Loans and Letters
of Credit to such Borrower. (e) Joint Enterprise. Each Borrower has requested
that the Administrative Agent and Lenders make this credit facility available to
Borrowers on a combined basis, in order to finance Borrowers’ business most
efficiently and economically. The Borrowers’ business is a mutual and collective
enterprise, and the successful operation of each Borrower is dependent upon the
successful performance of the integrated group. The Borrowers believe that
consolidation of their credit facility will enhance the borrowing power of each
Borrower and ease administration of the Revolving Credit Facility, Term Loan
Facility, and CapX Facility, all to their mutual advantage. The Borrowers
acknowledge that the Administrative Agent’s and Lenders’ willingness to extend
credit and to administer the Collateral on a combined basis hereunder is done
solely as an accommodation to Borrowers and at Borrowers’ request. (f)
Subordination. Each Loan Party hereby subordinates any claims, including any
rights at law or in equity to payment, subrogation, reimbursement, exoneration,
contribution, indemnification or set off, that it may have at any time against
any other Loan Party, howsoever arising, to the full payment in cash or Cash
Collateralization of all Obligations on the Facility Termination Date.



--------------------------------------------------------------------------------



 
[ex1033bmocreditagreement086.jpg]
79 (g) Borrower Agent. (i) Each Loan Party hereby irrevocably appoints and
designates (or, if not a party hereto, by execution and delivery of a guaranty
agreement acceptable to Administrative Agent or otherwise becoming a Guarantor
hereunder shall be deemed to have irrevocably appointed and designated) the
Company (“Borrower Agent”) as its representative and agent and attorney-in-fact
for all purposes under the Loan Documents, including, as applicable, requests
for Credit Extensions, designation of interest rates, delivery or receipt of
communications, preparation and delivery of Borrowing Base and financial
reports, receipt and payment of Obligations, requests for waivers, amendments or
other accommodations, actions under the Loan Documents (including in respect of
compliance with covenants), and all other dealings with the Administrative
Agent, the Letter of Credit Issuers, Swing Line Lender or any Lender. (ii) Any
notice, election, representation, warranty, agreement or undertaking by or on
behalf of any Loan Party by the Borrower Agent shall be deemed for all purposes
to have been made by such Loan Party and shall be binding upon and enforceable
against such Loan Party to the same extent as if made directly by such Loan
Party. (iii) The Borrower Agent hereby accepts the appointment by each Loan
Party hereunder to act as its agent and attorney-in-fact. (iv) The
Administrative Agent and Lenders shall be entitled to rely upon, and shall be
fully protected in relying upon, any notice or communication (including any
Request for Credit Extension) delivered by Borrower Agent on behalf of any
Borrower or other Loan Party. The Administrative Agent and Lenders may give any
notice to or communication with a Loan Party hereunder to the Borrower Agent on
behalf of such Loan Party. Each of the Administrative Agent, the Letter of
Credit Issuers and the Lenders shall have the right, in its discretion, to deal
exclusively with Borrower Agent for any or all purposes under the Loan
Documents. Each Loan Party agrees (or, if not a party hereto, by execution and
delivery of a guaranty agreement acceptable to Administrative Agent or otherwise
becoming a Guarantor hereunder shall be deemed to have agreed) that any notice,
election, communication, representation, agreement or undertaking made on its
behalf by Borrower Agent shall be binding upon and enforceable against it. 2.16
Cash Collateral. (a) Certain Credit Support Events. If (i) the Letter of Credit
Issuer has honored any full or partial drawing request under any Letter of
Credit upon presentation and such drawing has resulted in a Letter of Credit
Borrowing, (ii) as of the Letter of Credit Expiration Date, any Letter of Credit
Obligation for any reason remains outstanding, (iii) any Protective Advance
shall not have been funded by the Lenders upon demand by the Administrative
Agent, (iv) the Borrowers shall be required to provide Cash Collateral pursuant
to Section 9.02 or (v) there shall exist a Defaulting Lender, the Borrowers
shall immediately (in the case of clause (iv) above) or within one Business Day
(in all other cases) following any request by the Administrative Agent or the
Letter of Credit Issuer, provide Cash Collateral in an amount not less than the
Minimum Collateral Amount (determined in the case of Cash Collateral provided
pursuant to clause (v) above, after giving effect to Section 2.17(a)(iv) and any
Cash Collateral provided by the Defaulting Lender). (b) Grant of Security
Interest. The Borrowers, and to the extent provided by any Defaulting Lender,
such Defaulting Lender, hereby grant to (and subjects to the control of) the
Administrative Agent, for the benefit of the Administrative Agent, the Letter of
Credit Issuer and the Lenders, and agree to maintain, a first priority security
interest in all such cash, Deposit Accounts and all balances therein, and all
other property so provided as collateral pursuant hereto, and in all proceeds of
the foregoing, all as



--------------------------------------------------------------------------------



 
[ex1033bmocreditagreement087.jpg]
80 security for the obligations to which such Cash Collateral may be applied
pursuant to Section 2.16(c). If at any time the Administrative Agent reasonably
determines that Cash Collateral is less than the Minimum Collateral Amount or
otherwise deficient for any reason, the Borrowers will, promptly upon demand by
the Administrative Agent, pay or provide to the Administrative Agent additional
Cash Collateral in an amount sufficient to eliminate such deficiency. All Cash
Collateral (other than credit support not constituting funds subject to deposit)
shall be maintained in one or more blocked, non-interest bearing Deposit
Accounts at BMO. (c) Application. Notwithstanding anything to the contrary
contained in this Agreement, Cash Collateral provided in respect of Letters of
Credit, Swing Line Loans or Protective Advances shall be held and applied to the
specific Letter of Credit Obligations, Swing Line Loans or Protective Advances
(including any the Defaulting Lender’s obligation to fund participations in
respect thereof) for which the Cash Collateral was so provided (including, as to
Cash Collateral provided by a Defaulting Lender, any interest accrued on such
obligation) and other obligations for which the Cash Collateral was so provided,
prior to any other application of such property as may be provided for herein.
(d) Release. Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or to secure other obligations shall be released
promptly following (i) the elimination of the applicable Fronting Exposure or
other obligations giving rise thereto (including by the termination of
Defaulting Lender status of the applicable Revolving Credit Lender (or, as
appropriate, its assignee following compliance with Section 11.06(b)(vi)) or
(ii) the determination by the Administrative Agent and the Letter of Credit
Issuer that there exists excess Cash Collateral. 2.17 Defaulting Lenders. (a)
Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law: (i) Waivers and Amendments. Such Defaulting Lender’s right to
approve or disapprove any amendment, waiver or consent with respect to this
Agreement shall be restricted as set forth in the definition of “Required
Lenders”, “Required Supermajority Lenders” and Section 11.01. (ii) Reallocation
of Payments. Any payment of principal, interest, fees or other amounts received
by the Administrative Agent for the account of such Defaulting Lender (whether
voluntary or mandatory, at maturity, pursuant to Article IX or otherwise) or
received by the Administrative Agent from a Defaulting Lender pursuant to
Section 11.08 shall be applied at such time or times as may be determined by the
Administrative Agent as follows: first, to the payment of any amounts owing by
such Defaulting Lender to the Administrative Agent hereunder; second, if such
Defaulting Lender is a Revolving Credit Lender, to the payment on a pro rata
basis of any amounts owing by that Defaulting Lender to the Letter of Credit
Issuer or Swing Line Lender hereunder; third, if such Defaulting Lender is a
Revolving Credit Lender, to Cash Collateralize the Letter of Credit Issuer’s and
the Administrative Agent’s Fronting Exposure with respect to such Defaulting
Lender in accordance with Section 2.16; fourth, as the Borrower Agent may
request (so long as no Default or Event of Default exists) to the funding of any
Loan in respect of which that Defaulting Lender has failed to fund its portion
thereof as required by this Agreement, as determined by the Administrative
Agent; fifth, if so determined by the Administrative Agent and the Borrower
Agent, to be held in a Deposit Account and released in order to (x) satisfy such
Defaulting Lender’s potential future funding obligations with respect to Loans
under this Agreement and (y) if such Defaulting Lender is a Revolving Credit
Lender, Cash Collateralize the Letter of Credit Issuer’s and



--------------------------------------------------------------------------------



 
[ex1033bmocreditagreement088.jpg]
81 the Administrative Agent’s future Fronting Exposure with respect to such
Defaulting Lender with respect to future Letters of Credit and Protective
Advances; sixth, in the case of a Defaulting Lender under any Facility, to the
payment of any obligations owing to the other Lenders under such Facility (in
the case of the Revolving Credit Facility, including the Letter of Credit Issuer
or Swing Line Lender) as a result of any judgment of a court of competent
jurisdiction obtained by any Lender under such Facility (in the case of the
Revolving Credit Facility, including the Letter of Credit Issuer or Swing Line
Lender) against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; seventh, so long as no Default
or Event of Default exists, to the payment of any amounts owing to the Borrowers
as a result of any judgment of a court of competent jurisdiction obtained by the
Borrowers against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; and eighth, to such Defaulting
Lender or as otherwise directed by a court of competent jurisdiction; provided
that if (x) such payment is a payment of the principal amount of any Loans or
Letter of Credit Borrowings in respect of which that Defaulting Lender has not
fully funded its appropriate share and (y) such Loans were made or the related
Letters of Credit were issued at a time when the conditions set forth in Section
5.02 were satisfied or waived, such payment shall be applied solely to pay the
Loans of, and Letter of Credit Obligations owed to, all Non-Defaulting Lenders
under the applicable Facility on a pro rata basis (and ratably among all
applicable Facilities computed in accordance with the Defaulting Lenders’
respective funding deficiencies) prior to being applied to the payment of any
Loans of, or Letter of Credit Obligations owed to, such Defaulting Lender under
the applicable Facility until such time as all Loans and funded and unfunded
participations in Letter of Credit Obligations, Swing Line Loans and Protective
Advances are held by the Lenders pro rata in accordance with the Commitments
hereunder without giving effect to Section 2.17(a)(iv). Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender or to post Cash
Collateral pursuant to this Section 2.17(a)(ii) shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto. (iii) Certain Fees. No Defaulting Lender shall be entitled to receive
any Revolving Credit Facility Unused Fee or CapX Unused Fee payable pursuant to
Section 2.09(a) or Section 2.09(b), respectively, for any period during which
that Lender is a Defaulting Lender (and the Borrowers shall not be required to
pay any such fee that otherwise would have been required to have been paid to
that Defaulting Lender). Each Defaulting Lender which is a Revolving Credit
Lender shall be entitled to receive Letter of Credit Fees for any period during
which that Lender is a Defaulting Lender only to the extent allocable to its
Applicable Percentage of the stated amount of Letters of Credit for which it has
provided Cash Collateral pursuant to Section 2.16. With respect to any Letter of
Credit Fee not required to be paid to any Defaulting Lender pursuant to this
clause (iii), the Borrowers shall (A) pay to each Non-Defaulting Lender which is
a Revolving Credit Lender that portion of any such fee otherwise payable to such
Defaulting Lender with respect to such Defaulting Lender’s participation in
Letter of Credit Obligations that has been reallocated to such Non-Defaulting
Lender pursuant to clause (iv) below, (y) pay to the Letter of Credit Issuer the
amount of any such fee otherwise payable to such Defaulting Lender to the extent
allocable to such Letter of Credit Issuer’s Fronting Exposure to such Defaulting
Lender, and (z) not be required to pay the remaining amount of any such fee.
(iv) Reallocation of Applicable Percentages to Reduce Fronting Exposure. All or
any part of such Defaulting Lender’s participation in Letter of Credit
Obligations, Swing Line Loans and Protective Advances shall be reallocated among
the Non-Defaulting Lenders which are Revolving Credit Lenders in accordance with
their respective Applicable Percentages (calculated without regard to such
Defaulting Lender’s Revolving Credit Commitment) but only to the extent that (x)
the conditions set forth in Section 5.02 are satisfied at the time of such
reallocation (and,



--------------------------------------------------------------------------------



 
[ex1033bmocreditagreement089.jpg]
82 unless the Borrower Agent shall have otherwise notified the Administrative
Agent at such time, the Borrowers shall be deemed to have represented and
warranted that such conditions are satisfied at such time), and (y) such
reallocation does not cause the aggregate Revolving Credit Exposure of any
Non-Defaulting Lender to exceed such Non-Defaulting Lender’s Revolving Credit
Commitment. Subject to Section 11.20, no reallocation hereunder shall constitute
a waiver or release of any claim of any party hereunder against a Defaulting
Lender arising from that Lender having become a Defaulting Lender, including any
claim of a Non-Defaulting Lender as a result of such Non- Defaulting Lender’s
increased exposure following such reallocation. (b) Defaulting Lender Cure. If
the Borrower Agent, the Administrative Agent and, in the case that a Defaulting
Lender is a Revolving Credit Lender, the Swing Line Lender and the Letter of
Credit Issuer, agree in writing that a Lender is no longer a Defaulting Lender,
the Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
that Lender will, to the extent applicable, purchase at par that portion of
outstanding Revolving Credit Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Revolving Credit Loans and funded and unfunded participations in Letters of
Credit, Swing Line Loans and Protective Advances to be held on a pro rata basis
by the Lenders in accordance with their Applicable Percentages (without giving
effect to Section 2.17(a)(iv)), whereupon such Lender will cease to be a
Defaulting Lender; provided that no adjustments will be made retroactively with
respect to fees accrued or payments made by or on behalf of the Borrowers while
that Lender was a Defaulting Lender; and provided, further, that except to the
extent otherwise expressly agreed by the affected parties, no change hereunder
from Defaulting Lender to Lender will constitute a waiver or release of any
claim of any party hereunder arising from that Lender’s having been a Defaulting
Lender. 2.18 Increase in Revolving Credit Commitments. (a) Request for Increase.
Provided no Default or Event of Default has occurred and is continuing, upon
notice to and with the written consent of the Administrative Agent (which shall
promptly notify the applicable Revolving Credit Lenders), the Borrower Agent may
from time to time request an increase in the Aggregate Revolving Credit
Commitments by an amount (for all such requests) not exceeding $100,000,000
(each such increase, a “Commitment Increase”); provided that (i) any such
request for an increase shall be in a minimum amount of $25,000,000 in the
aggregate or, if less, the entire unutilized amount of the maximum amount of all
such requests set forth above and (ii) no more than three (3) such requests
shall be made during the term of this Agreement. At the time of sending such
notice, the Borrower Agent (in consultation with the Administrative Agent) shall
specify the time period within which each applicable Revolving Credit Lender is
requested to respond (which shall in no event be less than ten (10) Business
Days from the date of delivery of such notice to the applicable Revolving Credit
Lenders). (b) Revolving Credit Lender Elections to Increase. Each Revolving
Credit Lender shall notify the Administrative Agent within such time period
whether or not it agrees to commit to a portion of the requested increase of the
Revolving Credit Facility and, if so, whether by an amount equal to, greater
than, or less than its Applicable Percentage. Any Revolving Credit Lender not
responding within such time period shall be deemed to have declined to commit to
any portion of the requested increase. (c) Notification by Administrative Agent;
Additional Revolving Credit Lenders. The Administrative Agent shall notify the
Borrower Agent of the Revolving Credit Lenders’ responses to each request made
hereunder. To achieve the full amount of a requested increase and subject to the
approval of the Administrative Agent (which approval shall not be unreasonably
withheld), the Borrower Agent may also invite additional Eligible Assignees to
become Revolving Credit Lenders pursuant to a joinder agreement in form and
substance reasonably satisfactory to the Administrative Agent and its counsel
(each



--------------------------------------------------------------------------------



 
[ex1033bmocreditagreement090.jpg]
83 such Eligible Assignee issuing a commitment, executing and delivering such
joinder agreement and becoming a Revolving Credit Lender, an “Additional
Commitment Lender”), provided, however, that without the consent of the
Administrative Agent, at no time shall the Commitment of any Additional
Commitment Lender be less than $5,000,000. (d) Effective Date and Allocations.
If the Aggregate Revolving Credit Commitments are increased in accordance with
this Section 2.18, the Administrative Agent and the Borrower Agent shall
determine the effective date (the “Increase Effective Date”) and the final
allocation of such increase. The Administrative Agent shall promptly notify the
Borrower Agent and the Revolving Credit Lenders of the final allocation of such
increase and the Increase Effective Date. (e) Conditions to Effectiveness of
Increase. As a condition precedent to such increase, (i) the Borrower Agent
shall deliver to the Administrative Agent a certificate of each Loan Party dated
as of the Increase Effective Date signed by a Responsible Officer of such Loan
Party (A) certifying and attaching the resolutions adopted by such Loan Party
approving or consenting to such increase, and (B) certifying that, before and
after giving effect to such increase, the representations and warranties
contained in Article VI and in the other Loan Documents, or which are contained
in any document furnished at any time under or in connection herewith or
therewith, are true and correct in all material respects (or in all respects if
qualified by materiality) on and as of the Increase Effective Date, except to
the extent that such representations and warranties specifically refer to an
earlier date, in which case they are true and correct in all material respects
(or in all respects if qualified by materiality) as of such earlier date, and
except that for purposes of this Section 2.18, the representations and
warranties contained in subsections (a) and (b) of Section 6.05 shall be deemed
to refer to the most recent statements furnished pursuant to clauses (a) and
(b), respectively, of Section 7.01, (ii) the Borrowers, the Administrative
Agent, and any Additional Commitment Lender shall have executed and delivered a
joinder agreement in form and substance reasonably satisfactory to the
Administrative Agent and its counsel; (iii) the Borrowers shall have paid such
fees and other compensation to the Revolving Credit Lenders increasing their
Revolving Credit Commitments and to the Additional Commitment Lenders as the
Borrowers and such Lenders and Additional Commitment Lenders shall agree; (iv)
the Borrowers shall have paid such arrangement fees, if any, to the
Administrative Agent as the Borrowers and the Administrative Agent may agree;
(v) other than the fees and compensation referred to in clauses (iii) and (iv)
above, the Commitment Increase shall be on the same terms and pursuant to the
same documentation applicable to the existing Revolving Credit Commitments, (vi)
the Borrowers shall deliver to the Administrative Agent (A) an opinion or
opinions, in form and substance reasonably satisfactory to the Administrative
Agent, from counsel to the Loan Parties reasonably satisfactory to the
Administrative Agent and dated such date and (B) a certification from the
Borrower Agent, or other evidence reasonably satisfactory to the Administrative
Agent, that such increase is permitted under the documents governing the
Permitted Term Debt and any other material Indebtedness of the Borrowers; (viii)
the Borrowers, the Lenders increasing their Commitments and each Additional
Commitment Lender shall have delivered such other instruments, documents and
agreements as the Administrative Agent may reasonably have requested; and (ix)
no Default or Event of Default exists or shall result therefrom. The Revolving
Credit Loans outstanding on the Increase Effective Date shall be reallocated and
adjusted between and among the applicable Lenders, and the Borrowers shall pay
any additional amounts required pursuant to Section 3.05 resulting therefrom, to
the extent necessary to keep the outstanding applicable Revolving Credit Loans
ratable among the applicable Lenders with any revised Applicable Percentages, as
applicable, arising from any nonratable increase in the applicable Revolving
Credit Loans under this Section 2.18. (f) Conflicting Provisions. This Section
2.18 shall supersede any provisions in Section 2.13 or 11.01 to the contrary.



--------------------------------------------------------------------------------



 
[ex1033bmocreditagreement091.jpg]
84 2.19 Designation of Subsidiaries as Unrestricted Subsidiaries. The Borrower
Agent may, at any time after the Effective Date upon written notice to the
Administrative Agent, designate any Restricted Subsidiary (other than a
Borrower) as an Unrestricted Subsidiary or any Unrestricted Subsidiary as a
Restricted Subsidiary; provided, that (i) immediately before and after such
designation and on a Pro Forma Basis as of the end of the most recent
Measurement Period, no Default or Event of Default shall have occurred and be
continuing, (ii) each Subsidiary to be designated as an Unrestricted Subsidiary
(and its Subsidiaries) has not at the time of such designation, and does not
thereafter, create, incur, issue, assume, guarantee or otherwise become liable
with respect to any Indebtedness pursuant to which the lender thereunder or any
other party thereto has recourse to any Loan Party or other Restricted
Subsidiary or to any assets of any Loan Party or other Restricted Subsidiary,
(iii) no Loan Party shall have any liability for any Indebtedness or other
obligations of any Unrestricted Subsidiary except to the extent permitted as to
any unaffiliated Person under the Loan Documents, (iv) in the case of a
designation of a Restricted Subsidiary as an Unrestricted Subsidiary, (A) the
Payment Conditions would be satisfied on a Pro Forma Basis after giving effect
to such designation, and (B) after giving thereto, Unrestricted Subsidiaries may
not, in the aggregate, represent more than ten percent 10% of the total assets
or total revenue of the Company and its Subsidiaries on a consolidated basis
(after intercompany eliminations), (v) no Subsidiary that owns Intellectual
Property that is material to the business of the other Loan Parties, taken as a
whole, may be designated an Unrestricted Subsidiary, and no such Intellectual
Property may be transferred to any Unrestricted Subsidiary following its
designation as such, and (vi) no Restricted Subsidiary may be designated as an
Unrestricted Subsidiary if it was previously designated an Unrestricted
Subsidiary, or if it is a Restricted Subsidiary for purposes of the Permitted
Term Debt. The designation of any Subsidiary as an Unrestricted Subsidiary after
the date hereof shall constitute an Investment by the Company therein at the
date of designation in an amount equal to the Fair Market Value of the Company
or its Subsidiaries’ (as applicable) investment therein. Any notice delivered
pursuant to this Section 2.19(a) shall include a certificate of a Responsible
Officer of the Borrower Agent certifying as to compliance with the preceding
clauses and demonstrating (in reasonable detail) the calculations required
thereby. ARTICLE III TAXES, YIELD PROTECTION AND ILLEGALITY 3.01 Taxes. (a)
Payments Free of Taxes; Obligation to Withhold; Payments on Account of Taxes.
(i) Any and all payments by or on account of any obligation of the Loan Parties
hereunder or under any other Loan Document shall to the extent permitted by
applicable Laws be made free and clear of and without reduction or withholding
for any Taxes. If, however, applicable Laws require the Loan Parties or the
Administrative Agent to withhold or deduct any Tax, such Tax shall be withheld
or deducted in accordance with such Laws as determined by the Borrower Agent or
the Administrative Agent, as the case may be, upon the basis of the information
and documentation to be delivered pursuant to subsection (e) below. (ii) If any
Loan Party or the Administrative Agent shall be required by the Code to withhold
or deduct any Taxes, including both United States federal backup withholding and
withholding taxes, from any payment, then (A) the Administrative Agent shall
withhold or make such deductions as are determined by the Administrative Agent
to be required based upon the information and documentation it has received
pursuant to subsection (e) below, (B) the Administrative Agent shall timely pay
the full amount withheld or deducted to the relevant Governmental Authority in
accordance with the Code, and (C) to the extent that the withholding or
deduction is made on account of Indemnified Taxes or Other Taxes, the sum
payable by the Loan Parties shall be increased as necessary so that after any
required withholding or the making of all



--------------------------------------------------------------------------------



 
[ex1033bmocreditagreement092.jpg]
85 required deductions (including deductions applicable to additional sums
payable under this Section) the Administrative Agent, Lender or Letter of Credit
Issuer, as the case may be, receives an amount equal to the sum it would have
received had no such withholding or deduction been made. (b) Payment of Other
Taxes by the Borrowers. Without limiting the provisions of subsection (a) above,
the Loan Parties shall timely pay any Other Taxes to the relevant Governmental
Authority in accordance with applicable Law. (c) Tax Indemnification by the
Borrowers. (i) Without limiting the provisions of subsection (a) or (b) above,
each Loan Party shall, and does hereby, indemnify the Administrative Agent, each
Lender and the Letter of Credit Issuer, and shall make payment in respect
thereof within ten (10) days after demand therefor, for the full amount of any
Indemnified Taxes or Other Taxes (including Indemnified Taxes or Other Taxes
imposed or asserted on or attributable to amounts payable under this Section)
withheld or deducted by the Loan Parties or the Administrative Agent or paid by
the Administrative Agent, such Lender or the Letter of Credit Issuer, as the
case may be, and any penalties, interest and reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes or
Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. Each Loan Party shall also, and does hereby, indemnify
the Administrative Agent, and shall make payment in respect thereof within 10
days after demand therefor, for any amount which a Lender or the Letter of
Credit Issuer for any reason fails to pay indefeasibly to the Administrative
Agent as required by clause (ii) of this subsection. A certificate as to the
amount of any such payment or liability delivered to the Borrower Agent by a
Lender or the Letter of Credit Issuer (with a copy to the Administrative Agent),
or by the Administrative Agent on its own behalf or on behalf of a Lender or the
Letter of Credit Issuer, shall be conclusive absent manifest error. (ii) Without
limiting the provisions of subsection (a) or (b) above, each Lender and the
Letter of Credit Issuer shall, and does hereby, indemnify the Loan Parties and
the Administrative Agent, and shall make payment in respect thereof within 10
days after demand therefor, against any and all Taxes and any and all related
losses, claims, liabilities, penalties, interest and expenses (including the
fees, charges and disbursements of any counsel for the Borrowers or the
Administrative Agent) incurred by or asserted against the Loan Parties or the
Administrative Agent by any Governmental Authority as a result of the failure by
such Lender or the Letter of Credit Issuer, as the case may be, to deliver, or
as a result of the inaccuracy, inadequacy or deficiency of, any documentation
required to be delivered by such Lender or the Letter of Credit Issuer, as the
case may be, to the Borrower Agent or the Administrative Agent pursuant to
subsection (e). Each Lender and the Letter of Credit Issuer hereby authorizes
the Administrative Agent to set off and apply any and all amounts at any time
owing to such Lender or the Letter of Credit Issuer, as the case may be, under
this Agreement or any other Loan Document against any amount due to the
Administrative Agent under this clause (ii). The agreements in this clause (ii)
shall survive the resignation and/or replacement of the Administrative Agent,
any assignment of rights by, or the replacement of, a Lender or the Letter of
Credit Issuer and the occurrence of the Facility Termination Date. (d) Evidence
of Payments. Upon request by the Borrower Agent or the Administrative Agent, as
the case may be, after any payment of Taxes by the Loan Parties or by the
Administrative Agent to a Governmental Authority as provided in this Section
3.01, the Borrower Agent shall deliver to the Administrative Agent or the
Administrative Agent shall deliver to the Borrower Agent, as the case may be,
the original or a certified copy of a receipt issued by such Governmental
Authority evidencing such payment, a copy of any return required by Laws to
report such payment or other evidence of such payment reasonably satisfactory to
the Borrower Agent or the Administrative Agent, as the case may be.



--------------------------------------------------------------------------------



 
[ex1033bmocreditagreement093.jpg]
86 (e) Status of Lenders; Tax Documentation. (i) Each Lender shall deliver to
the Borrower Agent and to the Administrative Agent, at the time or times
prescribed by applicable Laws or when reasonably requested by the Borrower Agent
or the Administrative Agent, such properly completed and executed documentation
prescribed by applicable Laws or by the taxing authorities of any jurisdiction
and such other reasonably requested information as will permit the Borrower
Agent or the Administrative Agent, as the case may be, to determine (A) whether
or not payments made hereunder or under any other Loan Document are subject to
Taxes, (B) if applicable, the required rate of withholding or deduction, and (C)
such Lender’s entitlement to any available exemption from, or reduction of,
applicable Taxes in respect of all payments to be made to such Lender by the
Loan Parties pursuant to this Agreement or otherwise to establish such Lender’s
status for withholding tax purposes in the applicable jurisdiction.
Notwithstanding anything to the contrary in the preceding sentence, the
completion, execution and submission of such documentation (other than such
documentation set forth in paragraphs (e)(ii)(A), (ii)(B)(I) to (IV) and (ii)(C)
of this Section) shall not be required if in the Lender’s reasonable judgment
such completion, execution or submission would subject such Lender to any
material unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender. (ii) Without limiting the generality of the
foregoing, if a Borrower is resident for tax purposes in the United States, (A)
any Lender that is a “United States person” within the meaning of Section
7701(a)(30) of the Code shall deliver to the Borrower Agent and the
Administrative Agent executed copies of Internal Revenue Service Form W-9 or
such other documentation or information prescribed by applicable Laws or
reasonably requested by the Borrower Agent or the Administrative Agent as will
enable the Borrower Agent or the Administrative Agent, as the case may be, to
determine whether or not such Lender is subject to backup withholding or
information reporting requirements; and (B) each Foreign Lender that is entitled
under the Code or any applicable treaty to an exemption from or reduction of
withholding tax with respect to payments hereunder or under any other Loan
Document shall deliver to the Borrower Agent and the Administrative Agent (in
such number of copies as shall be requested by the recipient) on or prior to the
date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the request of the Borrower Agent or the
Administrative Agent, but only if such Foreign Lender is legally entitled to do
so), whichever of the following is applicable: (I) executed copies of Internal
Revenue Service Form W-8BEN-E (or, if applicable W-8BEN) claiming eligibility
for benefits of an income tax treaty to which the United States is a party, (II)
executed copies of Internal Revenue Service Form W-8ECI, (III) executed copies
of Internal Revenue Service Form W-8IMY and all required supporting
documentation, (IV) in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate to the effect that such Foreign Lender is not (A) a “bank” within
the meaning of



--------------------------------------------------------------------------------



 
[ex1033bmocreditagreement094.jpg]
87 Section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of any
Borrower within the meaning of Section 881(c)(3)(B) of the Code, or (C) a
“controlled foreign corporation” described in Section 881(c)(3)(C) of the Code
and (y) executed copies of Internal Revenue Service Form W-BEN-E (or, if
applicable W- 8BEN), or (V) executed copies of any other form prescribed by
applicable Laws as a basis for claiming exemption from or a reduction in United
States federal withholding tax together with such supplementary documentation as
may be prescribed by applicable Laws to permit the Borrower Agent or the
Administrative Agent to determine the withholding or deduction required to be
made; and (C) if a payment made to a Lender under any Loan Document would be
subject to U.S. federal withholding tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrower Agent and the Administrative Agent at the
time or times prescribed by law and at such time or times reasonably requested
by any Borrower or the Administrative Agent such documentation prescribed by
applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by any Borrower or the
Administrative Agent as may be necessary for the Borrowers and the
Administrative Agent to comply with their obligations under FATCA or to
determine the amount to deduct and withhold from such payment. Solely for
purposes of this clause (C), “FATCA” shall include any amendments made to FATCA
after the date of this Agreement. For purposes of this Section 3.01, “Laws”
shall include FATCA (iii) Each Lender shall promptly (A) notify the Borrower
Agent and the Administrative Agent of any change in circumstances which would
modify or render invalid any claimed exemption or reduction, and (B) take such
steps as shall not be materially disadvantageous to it, in the reasonable
judgment of such Lender, and as may be reasonably necessary (including the re-
designation of its Lending Office) to avoid any requirement of applicable Laws
of any jurisdiction that the Loan Parties or the Administrative Agent make any
withholding or deduction for taxes from amounts payable to such Lender. (f)
Treatment of Certain Refunds. Unless required by applicable Laws, at no time
shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender or the Letter of Credit Issuer, or have any
obligation to pay to any Lender or the Letter of Credit Issuer, any refund of
Taxes withheld or deducted from funds paid for the account of such Lender or the
Letter of Credit Issuer, as the case may be. If the Administrative Agent, any
Lender or the Letter of Credit Issuer determines, in its sole discretion
exercised in good faith, that it has received a refund of any Taxes or Other
Taxes as to which it has been indemnified by any Loan Party or with respect to
which any Loan Party has paid additional amounts pursuant to this Section, it
shall pay to such Loan Party an amount equal to such refund (but only to the
extent of indemnity payments made, or additional amounts paid, by any Loan Party
under this Section with respect to the Taxes or Other Taxes giving rise to such
refund), net of all out-of-pocket expenses incurred by the Administrative Agent,
such Lender or the Letter of Credit Issuer, as the case may be, and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund), provided that each Loan Party, upon the request of
the Administrative Agent, such Lender or the Letter of Credit Issuer, agrees to
repay the amount paid over to any Loan Party (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to the
Administrative Agent, such Lender or the Letter of Credit Issuer in the event
the Administrative Agent, such Lender or the Letter of Credit Issuer is required
to repay such refund to such Governmental Authority. This subsection shall not



--------------------------------------------------------------------------------



 
[ex1033bmocreditagreement095.jpg]
88 be construed to require the Administrative Agent, any Lender or the Letter of
Credit Issuer to make available its tax returns (or any other information
relating to its taxes that it deems confidential) to any Loan Party or any other
Person. 3.02 Illegality. If any Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable Lending Office to make, maintain or fund Loans
whose interest is determined by reference to the LIBOR Rate, or to determine or
charge interest rates based upon the LIBOR Rate, or any Governmental Authority
has imposed material restrictions on the authority of such Lender to purchase or
sell, or to take deposits of, Dollars in the London interbank market, then, on
notice thereof by such Lender to the Borrower Agent through the Administrative
Agent, (i) any obligation of such Lender to make or continue LIBOR Loans or to
convert Base Rate Loans to LIBOR Loans shall be suspended, and (ii) if such
notice asserts the illegality of such Lender making or maintaining Base Rate
Loans the interest rate on which is determined by reference to the LIBOR Rate
component of the Base Rate, the interest rate on which Base Rate Loans of such
Lender shall, if necessary to avoid such illegality, be determined by the
Administrative Agent without reference to the LIBOR Rate component of the Base
Rate, in each case until such Lender notifies the Administrative Agent and the
Borrower Agent that the circumstances giving rise to such determination no
longer exist. Upon receipt of such notice, (x) the Loan Parties shall, upon
demand from such Lender (with a copy to the Administrative Agent), prepay or, if
applicable, convert all LIBOR Loans of such Lender to Base Rate Loans (the
interest rate on which Base Rate Loans of such Lender shall, if necessary to
avoid such illegality, be determined by the Administrative Agent without
reference to the LIBOR Rate component of the Base Rate), either on the last day
of the Interest Period therefor, if such Lender may lawfully continue to
maintain such LIBOR Loans to such day, or immediately, if such Lender may not
lawfully continue to maintain such LIBOR Loans and (y) if such notice asserts
the illegality of such Lender determining or charging interest rates based upon
the LIBOR Rate, the Administrative Agent shall during the period of such
suspension compute the Base Rate applicable to such Lender without reference to
the LIBOR component thereof until the Administrative Agent is advised in writing
by such Lender that it is no longer illegal for such Lender to determine or
charge interest rates based upon the LIBOR Rate. Upon any such prepayment or
conversion, the Loan Parties shall also pay accrued interest on the amount so
prepaid or converted. 3.03 Inability to Determine Rates. If the Required Lenders
determine that for any reason in connection with any request for a LIBOR Loan or
a conversion to or continuation thereof that (a) Dollar deposits are not being
offered to banks in the London interbank eurodollar market for the applicable
amount and Interest Period of such LIBOR Loan, (b) adequate and reasonable means
do not exist for determining the LIBOR Rate for any requested Interest Period
with respect to a proposed LIBOR Loan or in connection with an existing or
proposed Base Rate Loan, or (c) the LIBOR Rate for any requested Interest Period
with respect to a proposed LIBOR Loan does not adequately and fairly reflect the
cost to such Lenders of funding such Loan, the Administrative Agent will
promptly so notify the Borrower Agent and each Lender. Thereafter, (x) the
obligation of the Lenders to make or maintain LIBOR Loans shall be suspended,
and (y) in the event of a determination described in the preceding sentence with
respect to the LIBOR Rate component of the Base Rate, the utilization of LIBOR
component in determining the Base Rate shall be suspended, in each case until
the Administrative Agent (upon the instruction of the Required Lenders) revokes
such notice. Upon receipt of such notice, the Borrower Agent may revoke any
pending request for a Borrowing of, conversion to or continuation of LIBOR Loans
or, failing that, will be deemed to have converted such request into a request
for a Borrowing of Base Rate Loans in the amount specified therein. 3.04
Increased Costs; Reserves on LIBOR Loans. (a) Increased Costs Generally. If any
Change in Law shall:



--------------------------------------------------------------------------------



 
[ex1033bmocreditagreement096.jpg]
89 (i) impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement contemplated by Section 3.04(e)) or
the Letter of Credit Issuer; (ii) subject any Lender or the Letter of Credit
Issuer to any tax of any kind whatsoever with respect to this Agreement, any
Letter of Credit, any participation in a Letter of Credit, or any LIBOR Loan
made by it, or change the basis of taxation of payments to such Lender or the
Letter of Credit Issuer in respect thereof (except for Indemnified Taxes or
Other Taxes covered by Section 3.01 and the imposition of, or any change in the
rate of, any Excluded Tax payable by such Lender or the Letter of Credit
Issuer); or (iii) impose on any Lender or the Letter of Credit Issuer or the
London interbank market any other condition, cost or expense (except for
Indemnified Taxes or Other Taxes covered by Section 3.01) affecting this
Agreement or LIBOR Loans made by such Lender or any Letter of Credit or
participation therein; and the result of any of the foregoing shall be to
increase the cost to such Lender of making or maintaining any Loan the interest
on which is determined by reference to the LIBOR Rate (or of maintaining its
obligation to make any such Loan), or to increase the cost to such Lender or the
Letter of Credit Issuer issuing or maintaining any Letter of Credit (or of
maintaining its obligation to issue any Letter of Credit), or to reduce the
amount of any sum received or receivable by such Lender or the Letter of Credit
Issuer hereunder (whether of principal, interest or any other amount) then, upon
request of such Lender or the Letter of Credit Issuer, the Loan Parties will pay
to such Lender or the Letter of Credit Issuer, as the case may be, such
additional amount or amounts as will compensate such Lender or the Letter of
Credit Issuer, as the case may be, for such additional costs incurred or
reduction suffered. (b) Capital Requirements. If any Lender or the Letter of
Credit Issuer determines that any Change in Law affecting such Lender or the
Letter of Credit Issuer or any Lending Office of such Lender or such Lender’s or
the Letter of Credit Issuer’s holding company, if any, regarding capital or
liquidity requirements has or would have the effect of reducing the rate of
return on such Lender’s or the Letter of Credit Issuer’s capital or on the
capital of such Lender’s or the Letter of Credit Issuer’s holding company, if
any, as a consequence of this Agreement, the Revolving Credit Commitments of
such Lender or the Loans made by, or participations in Letters of Credit held
by, such Lender, or the Letters of Credit issued by the Letter of Credit Issuer,
to a level below that which such Lender or the Letter of Credit Issuer or such
Lender’s or the Letter of Credit Issuer’s holding company could have achieved
but for such Change in Law (taking into consideration such Lender’s or the
Letter of Credit Issuer’s policies and the policies of such Lender’s or the
Letter of Credit Issuer’s holding company with respect to capital adequacy),
then from time to time pursuant to subsection (c) below the Loan Parties will
pay to such Lender or the Letter of Credit Issuer, as the case may be, such
additional amount or amounts as will compensate such Lender or the Letter of
Credit Issuer or such Lender’s or the Letter of Credit Issuer’s holding company
for any such reduction suffered. (c) Certificates for Reimbursement. A
certificate of a Lender or the Letter of Credit Issuer setting forth the amount
or amounts necessary to compensate such Lender or the Letter of Credit Issuer or
its holding company, as the case may be, as specified in subsection (a) or (b)
of this Section and delivered to the Borrower Agent shall be conclusive absent
manifest error. The Loan Parties shall pay such Lender or the Letter of Credit
Issuer, as the case may be, the amount shown as due on any such certificate
within 10 Business Days after receipt thereof.



--------------------------------------------------------------------------------



 
[ex1033bmocreditagreement097.jpg]
90 (d) Delay in Requests. Failure or delay on the part of any Lender or the
Letter of Credit Issuer to demand compensation pursuant to the foregoing
provisions of this Section shall not constitute a waiver of such Lender’s or the
Letter of Credit Issuer’s right to demand such compensation, provided that the
Loan Parties shall not be required to compensate a Lender or the Letter of
Credit Issuer pursuant to the foregoing provisions of this Section for any
increased costs incurred or reductions suffered more than nine months prior to
the date that such Lender or the Letter of Credit Issuer, as the case may be,
notifies the Loan Parties of the Change in Law giving rise to such increased
costs or reductions and of such Lender’s or the Letter of Credit Issuer’s
intention to claim compensation therefor (except that, if the Change in Law
giving rise to such increased costs or reductions is retroactive, then the
nine-month period referred to above shall be extended to include the period of
retroactive effect thereof). (e) Reserves on LIBOR Loans. The Borrowers shall
pay to each Lender, as long as such Lender shall be required to maintain
reserves with respect to liabilities or assets consisting of or including
Eurocurrency funds or deposits (currently known as “Eurocurrency liabilities”),
additional interest on the unpaid principal amount of each LIBOR Loan equal to
the actual costs of such reserves allocated to such Loan by such Lender (as
determined by such Lender in good faith, which determination shall be
conclusive), which shall be due and payable on each date on which interest is
payable on such Loan, provided the Borrower Agent shall have received at least
10 days’ prior notice (with a copy to the Administrative Agent) of such
additional interest from such Lender. If a Lender fails to give notice 10 days
prior to the relevant Interest Payment Date, such additional interest shall be
due and payable 10 days from receipt of such notice. (f) Uniform Policy.
Notwithstanding any other provision of this Section 3.04 to the contrary, no
Lender shall be entitled to receive compensation pursuant to this Section 3.04
unless it shall be the general policy or practice of such Lender to seek
compensation from other similarly situated borrowers with respect to its
similarly affected loans under agreements with such borrowers having provisions
similar to this Section 3.04. 3.05 Compensation for Losses. Upon demand of any
Lender (with a copy to the Administrative Agent) from time to time, the
Borrowers shall promptly compensate such Lender for and hold such Lender
harmless from any loss, cost or expense incurred by it as a result of: (a) any
continuation, conversion, payment or prepayment of any Loan other than a Base
Rate Loan on a day other than the last day of the Interest Period for such Loan
(whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise); (b) any failure by Borrowers (for a reason other than the failure of
such Lender to make a Loan) to prepay, borrow, continue or convert any Loan
other than a Base Rate Loan on the date or in the amount notified by the
Borrower Agent; or (c) any assignment of a LIBOR Loan on a day other than the
last day of the Interest Period therefor as a result of a request by the
Borrower Agent pursuant to Section 11.13; including any loss or expense arising
from the liquidation or reemployment of funds obtained by it to maintain such
Loan or from fees payable to terminate the deposits from which such funds were
obtained. The Borrowers shall also pay any customary administrative fees charged
by such Lender in connection with the foregoing. For purposes of calculating
amounts payable by the Borrowers to the Lenders under this Section 3.05, each
Lender shall be deemed to have funded each LIBOR Loan made by it at the LIBOR
Rate



--------------------------------------------------------------------------------



 
[ex1033bmocreditagreement098.jpg]
91 for such Loan by a matching deposit or other borrowing in the London
interbank eurodollar market for a comparable amount and for a comparable period,
whether or not such LIBOR Loan was in fact so funded. 3.06 Mitigation
Obligations; Replacement of Lenders. (a) Designation of a Different Lending
Office. If any Lender requests compensation under Section 3.04, or the Borrowers
are required to pay any additional amount to any Lender, the Letter of Credit
Issuer or any Governmental Authority for the account of any Lender or the Letter
of Credit Issuer pursuant to Section 3.01, or if any Lender gives a notice
pursuant to Section 3.02, then such Lender or the Letter of Credit Issuer, as
applicable, shall use reasonable efforts to designate a different Lending Office
for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender or the Letter of Credit Issuer, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to Section
3.01 or 3.04, as the case may be, in the future, or eliminate the need for the
notice pursuant to Section 3.02, as applicable, and (ii) in each case, would not
subject such Lender or the Letter of Credit Issuer, as the case may be, to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender or the Letter of Credit Issuer, as the case may be. The Borrowers hereby
agree to pay all reasonable costs and expenses incurred by any Lender or the
Letter of Credit Issuer in connection with any such designation or assignment.
(b) Replacement of Lenders. If any Lender requests compensation under Section
3.04, or if the Borrowers are required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, the Borrowers may replace such Lender in accordance with Section
11.13. 3.07 Survival. All of the Borrowers’ obligations under this Article III
shall survive the resignation of the Administrative Agent, the Letter of Credit
Issuer and the Swing Line Lender, the replacement of any Lender and the
occurrence of the Facility Termination Date. ARTICLE IV SECURITY AND
ADMINISTRATION OF COLLATERAL 4.01 Security. (a) Generally. As security for the
full and timely payment and performance of all Obligations, Borrower Agent
shall, and shall cause each other Borrower to, on or before the Closing Date, to
the extent required by the Security Agreement, do or cause to be done all things
as reasonably determined by the Administrative Agent and its counsel to grant to
the Administrative Agent for the benefit of the Secured Parties a duly perfected
first priority security interest in all Collateral subject to no prior Lien or
other encumbrance or restriction on transfer, except as expressly permitted
hereunder. Without limiting the foregoing, on the Closing Date Borrower Agent
shall deliver, and shall cause each other Borrower to deliver, to the
Administrative Agent, in form and substance reasonably acceptable to the
Administrative Agent, (a) the Security Agreement, which shall pledge to the
Administrative Agent for the benefit of the Secured Parties certain personal
property of the Borrowers and the other Loan Parties more particularly described
therein, and (b) Uniform Commercial Code financing statements in form, substance
and number as requested by the Administrative Agent, reflecting the Lien in
favor of the Secured Parties on the Collateral, and shall take such further
action and deliver or cause to be delivered such further documents as required
by the Security Instruments or otherwise as the Administrative Agent may
reasonably request, consistent with the requirements of the Security Agreement
and this Agreement, to effect the transactions contemplated by this Article IV.
4.02 Collateral Administration.



--------------------------------------------------------------------------------



 
[ex1033bmocreditagreement099.jpg]
92 (a) Administration of Accounts. (i) Records and Schedules of Accounts. Each
Borrower shall keep accurate and complete records of its Accounts, including all
payments and collections thereon, and shall submit to the Administrative Agent
sales, collection, reconciliation and other reports in form satisfactory to the
Administrative Agent, on such periodic basis as the Administrative Agent may
request. (ii) Taxes. If an Account of any Borrower includes a charge for any
Taxes, Administrative Agent is authorized, in its discretion, to pay the amount
thereof to the proper taxing authority for the account of such Borrower and to
charge Borrowers therefor; provided, however, that neither the Administrative
Agent nor Lenders shall be liable for any Taxes that may be due from Borrowers
or with respect to any Collateral. (iii) Account Verification. (A) Upon the
occurrence and during the continuance of an Event of Default or (B) in
connection with any Field Exam and in cooperation and following consultation
with the Borrower Agent, the Administrative Agent shall have the right, in the
name of the Administrative Agent, any designee of the Administrative Agent or
any Borrower, to verify the validity, amount or any other matter relating to any
Accounts of Borrowers by mail, telephone or otherwise. Borrowers shall cooperate
fully with the Administrative Agent in an effort to facilitate and promptly
conclude any such verification process. (iv) Proceeds of Collateral. Borrowers
shall request in writing and otherwise take all necessary steps to ensure that
all payments on Accounts or otherwise relating to Collateral are made directly
to a Controlled Deposit Account or the Concentration Account (or a lockbox
relating to a Controlled Deposit Account or the Concentration Account). If any
Borrower or Subsidiary receives cash or Payment Items with respect to any
Collateral, it shall hold same in trust for the Administrative Agent and
promptly (not later than the next Business Day) deposit same into a Controlled
Deposit Account or the Concentration Account. The Administrative Agent retains
the right at all times after the occurrence and during the continuance of an
Event of Default to notify Account Debtors that a Borrower’s Accounts have been
assigned to the Administrative Agent and to collect such Borrower’s Accounts
directly in its own name, or in the name of the Administrative Agent’s agent,
and to charge the collection costs and expenses, including reasonable attorneys’
fees, to the Borrowers’ Loan Account. (v) Extensions of Time for Payment. In
addition, upon the occurrence and during the continuance of an Event of Default,
other than in the Ordinary Course of Business and in amounts which are not
material to such Borrower, each Borrower will not (i) grant any extension of the
time for payment of any Account, (ii) compromise or settle any Account for less
than the full amount thereof, (iii) release, wholly or partially, any Person
liable for the payment of any Account, (iv) allow any credit or discount
whatsoever on any Account or (v) amend, supplement or modify any Account in any
manner that could adversely affect the value thereof. (b) Administration of
Aircraft Parts. (i) Records and Reports of Aircraft Parts. Each Borrower shall
keep accurate and complete records of its Aircraft Parts, including costs and
daily withdrawals and additions, and shall submit to Agent inventory and
reconciliation reports in form reasonably satisfactory to the Administrative
Agent, on such periodic basis as the Administrative Agent may reasonably
request. Each Borrower shall conduct a physical inventory at least once per
calendar year (and on a more frequent basis if requested by the Administrative
Agent when an Event of Default exists) and periodic cycle counts consistent with
historical practices, and shall provide to the Administrative



--------------------------------------------------------------------------------



 
[ex1033bmocreditagreement100.jpg]
93 Agent a report based on each such inventory and count promptly upon
completion thereof, together with such supporting information as the
Administrative Agent may reasonably request. The Administrative Agent may
participate in and observe each physical count. The Administrative Agent, in its
reasonable discretion, if any Event of Default is continuing, may cause
additional such inventories to be taken as the Administrative Agent determines
(each, at the expense of the Loan Parties). (ii) Returns of Aircraft Parts. No
Borrower shall return any Aircraft Parts to a supplier, vendor or other Person,
whether for cash, credit or otherwise, unless (a) such return is in the Ordinary
Course of Business; (b) no Default, Event of Default or Overadvance exists or
would result therefrom; (c) the Administrative Agent is promptly notified if the
aggregate value of all Aircraft Parts returned in any month exceeds $1,000,000;
and (d) any payment received by a Borrower for a return is promptly remitted to
the Administrative Agent for application to the Obligations in accordance with
Section 2.06(c). (iii) Acquisition, Sale and Maintenance. No Borrower shall
acquire or accept any Aircraft Parts on consignment or approval, and shall
assure that all Aircraft Parts are acquired in accordance with applicable Law.
No Borrower shall sell any Aircraft Parts on consignment or approval or any
other basis under which the customer may return or require a Borrower to
repurchase such Aircraft Parts. The Borrowers shall use, store and maintain all
Aircraft Parts with reasonable care and caution, in accordance with applicable
standards of any insurance and in conformity with all applicable Laws, and shall
make current rent payments (within applicable grace periods provided for in
leases) at all locations where any Collateral is located. (c) Collateral at
Locations Subject to a Material Third-Party Agreement. With respect to any
location of Collateral subject to a Material Third-Party Agreement entered into
after the Closing Date, each Loan Party shall use commercially reasonable
efforts to provide the Administrative Agent with Lien Waivers with respect to
the premises subject to such Material Third-Party Agreements. Loan Parties
acknowledge that if such Lien Waivers are not delivered, then, except as
otherwise expressly set forth herein, at the election of the Administrative
Agent, all or a portion of the Collateral at such locations may be deemed
ineligible for inclusion in the Borrowing Base and/or (without duplication) the
Administrative Agent may establish a Rent and Charges Reserve for such location.
4.03 After Acquired Property; Further Assurances. (a) New Deposit Accounts and
Securities Accounts. Concurrently with or prior to the opening of any Deposit
Account, Securities Account or Commodity Account by any Loan Party, other than
any Excluded Deposit Account, such Loan Party shall deliver to the
Administrative Agent a Control Agreement covering such Deposit Account,
Securities Account or Commodity Account, duly executed by such Loan Party, the
Administrative Agent and the applicable Controlled Account Bank, securities
intermediary or financial institution at which such account is maintained. (b)
Future Leases. Without limiting the generality of the foregoing subsection (a),
prior to entering into any new lease of Real Property or renewing any existing
lease of Real Property following the Closing Date, each Borrower shall, and
shall cause each Loan Party to, use its (and their) commercially reasonable
efforts to deliver to the Administrative Agent a Lien Waiver, in form and
substance reasonably satisfactory to the Administrative Agent, executed by the
lessor of any Real Property, to the extent the value of any Collateral (other
than Rolling Stock or Aircraft) of the Borrowers held or to be held at such
leased property exceeds (or it is anticipated that the value of such Collateral
will exceed at any point in time during the term of such leasehold term)
$100,000.



--------------------------------------------------------------------------------



 
[ex1033bmocreditagreement101.jpg]
94 (c) Acquired Real Property. If, after the Closing Date, any Loan Party
acquires, owns or holds an interest in any fee-owned Real Property not
constituting Excluded Real Property, the Company will promptly (and in any event
within ten (10) days of the acquisition thereof (or such longer period as the
Administrative Agent may agree)) notify the Administrative Agent in writing of
such event, identifying the property or interests in question. Promptly upon the
Administrative Agent’s request (but not in contravention of any Intercreditor
Agreement with any holders of Permitted Term Debt, unless otherwise agreed to by
such holders of Permitted Term Debt), each Loan Party with an interest in such
fee-owned Real Property shall deliver applicable Mortgages and Mortgage Related
Documents for such fee owned Real Property in favor of the Administrative Agent,
which shall be in form and substance reasonably acceptable to Administrative
Agent. (d) UCC Authorization. The Administrative Agent is hereby irrevocably
authorized to execute (if necessary) and file or cause to be filed, with or if
permitted by applicable Law without the signature of any Borrower appearing
thereon, all UCC or PPSA financing statements reflecting any Borrower as
“debtor” and the Administrative Agent as “secured party”, and continuations
thereof and amendments thereto, as the Administrative Agent reasonably deems
necessary or advisable to give effect to the transactions contemplated hereby
and by the other Loan Documents. 4.04 Cash Management. (a) Controlled Deposit
Accounts. Subject to the provisions of Section 7.21(a), the applicable Loan
Party shall enter into a Control Agreement with respect to each Deposit Account
listed on part (a) of Schedule 6.19, other than Excluded Deposit Accounts, which
shall include all lockboxes and related lockbox accounts used for the collection
of Accounts. Each Loan Party agrees that all invoices rendered and other
requests made by any Loan Party for payment in respect of Accounts shall contain
a written statement directing payment in respect of such Accounts to be paid to
a Controlled Deposit Account in its name. The Borrower Agent shall cause bank
statements and/or other reports from the Controlled Account Banks to be
delivered to the Administrative Agent not less often than monthly, accurately
setting forth all amounts deposited in each Controlled Deposit Account to ensure
the proper transfer of funds as set forth above. All remittances received by any
Loan Party on account of Accounts, together with the proceeds of any other
Collateral, shall be held as the Administrative Agent’s property, for its
benefit and the benefit of Lenders, by such Loan Party as trustee of an express
trust for Administrative Agent’s benefit and such Loan Party shall immediately
deposit same in kind in a Controlled Deposit Account. The Administrative Agent
retains the right at all times after the occurrence and during the continuance
of a Default or an Event of Default to notify Account Debtors that a Loan
Party’s Accounts have been assigned to the Administrative Agent and to collect
such Loan Party’s Accounts directly in its own name, or in the name of the
Administrative Agent’s agent, and to charge the collection costs and expenses,
including reasonable attorneys’ fees, to the Loan Account. (b) Concentration
Account. Each Control Agreement with respect to a Controlled Deposit Account
shall require that, during a Dominion Trigger Period and upon instruction of the
Administrative Agent (which Administrative Agent agrees not to issue such
instruction except during a Dominion Trigger Period), the Controlled Account
Bank transfer all cash receipts and other collections by ACH or wire transfer no
less frequently than daily (and whether or not there are then any outstanding
Obligations, and for purposes of calculating interest, one Business Day will be
added) to the concentration account maintained by the Administrative Agent at
BMO (the “Concentration Account”). The Concentration Account shall at all times
be under the sole dominion and control of the Administrative Agent. The Loan
Parties hereby acknowledge and agree that (i) the Loan Parties have no right of
withdrawal from the Concentration Account, (ii) the funds on deposit in the
Concentration Account shall at all times be collateral security for all of the
Obligations and (iii) the funds on deposit in the Concentration Account shall be
applied as provided in Section 4.04(c) below. In the event that, notwithstanding
the provisions of this



--------------------------------------------------------------------------------



 
[ex1033bmocreditagreement102.jpg]
95 Section 4.04, any Loan Party receives or otherwise has dominion and control
of any such proceeds or collections described above, such proceeds and
collections shall be held in trust by such Loan Party for the Administrative
Agent, shall not be commingled with any of such Loan Party’s other funds or
deposited in any account of such Loan Party and shall, not later than the
Business Day after receipt thereof, be deposited into a Controlled Deposit
Account, or during a Dominion Trigger Period, the Concentration Account, or
dealt with in such other fashion as such Loan Party may be reasonably instructed
by the Administrative Agent. (c) Application of Funds in the Concentration
Account. All funds received in the Concentration Account in immediately
available funds shall, subject to Section 9.03, be applied on a daily basis
first, to the Letter of Credit Borrowings and the Swing Line Loans, second, to
the outstanding Revolving Credit Loans and third, to any fees, expenses, costs
or reimbursement obligations due and owing to the Administrative Agent or the
Lenders. All funds received in the Concentration Account that are not
immediately available funds (checks, drafts and similar forms of payment) shall
be deemed applied by Administrative Agent on account of the Obligations (subject
to final payment of such items) in accordance with the foregoing sentence on the
first Business Day after receipt by Administrative Agent of such items in
Administrative Agent’s account located in Chicago, Illinois. If as the result of
such application of funds a credit balance exists in the Loan Account, such
credit balance shall not accrue interest in favor of Borrowers but shall, so
long as no Default or Event of Default then exists, be disbursed to Borrowers or
otherwise at Borrower Agent’s direction, upon Borrower Agent’s request. Upon and
during the continuance of any Event of Default, the Administrative Agent may, at
its option, offset such credit balance against any of the Obligations or hold
such credit balance as Collateral for the Obligations. (d) Controlled Securities
Accounts and Commodity Accounts. Subject to the provisions of Section 7.21(b),
the applicable Loan Party shall enter into a Control Agreement with respect to
each Securities Account and Commodity Account listed on part (b) of Schedule
6.19. At the request of the Administrative Agent, the Borrower Agent shall cause
account statements and/or other reports from the applicable broker, financial
institution or other financial intermediary to be delivered to the
Administrative Agent not less often than monthly, accurately setting forth all
assets, including securities entitlements, financial assets or other amounts,
held in each Securities Account or Commodity Account. 4.05 Information Regarding
Certain Collateral. Each Borrower represents, warrants and covenants that
Schedule 4.05 sets forth as of the Closing Date, (a) the exact legal name,
jurisdiction of formation, organizational identification number (if any), chief
executive office and any trade name or other trade style of each Loan Party and
each of its Subsidiaries, (b) each Person that has effected any merger or
consolidation with a Loan Party or sold, contributed or transferred to a Loan
Party any material property constituting Collateral at any time since, in each
case, during the five (5) year period immediately prior to the Closing Date
(excluding Persons making sales in the ordinary course of their businesses to a
Loan Party of property constituting Aircraft Parts in the hands of such seller),
and (c) any prior legal name, jurisdiction of formation, organizational
identification number, trade name or other trade style or location of the chief
executive office of each Loan Party at any time during the five (5) year period
immediately prior to the Closing Date. The Company shall not change, and shall
not permit any other Loan Party to change, its name, jurisdiction of formation
(whether by reincorporation, merger or otherwise), or the location of its chief
executive office, or use or permit any other Loan Party to use, any additional
trade name or other trade style, except upon giving not less than thirty (30)
days’ prior written notice to the Administrative Agent and taking or causing to
be taken all such action at Borrowers’ or such other Loan Parties’ expense as
may be reasonably requested by the Administrative Agent, consistent with the
terms of the Security Agreement and this Agreement, to perfect or maintain the
perfection and priority of the Lien of the Administrative Agent in the
Collateral.



--------------------------------------------------------------------------------



 
[ex1033bmocreditagreement103.jpg]
96 ARTICLE V CONDITIONS PRECEDENT TO CREDIT EXTENSIONS 5.01 Conditions of
Initial Credit Extension. The obligation of each Lender and the Letter of Credit
Issuer to make any initial Credit Extension hereunder is subject to satisfaction
of the following conditions precedent: (a) The Administrative Agent’s receipt of
the following items (except those items that are expressly permitted to be
delivered after the Closing Date pursuant to Section 7.21), each properly
executed by a Responsible Officer of the applicable Loan Party (as applicable),
each dated as of the Closing Date (or, in the case of certificates of
Governmental Officials, a recent date before the Closing Date) and each in form
and substance satisfactory to the Administrative Agent and its legal counsel:
(i) executed counterparts of this Agreement and each of the Security
Instruments; (ii) Notes executed by the Borrowers in favor of each Lender
requesting a Note; (iii) such certificates of resolutions or other action,
incumbency certificates (including specimen signatures), and/or other
certificates of Responsible Officers of each Loan Party as the Administrative
Agent may require evidencing the identity, authority and capacity of each
Responsible Officer thereof authorized to act as a Responsible Officer in
connection with this Agreement and the other Loan Documents to which such Loan
Party is a party; (iv) such documents and certifications as the Administrative
Agent may reasonably require to evidence that each Loan Party is duly organized
or formed, and that each Loan Party is validly existing, in good standing and
qualified to engage in business in its jurisdiction of organization and in any
other jurisdiction in which the failure to be so qualified could reasonably be
expected to have a Material Adverse Effect, including certified copies of such
Loan Party’s Organization Documents, agreements among holders of Equity
Interests, certificates of good standing and qualification to engage in business
in each applicable jurisdiction; (v) a favorable opinion of Greenberg Traurig,
counsel to the Loan Parties, and acceptable local counsel to the Loan Parties,
each addressed to the Administrative Agent and each Lender and their successors
and assigns, as to the matters concerning the Loan Parties and the Loan
Documents as the Administrative Agent may reasonably request; (vi) certificates
of Responsible Officers of the Borrower Agent or the applicable Loan Parties
either (A) identifying all consents, licenses and approvals required in
connection with the execution, delivery and performance by each Borrower and the
validity against each such Loan Party of the Loan Documents to which it is a
party, and stating that such consents, licenses and approvals shall be in full
force and effect, and attaching true and correct copies thereof or (B) stating
that no such consents, licenses or approvals are so required; (vii) a
certificate signed by a Responsible Officer of the Borrower Agent certifying (A)
that the conditions specified in Sections 5.02(a) and 5.02(b) have been
satisfied and (B) as to the matters described in Section 5.01(d); (viii)
[reserved]; (ix) a certificate signed by the chief financial officer or the
chief executive officer of the Borrower Agent certifying that, after giving
effect to the entering into of the Loan Documents



--------------------------------------------------------------------------------



 
[ex1033bmocreditagreement104.jpg]
97 and the consummation of all of the Transactions, (A) each Borrower is Solvent
and (B) the Loan Parties, taken as a whole, are Solvent; (x) evidence that all
insurance required to be maintained pursuant to the Loan Documents has been
obtained and is in effect; (xi) an initial Borrowing Base Certificate; (xii)
initial notice of Borrowing in form and substance satisfactory to the
Administrative Agent; (xiii) receipt and satisfactory review by Administrative
Agent of Field Exam, appraisals of Rolling Stock and Aircraft, and management
background checks; (xiv) satisfactory review by the Administrative Agent of
draft SEC filings relating to accounting restatements, including discussions
with Grant Thornton regarding the same; (xv) delivery of Uniform Commercial Code
financing statements, suitable in form and substance for filing in all places
required by applicable law to perfect the Liens of the Administrative Agent
under the Security Instruments as a first priority Lien as to items of
Collateral in which a security interest may be perfected by the filing of
financing statements, and such other documents and/or evidence of other actions
as may be reasonably necessary under applicable law to perfect the Liens of the
Administrative Agent under such Security Instruments as a first priority Lien in
and to such other Collateral as the Administrative Agent may require; (xvi)
Uniform Commercial Code search results showing only those Liens as are
acceptable to the Administrative Agent and Lenders; (xvii) evidence satisfactory
to the Administrative Agent of (A) (i) the redemption and cancellation of all
shares of the Existing Series F Preferred Stock and (ii) confirmation that the
holders of the “Preferred Stock” under the Investment Agreement have consented
to the Transactions and have agreed that this Agreement constitutes the “New ABL
Facility” under the Investment Agreement, (B) the payment in full and
cancellation of Indebtedness not permitted under the Loan Documents and (C)
release of any liens (other than Permitted Liens) on the assets of the Company
and its Subsidiaries; (xviii) receipt of (i) draft audited financial statements
for fiscal years 2013 through 2016, draft unaudited quarterly financial
statements (the first three quarters of each of fiscal years 2015 and 2016), in
each case including an income statement, a balance sheet, and a cash flow
statement, and draft summary condensed unaudited quarterly financial statements
for fiscal year 2014; (ii) unaudited monthly financial statements (including an
income statement and a balance sheet) for fiscal years 2015, 2016 and the first
five months of fiscal year 2017; (iii) projected financial statements for the
combined entity through fiscal year 2020; and (iv) a closing balance sheet
adjusted to give effect to the transactions contemplated hereby; all of the
foregoing in form and substance acceptable to the Lead Arranger; (xix) Lead
Arranger shall have received at least two (2) Business Days in advance of the
Closing Date, to the extent requested not less than ten (10) Business Days prior
thereto, all documentation and other information required by bank regulatory
authorities under applicable "know your customer" and Anti-Money Laundering
rules and regulations, including without limitation the USA PATRIOT Act;



--------------------------------------------------------------------------------



 
[ex1033bmocreditagreement105.jpg]
98 (xx) Except as disclosed in writing to the Administrative Agent prior to the
Closing Date, since December 31, 2016 with respect to the Company and its
Subsidiaries, the business of the Loan Parties has in all material respects been
conducted in the Ordinary Course of Business consistent with past practices, and
there has not been any event, occurrence, condition, development or state of
circumstances or fact that, individually or in the aggregate with any other
event(s), occurrence(s), condition(s), development(s) or state(s) of
circumstances or fact(s), has had or would reasonably be expected to have a
Material Adverse Effect; (xxi) evidence satisfactory to the Administrative Agent
of the consummation (in compliance with all applicable laws and regulations, and
with the receipt of all material shareholder and third party consents and
approvals relating thereto) of the Transactions; (xxii) [Reserved]; (xxiii) such
other assurances, certificates, documents, consents or opinions as the
Administrative Agent, the Letter of Credit Issuer, the Swing Line Lender or the
Required Lenders may reasonably require. (b) Any fees required to be paid on or
before the Closing Date shall have been paid. (c) Unless waived by the
Administrative Agent, the Borrowers shall have paid all reasonable fees, charges
and disbursements of counsel to the Administrative Agent to the extent invoiced
prior to or on the Closing Date, plus such additional amounts of such reasonable
fees, charges and disbursements as shall constitute its reasonable estimate of
such reasonable fees, charges and disbursements incurred or to be incurred by it
through the closing proceedings (provided that such estimate shall not
thereafter preclude a final settling of accounts between the Borrowers and the
Administrative Agent). (d) The Administrative Agent shall be satisfied that
after giving effect to (i) the initial Credit Extension hereunder, (ii)
consummation of the Transactions and payment of all fees and expenses in
connection therewith and (iii) any payables stretched beyond their customary
payment practices, Adjusted Excess Availability shall be at least $30,000,000.
Without limiting the generality of the provisions of Section 10.04, for purposes
of determining compliance with the conditions specified in this Section 5.01,
each Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto. 5.02 Conditions to all Credit Extensions. The obligation of
each Lender or Letter of Credit Issuer to honor any Request for Credit Extension
(other than one requesting only a conversion of Loans to the other Type or a
continuation of LIBOR Loans) or make the initial Credit Extension hereunder is
subject to the following conditions precedent: (a) The representations and
warranties of the Loan Parties contained in Article VI or any other Loan
Document, or which are contained in any document furnished at any time under or
in connection herewith or therewith, shall be true and correct in all material
respects (or in all respects if qualified by materiality) on and as of the date
of such Credit Extension, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they shall be
true and correct (or in all respects if qualified by materiality) as of such
earlier date, and except that for purposes of this Section 5.02(a), the
representations and warranties contained in subsections (a) and (b) of Section
6.05 shall be



--------------------------------------------------------------------------------



 
[ex1033bmocreditagreement106.jpg]
99 deemed to refer to the most recent statements furnished pursuant to clauses
(a) and (b), respectively, of Section 7.01. (b) No Default shall have occurred
and be continuing, or would result from such proposed Credit Extension or from
the application of the proceeds thereof. (c) The Administrative Agent and, if
applicable, the Letter of Credit Issuer or the Swing Line Lender shall have
received a Request for Credit Extension in accordance with the requirements
hereof. (d) After giving effect to each Credit Extension, Total Revolving Credit
Outstandings do not exceed the lesser of (i) the Total Revolving Credit
Commitments and (ii) the Borrowing Base. (e) With respect to an advance of CapX
Loans, all conditions set forth in Section 2.01(c) are satisfied. Each Request
for Credit Extension (other than one requesting only a conversion of Loans to
the other Type or a continuation of LIBOR Loans) submitted by the Borrower Agent
shall be deemed to be a representation and warranty that the conditions
specified in Sections 5.02(a), 5.02(b), 5.02(d), and 5.02(e) (in the case of a
CapX Loan) have been satisfied on and as of the date of the applicable Credit
Extension. ARTICLE VI REPRESENTATIONS AND WARRANTIES To induce the Secured
Parties to enter into this Agreement and to make Loans and to issue Letters of
Credit hereunder, each Loan Party represents and warrants to the Administrative
Agent and the Lenders, subject to the limitation set forth in Section 5.02(a),
that: 6.01 Existence, Qualification and Power. Each Loan Party and each
Restricted Subsidiary (a) is a corporation, partnership or limited liability
company duly organized or formed, validly existing and in good standing under
the Laws of the jurisdiction of its incorporation, organization or formation,
(b) has all requisite corporate or other organizational power and authority and
all requisite governmental licenses, authorizations, consents and approvals to
(i) own or lease its assets and carry on its business as is now being conducted
and (ii) execute, deliver and perform its obligations under the Loan Documents
to which it is a party and to consummate the Transactions to which it is a
party, and (c) is duly qualified and is licensed and in good standing under the
Laws of each jurisdiction where its ownership, lease or operation of properties
or the conduct of its business requires such qualification or license; except in
each case referred to in clause (b)(i), or (c), to the extent that failure to do
so could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect. No Loan Party is a credit institution, investment firm,
or parent company of a credit institution or investment firm, in each case that
is established in a member state of the European Union, Iceland, Liechtenstein
or Norway, and no Loan Party is a subsidiary of any of the foregoing. 6.02
Authorization; No Contravention. The execution, delivery and performance by each
Loan Party of each Loan Document to which such Person is party, and the
consummation of the Transactions, have been duly authorized by all necessary
corporate or other organizational action, and do not and will not (a) contravene
the terms of the Organization Documents of any such Person; (b) conflict with or
result in any breach or contravention of, or the creation of any Lien under (i)
any Contractual Obligation to which such Person is a party or (ii) any order,
injunction, writ or decree of any Governmental Authority or any arbitral award
to which such Person or its property is subject; or (c) violate any Law.



--------------------------------------------------------------------------------



 
[ex1033bmocreditagreement107.jpg]
100 6.03 Governmental Authorization; Other Consents. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with (a) the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document or the
consummation of the Transactions, (b) the grant by any Loan Party of the Liens
granted by it pursuant to the Security Instruments, (c) the perfection or
maintenance of the Liens required to be created under the Security Instruments
(including the first priority nature thereof) or (d) the exercise by the
Administrative Agent or any Lender of its rights under the Loan Documents or the
remedies in respect of the Collateral pursuant to the Security Instruments, all
of which have been duly obtained, taken, given or made and are in full force and
effect. 6.04 Binding Effect. This Agreement has been, and each other Loan
Document, when delivered hereunder, will have been, duly executed and delivered
by each Loan Party that is party thereto. This Agreement constitutes, and each
other Loan Document when so delivered will constitute, a legal, valid and
binding obligation of such Loan Party, enforceable against each Loan Party that
is party thereto in accordance with its terms, except (a) as rights to
indemnification hereunder may be limited by applicable Law and (b) as the
enforcement hereof may be limited by any applicable Debtor Relief Laws or by
general equitable principles. 6.05 Financial Statements; No Material Adverse
Effect. (a) The Annual Financial Statements (i) were prepared in accordance with
GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; (ii) fairly present in all material respects
the financial condition of the Company and its Subsidiaries as of the date
thereof and their results of operations for the period covered thereby in
accordance with GAAP consistently applied throughout the period covered thereby,
except as otherwise expressly noted therein; (iii) show all material
Indebtedness and other liabilities, direct or contingent, of the Company and its
Subsidiaries as of the date thereof, including liabilities for taxes, material
commitments and Indebtedness. (b) The unaudited Consolidated and consolidating
balance sheet of the Company and its Subsidiaries dated as of May 31, 2017, and
the related Consolidated and consolidating statements of income or operations,
and cash flows for the five-month period then ended (i) were prepared in all
material respects in accordance with GAAP consistently applied throughout the
period covered thereby, except as otherwise expressly noted therein, and (ii)
fairly present in all material respects the financial condition of the Company
and its Subsidiaries as of the date thereof and their results of operations for
the period covered thereby, subject, in the case of clauses (i) and (ii), to the
absence of footnotes and to normal year-end audit adjustments. (c) Since the
date of the Annual Financial Statements there has been no event or circumstance,
either individually or in the aggregate, that has had or could reasonably be
expected to have a Material Adverse Effect. (d) Each Borrower is Solvent and the
Loan Parties, on a Consolidated basis, are Solvent. No transfer of property has
been or will be made by any Loan Party and no obligation has been or will be
incurred by any Loan Party in connection with the transactions contemplated by
this Agreement or the other Loan Documents with the intent to hinder, delay, or
defraud either present or future creditors of any Loan Party. 6.06 Litigation.
There are no actions, suits, proceedings, claims or disputes pending or, to the
knowledge of any Loan Party, threatened or contemplated, at law, in equity, in
arbitration or before any Governmental Authority, by or against any Loan Party
or any of its Subsidiaries or against any of their



--------------------------------------------------------------------------------



 
[ex1033bmocreditagreement108.jpg]
101 properties or revenues, that (a) purport to affect or pertain to this
Agreement or any other Loan Document (including the grant and perfection of any
Lien under any Security Instrument) or any of the Transactions or (b) except as
specifically disclosed in Schedule 6.06, either individually or in the
aggregate, if determined adversely, could reasonably be expected to have a
Material Adverse Effect. Since the Closing Date, there has been no material
adverse change in the status, or financial effect on any Loan Party or any
Subsidiary thereof, of the matters described on Schedule 6.06. 6.07 No Default.
No Loan Party nor any Subsidiary is in default under or with respect to any
Contractual Obligation that could, either individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. No Default has
occurred and is continuing or would result from the consummation of the
transactions contemplated by this Agreement or any other Loan Document. 6.08
Ownership of Property; Liens. (a) Each Loan Party and each Restricted Subsidiary
has good title to, or valid leasehold interests in, all its real and personal
property material to its business, if any (including the Mortgaged Properties),
free and clear of all Liens except for Permitted Liens and except for minor
defects in title that do not materially interfere with its ability to conduct
its business as currently conducted or as proposed to be conducted or to utilize
such properties for their intended purposes. (b) Schedule 6.08 sets forth the
address (including street address, county and state) of all Real Property that
is owned or leased by the Loan Parties as of the Closing Date (and as updated in
connection with delivery of the Compliance Certificate under Section 7.02(c)).
Each Loan Party and each of its Subsidiaries has good, marketable and insurable
fee simple title to the Real Property owned by such Loan Party or such
Subsidiary, free and clear of all Liens other than Permitted Liens. Each ground
lease of the Loan Parties is in full force and effect and the Loan Parties are
not in default of any material terms thereof. 6.09 Environmental Compliance. (a)
Except as disclosed in Schedule 6.09, no Loan Party or any Subsidiary thereof
(i) has failed to comply with any Environmental Law or to obtain, maintain or
comply with any permit, license or other approval required under any
Environmental Law with respect to the Loan Party or any Subsidiary’s operations,
(ii) has become subject to a pending claim with respect to any Environmental
Liability or (iii) has received written notice of any claim with respect to any
Environmental Liability except, in each case, as could not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect. (b)
Except as otherwise set forth in Schedule 6.09 or as would not individually or
in the aggregate reasonably be expected to result in a Material Adverse Effect,
(i) none of the properties currently owned or operated by any Loan Party or any
Subsidiary thereof is listed or, to the knowledge of the Loan Parties, proposed
for listing on the NPL or on the CERCLIS or any analogous foreign, state or
local list or is adjacent to any such property; (ii) there are no and, to the
knowledge of the Loan Parties, never have been any underground or above-ground
storage tanks or any surface impoundments, septic tanks, pits, sumps or lagoons
in which Hazardous Materials are being or have been treated, stored or disposed
on any property currently owned or operated by any Loan Party or any Subsidiary
thereof; (iii) to the knowledge of the Loan Parties, there is no asbestos or
asbestos-containing material on any property currently owned or operated by any
Loan Party or Subsidiary thereof; and (iv) Hazardous Materials have not been
released, discharged or disposed of by any Loan Party or Subsidiary in violation
of Environmental Laws or, to the knowledge of the Loan Parties, by any other
Person in violation of Environmental Laws on any property currently owned or
operated by any Loan Party or any Subsidiary thereof.



--------------------------------------------------------------------------------



 
[ex1033bmocreditagreement109.jpg]
102 (c) Except as otherwise set forth on Schedule 6.09 or as would not
individually or in the aggregate reasonably be expected to result in a Material
Adverse Effect, no Loan Party or any Subsidiary thereof is undertaking, and no
Loan Party or any Subsidiary thereof has completed, either individually or
together with other potentially responsible parties, any investigation or
assessment or remedial or response action relating to any actual or threatened
release, discharge or disposal of Hazardous Materials at any site, location or
operation, either voluntarily or pursuant to the order of any Governmental
Authority or the requirements of any Environmental Law; and all Hazardous
Materials generated, used, treated, handled or stored by any Loan Party or any
Subsidiary at, or transported to or from by or on behalf of any Loan Party or
any Subsidiary, any property currently owned or operated by any Loan Party or
any Subsidiary thereof have, to the knowledge of the Loan Parties, been disposed
of in a manner not reasonably expected to result in material liability to any
Loan Party or any Subsidiary thereof. (d) Each Loan Party conducts in the
Ordinary Course of Business a review of the effect of existing Environmental
Laws and claims alleging potential liability or responsibility for violation of
any Environmental Law on their respective businesses, operations and properties,
and as a result thereof each Loan Party has reasonably concluded that, except as
set forth on Schedule 6.09, such Environmental Laws and claims could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. 6.10 Insurance. Without limiting the insurance requirements of
any Aircraft Mortgage, the properties of the Loan Parties and their Subsidiaries
are insured with financially sound and reputable insurance companies which are
not Affiliates of the Loan Parties, in such amounts, with such deductibles and
covering such risks (including, without limitation, workmen’s compensation,
public liability, business interruption, and property damage insurance) as are
customarily carried by companies engaged in similar businesses and owning
similar properties in localities where the Loan Parties or the applicable
Subsidiary operates. Schedule 6.10 sets forth a description of all insurance
maintained by or on behalf of the Loan Parties as of the Closing Date. Each
insurance policy listed on Schedule 6.10 is in full force and effect and all
premiums in respect thereof that are due and payable have been paid. 6.11 Taxes.
Each Loan Party and its Subsidiaries have filed all federal, state and other
material tax returns and reports required to be filed, and have paid all
federal, state and other material taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets (including, in each case, all taxes and charges in connection with the
Aircraft owned or leased by the Company and its Subsidiaries, its location and
its operations, including those levied by airports and air traffic control
authorities) otherwise due and payable, except those which are being Properly
Contested and except where the failure to file such returns or reports could
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. There is no proposed tax assessment against the Company or any
Subsidiary that would, if made, have a Material Adverse Effect. Neither the
Company nor any Subsidiary thereof is party to any tax sharing agreement. 6.12
ERISA Compliance. (a) Each Plan is in compliance in all material respects with
the applicable provisions of ERISA, the Code and other federal or state Laws.
Each Plan that is intended to be a qualified plan under Section 401(a) of the
Code has received a favorable determination letter from the Internal Revenue
Service to the effect that the form of such Plan is qualified under Section
401(a) of the Code and the trust related thereto has been determined by the
Internal Revenue Service to be exempt from federal income tax under Section
501(a) of the Code, or an application for such a letter is currently being
processed by the Internal Revenue Service. To the best knowledge of each Loan
Party, nothing has occurred that would prevent or cause the loss of such
tax-qualified status.



--------------------------------------------------------------------------------



 
[ex1033bmocreditagreement110.jpg]
103 (b) There are no pending or, to the knowledge of any Loan Party, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan that could reasonably be expected to have a Material Adverse
Effect. There has been no prohibited transaction or violation of the fiduciary
responsibility rules with respect to any Plan that has resulted or could
reasonably be expected to result in a Material Adverse Effect. (c) (i) No ERISA
Event has occurred, and no Loan Party nor any ERISA Affiliate is aware of any
fact, event or circumstance that could reasonably be expected to constitute or
result in an ERISA Event with respect to any Pension Plan; (ii) each Loan Party
and each ERISA Affiliate has met all applicable requirements under the Pension
Funding Rules in respect of each Pension Plan, and no waiver of the minimum
funding standards under the Pension Funding Rules has been applied for or
obtained; (iii) as of the most recent valuation date for any Pension Plan, the
funding target attainment percentage (as defined in Section 430(d)(2) of the
Code) is 60% or higher and no Loan Party nor any ERISA Affiliate knows of any
facts or circumstances that could reasonably be expected to cause the funding
target attainment percentage for any such plan to drop below 60% as of the most
recent valuation date; (iv) no Loan Party nor any ERISA Affiliate has incurred
any liability to the PBGC other than for the payment of premiums, and there are
no premium payments which have become due that are unpaid; (v) no Loan Party nor
any ERISA Affiliate has engaged in a transaction that could be subject to
Section 4069 or Section 4212(c) of ERISA; and (vi) no Pension Plan has been
terminated by the plan administrator thereof nor by the PBGC and no event or
circumstance has occurred or exists that could reasonably be expected to cause
the PBGC to institute proceedings under Title IV of ERISA to terminate any
Pension Plan. (d) No Loan Party nor any ERISA Affiliate maintains or contributes
to, or has any unsatisfied obligation to contribute to, or liability under, any
active or terminated Pension Plan other than (A) on the Closing Date, those
listed on Schedule 6.12 hereto and (B) thereafter, Pension Plans not otherwise
prohibited by this Agreement. 6.13 Subsidiaries and Equity Interests. No Loan
Party (a) has any Subsidiaries other than those specifically disclosed in part
(a) of Schedule 6.13 (which Schedule sets forth the legal name, jurisdiction of
incorporation or formation and outstanding Equity Interests of each such
Subsidiary) or created or acquired after the Closing Date in compliance with
Section 7.12, and (b) owns any Equity Interests in any other Person other than
those specifically disclosed on Schedule 6.13, except, in each case,
Subsidiaries acquired or created and equity investments made on or after the
Closing Date in compliance with this Agreement and the other Loan Documents. All
of the outstanding Equity Interests in such Subsidiaries have been validly
issued, are fully paid and non-assessable and are owned by a Loan Party (or a
Subsidiary of a Loan Party) in the amounts specified on Schedule 6.13 free and
clear of all Liens except for those created under the Security Instruments. All
of the outstanding Equity Interests in the Loan Parties have been validly
issued, and are fully paid and non-assessable and are owned in the amounts
specified on Schedule 6.13 free and clear of all Liens except for those created
under the Security Instruments. 6.14 Margin Regulations; Investment Company Act.
No Loan Party is engaged nor will engage, principally or as one of its important
activities, in the business of purchasing or carrying margin stock (within the
meaning of Regulation U issued by the FRB), or extending credit for the purpose
of purchasing or carrying margin stock. None of the Loan Parties, any Person
Controlling any Loan Party, nor any Subsidiary is or is required to be
registered as an “investment company” under the Investment Company Act of 1940.
6.15 Disclosure. Each Loan Party has disclosed or caused the Borrower Agent to
disclose to the Administrative Agent and the Lenders all agreements, instruments
and corporate or other restrictions to which it or any of its Subsidiaries is
subject, and all other matters known to it, that, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Effect.
No report, financial



--------------------------------------------------------------------------------



 
[ex1033bmocreditagreement111.jpg]
104 statement, certificate (including the Borrowing Base Certificates) or other
information furnished (whether in writing or orally) by or on behalf of any Loan
Party or any Subsidiary to the Administrative Agent or any Lender in connection
with the transactions contemplated hereby and the negotiation of this Agreement
or delivered hereunder or under any other Loan Document (in each case, as
modified or supplemented by other information so furnished) contains any
material misstatement of fact or omits to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading; provided that, with respect to projected financial
information, each Loan Party represents only that such information was prepared
in good faith based upon assumptions believed to be reasonable at the time. 6.16
Compliance with Laws. Each Loan Party and each Subsidiary is in compliance in
all material respects with the requirements of all Laws and all orders, writs,
injunctions and decrees applicable to it or to its properties, except in such
instances in which (a) such requirement of Law or order, writ, injunction or
decree is being contested in good faith by appropriate proceedings diligently
conducted or (b) the failure to comply therewith, either individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.
6.17 Intellectual Property; Licenses, Etc. Each Loan Party and its Subsidiaries
own, or possess the right to use, all of the Intellectual Property (including IP
Rights) that are reasonably necessary for the operation of their respective
businesses, without known conflict with the IP Rights of any other Person,
except to the extent any failure so to own or possess the right to use could not
reasonably be expected to have a Material Adverse Effect. To the knowledge of
each Loan Party, the operation by each Loan Party and its Subsidiaries of their
respective businesses does not infringe upon any IP Rights held by any other
Person. 6.18 Labor Matters. Except as would not reasonably be expected to
result, individually or in the aggregate, in a Material Adverse Effect or as set
forth on Schedule 6.18, there are no strikes, lockouts, slowdowns or other
material labor disputes against any Loan Party or any Subsidiary thereof pending
or, to the knowledge of any Loan Party, threatened. The hours worked by and
payments made to employees of the Loan Parties comply in all material respects
with the FLSA and any other applicable federal, state, local or foreign Law
dealing with such matters. No Loan Party or any of its Subsidiaries has incurred
any liability or obligation under the Worker Adjustment and Retraining Act or
similar state Law. All payments due from any Loan Party and its Subsidiaries, or
for which any claim could reasonably be expected to be made against any Loan
Party, on account of wages and employee health and welfare insurance and other
benefits, have been paid or properly accrued in accordance with GAAP as a
liability on the books of such Loan Party. Except as set forth on Schedule 6.18,
no Loan Party or any Subsidiary is a party to or bound by any collective
bargaining or similar agreement. There are no representation proceedings pending
or, to any Loan Party’s knowledge, threatened to be filed with the National
Labor Relations Board, and no labor organization or group of employees of any
Loan Party or any Subsidiary has made a pending demand for recognition. Except
as would not reasonably be expected to result, individually or in the aggregate,
in a Material Adverse Effect or as set forth on Schedule 6.18, there are no
material complaints, unfair labor practice charges, grievances, arbitrations,
unfair employment practices charges or any other claims or complaints against
any Loan Party or any Subsidiary pending or, to the knowledge of any Loan Party,
threatened to be filed with any Governmental Authority or arbitrator based on,
arising out of, in connection with, or otherwise relating to the employment or
termination of employment of any employee of any Loan Party or any of its
Subsidiaries. The consummation of the transactions contemplated by the Loan
Documents will not give rise to any right of termination or right of
renegotiation on the part of any union under any collective bargaining agreement
to which any Loan Party or any of its Subsidiaries is bound. 6.19 Deposit
Accounts, Securities Accounts and Commodity Accounts.



--------------------------------------------------------------------------------



 
[ex1033bmocreditagreement112.jpg]
105 (a) Part (a) of Schedule 6.19 sets forth a list of all Deposit Accounts
maintained by the Loan Parties as of the Closing Date (and as updated in
connection with delivery of the Compliance Certificate under Section 7.02(c)),
which Schedule includes, with respect to each Deposit Account (i) the name and
address of the depository; (ii) the account number(s) maintained with such
depository; and (iii) a contact person at such depository. (b) Part (b) of
Schedule 6.19 sets forth a list of all Securities Accounts and Commodity
Accounts maintained by the Loan Parties as of the Closing Date (and as updated
in connection with delivery of the Compliance Certificate under Section
7.02(c)), which Schedule includes (i) the name and address of the securities
intermediary or institution holding such account; (ii) the account number(s)
maintained with such securities intermediary or institution; and (iii) a contact
person at such securities intermediary or institution. 6.20 Accounts. The
Administrative Agent may rely, in determining which Accounts are Eligible
Accounts, on all statements and representations made by the Loan Parties with
respect thereto. Each Borrower warrants, with respect to each Account at the
time it is shown as an Eligible Account in a Borrowing Base Certificate, that:
(a) it is genuine and in all respects what it purports to be, and is not
evidenced by a judgment; (b) it arises out of a completed, bona fide sale and
delivery of goods or services in the Ordinary Course of Business, and
substantially in accordance with any purchase order, contract or other document
relating thereto; (c) it is for a sum certain, maturing as stated in the invoice
covering such sale, a copy of which has been furnished or is available to the
Administrative Agent on request; (d) it is not subject to any offset, Lien
(other than the Administrative Agent’s Lien), deduction, defense, dispute,
counterclaim or other adverse condition except as arising in the Ordinary Course
of Business and reflected in the Borrowing Base Certificate; and it is
absolutely owing by the Account Debtor, without contingency in any respect
except as so reflected; (e) no purchase order, agreement, document or applicable
Law restricts assignment of the Account to the Administrative Agent (regardless
of whether, under the UCC, the restriction is ineffective), and the applicable
Borrower is the sole payee or remittance party shown on the invoice; (f) no
extension, compromise, settlement, modification, credit, deduction or return has
been authorized with respect to the Account, except discounts or allowances
granted in the Ordinary Course of Business for prompt payment that are reflected
on the face of the invoice related thereto and in the reports submitted to
Administrative Agent hereunder; and (g) to each Borrower’s knowledge, (i) there
are no facts or circumstances that are reasonably likely to impair the
enforceability or collectability of such Account; (ii) the Account Debtor had
the capacity to contract when the Account arose, continues to meet the
applicable Borrower’s customary credit standards, is Solvent, is not
contemplating or subject to any proceeding under any Debtor Relief Laws, and has
not failed, or suspended or ceased doing business; and (iii) there are no
proceedings or actions threatened or pending against any Account Debtor that
could reasonably be expected to have a material adverse effect on the Account
Debtor’s financial condition.



--------------------------------------------------------------------------------



 
[ex1033bmocreditagreement113.jpg]
106 6.21 Anti-Terrorism Laws and Foreign Asset Control Regulations. (a) No Loan
Party nor any Controlled Entity is (i) a Person whose name appears on the list
of Specially Designated Nationals and Blocked Persons published by OFAC (an
“OFAC Listed Person”), (ii) an agent, department, or instrumentality of, or is
otherwise beneficially owned by, controlled by or acting on behalf of, directly
or indirectly, (x) any OFAC Listed Person or (y) any Person, entity,
organization, foreign country or regime that is subject to any OFAC Sanctions
Program, or (iii) otherwise blocked, subject to sanctions under or engaged in
any activity in violation of other United States economic sanctions, including
but not limited to, the Trading with the Enemy Act, the International Emergency
Economic Powers Act, the US Comprehensive Iran Sanctions, Accountability, and
Divestment Act and the regulations and rules promulgated thereunder (“CISADA”),
or any similar law or regulation with respect to Iran or any other country, the
Sudan Accountability and Divestment Act, any OFAC Sanctions Program, or any
economic sanctions regulations administered and enforced by the United States or
any enabling legislation or executive order relating to any of the foregoing
(collectively, “U.S. Economic Sanctions”) (each OFAC Listed Person and each
other Person, entity, organization and government of a country described in
clauses (i), (ii) or (iii), a “Blocked Person”). No Loan Party nor any
Controlled Entity has been notified that its name appears or may in the future
appear on a state list of Persons that engage in investment or other commercial
activities in Iran or any other country that is subject to U.S. Economic
Sanctions. (b) No part of the proceeds from the Credit Extensions constitutes or
will constitute funds obtained on behalf of any Blocked Person or will otherwise
be used by any Loan Party or any Controlled Entity, directly or indirectly, (i)
in connection with any investment in, or any transactions or dealings with, any
Blocked Person or (ii) otherwise in violation of U.S. Economic Sanctions. (c) No
Loan Party nor any Controlled Entity (i) has been found in violation of, charged
with, or convicted of, money laundering, drug trafficking, terrorist-related
activities or other money laundering predicate crimes under any Anti-Money
Laundering Law or any U.S. Economic Sanctions, (ii) to the Company’s actual
knowledge after making due inquiry, is under investigation by any Governmental
Authority for possible violation of Anti-Money Laundering Laws or any U.S.
Economic Sanctions violations, (iii) has been assessed civil penalties under any
Anti-Money Laundering Laws or any U.S. Economic Sanctions or (iv) has had any of
its funds seized or forfeited in an action under any Anti-Money Laundering Laws.
The Company has established procedures and controls which it reasonably believes
are adequate (and otherwise comply with applicable law) to ensure that the
Company and each Controlled Entity is and will continue to be in compliance with
all applicable current and future Anti-Money Laundering Laws and U.S. Economic
Sanctions. (d) (i) No Loan Party nor any Controlled Entity (w) has been charged
with, or convicted of bribery or any other anti-corruption related activity
under any applicable law or regulation in a U.S. or any non-U.S. country or
jurisdiction, including but not limited to, the U.S. Foreign Corrupt Practices
Act and the U.K. Bribery Act 2010 (collectively, “Anti-Corruption Laws”), (x) to
the Company’s actual knowledge after making due inquiry, is under investigation
by any U.S. or non-U.S. Governmental Authority for possible violation of
Anti-Corruption Laws, (y) has been assessed civil or criminal penalties under
any Anti-Corruption Laws or (z) has been or is the target of sanctions imposed
by the United Nations or the European Union. (ii) To the Company’s actual
knowledge after making due inquiry, no Loan Party nor any Controlled Entity has,
within the last five years, directly or indirectly offered, promised, given,
paid or authorized the offer, promise, giving or payment of anything of value to
a Governmental Official or a commercial counterparty for the purposes of: (x)
influencing any act, decision or failure to act by such Governmental Official in
his or her official capacity or such commercial counterparty,



--------------------------------------------------------------------------------



 
[ex1033bmocreditagreement114.jpg]
107 (y) inducing a Governmental Official to do or omit to do any act in
violation of the Governmental Official’s lawful duty, or (z) inducing a
Governmental Official or a commercial counterparty to use his or her influence
with a government or instrumentality to affect any act or decision of such
government or entity; in each case in order to obtain, retain or direct business
or to otherwise secure an improper advantage. (iii) No part of the proceeds of
the Credit Extensions will be used, directly or indirectly, for any improper
payments, including bribes, to any Governmental Official or commercial
counterparty in order to obtain, retain or direct business or obtain any
improper advantage. The Company has established procedures and controls which it
reasonably believes are adequate (and otherwise comply with applicable law) to
ensure that the Company and each Controlled Entity is and will continue to be in
compliance with all applicable current and future Anti-Corruption Laws. 6.22
Brokers. Except as disclosed in writing to the Administrative Agent prior to the
Closing Date, no broker or finder brought about the obtaining, making or closing
of the Loans or transactions contemplated by the Loan Documents, and no Loan
Party or Affiliate thereof has any obligation to any Person in respect of any
finder’s or brokerage fees in connection therewith. 6.23 Customer and Trade
Relations. There exists no actual or, to the knowledge of any Loan Party,
threatened, termination or cancellation of, or any modification or change in the
business relationship of any Loan Party with any customers or suppliers which
are, individually or in the aggregate, material to its operations, to the extent
that such cancellation, modification or change would reasonably be expected to
result in a Material Adverse Effect. 6.24 Material Contracts. Schedule 6.24 sets
forth all Material Contracts to which any Loan Party is a party or is bound as
of the Closing Date. The Loan Parties have delivered or made available true,
correct and complete copies of such Material Contracts to the Administrative
Agent on or before the date hereof. 6.25 Casualty. Neither the businesses nor
the properties of any Loan Party or any of its Subsidiaries are affected by any
fire, explosion, accident, strike, lockout or other labor dispute, drought,
storm, hail, earthquake, embargo, act of God or of the public enemy or other
casualty (whether or not covered by insurance) that, either individually or in
the aggregate, could reasonably be expected to have a Material Adverse Effect.
6.26 Senior Indebtedness. All Obligations including those to pay principal of
and interest (including post-petition interest, whether or not allowed as a
claim under Debtor Relief Laws) on the Loans and other Obligations, and fees and
expenses in connection therewith, are entitled to the benefits of the
Subordination Provisions applicable to all Indebtedness. Each Loan Party
acknowledges that the Administrative Agent and each Lender is entering into this
Agreement and each Lender is extending its Commitments in reliance upon the
Subordination Provisions. 6.27 Relations with Vendors and Customers. There
exists no actual or, to the knowledge of any Loan Party, threatened termination,
limitation, or modification of any business relationship between any Loan Party
or Subsidiary and any customer or supplier, or any group of customers or
suppliers, that individually or in the aggregate could reasonably be expected to
have a Material Adverse Effect. There exists no condition or circumstance that
could reasonably be expected to materially impair the ability of any Loan Party
or Subsidiary to conduct its business at any time hereafter in substantially the
same manner as conducted on the Closing Date.



--------------------------------------------------------------------------------



 
[ex1033bmocreditagreement115.jpg]
108 6.28 Aircraft Parts. Schedule 6.28 sets forth each location as of the
Closing Date (and as updated in connection with delivery of the Compliance
Certificate under Section 7.02(c)) within the United States in which Aircraft
Parts with a value in excess of $100,000 is located (together with the name of
each owner of the property located at such address and, if not the applicable
Loan Party, a summary description of the relationship between the applicable
Loan Party and such Person and the maximum approximate book or market value of
the Aircraft Parts held or to be held at such location). 6.29 Rolling Stock. (a)
Schedule 6.29(a) sets forth a complete and accurate list as of the Closing Date
(and as updated in connection with delivery of the Compliance Certificate under
Section 7.02(c)) of all Rolling Stock owned by any Loan Party. Each Compliance
Certificate delivered under Section 7.02(c) shall also indicate (i) Dispositions
or insurance events with respect to any Term Loan Equipment during the relevant
period, and (ii) Dispositions or insurance events with respect to any CapX
Equipment during the relevant period. The Rolling Stock of each Loan Party (A)
is in good operating condition and repair in all material respects, and all
necessary replacements of and repairs thereto shall be made so that the
operating efficiency thereof shall be maintained and preserved in all material
respects, reasonable wear and tear and casualty events excepted and (B) complies
in all material respects with safety standards for over-the-road, for-hire
trucking which have been promulgated thereunder by the U.S. Department of
Transportation, including, in each case, comparable applicable laws and
regulations under the laws of Canada or any province thereof. (b) Schedule
6.29(b) sets forth a complete and accurate list as of the Closing Date (and as
updated in connection with delivery of the Compliance Certificate under Section
7.02(c)) of all locations where Rolling Stock is warehoused, maintained,
repaired or otherwise stored (other than when temporarily located in a repair
facility due to unexpected mechanical difficulties or minor routine maintenance)
when not in over-the-road use (or being loaded or unloaded) in the Ordinary
Course of Business. (c) No Borrower has entered into any Trade and Replacement
Plan with respect to the Rolling Stock, the terms of which have not been
disclosed in writing to Administrative Agent prior to the Closing Date. 6.30
Aircraft Matters. (a) Schedule 6.30(a) sets forth a true and correct list as of
the Closing Date (and as updated in connection with delivery of the Compliance
Certificate under Section 7.02(c)) of all Aircraft (including, for the avoidance
of doubt, all engines whether or not installed on an airframe) owned or by the
Loan Parties (setting forth the manufacturer, model, vintage, manufacturer’s
serial number (“MSN”), jurisdiction of registration, registration number, the
owner or lessor thereof, the secured party (if any) and whether such Aircraft is
subject to an Aircraft Mortgage). (b) Schedule 6.30(b) sets forth the location
as of the Closing Date (and as updated in connection with delivery of the
Compliance Certificate under Section 7.01(c)) of (i) the primary aircraft
operations center for each Aircraft owned by the Loan Parties and (ii) Aircraft
Parts Designated Locations. (c) Each Aircraft Operating Party is an Air Carrier
and is a citizen of the United States (as defined in applicable Aircraft
Regulations). (d) The Loan Parties and the Aircraft comply in all material
respects with applicable Aircraft Regulations.



--------------------------------------------------------------------------------



 
[ex1033bmocreditagreement116.jpg]
109 (e) All Aircraft Permits are in full force and effect, and there are no
proceedings pending, or to the knowledge of the Company or any of its
Subsidiaries, threatened which challenge the right of any Aircraft Operating
Party to operate under any Aircraft Permit applicable to it or its Aircraft. (f)
Each Loan Party will maintain each of its Aircraft in good operating condition
and repair, ordinary wear and tear excepted. (g) Each Loan Party will operate
each Aircraft owned by it or any Restricted Subsidiary solely for the purpose of
the carriage of cargo in the ordinary course of business, provided, no Loan
Party or Restricted Subsidiary may use or operate any Aircraft or suffer or
permit any Aircraft to be used or operated: (i) outside of the United States,
Mexico or Canada; (ii) in violation of any Aircraft Permits or Aircraft
Regulations or in a manner that could cause any Lender to be in violation of any
applicable Aircraft Regulation; (iii) for any purpose for which the Aircraft was
not designed or which is illegal; (iv) in any circumstances or place where the
Aircraft is not covered by the insurances required to be maintained hereunder or
under any Security Instrument; or (v) by any other person or entity (whether by
lease, sublease or otherwise). 6.31 No Agency Relationship. No Borrower or
Restricted Subsidiary: (a) Segregates from its general funds monies collected
for any Freight Carrier’s services or otherwise permits any Freight Carrier to
restrict the use of those funds. (b) Seeks recourse by legal proceeding against
any Freight Carrier to whom it has paid Freight Payables in advance if the
Account Debtor owing on the Account with respect to which those Freight Payables
relate is delinquent or fails to pay. (c) Holds or is required to hold any
portion of its Accounts constituting Freight Payables collected from an Account
Debtor in respect of a Freight Carrier’s services in trust for such Freight
Carrier. (d) Has any express fiduciary relationship or fiduciary duty to any
Freight Carrier arising out of or in connection with any Freight Carrier
Document or the transactions contemplated thereby, or, other than those
disclosed to the Administrative Agent and excluded from Eligible Accounts by
operation of such definition, have any contractual agency or joint venture
relationship with any Freight Carrier by virtue of any Freight Carrier Document
or any transaction contemplated therein. (e) Expressly consents to or permit any
Freight Carrier to at any time seek payment from, or to have contractual
recourse known to any senior officer of a Loan Party to, any Account Debtor for
material Freight Payables payable by any Loan Party to such Freight Carrier.
ARTICLE VII AFFIRMATIVE COVENANTS So long as any Lender shall have any
Commitment hereunder or any Loan Obligation hereunder shall remain unpaid or
unsatisfied, each Loan Party shall, and shall cause each Restricted Subsidiary
to, or with respect to Sections 7.01, 7.02 and 7.03, the Borrower Agent shall:



--------------------------------------------------------------------------------



 
[ex1033bmocreditagreement117.jpg]
110 7.01 Financial Statements. Deliver to the Administrative Agent and each
Lender: (a) as soon as available, but in any event within 90 days after the end
of each fiscal year of the Company commencing with the year ending December 31,
2017 or, if earlier, 15 days after the date required to be filed with the SEC
(without giving effect to any extension permitted by the SEC), a Consolidated
and consolidating balance sheet of the Company and its Subsidiaries as at the
end of such fiscal year, and the related Consolidated and consolidating
statements of income or operations, stockholders’ investment and cash flows for
such fiscal year, setting forth in each case in comparative form the figures for
the previous fiscal year, all in reasonable detail and prepared in accordance
with GAAP, (i) such Consolidated statements to be audited and accompanied by a
report and opinion of a Registered Public Accounting Firm of nationally
recognized standing reasonably acceptable to the Administrative Agent (the
“Auditor”), which report and opinion shall be prepared in accordance with audit
standards of the Public Company Accounting Oversight Board and applicable
Securities Laws and shall be unqualified (including any qualification or
exception as to the scope of such audit, but other than any “going concern” or
like qualification or exception resulting solely from an upcoming maturity date
for the Loans occurring within one year from the time such opinion is
delivered), and (ii) such consolidating statements to be certified by the chief
financial officer of the Company to the effect that such statements are fairly
stated in all material respects when considered in relation to the Consolidated
financial statements of the Company and its Subsidiaries; (b) monthly, as soon
as available, but in any event within 30 days after the end of each calendar
month, unaudited Consolidated and consolidating balance sheets of the Company as
of the end of such month and the related statements of income and cash flow for
such month and for the portion of the fiscal year then elapsed, on a
Consolidated basis for the Company and Subsidiaries, setting forth in
comparative form corresponding figures for the preceding fiscal year and
certified by the chief financial officer of Borrower Agent as prepared in all
material respects in accordance with GAAP and fairly presenting in all material
respects the financial condition, results of operations and cash flows for such
month and period, subject to normal year-end adjustments and the absence of
footnotes; and (c) as soon as available but not later than 60 days after the end
of each fiscal year, annual financial projections of the Company and its
Subsidiaries on a Consolidated basis, in form reasonably satisfactory to the
Administrative Agent, consisting of (i) Consolidated balance sheets and
statements of income or operations and cash flows and (ii) monthly Availability
for Borrowers for the immediately following fiscal year. As to any information
contained in materials furnished pursuant to Section 7.02(d), the Loan Parties
shall not be separately required to furnish such information under clause (a) or
(b) above, but the foregoing shall not be in derogation of the obligation of the
Loan Parties to furnish the information and materials described in subsections
(a) and (b) above at the times specified therein. 7.02 Borrowing Base
Certificate; Other Information. Deliver to the Administrative Agent, in form
reasonably satisfactory to the Administrative Agent: (a) on or before the 30th
of each month from and after the date hereof, Borrower Agent shall deliver to
Administrative Agent, in form reasonably acceptable to the Administrative Agent,
a Borrowing Base Certificate as of the last day of the immediately preceding
month, with such supporting materials as the Administrative Agent shall
reasonably request (including monthly reporting of rolling forward accounts
receivable data by reporting monthly sales, cash collections and credits and
monthly reporting of gross inventory, inventory ineligibles and accounts
receivable ineligibles). If a Reporting Trigger Period exists, Borrower Agent
shall execute and deliver to Administrative Agent Borrowing Base Certificates on
a weekly basis (including weekly reporting of rolling forward accounts
receivable data by reporting weekly sales, cash collections and credits), within
three (3) Business Days of the end of each week. All



--------------------------------------------------------------------------------



 
[ex1033bmocreditagreement118.jpg]
111 calculations of Availability in any Borrowing Base Certificate shall
originally be made by Borrowers and certified by a Responsible Officer,
provided, that the Administrative Agent may from time to time review and in its
Permitted Discretion adjust any such calculation (a) to reflect its reasonable
estimate of declines in value of any Collateral, due to collections received in
the Concentration Account or otherwise; (b) to adjust advance rates to reflect
changes in dilution, quality, mix and other factors affecting Collateral; and
(c) to the extent the calculation is not made in accordance with this Agreement
or does not accurately reflect the Availability Reserve; (b) on or before the
30th day of each calendar month from and after the date hereof, Borrower Agent
shall deliver to the Administrative Agent, in the form reasonably acceptable to
the Administrative Agent, (i) reconciliations of all Borrowers’ Accounts as
shown on the month-end Borrowing Base Certificate for the immediately preceding
month to Borrowers’ accounts receivable agings, to Borrowers’ general ledger and
to Borrowers’ most recent financial statements, (ii) a detailed aged trial
balance of all Accounts as of the end of the preceding calendar month,
specifying each Account’s Account Debtor name and address, amount, invoice date
and due date, showing any credit and other information as the Administrative
Agent may reasonably request. (iii) accounts payable agings, and (iv) Inventory
status reports, all with supporting materials as the Administrative Agent shall
reasonably request; (c) a Compliance Certificate executed by the chief executive
officer, chief financial officer or treasurer of Borrower Agent which (A)
certifies compliance with Section 8.12, (B) provides a reasonably detailed
calculation of the Consolidated Fixed Charge Coverage Ratio and (C) provides
updates, if any, to Schedules 6.08, 6.19, 6.28, 6.29(a), 6.29(b), 6.30(a) and
6.30(b) to make the representations and warranties with respect thereto true and
correct as of the end of the applicable Measurement Period, delivered (i)
concurrently with delivery of financial statements under Sections 7.01(a) and
7.01(b), whether or not a Fixed Charge Trigger Period then exists, (ii) on the
first day of any Fixed Charge Trigger Period (certifying compliance as of the
last day of the Measurement Period most recently ended prior to the start of
such Fixed Charge Trigger Period) and (iii) as requested by Agent while a
Default or Event of Default exists; (d) promptly after the same are available,
copies of each annual report, proxy or financial statement sent to the
stockholders of the Company, and copies of all annual, regular, periodic and
special reports and registration statements which the Company may file or be
required to file with the SEC under Section 13 or 15(d) of the Exchange Act, and
not otherwise required to be delivered to the Administrative Agent pursuant
hereto; (e) at the Administrative Agent’s reasonable request (but not more
frequently than monthly unless a Default or Event of Default has occurred and is
continuing), a listing of each Borrower’s trade payables, specifying the trade
creditor and balance due, and a detailed trade payable aging, all in form
reasonably satisfactory to the Administrative Agent; (f) no later than October
31, 2017, restated Consolidated financial statements for the Company for fiscal
years 2013, 2014, and 2015 (audited) and the first three fiscal quarters of 2016
(unaudited), as well as audited 2016 Consolidated financial statements; and (g)
promptly, such additional information regarding the business, financial or
corporate affairs of any Loan Party or any Subsidiary, or compliance with the
terms of the Loan Documents, as the Administrative Agent may from time to time
reasonably request, all in form and scope reasonably acceptable to the
Administrative Agent. Documents required to be delivered pursuant to Section
7.01(a) or 7.01(b) or Section 7.02(d) (to the extent any such documents are
included in materials otherwise filed with the SEC) may be delivered
electronically and if so delivered, shall be deemed to have been delivered on
the date (i) on which the



--------------------------------------------------------------------------------



 
[ex1033bmocreditagreement119.jpg]
112 Borrower Agent posts such documents, or provides a link thereto on the
Borrower Agent’s website on the Internet at www.rrts.com; or (ii) on which such
documents are posted on the Borrower Agent’s behalf on an Internet or intranet
website, if any, to which each Lender and the Administrative Agent have access
(whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided that: the Borrower Agent shall notify (which may
be by facsimile or electronic mail) the Administrative Agent of the posting of
any such documents and provide to the Administrative Agent by electronic mail
electronic versions (i.e., soft copies) of such documents. The Administrative
Agent shall have no obligation to request the delivery or to maintain copies of
the documents referred to above, and in any event shall have no responsibility
to monitor compliance by the Borrowers with any such request for delivery, and
each Lender shall be solely responsible for obtaining copies of such documents.
Each Loan Party hereby acknowledges that (a) the Administrative Agent and/or the
Arrangers will make available to the Lenders and the Letter of Credit Issuer
materials and/or information provided by or on behalf of the Borrowers hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on
SyndTrak or another similar electronic system (the “Platform”) and (b) certain
of the Lenders (each, a “Public Lender”) may have personnel who do not wish to
receive material non-public information with respect to the Loan Parties or
their Affiliates, or the respective securities of any of the foregoing, and who
may be engaged in investment and other market-related activities with respect to
such Persons’ securities. Each Loan Party hereby agrees that, so long as any
Borrower is the issuer of any outstanding debt or equity securities that are
registered or issued pursuant to a private offering or is actively contemplating
issuing any such securities, (w) all Borrower Materials that are to be made
available to Public Lenders shall be clearly and conspicuously marked “PUBLIC”
which, at a minimum, shall mean that the word “PUBLIC” shall appear prominently
on the first page thereof; (x) by marking Borrower Materials “PUBLIC”, each Loan
Party shall be deemed to have authorized the Administrative Agent, the
Arrangers, the Letter of Credit Issuer and the Lenders to treat such Borrower
Materials as not containing any material non-public information with respect to
any Loan Party or its securities for purposes of United States federal and state
securities laws (provided, however, that to the extent such Borrower Materials
constitute Information, they shall be treated as set forth in Section 11.07);
(y) all Borrower Materials marked “PUBLIC” are permitted to be made available
through a portion of the Platform designated “Public Investor”; and (z) the
Administrative Agent and the Arrangers shall be entitled to treat any Borrower
Materials that are not marked “PUBLIC” as being suitable only for posting on a
portion of the Platform not designated “Public Investor”. Notwithstanding the
foregoing, the Borrowers shall be under no obligation to mark any Borrower
Materials “PUBLIC.” 7.03 Notices. Promptly notify (or, in the case of clause
(m), provide) the Administrative Agent and each Lender: (a) of the occurrence of
any Default or Event of Default; (b) of any matter that has resulted or could
reasonably be expected to result in a Material Adverse Effect, including (i)
breach or non-performance of, or any default under, a Contractual Obligation of
any Loan Party or any Subsidiary; (ii) any dispute, litigation, investigation,
proceeding or suspension between any Loan Party or any Subsidiary and any
Governmental Authority; (iii) the commencement of, or any material development
in, any litigation or proceeding affecting any Loan Party or any Subsidiary,
including pursuant to any applicable Environmental Laws; violation or asserted
violation of any applicable Law; (c) of the occurrence of any ERISA Event; (d)
of the occurrence of a Change of Control;



--------------------------------------------------------------------------------



 
[ex1033bmocreditagreement120.jpg]
113 (e) of the creation or acquisition of any Subsidiary; (f) of any material
change in accounting policies or financial reporting practices by any Loan Party
or any Restricted Subsidiary; (g) of any change in the Borrower Agent’s chief
executive officer, president, chief financial officer or treasurer; (h) of the
discharge by any Loan Party of its present Auditors or any withdrawal or
resignation by such Auditors; (i) of any collective bargaining agreement or
other labor contract to which a Loan Party becomes a party, or the application
for the certification of a collective bargaining agent; (j) of the filing of any
Lien for unpaid Taxes against any Loan Party in excess of $1,000,000; (k) of any
casualty or other insured damage to any material portion of the Collateral or
the commencement of any action or proceeding for the taking of any interest in a
material portion of the Collateral under power of eminent domain or by
condemnation or similar proceeding or if any material portion of the Collateral
is damaged or destroyed; (l) of Collateral in an aggregate face amount of
$2,500,000 or more ceasing to be Eligible Accounts, Eligible Aircraft Parts or
Eligible Equipment; (m) promptly after the furnishing thereof, copies of any
material requests or notices received by any Borrower or Subsidiary (other than
in the ordinary course of business or to the extent duplicative of notices
provided hereunder) and copies of any material statement or report furnished to
any lender or holder of any “Preferred Stock” under the Investment Agreement,
Permitted Term Debt or Subordinated Debt; and (n) of any failure by any Loan
Party to pay rent at any of such Loan Party’s locations where the NOLV of
Aircraft Parts at such location in excess of $100,000 if such failure continues
for more than fifteen (15) days following the day on which such rent first came
due. Each notice pursuant to this Section 7.03 shall be accompanied by a
statement of a Responsible Officer of the Borrower Agent setting forth details
of the occurrence referred to therein and stating what action the Borrowers have
taken and propose to take with respect thereto. Each notice pursuant to Section
7.03(a) shall describe with particularity any and all provisions of this
Agreement and any other Loan Document that have been breached. 7.04 Payment of
Obligations. Pay and discharge as the same shall become due and payable, all its
obligations and liabilities, including (a) all tax liabilities, assessments and
governmental charges or levies upon it or its properties or assets, unless the
same are being Properly Contested; (b) all lawful claims which, if unpaid, would
by law become a Lien upon its property, except to the extent that any such Lien
would otherwise be permitted by Section 8.02; and (c) all Indebtedness having an
aggregate principal amount (including undrawn committed or available amounts and
including amounts owing to all creditors under any combined or syndicated credit
arrangement) of more than $10,000,000, as and when due and payable, but subject
to any Subordination Provisions contained in any instrument or agreement
evidencing such Indebtedness. 7.05 Preservation of Existence, Etc. (a) Preserve,
renew and maintain in full force and effect its legal existence and good
standing under the Laws of the jurisdiction of its organization or formation



--------------------------------------------------------------------------------



 
[ex1033bmocreditagreement121.jpg]
114 except in a transaction permitted by Section 8.04 or 8.05; (b) take all
reasonable action to maintain all rights, privileges, permits, licenses and
franchises necessary or desirable in the normal conduct of its business, except
to the extent that failure to do so could not reasonably be expected to have a
Material Adverse Effect; and (c) preserve or renew all of its registered
Intellectual Property, the non-preservation of which could reasonably be
expected to have a Material Adverse Effect. 7.06 Maintenance of Properties. (a)
Maintain, preserve and protect all of its properties (other than insignificant
properties) and equipment necessary in the operation of its business in good
working order and condition, ordinary wear and tear excepted except where the
failure to do so could not reasonably be expected to have a Material Adverse
Effect; (b) make all necessary repairs thereto and renewals and replacements
thereof except where the failure to do so could not reasonably be expected to
have a Material Adverse Effect; and (c) use the standard of care typical in the
industry in the operation and maintenance of its facilities. 7.07 Maintenance of
Insurance; Condemnation Proceeds. (a) Maintain with (i) companies having an A.M.
Best Rating of at least “A” or (ii) financially sound and reputable insurance
companies reasonably acceptable to the Administrative Agent and not Affiliates
of the Loan Parties, insurance with respect to its properties and business
(including all-risk hull insurance and liability insurance applicable to
Aircraft) against loss or damage of the kinds customarily insured against by
Persons engaged in the same or similar business and operating in the same or
similar locations or as is required by applicable Law, of such types and in such
amounts as are customarily carried under similar circumstances by such other
Persons and as are reasonably acceptable to the Administrative Agent; (b)
Maintain flood insurance with respect to any Mortgaged Property located in any
area identified by FEMA (or any successor agency) as a Special Flood Zone with
such providers, on such terms and in such amounts as required pursuant to the
Flood Disaster Protection Act and the National Flood Insurance Act of 1968, and
all applicable rules and regulations promulgated thereunder, or as otherwise
required by the Lenders. (c) Cause all casualty policies, including fire and
extended coverage policies, maintained with respect to any Collateral to be
endorsed or otherwise amended to include (i) a non-contributing mortgagee clause
(regarding improvements to Real Property) and lenders’ loss payable clause
(regarding personal property), in form and substance reasonably satisfactory to
the Administrative Agent, which endorsements or amendments shall provide that
the insurer shall pay all proceeds otherwise payable to the Loan Parties under
the policies directly to the Administrative Agent, (ii) a provision to the
effect that none of the Loan Parties, Secured Parties or any other Person shall
be a co-insurer and (iii) such other provisions as the Administrative Agent may
reasonably require from time to time to protect the interests of the Secured
Parties. (d) Cause commercial general liability (and all-risk hull insurance and
liability insurance applicable to Aircraft) policies to be endorsed to name the
Administrative Agent as an additional insured; and cause business interruption
policies (if any) to name the Administrative Agent as a loss payee and to be
endorsed or amended to include (i) a provision that, from and after the Closing
Date, the insurer shall pay all proceeds otherwise payable to the Loan Parties
under the policies directly to the Administrative Agent, (ii) a provision to the
effect that none of the Loan Parties, the Administrative Agent or any other
party shall be a co-insurer and (iii) such other provisions as the
Administrative Agent may reasonably require from time to time to protect the
interests of the Secured Parties.



--------------------------------------------------------------------------------



 
[ex1033bmocreditagreement122.jpg]
115 (e) Cause each such policy referred to in this Section 7.07 to also provide
that it shall not be canceled, modified or not renewed (i) by reason of
nonpayment of premium except upon not less than thirty (30) days’ prior written
notice thereof by the insurer to the Administrative Agent (giving the
Administrative Agent the right to cure defaults in the payment of premiums) or
(ii) for any other reason except upon not less than thirty (30) days’ prior
written notice thereof by the insurer to the Administrative Agent. (f) Deliver
to the Administrative Agent, prior to the cancellation, modification or
non-renewal of any such policy of insurance, a copy of a renewal or replacement
policy or insurance certificate (or other evidence of renewal of a policy
previously delivered to the Administrative Agent, including an insurance binder)
together with evidence reasonably satisfactory to the Administrative Agent of
payment of the premium therefor. (g) Permit any representatives that are
designated by the Administrative Agent to inspect the insurance policies
maintained by or on behalf of the Loan Parties and to inspect books and records
related thereto and any properties covered thereby. The Loan Parties shall pay
the reasonable fees and expenses of any representatives retained by the
Administrative Agent to conduct any such inspection. (h) None of the Secured
Parties, or their agents or employees shall be liable for any loss or damage
insured by the insurance policies required to be maintained under this Section
7.07. Each Loan Party shall look solely to its insurance companies or any other
parties other than the Secured Parties for the recovery of such loss or damage
and such insurance companies shall have no rights of subrogation against any
Secured Party or its agents or employees. If, however, the insurance policies do
not provide waiver of subrogation rights against such parties, as required
above, then the Loan Parties hereby agree, to the extent permitted by law, to
waive their right of recovery, if any, against the Secured Parties and their
agents and employees. The designation of any form, type or amount of insurance
coverage by any Secured Party under this Section 7.07 shall in no event be
deemed a representation, warranty or advice by such Secured Party that such
insurance is adequate for the purposes of the business of the Loan Parties or
the protection of their properties. 7.08 Compliance with Laws. Comply in all
material respects with the requirements of all Laws (including without
limitation all applicable Environmental Laws, OSHA, safety standards for
over-the- road, for-hire trucking which have been promulgated thereunder by the
U.S. Department of Transportation, and Aircraft Regulations including, in each
case, comparable applicable laws and regulations under the laws of Canada or any
province thereof) and all orders, writs, injunctions and decrees applicable to
it or to its business or property, except in such instances in which (a) such
requirement of Law or order, writ, injunction or decree is being Properly
Contested; or (b) the failure to comply therewith could not reasonably be
expected to have a Material Adverse Effect. 7.09 Books and Records. (a) Maintain
proper books of record and account, in which full, true and correct entries in
all material respects in conformity with GAAP consistently applied shall be made
of all financial transactions and matters involving the assets and business of
the Loan Parties or such Restricted Subsidiary, as the case may be; and (b)
maintain such books of record and account in material conformity with all
applicable requirements of any Governmental Authority having regulatory
jurisdiction over any Loan Party or such Restricted Subsidiary, as the case may
be. 7.10 Inspection Rights and Appraisals; Meetings with the Administrative
Agent. (a) Subject to Section 7.10(b), permit the Administrative Agent or its
designees or representatives from time to time, subject to reasonable notice and
normal business hours (except, in each case, when a Default or Event of Default
exists), to conduct Field Exams and/or appraisals of Aircraft Parts and to
examine its corporate, financial and operating records, and make copies thereof
or abstracts



--------------------------------------------------------------------------------



 
[ex1033bmocreditagreement123.jpg]
116 therefrom, and to discuss its affairs, finances and accounts with its
directors, officers and Auditors; provided that representatives of the Borrower
Agent shall be given the opportunity to participate in any discussions with the
Auditors. The Administrative Agent shall not have any duty to any Loan Party to
share any results of any Field Exam with any Loan Party. Appraisals shall be
shared with the Borrower Agent upon request. The Loan Parties acknowledge that
all Field Exams, appraisals and reports are prepared by or for the
Administrative Agent and Lenders for their purposes, and Loan Parties shall not
be entitled to rely upon them. (b) Reimburse the Administrative Agent for all
reasonable and documented out-of-pocket charges, costs and expenses of the
Administrative Agent in connection with (i) up to one appraisal of parts
inventory and Field Exam during any twelve (12) month period during which no
Reporting Trigger Period has arisen (ii) up to one additional Field Exam in any
twelve (12) month period during which Adjusted Excess Availability is less than
the greater of (i) $24,000,000 and (ii) 15.0% of the Maximum Borrowing Amount
for five (5) consecutive Business Days, and (ii) up to one additional appraisal
of parts inventory in any twelve (12) month period during which a Reporting
Trigger Period has arisen; provided, however, that if a Field Exam or appraisal
is initiated during a Default or Event of Default,(x) all reasonable and
documented out-of-pocket charges, costs and expenses therefor shall be
reimbursed by the Loan Parties without regard to such limits and (y) there shall
be no limitation on the number or frequency of such Field Exams or appraisals of
parts inventory. In addition, during the continuance of an Event of Default, in
the Administrative Agent’s discretion, the Administrative Agent may request
appraisals of Aircraft and Rolling Stock without limitation on the number or
frequency of such appraisals, all of which shall be at the Company’s expense.
(c) Without limiting the foregoing, participate and will cause their key
management personnel to participate in telephonic or other meetings with the
Administrative Agent and Lenders periodically during each year, which meetings
shall be held at such times and such places as may be reasonably requested by
the Administrative Agent. 7.11 Use of Proceeds. Use the proceeds of the Credit
Extensions (x) in the case of the Revolving Credit Facility and Term Loan
Facility (i) to redeem all outstanding shares of the Existing Series F Preferred
Stock, (ii) to pay fees and expenses in connection with the Transactions, and
(iii) for working capital, capital expenditures, Permitted Acquisitions, and
other general corporate purposes not in contravention of any Law or of any Loan
Document, and (y) in the case of the CapX Facility, to finance CapX Equipment.
None of the proceeds of the Credit Extensions will be used, directly or
indirectly, (a) to finance or refinance dealings or transactions by or with any
Person that is described or designated in the Specially Designated Nationals and
Blocked Persons List of the Office of Foreign Assets Control, United States
Department of the Treasury (“OFAC”) or is otherwise a Person officially
sanctioned by the United States of America pursuant to the OFAC Sanctions
Program or (b) for any purpose that is otherwise in violation of the Trading
with the Enemy Act, the OFAC Sanctions Program, the PATRIOT Act or CISADA
(collectively, the “Foreign Activities Laws”). 7.12 New Subsidiaries. As soon as
practicable but in any event within 30 Business Days following the acquisition
or creation of any Domestic Subsidiary (other than an Excluded Subsidiary), or
the time any existing Excluded Subsidiary ceases to be an Excluded Subsidiary,
cause to be delivered to the Administrative Agent each of the following, as
applicable: (a) a joinder agreement reasonably acceptable to the Administrative
Agent duly executed by such Domestic Subsidiary sufficient to cause such
Subsidiary to become a Guarantor (or, with the consent of the Administrative
Agent, a Borrower hereunder), together with executed counterparts of each other
Loan Document reasonably requested by the Administrative Agent, including all
Security Instruments and



--------------------------------------------------------------------------------



 
[ex1033bmocreditagreement124.jpg]
117 other documents reasonably requested to establish and preserve the Lien of
the Administrative Agent in all Collateral of such Domestic Subsidiary; (b) (i)
Uniform Commercial Code financing statements naming such Person as “Debtor” and
naming the Administrative Agent for the benefit of the Secured Parties as
“Secured Party,” in form, substance and number sufficient in the reasonable
opinion of the Administrative Agent and its special counsel to be filed in all
Uniform Commercial Code filing offices and in all jurisdictions in which filing
is necessary to perfect in favor of the Administrative Agent for the benefit of
the Secured Parties the Lien on the Collateral conferred under such Security
Instrument to the extent such Lien may be perfected by Uniform Commercial Code
filing, and (ii) pledge agreements, security agreements, control agreements, and
original collateral (including pledged Equity Interests (other than Excluded
Equity Interests), Securities and Instruments) and such other documents and
agreements as may be reasonably required by the Administrative Agent, all as
necessary to establish and maintain a valid, perfected security interest in all
Collateral in which such Domestic Subsidiary has an interest consistent with the
terms of the Loan Documents; (c) upon the reasonable request of the
Administrative Agent, an opinion of counsel to each such Domestic Subsidiary and
addressed to the Administrative Agent and the Lenders, in form and substance
reasonably acceptable to the Administrative Agent, each of which opinions may be
in form and substance, including assumptions and qualifications contained
therein, substantially similar to those opinions of counsel delivered pursuant
to Section 5.01(a); (d) current copies of the Organization Documents of each
such Domestic Subsidiary, together with minutes of duly called and conducted
meetings (or duly effected consent actions) of the Board of Directors, partners,
or appropriate committees thereof (and, if required by such Organization
Documents or applicable law, of the shareholders, members or partners) of such
Person authorizing the actions and the execution and delivery of documents
described in this Section 7.12, all certified by a Responsible Officer of such
Domestic Subsidiary (and applicable Governmental Authority in the case of
charter documents); and (e) with respect to any Subsidiary to become a Borrower
hereunder, within five (5) Business Days prior to becoming a Borrower, all
“know-your-customer” and customer due diligence documentation satisfactory to
the Lenders to the extent such information is requested by the Administrative
Agent or the Lenders reasonably promptly after written notice to the
Administrative Agent of the proposed joinder of a Borrower. 7.13 Compliance with
ERISA. Do, and cause each of its ERISA Affiliates to do, each of the following:
(a) maintain each Plan in compliance in all material respects with the
applicable provisions of ERISA, the Code and other applicable Laws; (b) cause
each Plan which is qualified under Section 401(a) of the Code to maintain such
qualification; and (c) make all required contributions to any Plan subject to
the Pension Funding Rules. At no time shall the accumulated benefit obligations
under any Plan subject to Title IV of ERISA that is not a Multiemployer Plan
exceed the Fair Market Value of the assets of such Plan allocable to such
benefits by more than $500,000. The Loan Parties and each of their respective
Subsidiaries shall not withdraw, and shall cause each ERISA Affiliate not to
withdraw, in whole or in part, from any Multiemployer Plan so as to give rise to
withdrawal liability exceeding $500,000 in the aggregate. At no time shall the
actuarial present value of unfunded liabilities for post-employment health care
benefits, whether or not provided under a Plan, calculated in a manner
consistent with Statement No. 106 of the Financial Accounting Standards Board,
exceed $500,000. 7.14 Further Assurances. At the Borrowers’ cost and expense,
upon reasonable request of the Administrative Agent, duly execute and deliver or
cause to be duly executed and delivered, to the



--------------------------------------------------------------------------------



 
[ex1033bmocreditagreement125.jpg]
118 Administrative Agent such further information, instruments, documents,
certificates, financing and continuation statements, and do and cause to be done
such further acts that may be reasonably necessary or advisable in the
reasonable opinion of the Administrative Agent to carry out more effectively the
provisions and purposes of this Agreement, the Security Instruments and the
other Loan Document, including, to create, continue or preserve the liens and
security interests in Collateral (and the perfection and priority thereof) of
the Administrative Agent contemplated hereby and by the other Loan Documents and
specifically including all Collateral acquired by the Borrowers after the
Closing Date. 7.15 Licenses. (a) Keep in full force and effect each License (i)
the expiration or termination of which could reasonably be expected to
materially adversely affect the realizable value in the use or sale of a
material amount of Aircraft Parts or (ii) the expiration or termination of which
could reasonably be expected to have a Material Adverse Effect (each a “Material
License”); (b) promptly notify the Administrative Agent of (i) any material
modification to any such Material License that could reasonably be expected to
be materially adverse to any Loan Party or the Administrative Agent or any
Lender and (ii) entering into any new Material License; (c) pay all Royalties
(other than immaterial Royalties or Royalties being Properly Contested) arising
under such Material Licenses when due (subject to any cure or grace period
applicable thereto); and (d) notify the Administrative Agent of any material
default or material breach asserted in writing by any Person to have occurred
under any such Material License. 7.16 Environmental Laws. (a) Conduct its
operations and keep and maintain its Real Property in material compliance with
all Environmental Laws, other than any such non-compliance which would not
reasonably be expected to result, individually or in the aggregate, in a
Material Adverse Effect; (b) obtain and renew all environmental permits
necessary for its operations and properties, other than any environmental
permits the failure of which to obtain would not reasonably be expected to
result, individually or in the aggregate, in a Material Adverse Effect; and (c)
implement any and all investigation, remediation, removal and response actions
that are required to comply with Environmental Laws pertaining to the presence,
generation, treatment, storage, use, disposal, transportation or release of any
Hazardous Materials on, at, in, under or about any of its Real Property other
than any such non-compliance which would not reasonably be expected to result,
individually or in the aggregate, in a Material Adverse Effect. 7.17 Leases,
Mortgages and Third-Party Agreements. (a) Upon request, provide Administrative
Agent with copies of all existing and future agreements (including any mortgage,
deed of trust or similar security document) entered into between a Loan Party
and any landlord, warehouseman, processor, shipper, bailee or other Person that
owns, or has a mortgage or similar lien on, any premises at which any Collateral
(excluding Rolling Stock and Aircraft) with an aggregate value of $250,000 or
greater may be kept or that otherwise may possess any Collateral (excluding
Rolling Stock and Aircraft) with an aggregate value of $250,000 or greater (each
a “Material Third-Party Agreement”). (b) Except as otherwise expressly permitted
hereunder, (i) make all payments and otherwise perform all obligations in
respect of all leases and all mortgages, deeds of trust or similar security
documents constituting Material Third-Party Agreements and not allow such leases
to lapse or be terminated (or any rights to renew such leases to be forfeited or
cancelled), (ii) notify the Administrative Agent of any default by the
applicable Loan Party or Restricted Subsidiary with respect to such leases or
mortgages, deeds of trust or similar security documents and (iii) promptly cure
any such default by the applicable Loan Party or Restricted Subsidiary. If any
such default is not so cured, each Loan Party hereby authorizes the
Administrative Agent (as its non-fiduciary agent and on its behalf) to, if
elected by the Administrative Agent in its reasonable discretion, make such
payments and/or take such other actions as the Administrative Agent may elect in
order to cure any such default (whether or not an Event of Default under this
Agreement exists at such time). Any payment made pursuant to this Section
7.17(b) shall be deemed a Protective



--------------------------------------------------------------------------------



 
[ex1033bmocreditagreement126.jpg]
119 Advance hereunder. Each Loan Party agrees that the Administrative Agent
shall have no obligation to exercise any right to cure hereunder, whether or not
such right is exercised on any one or more occasions. 7.18 Material Contracts.
Perform and observe all the payment terms and other material terms and
provisions of each Material Contract to be performed or observed by it, maintain
each such Material Contract in full force and effect, enforce each such Material
Contract in accordance with its terms, take all such action to such end as may
be from time to time reasonably requested by the Administrative Agent and, upon
reasonable request of the Administrative Agent, make to each other party to each
such Material Contract such demands and requests for information and reports or
for action as any Loan Party or any of its Subsidiaries is entitled to make
under such Material Contract, and cause each of its Subsidiaries to do so,
except, in any case, where the failure to do any of the foregoing, either
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect. 7.19 Treasury Management and Other Services. Subject to
the provisions of Section 7.21(e) and Section 7.21(f), each Loan Party (a) shall
maintain its lockboxes and Deposit Accounts (other than Excluded Deposit
Accounts and disbursement account) exclusively with BMO, and shall utilize BMO
for other Treasury Management and Other Services (other than disbursement
accounts), and (b) shall utilize JPMorgan Chase Bank, N.A. for its primary
disbursement accounts. 7.20 Freight Payables. Pay on or before the due date
thereof all Freight Payables (other than Freight Payables in an aggregate amount
not to exceed $2,500,000 and not aged more than 60 days beyond the date of
receipt of the invoice, rate, and load confirmation, bill of lading or other
proof of delivery in respect of such Freight Payable by the applicable Freight
Carrier Documents), except to the extent that (a) the validity or amount thereof
(or any other amount owed to the applicable Freight Carrier) is being Properly
Contested and (b) such Loan Party or Subsidiary has set aside on its books
adequate reserves with respect thereto in accordance with GAAP. 7.21
Post-Closing Agreements. Notwithstanding anything to the contrary herein or in
any other Loan Document (including, without limitation, in respect of the
“eligibility” requirements of Eligible Accounts, Eligible Aircraft, Eligible
Aircraft Parts and Eligible Rolling Stock and the requirements of Article IV,
Section 5.01 and Section 7.19), execute and deliver the documents and complete
the tasks set forth below as soon as reasonably practicable, but in any event
within the time limit specified below, or such later date as the Administrative
Agent agrees to in writing: (a) No later than September 15, 2017, (i) execute
and deliver a Control Agreement with respect to each Deposit Account listed on
part (a) of Schedule 6.19, other than Excluded Deposit Accounts, which shall
include all lockboxes and related lockbox accounts used for the collection of
Accounts, or (ii) close any such Deposit Account (other than any Excluded
Deposit Account) that is not subject to a Control Agreement; provided that no
cash or Cash Equivalents shall constitute Qualified Unrestricted Cash unless and
until such cash is held in a Deposit Account or a Securities Account of a Loan
Party maintained with the Administrative Agent or its Affiliates and subject to
a Control Agreement. (b) No later than September 15, 2017, (i) execute and
deliver a Control Agreement with respect to each Securities Account and
Commodity Account listed on part (b) of Schedule 6.19, or (ii) close any such
Securities Account or Commodity Account that is not subject to a Control
Agreement. (c) No later than September 15, 2017, deliver to the Administrative
Agent (or the Vehicle Title Service Provider) a valid certificate of title
issued in the name of a Loan Party which, to the extent required by the Laws of
the applicable jurisdiction that issued the certificate of title in order to
perfect a Lien on such Rolling Stock, lists the Administrative Agent (or the
Vehicle Title Service Provider) as the first and sole lienholder with respect to
each item of Rolling Stock constituting Term Loan Equipment; provided that



--------------------------------------------------------------------------------



 
[ex1033bmocreditagreement127.jpg]
120 prior to such time limit, the certificate of title for such item of Rolling
Stock shall be issued in the name of a Loan Party and evidence no Lien other
than a Lien in favor of US Bank in connection with credit facilities which have
been paid in full and terminated and for which the Company has authority to
re-title in the name of the Administrative Agent. (d) No later than September
15, 2017, execute and deliver Aircraft Mortgages granting a first priority lien
in favor of the Administrative Agent, together with each Aircraft Related
Document, with respect to each Aircraft constituting Term Loan Equipment. (e) No
later than October 31, 2017, comply with the obligations set forth in Section
7.19(a). (f) No later than January 26, 2018, comply with the obligations set
forth in Section 7.19(b). (g) No later than September 15, 2017, with respect to
that certain McDonnell Douglas model model DC-9-83 (MD-83) aircraft bearing
manufacturer’s serial number 53021 (described on the International Registry
Manufacturer’s List as McDONNELL DOUGLAS model MD-80-83, serial number 53021)
and United States Registration Number N948AS, either (x) provide evidence of
deregistration thereof in form and substance satisfactory to the Administrative
Agent or (y) execute and deliver an Aircraft Mortgage granting a first priority
lien in favor of the Administrative Agent, together with each Aircraft Related
Document, with respect thereto. (h) No later than September 15, 2017, provide
evidence of filing of releases of the security interests in copyrights
identified in part (g) of Schedule 7.21, in form and substance satisfactory to
the Administrative Agent. (i) No later than September 15, 2017, provide evidence
of filing of releases of the security interests in trademarks identified in part
(h) of Schedule 7.21, in form and substance satisfactory to the Administrative
Agent. (j) No later than August 31, 2017, provide a monthly Account roll-forward
for each of March, April, and May of 2017, tied to the beginning and ending
accounts receivable balances of the Company’s general ledger. ARTICLE VIII
NEGATIVE COVENANTS So long as any Lender shall have any Commitment hereunder or
any Loan Obligation hereunder shall remain unpaid or unsatisfied, no Loan Party
shall, nor shall it permit any Restricted Subsidiary to, directly or indirectly:
8.01 Indebtedness. Create, incur, assume or suffer to exist any Indebtedness or
issue any Disqualified Equity Interest, except: (a) Indebtedness under the Loan
Documents; (b) Indebtedness outstanding on the date hereof and listed on
Schedule 8.01; (c) Guarantees of any Loan Party in respect of Indebtedness
otherwise permitted hereunder of any other Loan Party; provided that any
Guarantee of Indebtedness permitted hereunder that is subordinated to the
Obligations shall be subordinated to the Obligations on substantially the same
terms as such guaranteed Indebtedness;



--------------------------------------------------------------------------------



 
[ex1033bmocreditagreement128.jpg]
121 (d) obligations (contingent or otherwise) existing or arising under any Swap
Contract, provided that (i) such obligations are (or were) entered into by such
Person in the Ordinary Course of Business for the purpose of directly mitigating
risks reasonably anticipated by such Person associated with liabilities,
commitments, investments, assets, cash flows of or property held by, or changes
in the value of securities issued by, such Person, and not for purposes of
speculation or taking a “market view” and (ii) such Swap Contract does not
contain any provision exonerating the non-defaulting party from its obligation
to make payments on outstanding transactions to the defaulting party; provided
further, however, that the Swap Termination Value of all such Swap Contracts,
together with the aggregate amount of all Indebtedness permitted under Section
8.01(f) below at any one time outstanding, shall not exceed $35,000,000; (e)
Indebtedness arising in the Ordinary Course of Business in connection with
treasury management and commercial credit card, merchant card and purchase or
procurement card services including Treasury Management and Other Services; (f)
Without duplication of Indebtedness permitted under Section 8.01(x) below,
Indebtedness in respect of Capital Leases, Synthetic Lease Obligations and
purchase money obligations for Real Property and fixed or capital assets within
the limitations set forth in Section 8.02(i); provided, however, that the
aggregate amount of all such Indebtedness at any one time outstanding, together
with the Swap Termination Value of all Swap Contracts permitted under Section
8.01(d) above, shall not exceed $35,000,000; (g) the endorsement of negotiable
instruments for deposit or collection or similar transactions in the Ordinary
Course of Business; (h) Indebtedness in respect of any bankers’ acceptance, bank
guarantees, letters of credit, warehouse receipt or similar facilities entered
into in the Ordinary Course of Business in respect of workers’ compensation and
other casualty claims, health, disability or other employee benefits or
property, casualty or liability insurance or self-insurance or other
Indebtedness with respect to reimbursement-type obligations regarding workers’
compensation and other casualty claims; (i) Indebtedness incurred or arising in
the Ordinary Course of Business and not in connection with the borrowing of
money in respect of (i) obligations to pay the deferred purchase price of goods
or services or progress payments in connection with such goods and services;
provided that such obligations are incurred in connection with open accounts
extended by suppliers on customary trade terms; (ii) performance bonds, bid
bonds, appeal bonds, surety bonds, performance and completion guarantees and
similar instruments or obligations; and (iii) without duplication of
Indebtedness permitted under Section 8.01(q) below, obligations to pay insurance
premiums; (j) Indebtedness representing deferred compensation to employees,
consultants or independent contractors incurred in the Ordinary Course of
Business; (k) surety bonds, deposits and similar obligations permitted under
Section 8.02(e) or (f); (l) unsecured Indebtedness of (i) any Loan Party owing
to any other Loan Party, (ii) any Loan Party owing to any Subsidiary that is not
a Loan Party; provided that any such Indebtedness described in this clause (ii)
(x) bears interest (and provided for fees) at a rate (or amount) no greater than
the then current arm’s length market rate (or amount) for similar Indebtedness,
(y) does not require the payment in cash of principal (at maturity or otherwise)
prior to ninety-one (91) days following the Maturity Date and (z) is
subordinated to the Obligations on terms reasonably acceptable to the
Administrative Agent, (iii) any Subsidiary that is not a Loan Party owing to any
other Subsidiary that is not a Loan Party and (iv) any Subsidiary that is not a
Loan Party owing to any Loan Party; provided that any such Indebtedness
described



--------------------------------------------------------------------------------



 
[ex1033bmocreditagreement129.jpg]
122 in this clause (iv) which is owing to a Loan Party, shall (x) to the extent
the aggregate principal amount thereof is in excess of $1,000,000, be evidenced
by promissory notes in form and substance satisfactory to the Administrative
Agent and pledged to the Administrative Agent on terms acceptable to it, (y) be
permitted under Section 8.03(c)(iv) or Section 8.03(g), and (z) not be forgiven
or otherwise discharged for any consideration other than payment in full in cash
unless the Administrative Agent otherwise consents; (m) Permitted Term Debt; (n)
Subordinated Debt; (o) Indebtedness incurred in connection with any Permitted
Earn-Out Payment; (p) Contingent Obligations arising with respect to customary
indemnification obligations in favor of purchasers in connection with
Dispositions permitted under Section 8.05(b); (q) Without duplication of
Indebtedness permitted under Section 8.01(i)(iii) above, Indebtedness incurred
in connection with the financing of insurance premiums in the Ordinary Course of
Business (“Financed Premiums”); (r) Contingent Obligations arising under
indemnity agreements to title insurers to cause such title insurers to issue to
the Administrative Agent and/or for the benefit of providers of Permitted Term
Debt title insurance policies; (s) Contingent Obligations related to guaranty
obligations of the Company or any of its Subsidiaries with respect to operating
leases of the Company’s Domestic Subsidiaries for terminal facilities and other
contract obligations (other than Indebtedness) of the Company’s Domestic
Subsidiaries not prohibited by this Agreement so long as the same remain
Contingent Obligations; (t) Contingent Obligations arising with respect to
customary indemnification obligations in favor of sellers in connection with
Permitted Acquisitions; (u) Indebtedness or Contingent Obligations related to
co-borrower or guaranty obligations of the Company or its Subsidiaries with
respect to loans obtained by independent contractors of the Company or its
Subsidiaries for the purpose of such independent contractor acquiring trucks or
trailers; provided that the aggregate amount of all such Indebtedness or
Contingent Obligations, together with the aggregate amount of Investments
permitted under Section 8.03(i), shall not exceed $15,000,000 at any one time
outstanding; (v) Assumed Indebtedness; provided that the aggregate amount of
such Assumed Indebtedness does not exceed $7,500,000 in the aggregate at any
time outstanding; (w) Refinancing Indebtedness; (x) Without duplication of
Indebtedness permitted under Section 8.01(f) above, Attributable Indebtedness;
provide that the aggregate amount of such Attributable Indebtedness does not
exceed $10,000,000 at any time outstanding; and (y) Other Indebtedness; provided
that the aggregate amount of such other Indebtedness does not exceed $7,500,000
in the aggregate at any time outstanding.



--------------------------------------------------------------------------------



 
[ex1033bmocreditagreement130.jpg]
123 8.02 Liens.Create, incur, assume or suffer to exist any Lien upon any of its
property, assets or revenues, whether now owned or hereafter acquired, other
than the following (collectively, “Permitted Liens”): (a) Liens pursuant to any
Loan Document; (b) Liens existing on the date hereof as described on Schedule
8.02 (setting forth, as of the Closing Date, the lienholder thereof, the
principal amount of the obligations secured thereby and the property or assets
of such Loan Party or such Restricted Subsidiary subject thereto) and any
renewals or extensions thereof, provided that (i) the Lien does not extend to
any additional property, and (ii) the obligations secured or benefited thereby
constitutes Refinancing Indebtedness; (c) Liens for taxes, assessments or other
governmental charges, not yet due or which are being Properly Contested, and
which in all cases are junior to the Lien of the Administrative Agent; (d) Liens
of carriers, warehousemen, mechanics, materialmen, repairmen, landlords or other
like Liens imposed by Law or arising in the Ordinary Course of Business which
are not overdue for a period of more than 60 days or which are being Properly
Contested; (e) Liens, pledges or deposits in the Ordinary Course of Business in
connection with (i) insurance, workers compensation, unemployment insurance and
social security legislation, (ii) contracts, bids, government contracts, and
surety, appeal, customs, performance and return-of-money bonds and (iii) other
similar obligations (exclusive of obligations in respect of the payment for
borrowed money), whether pursuant to contracts, statutory requirements, common
law or consensual arrangements, other than any Lien imposed by ERISA; (f) Liens
arising in the Ordinary Course of Business consisting of deposits to secure the
performance of bids, trade contracts and leases (other than Indebtedness),
statutory obligations, surety bonds (other than bonds related to judgments or
litigation), performance bonds and other obligations of a like nature, in each
case, incurred in the Ordinary Course of Business; (g) Liens with respect to
minor defects in title and easements, rights-of-way, covenants, consents,
reservations, encroachments, variations and zoning and other similar
restrictions, charges, encumbrances or title defects affecting Real Property
which, in the aggregate, are not substantial in amount, and which do not in any
case materially detract from the value of the property subject thereto or
materially interfere with the ordinary conduct of the business of the applicable
Person and do not materially detract from the value of or materially impair the
use by the Loan Parties in the Ordinary Course of Business of the property
subject to or to be subject to such encumbrance; (h) Liens securing judgments
for the payment of money not constituting an Event of Default under Section 9.01
or securing appeal or other surety bonds related to such judgments, and which in
all cases are junior to the Lien of the Administrative Agent; (i) Liens securing
Indebtedness permitted under Section 8.01(f); provided that (i) such Liens do
not at any time encumber any property other than the property financed by such
Indebtedness and (ii) the Indebtedness secured thereby does not exceed the cost
or Fair Market Value, whichever is lower, of the property being acquired on the
date of acquisition; (j) Liens arising from precautionary Uniform Commercial
Code financing statement filings regarding leases entered into in the Ordinary
Course of Business;



--------------------------------------------------------------------------------



 
[ex1033bmocreditagreement131.jpg]
124 (k) operating leases or subleases (other than leases or sublease of any
Aircraft subject to an Aircraft Mortgage) granted by the Loan Parties to any
other Person in the Ordinary Course of Business; (l) Liens (a) of a collection
bank arising under Section 4-210 of the UCC or any comparable or successor
provision on items in the course of collection, (b) attaching to commodity
trading accounts or other commodity brokerage accounts incurred in the Ordinary
Course of Business and (c) in favor of banking institutions arising as a matter
of law encumbering deposits (including the right of set-off) and which are
within the general parameters customary in the banking industry; (m) Liens in
favor of customs and revenue authorities imposed by Law to secure payment of
customs duties in connection with the importation of goods and arising in the
Ordinary Course of Business which are not overdue for a period of more than 60
days or which are being Properly Contested; (n) Liens securing Permitted Term
Debt permitted pursuant to Section 8.01(m); (o) Liens on insurance policies and
the proceeds thereof securing the financing of the premiums with respect
thereto; and (p) Liens not otherwise permitted by this Section so long as
neither (i) the aggregate outstanding principal amount of the obligations
secured thereby, nor (ii) the aggregate Fair Market Value (determined as of the
date such Lien is incurred) exceeds (as to all Loan Parties) $2,500,000 at any
time; provided that such Lien shall not attach to any Accounts, Aircraft Parts,
Rolling Stock or Aircraft. 8.03 Investments.Make or maintain any Investments,
except: (a) Investments held by the Loan Parties in the form of Cash Equivalents
that are (i) subject to the Administrative Agent’s Lien and control, pursuant to
documentation in form and substance reasonably satisfactory to the
Administrative Agent, or (ii) maintained in an Excluded Deposit Account; (b)
loans and advances to officers, directors and employees of the Loan Parties and
Restricted Subsidiaries made in the Ordinary Course of Business in an aggregate
amount at any one time outstanding not to exceed $5,000,000; (c) (i) Investments
in Subsidiaries outstanding on the date hereof, (ii) Investments in Loan
Parties, (iii) Investments by Restricted Subsidiaries that are not Loan Parties
in other Restricted Subsidiaries that are not Loan Parties, and (iv) so long as
no Default or Event of Default has occurred and is continuing or would result
from such Investment, Investments by Loan Parties in Subsidiaries that are not
Loan Parties in an aggregate amount not to exceed $5,000,000; (d) Investments
consisting of extensions of credit in the nature of accounts receivable or notes
receivable arising from the grant of trade credit in the Ordinary Course of
Business, and Investments received in satisfaction or partial satisfaction
thereof from financially troubled Account Debtors (including in connection with
any bankruptcy or reorganization) to the extent reasonably necessary in order to
prevent or limit loss; (e) Guarantees permitted by Section 8.01; (f) Investments
existing as of the date hereof as described in Schedule 8.03 (setting forth, as
of the Closing Date, the amount, obligor or issuer and maturity, if any,
thereof) and extensions or renewals thereof, provided that no such extension or
renewal shall be permitted if it would (i) increase the amount of such
Investment at the time of such extension or renewal or (ii) result in a Default
hereunder;



--------------------------------------------------------------------------------



 
[ex1033bmocreditagreement132.jpg]
125 (g) Investments (including Acquisitions) acquired or arising in connection
with a Permitted Acquisition; (h) Deposits made in the Ordinary Course of
Business securing obligations or performance under contracts, such as in
connection with real estate or personal property leases; (i) Loans made by the
Company or its Subsidiaries to independent contractors of the Company or its
Subsidiaries for the purpose of such independent contractor acquiring trucks or
trailers; provided that the aggregate amount of all such Indebtedness or
Contingent Obligations, together with the aggregate amount of Indebtedness
permitted under Section 8.01(u), shall not exceed $15,000,000 at any one time
outstanding; (j) [reserved]; (k) promissory notes and other non-cash
consideration received in connection with Dispositions permitted by Section
8.05; (l) other Investments (other than Acquisitions) so long as the Payment
Conditions are satisfied with respect thereto (a “Specified Investment”); and
(m) so long as no Default or Event of Default has occurred and is continuing or
would result from such Investment, additional Investments not otherwise
expressly permitted by this Section, Investments by any Loan Party in an
aggregate amount (valued at Cost) not to exceed $2,500,000 during the term of
this Agreement. 8.04 Fundamental Changes.Merge, dissolve, liquidate, consolidate
with or into another Person, except that, so long as no Default or Event of
Default exists or would result therefrom: (a) any Subsidiary of the Company may
merge or consolidate with or liquidate or dissolve into a Loan Party; provided,
that, (i) the Loan Party shall be the continuing or surviving Person, (ii) a
Borrower may not merge into the Company and (iii) in the case of any merger of a
Borrower and a Subsidiary Guarantor, such Borrower shall be the continuing or
surviving Person; (b) in connection with a Permitted Acquisition, any Subsidiary
of a Loan Party may merge with or into or consolidate with any other Person or
permit any other Person to merge with or into or consolidate with it; provided,
that, (i) the Person surviving such merger shall be a wholly-owned Subsidiary of
a Loan Party and (ii) in the case of any such merger to which any Loan Party is
a party, such Loan Party is the surviving Person or the surviving Person becomes
a Loan Party; provided, further that the Company shall be the surviving Person
in the case of any merger with the Company; (c) any Subsidiary that is not a
Loan Party may merge into any other Subsidiary that is not a Loan Party;
provided that, when any wholly-owned Subsidiary is merging with another
Subsidiary that is not wholly-owned, the wholly-owned Subsidiary shall be the
continuing or surviving Person; and (d) any Loan Party (other than the Company)
may dissolve or liquidate if the Borrower Agent determines in good faith that
such liquidation or dissolution is in the best interest of the Loan Parties and
is not materially disadvantageous to the Administrative Agent or the Lenders;
provided that such Loan Party shall at or before the time of such dissolution or
liquidation, transfer its assets to a Loan Party (or, if such Loan Party was a
Borrower, to a Borrower).



--------------------------------------------------------------------------------



 
[ex1033bmocreditagreement133.jpg]
126 8.05 Dispositions.Make any Disposition or enter into any agreement to make
any Disposition, except: (a) Dispositions of Cash Equivalents, each in the
Ordinary Course of Business; (b) Dispositions (including Term Loan Equipment,
CapX Equipment, and the capital securities and other Equity Interests or other
assets of Subsidiaries) for at least Fair Market Value (as determined by the
Board of Directors of the Company if the Fair Market Value is reasonably likely
to be more than $1,000,000) so long as (i) except in the case of a Specified
Disposition, the net book value of all assets sold or otherwise disposed of in
any fiscal year by the Company and its Subsidiaries, in the aggregate, does not
constitute a substantial portion of the property of the Company and its
Subsidiaries taken as a whole or otherwise exceed 5% of the net book value of
the consolidated assets of the Company and its Subsidiaries as of the last day
of the preceding fiscal year (ii) no Event of Default has occurred and is
continuing at the time of such Disposition, and (iii) all proceeds thereof are
applied in accordance with Section 2.06(c); and (c) Dispositions that constitute
(i) an Investments permitted under Section 8.03, (ii) a Lien permitted under
Section 8.02, (iii) a merger, dissolution, consolidation or liquidation
permitted under Section 8.04(a), or (iv) a Restricted Payment permitted under
Section 8.06; (d) Dispositions that result from a casualty or condemnation in
respect of such property or assets and is not otherwise an Event of Default so
long as all proceeds thereof are applied in accordance with Section 2.06(c); (e)
the licensing, on a non-exclusive basis, of patents, trademarks, copyrights, and
other Intellectual Property rights in the Ordinary Course of Business, (f) (i)
the lapse of immaterial registered patents, trademarks, copyrights and other
Intellectual Property to the extent maintaining such registered Intellectual
Property is not economically desirable in the conduct of its business or (ii)
the abandonment of patents, trademarks, copyrights, or other intellectual
property rights in the Ordinary Course of Business so long as in each case under
clauses (i) and (ii), such lapse or abandonment is not materially adverse to the
interests of the Secured Parties; (g) the leasing or subleasing of assets (other
than sale and leaseback transactions prohibited under Section 8.15) in the
Ordinary Course of Business; (h) Dispositions that consist of the sale or
discount in the Ordinary Course of Business of overdue Accounts that are not
Eligible Accounts in connection with the compromise, settlement or collection
thereof; provided that the Net Cash Proceeds from such Disposition shall be
deposited in a Controlled Deposit Account or Concentration Account; (i)
Dispositions among the Loan Parties or by any Subsidiary to a Loan Party; (j)
Dispositions by any Subsidiary which is not a Loan Party to another Subsidiary
that is not a Loan Party; (k) Dispositions of surplus, outdated, obsolete or
worn out property in the Ordinary Course of Business; (l) a Specified
Disposition so long as the Payment Conditions are satisfied with respect
thereto; or



--------------------------------------------------------------------------------



 
[ex1033bmocreditagreement134.jpg]
127 (m) other Dispositions of assets other than Collateral of a type included in
the Borrowing Base so long as (i) no Event of Default has occurred and is
continuing at the time of such Disposition and (ii) the Fair Market Value of all
such assets Disposed of, whether individually or in a series of related
transactions, does not exceed $5,000,000 in the aggregate in any fiscal year.
8.06 Restricted Payments. Declare or make, directly or indirectly, any
Restricted Payment, or incur any obligation (contingent or otherwise) to do so,
except that: (a) each Subsidiary may make Restricted Payments, directly or
indirectly, to any Borrower; (b) the Company and each Subsidiary may declare and
make dividend payments or other distributions payable solely in the common stock
or other common Equity Interests of such Person; (c) the Company, the Borrowers
and each Restricted Subsidiary may purchase, redeem or otherwise acquire shares
of its common stock or other common Equity Interests or warrants or options to
acquire any such shares in connection with customary employee or management
agreements, plans or arrangements, all in an aggregate amount not to exceed
$1,000,000 during the term of this Agreement; (d) the Borrower may acquire its
common stock upon the exercise of stock options or the vesting of restricted
stock units if such common stock represents a portion of the exercise price of
such stock options or in connection with tax withholding obligations arising in
connection with such exercise or vesting of securities held by any current or
former director, officer or employee of any Loan Party or Subsidiary, all in an
aggregate amount not to exceed $1,000,000 during any fiscal year; (e) the
Company shall be permitted to make (i) Permitted Earn-Out Payments described in
clause (x) of the definition thereof so long as no Specified Event of Default
then exists or would exist as a result thereof, and (ii) Permitted Earn-Out
Payments described in clause (y) of the definition thereof if the Payment
Conditions are satisfied with respect thereto; and (f) the Company shall be
permitted to make any other Restricted Payment (whether in the form of cash
dividends (including, without limitation, dividends on any series of Preferred
Stock as defined in the Investment Agreement), distributions, purchases,
redemptions (including, without limitation, redemption of the Existing Series E
Preferred Stock) or other acquisitions of or with respect to shares of its
common stock or other Equity Interests or otherwise) if the Payment Conditions
are satisfied with respect thereto. 8.07 Change in Nature of Business. Engage in
any material line of business substantially different from those lines of
business conducted by the Borrowers and their Restricted Subsidiaries on the
date hereof or any business substantially related or incidental thereto. 8.08
Transactions with Affiliates. Enter into any transaction of any kind with any
Affiliate of any Loan Party, whether or not in the Ordinary Course of Business,
other than: (a) transactions on fair and reasonable terms substantially as
favorable to such Loan Party or Restricted Subsidiary as would be obtainable by
such Loan Party or such Restricted Subsidiary at the time in a comparable arm’s
length transaction with a Person other than an Affiliate; (b) transactions
between or among the Loan Parties; (c) subject to the terms and conditions of
Section 8.06(e), each of the Permitted Earn-Out Payments;



--------------------------------------------------------------------------------



 
[ex1033bmocreditagreement135.jpg]
128 (d) transactions pursuant to agreements in existence or contemplated on the
Closing Date as set forth on Schedule 8.08 or any amendment thereto to the
extent such an amendment is not adverse to the Secured Parties in any material
respect; and (e) the Permitted Term Debt. 8.09 Burdensome Agreements.Enter into
any Contractual Obligation (other than this Agreement or any other Loan
Document) that: (a) requires the grant of a Lien to secure an obligation of such
Person if a Lien is granted to secure another obligation of such Person; or (b)
limits the ability (i) of any Subsidiary to make Restricted Payments to the
Company or any Borrower or to otherwise transfer property to the Company or any
Borrower, (ii) of any Subsidiary to Guarantee the Indebtedness of the Borrowers
or become a direct Borrower hereunder, or (iii) of any Borrower or any
Subsidiary to create, incur, assume or suffer to exist Liens on property of such
Person; provided, however, that this clause (iii) shall not prohibit any
negative pledge incurred or provided in favor of any holder of Indebtedness
permitted under Section 8.01(e) solely to the extent any such negative pledge
relates to the property financed by or the subject of such Indebtedness. 8.10
Use of Proceeds.Use the proceeds of any Credit Extension, whether directly or
indirectly, and whether immediately, incidentally or ultimately, in any manner
that might cause the Credit Extension or the application of such proceeds to
violate Regulations T, U or X of the FRB, in each case as in effect on the date
or dates of such Credit Extension and such use of proceeds. 8.11 Prepayment of
Indebtedness; Amendment to Material Agreements. (a) Make or pay, directly or
indirectly, any payment or other distribution (whether in cash, securities or
other property) of or in respect of principal of or interest on any
Indebtedness, or any payment or other distribution (whether in cash, securities
or other property), including any sinking fund or similar deposit, on account of
the purchase, redemption, retirement, acquisition, cancellation or termination
of any Indebtedness, except: (i) payments when due of regularly scheduled
interest and principal payments (including mandatory prepayments arising as a
result of a change of control or sale of substantially all assets), other than
payments in respect of any Subordinated Debt prohibited by the Subordination
Provisions thereof; (ii) payments made through the incurrence of Refinancing
Indebtedness; (iii) payments of secured Indebtedness that becomes due as a
result of a voluntary sale or transfer permitted hereunder of the property
securing such Indebtedness; (iv) payments made solely from and substantially
contemporaneously with the proceeds of the issuance of Equity Interests by the
Company (other than Disqualified Equity Interests); and (v) optional payment,
prepayments or redemptions in respect of any Indebtedness (other than
Subordinated Debt to the extent contrary to the Subordination Provisions
applicable thereto), as well as mandatory payments of preferred stock dividends
to the extent the preferred



--------------------------------------------------------------------------------



 
[ex1033bmocreditagreement136.jpg]
129 stock constitutes Indebtedness; provided, that, as of the date of any such
payment or prepayment and after giving effect thereto, the Payment Conditions
are satisfied (a “Specified Debt Payment”). (b) Amend, modify or change in any
manner any term or condition of any Indebtedness permitted under Section
8.01(b), (d), (f), (g), (j), (l) or (n) outstanding on the Closing Date, in each
case so that the terms and conditions thereof are less favorable in any material
respect to the Administrative Agent and the Lenders than the terms of such
Indebtedness as of the Closing Date. 8.12 Financial Covenant. Permit the
Consolidated Fixed Charge Coverage Ratio, determined on a Pro Forma Basis as of
(i) the last day of the Measurement Period most recently ended before the
commencement of a Fixed Charge Coverage Trigger Period and (ii) the last day of
each Measurement Period thereafter ending during any Fixed Charge Coverage
Trigger Period to be less than 1.00 to 1.00 for such Measurement Period. 8.13
Creation of New Subsidiaries. Create or acquire any new Subsidiary after the
Closing Date other than Subsidiaries created or acquired in accordance with
Section 7.12. 8.14 Securities of Subsidiaries. Permit any Restricted Subsidiary
to issue any Equity Interests (whether for value or otherwise) to any Person
other than a Loan Party. 8.15 Sale and Leaseback. Enter into any agreement or
arrangement with any other Person providing for the leasing by any Loan Party or
any Restricted Subsidiary of real or personal property which has been or is to
be sold or transferred by any Loan Party or any Restricted Subsidiary to such
other Person or to any other Person to whom funds have been or are to be
advanced by such Person on the security of such property or rental obligations
of a Loan Party or any Restricted Subsidiary (a “Sale and Leaseback
Transaction”), unless (a) the Disposition of the property subject to such Sale
and Leaseback Transaction is permitted by Section 8.05, and the Fair Market
Value of all property sold in any fiscal year is not in excess of $10,000,000,
(b) the applicable Loan Party would be entitled to incur Liens with respect to
such transaction pursuant to Section 8.02 and such Lien shall not attach to any
property of the Company and its Subsidiaries other than the property subject to
such Sale and Leaseback Transaction, (c) the Indebtedness in respect of such
Sale and Leaseback Transaction is permitted under Section 8.01(x) (measured as
the Attributable Indebtedness with respect to such Sale and Leaseback
Transaction), and the aggregate principal amount of Attributable Indebtedness in
respect of all Sale and Leaseback Transactions shall not exceed $10,000,000, (d)
the Net Cash Proceeds received by the applicable Loan Party in connection with
such transaction are at least equal to the Fair Market Value (as determined by
the board of directors of the Company or a member of the senior management of
the Company) of such property and (e) not less than 80% of the purchase price
for the property subject to such Sale and Leaseback Transaction shall be in the
form of cash or Cash Equivalents. 8.16 Organization Documents; Fiscal Year.(a)
Amend, modify or otherwise change any of its Organization Documents in any
material respect, except in connection with a transaction permitted under
Section 8.04, but in any case not in any manner that could reasonably be
expected to have a material adverse effect on the interests of the Secured
Parties, or (b) change its fiscal year. 8.17 [Reserved]. 8.18 Anti-Money
Laundering and Terrorism Laws and Regulations. Permit any other Controlled
Entity or any authorized agent of any Loan Party or any of its Subsidiaries,
acting on behalf of such Loan Party or any such Subsidiary, or any other
Controlled Entity, to:



--------------------------------------------------------------------------------



 
[ex1033bmocreditagreement137.jpg]
130 (a) become (including by virtue of being owned or controlled by a Blocked
Person), own or control a Blocked Person or any Person that is the target of
sanctions imposed by the United Nations or by the European Union; (b) directly
or indirectly have any investment in or engage in any dealing or transaction
(including, without limitation, any investment, dealing or transaction involving
the proceeds of the Credit Extensions) with any Person if such investment,
dealing or transaction (A) would cause any Secured Party to be in violation of
any law or regulation applicable to such Secured Party or (B) is prohibited by
or subject to sanctions under any U.S. Economic Sanctions; (c) conduct, engage
in or conspire to engage in any transaction that evades or avoids, or has the
purpose of evading or avoiding, or attempts to violate, or facilitate a
violation of, any of the prohibitions set forth in Executive Order No. 13224,
the Currency and Foreign Regulations Reporting Act of 1970 (otherwise known as
the Bank Secrecy Act), the PATRIOT Act, the Money Laundering Control Act or any
other United States anti-money laundering or anti-terrorism law or regulation
(collectively, “Anti-Money Laundering Laws”); or (d) engage, or permit any of
its Affiliates to engage, in any activity that could reasonably be expected to
subject such Person or any Secured Party to sanctions under CISADA or any
similar law or regulation with respect to Iran or any other country that is
subject to U.S. Economic Sanctions. 8.19 Economic Sanctions Laws and
Regulations. Permit any other Controlled Entity or any authorized agent of such
Loan Party or their respective Subsidiaries or any other Controlled Entity to
conduct, transact, engage in, or facilitate, any business or activity on behalf
of such Loan Party or its Subsidiaries in violation of the Foreign Activities
Law. 8.20 No Agency Relationship. Permit any Restricted Subsidiary to (a)
Segregate from its general funds monies collected for any Freight Carrier’s
services or otherwise permit any Freight Carrier to restrict the use of those
funds. (b) Seek recourse by legal proceeding against any Freight Carrier to whom
it has paid Freight Payables in advance if the Account Debtor owing on the
Account with respect to which those Freight Payables relate is delinquent or
fails to pay. (c) Hold or be required to hold any portion of its Accounts
constituting Freight Payables collected from an Account Debtor in respect of a
Freight Carrier’s services in trust for such Freight Carrier. (d) Have any
express fiduciary relationship or fiduciary duty to any Freight Carrier arising
out of or in connection with any Freight Carrier Document or the transactions
contemplated thereby, or, other than those disclosed to the Administrative Agent
and excluded from Eligible Accounts by operation of such definition, have any
contractual agency or joint venture relationship with any Freight Carrier by
virtue of any Freight Carrier Document or any transaction contemplated therein.
(e) Expressly consent to or permit any Freight Carrier to at any time seek
payment from, or to have contractual recourse known to any senior officer of a
Loan Party to, any Account Debtor for material Freight Payables payable by any
Loan Party to such Freight Carrier. 8.21 Aircraft Operations. (a) fail to
maintain any Aircraft Permit applicable to it, (b) fail to operate and maintain
any Aircraft in all material respects in compliance with all Aircraft
Regulations, or (c) receive notice from any Governmental Authority of its intent
to revoke or cancel any Aircraft Permit



--------------------------------------------------------------------------------



 
[ex1033bmocreditagreement138.jpg]
131 and such Governmental Authority does not agree in writing to withdraw such
revocation or cancelation within 20 Business Days of receipt of such notice.
ARTICLE IX EVENTS OF DEFAULT AND REMEDIES 9.01 Events of Default. Any of the
following shall constitute an “Event of Default”: (a) Non-Payment. Any Borrower
fails to pay (i) when and as required to be paid herein, any amount of principal
of any Loan or any Letter of Credit Obligation, or (ii) within five days after
the same becomes due, any interest on any Loan or on any Letter of Credit
Obligation, any commitment or other fee due hereunder, or any other amount
payable hereunder or under any other Loan Document; or (b) Specific Covenants.
Any Loan Party fails to perform or observe any term, covenant or agreement
contained (i) in any of Sections 4.04, 6.30(g), 7.03(a), 7.03(b), 7.05(a), 7.07,
7.10, 7.11, or 7.21 or Article VIII, or (ii) in any of Sections 7.01(a),
7.01(b), 7.02(a), 7.02(b) or 7.02(c), and such failure under this clause (ii)
continues for three (3) or more Business Days; or (c) Other Defaults. Any Loan
Party fails to perform or observe any other covenant or agreement (not specified
in subsection (a) or (b) above) contained in any Loan Document on its part to be
performed or observed and such failure continues for 30 days after receipt of
notice of such default by a Responsible Officer of the Borrower Agent from the
Administrative Agent; or (d) Representations and Warranties. Any representation,
warranty, certification or statement of fact made or deemed made by or on behalf
of any Loan Party or its Subsidiaries herein, in any other Loan Document, or in
any document delivered in connection herewith or therewith shall be incorrect or
misleading when made or deemed made in any material respect (or in any respect
if qualified by materiality); or (e) Cross-Default. (i) With respect to any
Indebtedness or guarantee (other than Indebtedness hereunder and Indebtedness
under Swap Contracts) having an aggregate principal amount (including undrawn
committed or available amounts and including amounts owing to all creditors
under any combined or syndicated credit arrangement) of more than the Threshold
Amount any Loan Party or its Subsidiaries (A) fails to make any payment when due
(whether by scheduled maturity, required prepayment, acceleration, demand, or
otherwise, and after passage of any grace period) in respect of any such
Indebtedness or guarantee, or (B) fails to observe or perform any other
agreement or condition relating to any such Indebtedness or guarantee or
contained in any instrument or agreement evidencing, securing or relating
thereto, or any other event occurs, and such default continues for more than the
grace or cure period, if any, therein specified, the effect of which default or
other event is to cause, or to permit the holder of such Indebtedness or
beneficiary of such guarantee (or a trustee or agent on behalf of such holder or
beneficiary) to cause, with the giving of notice if required, such Indebtedness
to be demanded or to become due or to be repurchased, prepaid, defeased or
redeemed (automatically or otherwise), or an offer to repurchase, prepay,
defease or redeem such Indebtedness to be made, prior to its stated maturity, or
such guarantee to become payable or cash collateral in respect thereof to be
demanded; or (ii) there occurs under any Swap Contract an Early Termination Date
(as defined in such Swap Contract) resulting from (A) any event of default under
such Swap Contract as to which any Loan Party or any Subsidiary is the
Defaulting Party (as defined in such Swap Contract) or (B) any Termination Event
(as so defined) under such Swap Contract as to which any Loan Party or any
Subsidiary is an Affected Party (as so defined) and, in either



--------------------------------------------------------------------------------



 
[ex1033bmocreditagreement139.jpg]
132 event, the Swap Termination Value owed by a Loan Party or any Subsidiary as
a result thereof is greater than Threshold Amount; or (f) Insolvency Events. Any
Insolvency Event shall occur with respect to any Loan Party; or (g) Inability to
Pay Debts. Any Loan Party becomes unable or admits in writing its inability or
fails generally to pay its debts as they become due; or (h) Judgments. There is
entered against any Loan Party (i) one or more final judgments or orders for the
payment of money in an aggregate amount exceeding the Threshold Amount (to the
extent not covered by insurance as to which the insurer does not dispute
coverage), or (ii) any one or more non- monetary final judgments that have, or
would reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect and, in either case, such judgment or order (x) is not
related to the subject matter of the Specified Events and (y) remains unvacated
and unpaid and either (A) enforcement proceedings are commenced by any creditor
upon such judgment or order, or (B) there is a period of 30 consecutive days
during which a stay of enforcement of such judgment, by reason of a pending
appeal or otherwise, is not in effect; or (i) ERISA. (i) An ERISA Event occurs
with respect to a Pension Plan or Multiemployer Plan which has resulted or could
reasonably be expected to result in liability of any Loan Party under Title IV
of ERISA to the Pension Plan, Multiemployer Plan or the PBGC in an aggregate
amount in excess of the Threshold Amount, or (ii) a Loan Party or any ERISA
Affiliate fails to pay when due, after the expiration of any applicable grace
period, any installment payment with respect to its withdrawal liability under
Section 4201 of ERISA under a Multiemployer Plan in an aggregate amount in
excess of the Threshold Amount; or (j) Invalidity of Loan Documents. Any Loan
Document, or any Lien granted thereunder, at any time after its execution and
delivery and for any reason, other than as expressly permitted hereunder or upon
Payment in Full, ceases to be in full force and effect (except with respect to
immaterial assets and except as a result of the failure of the Administrative
Agent (or its agent) to maintain possession of any stock certificates,
certificates of title, promissory notes or other instruments delivered to it
under the Security Agreement)); or any Borrower or any other Person contests in
any manner the validity or enforceability of any Loan Document or any Lien
granted to the Administrative Agent pursuant to the Security Instruments; or any
Borrower denies that it has any or further liability or obligation under any
Loan Document, or purports to revoke, terminate or rescind any Loan Document; or
any party to the Intercreditor Agreement contests in any manner the validity or
enforceability of the Intercreditor Agreement or denies that it has any
liability or obligation thereunder or purports to revoke, terminate or rescind
the Intercreditor Agreement; or (k) Indictment. (i) Any Loan Party is (A)
criminally indicted or convicted of a felony for fraud or dishonesty in
connection with the Loan Parties’ business or (B) charged by a Governmental
Authority under any law that would reasonably be expected to lead to forfeiture
of any material portion of Collateral, or (ii) any director or senior officer of
any Loan Party is (A) criminally indicted or convicted of a felony for fraud or
dishonesty in connection with the Loan Parties’ business, unless such director
or senior officer promptly resigns or is removed or replaced or (B) charged by a
Governmental Authority under any law that would reasonably be expected to lead
to forfeiture of any material portion of Collateral; or (l) Specified Events.
(i) Any Loan Party (or any director or senior officer thereof that are required
to be indemnified by any Loan Party) enters into final approved settlements of
claims and conduct (including, without limitation, settlements in any class
action litigation or with any Governmental Authority, and including settlements
in respect of penalties and fines) underlying or relating to the Specified



--------------------------------------------------------------------------------



 
[ex1033bmocreditagreement140.jpg]
133 Events, (ii) there is entered against any Loan Party (or any director or
senior officer thereof that are required to be indemnified by any Loan Party)
one or more final judgments or orders for the payment of money (including, but
not limited to, penalties and fines) in respect of the Specified Event, and such
judgment or order remains unvacated and unpaid and either (A) enforcement
proceedings are commenced by any creditor upon such judgment or order, or (B)
there is a period of 30 consecutive days during which a stay of enforcement of
such judgment, by reason of a pending appeal or otherwise, is not in effect, or
(iii) any Loan Party (or any director or senior officer thereof that are
required to be indemnified by any Loan Party) has incurred legal, accountant,
auditor, or investigator fees, expenses, or costs relating to the Specified
Events, in an aggregate amount (for all such settlements, judgments, fees,
expenses and costs referred to in clauses (i), (ii) and (iii)) exceeding the
Threshold Amount (to the extent not covered by insurance as to which the insurer
does not dispute coverage). (m) Change of Control. There occurs any Change of
Control. 9.02 Remedies Upon Event of Default. If any Event of Default occurs and
is continuing, the Administrative Agent, and at the direction of the Required
Lenders shall, take any or all of the following actions: (a) declare the
commitment of each Lender to make Loans and any obligation of the Letter of
Credit Issuer to make Letter of Credit Extensions to be terminated, whereupon
such commitments and obligation shall be terminated; (b) declare the unpaid
principal amount of all outstanding Loans, all interest accrued and unpaid
thereon, and all other Loan Obligations owing or payable hereunder or under any
other Loan Document to be immediately due and payable, without presentment,
demand, protest or other notice of any kind, all of which are hereby expressly
waived by the Borrowers; (c) require that the Borrowers Cash Collateralize the
Letter of Credit Obligations (in an amount equal to the then Outstanding Amount
thereof) or any other Loan Obligations that are contingent or not yet due and
payable in amount determined by the Administrative Agent in accordance with this
Agreement; and (d) exercise on behalf of itself and the Lenders all rights and
remedies available to it and the Lenders under the Loan Documents or applicable
Law; provided, however, that upon the occurrence of an Event of Default under
Section 9.01(f), the obligation of each Lender to make Loans and any obligation
of the Letter of Credit Issuer to make Letter of Credit Extensions shall
automatically terminate, the unpaid principal amount of all outstanding Loans
and all interest and other amounts as aforesaid shall automatically become due
and payable, and the obligation of the Borrowers to Cash Collateralize the
Letter of Credit Obligations as aforesaid shall automatically become effective,
in each case without further act of the Administrative Agent or any Lender; No
remedy herein is intended to be exclusive of any other remedy and each and every
remedy shall be cumulative and shall be in addition to every other remedy given
hereunder or now or hereafter existing at law or in equity or by statute or any
other provision of Law. 9.03 Application of Funds. (a) Subject to Section
9.03(b) below, all payments made by Loan Parties in respect of the Loan
Obligations shall be applied (a) first, as specifically required in the Loan
Documents; (b) second, to Loan Obligations then due and owing; (b) third, to
other Loan Obligations specified by Borrower Agent; and (c)



--------------------------------------------------------------------------------



 
[ex1033bmocreditagreement141.jpg]
134 fourth, as determined by the Administrative Agent in its discretion. Any
amount applied to the Revolving Credit Loans shall be applied first to the
Revolving Credit Loans that are not FILO Loans until repaid in full, and then to
FILO Loans. (b) Notwithstanding any provision to the contrary contained herein,
after the exercise of remedies provided for in Section 9.02 (or after the Loans
have automatically become immediately due and payable and the Letter of Credit
Obligations have automatically been required to be Cash Collateralized as set
forth in the proviso to Section 9.02), any amounts received on account of the
Obligations shall, subject to the provisions of Sections 2.16 and 2.17, be
applied by the Administrative Agent in the following order: First, to all fees,
indemnities, expenses and other amounts (including reasonable fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article IV) due to the Administrative Agent in its capacity as such, until paid
in full; Second, to all Protective Advances and unreimbursed Overadvances
payable to the Administrative Agent until paid in full; Third, to all amounts
owing to the Swing Line Lender for outstanding Swing Line Loans until paid in
full; Fourth, to that portion of the Loan Obligations constituting fees,
indemnities and other amounts (other than principal, interest, Letter of Credit
Fees and other Obligations expressly described in clauses Fifth through Eighth
below) payable to the Lenders and the Letter of Credit Issuer (including
reasonable fees, charges and disbursements of counsel to the respective Lenders
and the Letter of Credit Issuer and amounts payable under Article III), ratably
among them in proportion to the respective amounts described in this clause
Fourth payable to them until paid in full; Fifth, to that portion of the Loan
Obligations constituting accrued and unpaid Letter of Credit Fees and interest
on the Loans, Letter of Credit Borrowings and other Loan Obligations, ratably
among the Lenders and the Letter of Credit Issuer in proportion to the
respective amounts described in this clause Fifth payable to them until paid in
full; Sixth, to (i) that portion of the Obligations constituting unpaid
principal of the Loans and Letter of Credit Borrowings and to Cash Collateralize
that portion of Letter of Credit Obligations comprising the aggregate undrawn
amount of Letters of Credit to the extent not otherwise Cash Collateralized by
the Borrowers and (ii) the payment of Priority Swap Obligations to the extent a
Credit Product Reserve has been established therefor, ratably among the Lenders,
Letter of Credit Issuer and the applicable Credit Product Providers in
proportion to the respective amounts described in this clause Sixth payable to
them until paid in full; Seventh, to payment of Conforming Credit Product
Obligations (other than Priority Swap Obligations to the extent paid under
clause Sixth above) ratably to the Credit Product Providers in proportion to the
respective amounts described in this clause Seventh payable to them until paid
in full; Eighth, to all other Obligations (including Credit Product Obligations
to the extent not paid under clauses Sixth or Seventh above) that are due and
payable to the Administrative Agent and the other Secured Parties, or any of
them, on such date, ratably based on the respective aggregate amounts of all
such Obligations owing to the Administrative Agent and the other Secured Parties
on such date until paid in full; and



--------------------------------------------------------------------------------



 
[ex1033bmocreditagreement142.jpg]
135 Last, the balance, if any, after Payment in Full, to the Borrowers or as
otherwise required by Law. Any amount applied to the Revolving Credit Loans
shall be applied first to the Revolving Credit Loans that are not FILO Loans
until repaid in full, and then to FILO Loans. (c) Subject to Sections 2.03(c)
and 2.17, amounts used to Cash Collateralize the aggregate undrawn amount of
Letters of Credit pursuant to clause Sixth above shall be applied to satisfy
drawings under such Letters of Credit as they occur. Amounts distributed with
respect to any Credit Product Obligations shall be the lesser of (i) the maximum
Credit Product Obligations last reported to the Administrative Agent or (ii) the
actual Credit Product Obligations as calculated by the methodology reported to
the Administrative Agent for determining the amount due. The Administrative
Agent shall have no obligation to calculate the amount to be distributed with
respect to any Credit Product Obligations, and may request a reasonably detailed
calculation of such amount from the applicable Credit Product Provider. The
allocations set forth in this Section are solely to determine the rights and
priorities of Administrative Agent and Secured Parties as among themselves, and
may be changed by agreement among them without the consent of any Borrower. This
Section is not for the benefit of or enforceable by any Loan Party. (d) For
purposes of Section 9.03(b), “paid in full” of a type of Obligation means
payment in cash or immediately available funds of all amounts owing on account
of such type of Obligation, including interest accrued after the commencement of
any Insolvency Event, default interest, interest on interest, and expense
reimbursements, irrespective of whether any of the foregoing would be or is
allowed or disallowed in whole or in part in any proceeding under Debtor Relief
Laws. (e) Administrative Agent shall not be liable for any application of
amounts made by it in good faith under this Section 9.03, notwithstanding the
fact that any such application is subsequently determined to have been made in
error. ARTICLE X ADMINISTRATIVE AGENT 10.01 Appointment and Authority. Each of
the Lenders and the Letter of Credit Issuer hereby irrevocably appoints BMO to
act on its behalf as the Administrative Agent hereunder and under the other Loan
Documents and authorizes the Administrative Agent to take such actions on its
behalf and to exercise such powers as are delegated to the Administrative Agent
by the terms hereof or thereof, together with such actions and powers as are
reasonably incidental thereto. The provisions of this Article are solely for the
benefit of the Administrative Agent, the Lenders and the Letter of Credit
Issuer, and no Loan Party shall have rights as a third party beneficiary of any
of such provisions. The Administrative Agent alone shall be authorized to
determine whether any Accounts or Aircraft Parts constitute Eligible Accounts or
Eligible Aircraft Parts, or whether to impose or release any Reserve, or whether
any conditions to funding any Loan or to issuance of a Letter of Credit have
been satisfied, which determinations and judgments, if exercised in good faith,
shall exonerate Administrative Agent from liability to any Lender or other
Person for any error in judgment or mistake except to the extent resulting from
the gross negligence or willful misconduct (as determined by a court of
competent jurisdiction in a final and non-appealable decision) of the
Administrative Agent. 10.02 Rights as a Lender. The Person serving as the
Administrative Agent hereunder shall have the same rights and powers in its
capacity as a Lender as any other Lender and may exercise the same as though it
were not the Administrative Agent and the term “Lender” or “Lenders” shall,
unless otherwise expressly indicated or unless the context otherwise requires,
include the Person serving as the Administrative Agent hereunder in its
individual capacity. Such Person and its Affiliates may accept



--------------------------------------------------------------------------------



 
[ex1033bmocreditagreement143.jpg]
136 deposits from, lend money to, act as the financial advisor or in any other
advisory capacity for and generally engage in any kind of business with the Loan
Parties or any Subsidiary or other Affiliate thereof as if such Person were not
the Administrative Agent hereunder and without any duty to account therefor to
the Lenders. 10.03 Exculpatory Provisions. The Administrative Agent shall not
have any duties or obligations except those expressly set forth herein and in
the other Loan Documents. Without limiting the generality of the foregoing, the
Administrative Agent: (a) shall not be subject to any fiduciary or other implied
duties, regardless of whether a Default has occurred and is continuing; (b)
shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable Law; (c) shall not, except as
expressly set forth herein and in the other Loan Documents, have any duty to
disclose, and shall not be liable for the failure to disclose, any information
relating to any Loan Party or any of its Affiliates that is communicated to or
obtained by the Person serving as the Administrative Agent or any of its
Affiliates in any capacity; and (d) The Administrative Agent shall not be
responsible or have any liability for, or have any duty to ascertain, inquire
into, monitor or enforce, compliance with the provisions of this Agreement
relating to Disqualified Institutions. Without limiting the generality of the
foregoing, the Administrative Agent shall not (i) be obligated to ascertain,
monitor or inquire as to whether any Lender or Participant or prospective Lender
or Participant is a Disqualified Institution or (ii) have any liability with
respect to or arising out of any assignment or participation of Loans, or
disclosure of confidential information, to any Disqualified Institution. The
Administrative Agent shall not be liable to any other Secured Party for any
action taken or not taken by it under or in connection with the Loan Documents,
except for direct (as opposed to consequential) losses directly and solely
caused by the Administrative Agent’s gross negligence or willful misconduct (as
determined by a court of competent jurisdiction in a final and non-appealable
decision). The Administrative Agent shall not be liable for any action taken or
not taken by it with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 11.01 and 9.02). The Administrative Agent
shall be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by the Borrower
Agent, a Lender or the Letter of Credit Issuer. The Administrative Agent shall
not be responsible for or have any duty to ascertain or inquire into (i) any
statement, warranty or representation made in or in connection with this
Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document or (v) the satisfaction of any condition
set forth



--------------------------------------------------------------------------------



 
[ex1033bmocreditagreement144.jpg]
137 in Article V or elsewhere herein, other than to confirm receipt of items
expressly required to be delivered to the Administrative Agent. 10.04 Reliance
by the Administrative Agent. The Administrative Agent shall be entitled to rely
upon, and shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person. The Administrative Agent also may
rely upon any statement made to it orally or by telephone and believed by it to
have been made by the proper Person, and shall not incur any liability for
relying thereon. In determining compliance with any condition hereunder to the
making of a Loan, or the issuance of a Letter of Credit that by its terms must
be fulfilled to the satisfaction of a Lender or the Letter of Credit Issuer, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or the Letter of Credit Issuer unless the Administrative Agent shall have
received notice to the contrary from such Lender or the Letter of Credit Issuer
prior to the making of such Loan or the issuance of such Letter of Credit. The
Administrative Agent may consult with legal counsel (who may be counsel for the
Borrowers), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts. 10.05 Delegation of Duties.
The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents appointed by the Administrative Agent. The Administrative
Agent and any such sub-agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Related Parties. The
exculpatory provisions of this Article shall apply to any such sub-agent and to
the Related Parties of the Administrative Agent and any such sub-agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as the
Administrative Agent. 10.06 Resignation of the Administrative Agent. The
Administrative Agent may at any time give notice of its resignation to the
Lenders, the Letter of Credit Issuer and the Borrower Agent. Upon receipt of any
such notice of resignation, the Required Lenders shall have the right, in
consultation with the Borrower Agent, to appoint a successor, which shall be a
bank with an office in the United States, or an Affiliate of any such bank with
an office in the United States. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Administrative Agent gives notice of its
resignation, then the retiring Administrative Agent may on behalf of the Lenders
and the Letter of Credit Issuer, appoint a successor Administrative Agent
meeting the qualifications set forth above; provided that if the Administrative
Agent shall notify the Borrower Agent and the Lenders that no qualifying Person
has accepted such appointment, then such resignation shall nonetheless become
effective in accordance with such notice and (1) the retiring Administrative
Agent shall be discharged from its duties and obligations hereunder and under
the other Loan Documents (except that in the case of any Collateral held by the
Administrative Agent on behalf of the Lenders or the Letter of Credit Issuer
under any of the Loan Documents, the retiring Administrative Agent shall
continue to hold such Collateral until such time as a successor Administrative
Agent is appointed) and (2) all payments, communications and determinations
provided to be made by, to or through the Administrative Agent shall instead be
made by or to each Lender and the Letter of Credit Issuer directly, until such
time as the Required Lenders appoint a successor Administrative Agent as
provided for above in this Section. Upon the acceptance of a successor’s
appointment as the Administrative Agent hereunder, such successor shall succeed
to and become vested with all of the rights, powers, privileges and duties of
the retiring (or retired) Administrative Agent, and the retiring Administrative
Agent shall be discharged from all of its duties and obligations hereunder or
under the other Loan Documents (if not already discharged therefrom as provided
above in this Section). The fees payable by the Borrowers to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrowers and such



--------------------------------------------------------------------------------



 
[ex1033bmocreditagreement145.jpg]
138 successor. After the retiring Administrative Agent’s resignation hereunder
and under the other Loan Documents, the provisions of this Article and Section
11.04 shall continue in effect for the benefit of such retiring Administrative
Agent, its sub-agents and their respective Related Parties in respect of any
actions taken or omitted to be taken by any of them while the retiring
Administrative Agent was acting as the Administrative Agent. Any resignation by
BMO as the Administrative Agent pursuant to this Section shall also constitute
its resignation as Letter of Credit Issuer and Swing Line Lender. Upon the
acceptance of a successor’s appointment as the Administrative Agent hereunder,
(a) such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring Letter of Credit Issuer and Swing
Line Lender, (b) the retiring Letter of Credit Issuer and Swing Line Lender
shall be discharged from all of their respective duties and obligations
hereunder or under the other Loan Documents, and (c) the successor Letter of
Credit Issuer shall issue letters of credit in substitution for the Letters of
Credit, if any, outstanding at the time of such succession or make other
arrangements satisfactory to the retiring Letter of Credit Issuer to effectively
assume the obligations of the retiring Letter of Credit Issuer with respect to
such Letters of Credit. 10.07 Non-Reliance on the Administrative Agent and Other
Lenders. Each Lender and the Letter of Credit Issuer acknowledges that it has,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender and the Letter of Credit
Issuer also acknowledges that it will, independently and without reliance upon
the Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder. 10.08 No Other
Duties, Etc. Anything herein to the contrary notwithstanding, none of the
bookrunners, Arrangers, syndication agents or documentation agents listed on the
cover page hereof shall have any rights, powers, duties or responsibilities
under this Agreement or any of the other Loan Documents, except in its capacity,
as applicable, as the Administrative Agent, a Lender, the Swing Line Lender, or
the Letter of Credit Issuer hereunder. 10.09 The Administrative Agent May File
Proofs of Claim; Credit Bidding. In case of the pendency of any proceeding under
any Debtor Relief Law or any other judicial proceeding relative to any Loan
Party, the Administrative Agent (irrespective of whether the principal of any
Loan or Letter of Credit Obligation shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise (a) to
file and prove a claim for the whole amount of the principal and interest owing
and unpaid in respect of the Loans, Letter of Credit Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the Letter of
Credit Issuer and the Administrative Agent (including any claim for the
reasonable compensation, expenses, disbursements and advances of the Lenders,
the Letter of Credit Issuer and the Administrative Agent and their respective
agents and counsel and all other amounts due the Lenders, the Letter of Credit
Issuer and the Administrative Agent under Sections 2.03(h), 2.09 and 11.04)
allowed in such judicial proceeding; and (b) to collect and receive any monies
or other property payable or deliverable on any such claims and to distribute
the same;



--------------------------------------------------------------------------------



 
[ex1033bmocreditagreement146.jpg]
139 and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the Letter of Credit Issuer to make such payments to the
Administrative Agent and, in the event that the Administrative Agent shall
consent to the making of such payments directly to the Lenders and the Letter of
Credit Issuer, to pay to the Administrative Agent any amount due for the
reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.09 and 10.04. Nothing contained herein
shall be deemed to authorize the Administrative Agent to authorize or consent to
or accept or adopt on behalf of any Lender or the Letter of Credit Issuer any
plan of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or the Letter of Credit Issuer to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or the Letter of Credit Issuer in any such proceeding. The Loan Parties and the
Secured Parties hereby irrevocably authorize the Administrative Agent, based
upon the instruction of the Required Lenders, to (a) credit bid and in such
manner purchase (either directly or through one or more acquisition vehicles)
all or any portion of the Collateral at any sale thereof conducted under the
provisions of the Bankruptcy Code of the United States, including under Section
363 of the Bankruptcy Code of the United States or any similar Laws in any other
jurisdictions to which a Loan Party is subject, or (b) credit bid and in such
manner purchase (either directly or through one or more acquisition vehicles)
all or any portion of the Collateral at any other sale or foreclosure conducted
by (or with the consent or at the direction of) the Administrative Agent
(whether by judicial action or otherwise) in accordance with applicable Law. In
connection with any such credit bid and purchase, the Obligations owed to the
Secured Parties shall be entitled to be, and shall be, credit bid on a ratable
basis (with Obligations with respect to contingent or unliquidated claims being
estimated for such purpose if the fixing or liquidation thereof would not unduly
delay the ability of the Administrative Agent to credit bid and purchase at such
sale or other disposition of the Collateral and, if such claims cannot be
estimated without unduly delaying the ability of the Administrative Agent to
credit bid, then such claims shall be disregarded, not credit bid, and not
entitled to any interest in the asset or assets purchased by means of such
credit bid) and the Secured Parties whose Obligations are credit bid shall be
entitled to receive interests (ratably based upon the proportion of their
Obligations credit bid in relation to the aggregate amount of Obligations so
credit bid) in the asset or assets so purchased (or in the Equity Interests of
the acquisition vehicle or vehicles that are used to consummate such purchase).
Upon request by the Administrative Agent or the Borrower Agent at any time, the
Secured Parties will confirm in writing the Administrative Agent’s authority to
release any such Liens on particular types or items of Collateral pursuant to
this Section 10.09. 10.10 Collateral Matters. The Secured Parties irrevocably
authorize the Administrative Agent, at its option and in its discretion, (a) to
release any Lien on any Collateral (i) upon the occurrence of the Facility
Termination Date, (ii) that is Disposed or to be Disposed as part of or in
connection with any Disposition permitted hereunder or under any other Loan
Document, or (iii) subject to Section 11.01, if approved, authorized or ratified
in writing by the Required Lenders; (b) to release or subordinate any Lien (and
any Indebtedness secured thereby) on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property (i) that is permitted by Section 8.02(i), so long as the Borrower Agent
shall have delivered to the Administrative Agent on or prior to the date of
release or subordination, as the case may be, a certificate of a Responsible
Officer certifying that such Lien (and the Indebtedness secured thereby) is
permitted by Section 8.02(i) (and the Administrative Agent may rely conclusively
on any such certificate, without further inquiry), or (ii) if such release or
subordination is required under the Intercreditor Agreement; and



--------------------------------------------------------------------------------



 
[ex1033bmocreditagreement147.jpg]
140 (c) to release any Subsidiary from its obligations under the Loan Documents,
and release any Lien granted by such Subsidiary thereunder, if such Person
ceases to be a Subsidiary as a result of a transaction permitted hereunder, so
long as the Borrower Agent shall have delivered to the Administrative Agent on
or prior to the date of release a certificate of a Responsible Officer
certifying that such transaction is permitted by this Agreement (and the
Administrative Agent may rely conclusively on any such certificate, without
further inquiry). Upon request by the Administrative Agent at any time, the
Required Lenders will confirm in writing the Administrative Agent’s authority to
release or subordinate its interest in particular types or items of property, or
to release any Loan Party from its obligations under the Loan Documents pursuant
to this Section 10.10. 10.11 Other Collateral Matters. (a) Care of Collateral.
The Administrative Agent shall have no obligation to assure that any Collateral
exists or is owned by a Borrower, or is cared for, protected or insured, nor to
assure that the Administrative Agent’s Liens have been properly created,
perfected or enforced, or are entitled to any particular priority, nor to
exercise any duty of care with respect to any Collateral. (b) Lenders as Agent
For Perfection by Possession or Control; Vehicles. The Administrative Agent and
Secured Parties appoint each Lender as agent (for the benefit of Secured
Parties) for the purpose of perfecting Liens in any Collateral held or
controlled by such Lender, to the extent such Liens are perfected by possession
or control. If any Lender obtains possession or control of any Collateral, it
shall notify the Administrative Agent thereof and, promptly upon the
Administrative Agent’s request, deliver such Collateral to the Administrative
Agent or otherwise deal with it in accordance with the Administrative Agent’s
instructions. In addition, each Lender hereby authorizes the Administrative
Agent to enter into the Vehicle Title Custodial Agreement and appoints the
Vehicle Title Service Provider to act as the custodian thereunder for the
purpose of perfecting the security interests in and liens upon the Collateral
consisting of titled vehicles. (c) Reports. The Administrative Agent shall
promptly forward to each Lender, when complete, copies of any Field Exam or
appraisal report prepared by or for the Administrative Agent with respect to any
Borrower or Collateral (“Report”) and promptly provide Borrower Agent with a
copy of each such Report other than relating to a Field Exam. Each Lender agrees
(a) that neither BMO nor the Administrative Agent, makes any representation or
warranty as to the accuracy or completeness of any Report, and shall not be
liable for any information contained in or omitted from any Report; (b) that the
Reports are not intended to be comprehensive audits or examinations, and that
the Administrative Agent or any other Person performing any audit or examination
will inspect only specific information regarding Obligations or the Collateral
and will rely significantly upon Borrowers’ books and records as well as upon
representations of Borrowers’ officers and employees; and (c) subject to clauses
(b) and (c) of the first paragraph of Section 11.07, to keep all Reports
confidential and strictly for such Lender’s internal use, and not to distribute
any Report (or the contents thereof) to any Person (except to such Lender’s
Participants, attorneys and accountants) or use any Report in any manner other
than administration of the Loans and other Obligations. Each Lender shall
indemnify and hold harmless the Administrative Agent and any other Person
preparing a Report from any action such Lender may take as a result of or any
conclusion it may draw from any Report, as well as from any claims arising as a
direct or indirect result of the Administrative Agent furnishing a Report to
such Lender. 10.12 Credit Product Arrangement Provisions.



--------------------------------------------------------------------------------



 
[ex1033bmocreditagreement148.jpg]
141 (a) No Credit Product Provider that is party to any Credit Product
Arrangement permitted hereunder that obtains the benefits of Section 9.03 or any
Collateral by virtue of the provisions hereof or of any Security Instrument
shall have (i) any right to notice of any action, (ii) any right to consent to,
direct or object to any action or inaction hereunder or under any other Loan
Document or otherwise in respect of the Collateral (including the release or
impairment of any Collateral), or (iii) any right to require or receive any
financial information or Borrowing Base Certificates or reports or similar
certificates or information under the Loan Documents, other than in its capacity
as a Lender, if applicable, and, in such case, only to the extent expressly
provided in the Loan Documents. Notwithstanding any other provision of this
Article X to the contrary, the Administrative Agent shall not be required to
verify the payment of, or that other satisfactory arrangements have been made
with respect to, Credit Product Obligations unless the Administrative Agent has
received written notice of such Credit Product Obligations, together with such
supporting documentation as the Administrative Agent may reasonably request,
from the applicable Credit Product Provider. The Lenders irrevocably authorize
the Administrative Agent to secure all Credit Product Obligations with the
Collateral to the same extent as other Obligations, all to the extent
contemplated hereunder as determined by the Administrative in it reasonable
judgment. (b) By delivery of a Credit Product Notice, each Credit Product
Provider that is not a Lender (a “Non-Lender Credit Product Provider”) shall be
deemed to have joined this Agreement and be bound by Section 9.03, this Article
X and Section 11.04(c) as if it were a Lender hereunder holding a “Loan” in the
amount of its applicable Credit Product Obligations. No Non-Lender Credit
Product Provider shall have any right or claim against any Loan Party under the
Loan Documents other than as a Secured Party under the Security Instruments, nor
shall any of them be a third party beneficiary of any provisions of this
Agreement by which the Loan Parties are bound other than provisions relating to
the granting of the Lien of the Administrative Agent on the Collateral and the
application of proceeds thereof pursuant to Section 9.03. ARTICLE XI
MISCELLANEOUS 11.01 Amendments, Etc. (a) No amendment or waiver of any provision
of this Agreement or any other Loan Document, and no consent to any departure by
the Borrowers or any other Borrower therefrom, shall be effective unless in
writing signed by the Required Lenders and the Borrowers or the applicable
Borrower, as the case may be, and acknowledged by the Administrative Agent, and
each such waiver or consent shall be effective only in the specific instance and
for the specific purpose for which given; provided, however, that no such
amendment, waiver or consent shall: (i) waive any condition set forth in Section
5.01(a) with respect to any funding under the Revolving Credit Facility, Term
Loan Facility, or CapX Facility without the written consent of the Required
Lenders; (ii) extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 9.02) without the written consent of
such Lender; (iii) postpone any date fixed by this Agreement or any other Loan
Document for any payment (but excluding the delay or waiver of any mandatory
prepayment) of principal, interest, fees or other amounts due to the Lenders (or
any of them), including the Maturity Date, or any scheduled reduction of the
Commitments hereunder or under any other Loan Document, in each case without the
written consent of each Lender directly affected thereby;



--------------------------------------------------------------------------------



 
[ex1033bmocreditagreement149.jpg]
142 (iv) reduce the principal of, or the rate of interest specified herein on,
any Loan or Letter of Credit Borrowing, or reduce any fees or other amounts
payable hereunder or under any other Loan Document, without the written consent
of each Lender directly affected thereby; provided, however, that only the
consent of the Required Lenders shall be necessary (A) to amend the definition
of “Default Rate” (so long as such amendment does not result in the Default Rate
being lower than the interest rate then applicable to Base Rate Loans or LIBOR
Loans, as applicable) or to waive any obligation of the Borrowers to pay
interest or Letter of Credit Fees at the Default Rate or (B) to amend any
financial covenant hereunder (or any defined term used therein); (v) change
Section 2.13 or Section 9.03 in a manner that would alter the pro rata sharing
of payments required thereby without the written consent of each Lender directly
affected thereby; (vi) change any provision of this Section or the definitions
of “Required Lenders” or “Required Supermajority Lenders” or any other provision
hereof specifying the number or percentage of Lenders required to amend, waive
or otherwise modify any rights hereunder or make any determination or grant any
consent hereunder, without the written consent of each Lender; (vii) except as
provided in Section 2.18, increase the Aggregate Revolving Credit Commitments
without the written Consent of each Revolving Credit Lender; (viii) release any
Borrower or any Guarantor that contributes assets to the Borrowing Base from
this Agreement or any Security Instrument to which it is a party without the
written consent of each Lender, except to the extent such Loan Party is the
subject of a Disposition permitted by Section 8.05 (in which case such release
may be made by the Administrative Agent acting alone); (ix) release all or a
material part of the Collateral without the written consent of each Lender
except (A) with respect to Dispositions and releases of Collateral permitted or
required hereunder (including pursuant to Section 8.05) or under the Security
Agreement or (B) to the extent required pursuant to the terms of the
Intercreditor Agreement (in which case such release may be made by the
Administrative Agent acting alone); (x) subordinate any Lien on any property
granted to or held by the Administrative Agent under any Loan Document to the
holder of any other Lien on such property without the written consent of each
Lender, except with respect to (A) subordination of such Liens to Liens
permitted pursuant to Section 8.02(i) and (B) subordination of such Liens to
other Liens on Collateral (other than Accounts and Aircraft Parts) with an
aggregate book value not to exceed $25,000,000; (xi) Notwithstanding anything in
Section 7.02(a) to the contrary with respect to the Lenders, without the prior
written consent of the Required Supermajority Lenders, amend the definition of
“Borrowing Base” or any defined term used therein in a manner that would
increase availability; provided, that the foregoing shall not limit the
discretion of the Administrative Agent to change, establish or eliminate any
Reserves or to determine eligibility of Accounts or Aircraft Parts or other
assets of the type available to be included in the Borrowing Bases in accordance
with such terms; or (xii) without the prior written consent of each Lender, (i)
impose any materially greater restriction on the ability of any Lender to assign
any of its rights or obligations hereunder, or (ii) modify any advance rate used
in this Agreement in a manner that would increase availability.



--------------------------------------------------------------------------------



 
[ex1033bmocreditagreement150.jpg]
143 (b) In addition to the foregoing, (i) no amendment, waiver or consent shall,
unless in writing and signed by the Letter of Credit Issuer in addition to the
Lenders required above, affect the rights or duties of the Letter of Credit
Issuer under this Agreement or any Issuer Document relating to any Letter of
Credit issued or to be issued by it; (ii) no amendment, waiver or consent shall,
unless in writing and signed by the Swing Line Lender in addition to the Lenders
required above, affect the rights or duties of the Swing Line Lender under this
Agreement; (iii) no amendment, waiver or consent shall, unless in writing and
signed by the Administrative Agent in addition to the Lenders required above,
affect the rights or duties of the Administrative Agent under this Agreement or
any other Loan Document; (iv) the Fee Letter may be amended, or rights or
privileges thereunder waived, in a writing executed only by the respective
parties thereto; (v) no amendment, waiver or consent which has the effect of
enabling the Borrowers to satisfy any condition to a Borrowing contained in
Section 5.02 hereof which, but for such amendment, waiver or consent would not
be satisfied, shall be effective to require the Revolving Credit Lenders, the
Swing Line Lender or the Letter of Credit Issuer to make any additional
Revolving Credit Loan or Swing Line Loan, or to issue any additional or renew
any existing Letter of Credit, unless and until the Required Lenders (or, if
applicable, all Revolving Credit Lenders) shall have approved such amendment,
waiver or consent and (vi) the Administrative Agent and the Borrowers shall be
permitted to amend any provision of the Loan Documents (and such amendment shall
become effective without any further action or consent of any other party to any
Loan Document) if the Administrative Agent and the Borrower shall have jointly
identified an obvious error or any error or omission of a technical or
immaterial nature in any such provision. Notwithstanding anything to the
contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder (and any amendment, waiver
or consent which by its terms requires the consent of all Lenders or each
affected Lender may be effected with the consent of the applicable Lenders other
than Defaulting Lenders), except that (w) the Revolving Credit Commitment or
CapX Commitment of any Defaulting Lender may not be increased or extended
without the consent of such Lender, (x) any waiver, amendment or modification
requiring the consent of all Lenders or each affected Lender that by its terms
affects any Defaulting Lender more adversely than other affected Lenders shall
require the consent of such Defaulting Lender, (y) no waiver, amendment, or
modification shall postpone any date fixed by this Agreement or any other Loan
Document for any payment (but excluding the delay or waiver of any mandatory
prepayment) of principal, interest, fees or other amounts due to any Defaulting
Lender, including the Maturity Date, or any scheduled reduction of the
Commitments hereunder or under any other Loan Document, in each case without the
written consent of each Defaulting Lender directly affected thereby, and (z) no
waiver, amendment, or modification shall reduce the principal of, or the rate of
interest specified herein on, any Loan or Letter of Credit Borrowing, or reduce
any fees or other amounts payable hereunder or under any other Loan Document,
without the written consent of each Defaulting Lender directly affected thereby.
(c) If any Lender does not consent (a “Non-Consenting Lender”) to a proposed
amendment, waiver, consent or release with respect to any Loan Document that
requires the consent of each Lender and that has been approved by the Required
Lenders, the Borrower may replace such Non-Consenting Lender in accordance with
Section 11.13; provided that such amendment, waiver, consent or release can be
effected as a result of the assignment contemplated by such Section (together
with all other such assignments required by the Borrower to be made pursuant to
this paragraph). (d) Unless otherwise agreed by the Administrative Agent, no
Loan Party will, directly or indirectly, pay any remuneration or other thing of
value, whether by way of additional interest, fee or otherwise, to any Lender or
its Affiliates as consideration for agreement by such Lender to any amendment,
waiver, consent or release with respect to any Loan Document, unless such
remuneration or value is concurrently paid, on the same terms, on a ratable
basis to all Lenders providing their agreement. Notwithstanding the terms of
this Agreement or any amendment, waiver, consent or release with respect to any
Loan Document, Non-Consenting Lenders shall not be entitled to receive any fees
or other



--------------------------------------------------------------------------------



 
[ex1033bmocreditagreement151.jpg]
144 compensation paid to the Lenders in connection with any amendment, waiver,
consent or release approved in accordance with the terms of this Agreement by
the Required Lenders. (e) IN NO EVENT SHALL THE REQUIRED LENDERS, WITHOUT THE
PRIOR WRITTEN CONSENT OF EACH LENDER, DIRECT THE ADMINISTRATIVE AGENT TO
ACCELERATE AND DEMAND PAYMENT OF THE LOANS HELD BY ONE LENDER WITHOUT
ACCELERATING AND DEMANDING PAYMENT OF ALL OTHER LOANS OR TO TERMINATE THE
COMMITMENTS OF ONE OR MORE LENDERS WITHOUT TERMINATING THE COMMITMENTS OF ALL
LENDERS. EACH LENDER AGREES THAT, EXCEPT AS OTHERWISE PROVIDED IN ANY OF THE
LOAN DOCUMENTS AND WITHOUT THE PRIOR WRITTEN CONSENT OF THE REQUIRED LENDERS, IT
WILL NOT TAKE ANY LEGAL ACTION OR INSTITUTE ANY ACTION OR PROCEEDING AGAINST ANY
LOAN PARTY WITH RESPECT TO ANY OF THE OBLIGATIONS OR COLLATERAL, OR ACCELERATE
OR OTHERWISE ENFORCE ITS PORTION OF THE OBLIGATIONS. WITHOUT LIMITING THE
GENERALITY OF THE FOREGOING, NO LENDER MAY EXERCISE ANY RIGHT THAT IT MIGHT
OTHERWISE HAVE UNDER APPLICABLE LAW TO CREDIT BID AT FORECLOSURE SALES, UNIFORM
COMMERCIAL CODE SALES OR OTHER SIMILAR SALES OR DISPOSITIONS OF ANY OF THE
COLLATERAL EXCEPT AS AUTHORIZED BY THE REQUIRED LENDERS. NOTWITHSTANDING
ANYTHING TO THE CONTRARY SET FORTH IN THIS SECTION OR ELSEWHERE HEREIN, EACH
LENDER SHALL BE AUTHORIZED TO TAKE SUCH ACTION TO PRESERVE OR ENFORCE ITS RIGHTS
AGAINST ANY LOAN PARTY WHERE A DEADLINE OR LIMITATION PERIOD IS OTHERWISE
APPLICABLE AND WOULD, ABSENT THE TAKING OF SPECIFIED ACTION, BAR THE ENFORCEMENT
OF OBLIGATIONS HELD BY SUCH LENDER AGAINST SUCH LOAN PARTY, INCLUDING THE FILING
OF PROOFS OF CLAIM IN ANY INSOLVENCY PROCEEDING. 11.02 Notices; Effectiveness;
Electronic Communication. (a) Notices Generally. Except in the case of notices
and other communications expressly permitted to be given by telephone or in the
case of notices otherwise expressly provided herein (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows: (i) if
to a Loan Party, the Administrative Agent, the Letter of Credit Issuer or the
Swing Line Lender, to the address, telecopier number, electronic mail address or
telephone number specified for such Person on Schedule 11.02, as changed
pursuant to subsection (d) below. (ii) if to any other Lender, to the address,
telecopier number, electronic mail address or telephone number specified in its
Administrative Questionnaire, as changed pursuant to subsection (d) below
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that may contain material non-public information relating to the
Borrowers). Notices sent by hand or overnight courier service, or mailed by
certified or registered mail, shall be deemed to have been given when received;
notices sent by telecopier shall be deemed to have been given when sent (except
that, if not given during normal business hours for the recipient, shall be
deemed to have been given at the opening of business on the next business day
for the recipient). Notices delivered through electronic communications to the
extent provided in subsection (b) below, shall be effective as provided in such
subsection (b).



--------------------------------------------------------------------------------



 
[ex1033bmocreditagreement152.jpg]
145 (b) Electronic Communications. Notices and other communications to the
Lenders and the Letter of Credit Issuer hereunder may be delivered or furnished
by electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent, provided that the
foregoing shall not apply to notices to any Lender or the Letter of Credit
Issuer pursuant to Article II if such Lender or the Letter of Credit Issuer, as
applicable, has notified the Administrative Agent that it is incapable of
receiving notices under such Article by electronic communication. The
Administrative Agent or the Borrowers may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it, provided that approval of such procedures
may be limited to particular notices or communications. Unless the
Administrative Agent otherwise prescribes, (i) notices and other communications
sent to an e-mail address shall be deemed received upon the sender’s receipt of
an acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement), provided that if such notice or other communication is not
sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor. (c) The Platform. THE
PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT PARTIES (AS DEFINED
BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE BORROWER MATERIALS OR
THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR
OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED
OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A
PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM
VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE
BORROWER MATERIALS OR THE PLATFORM. In no event shall the Administrative Agent
or any of its Related Parties (collectively, the “Agent Parties”) have any
liability to any Borrower, any Lender, the Letter of Credit Issuer or any other
Person for losses, claims, damages, liabilities or expenses of any kind (whether
in tort, contract or otherwise) arising out of a Borrower’s or the
Administrative Agent’s transmission of Borrower Materials through the Internet,
except to the extent that such losses, claims, damages, liabilities or expenses
are determined by a court of competent jurisdiction by a final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Agent Party; provided, however, that in no event shall any Agent Party have
any liability to any Borrower, any Lender, the Letter of Credit Issuer or any
other Person for indirect, special, incidental, consequential or punitive
damages (as opposed to direct or actual damages). (d) Change of Address, Etc.
Each of the Borrowers, the Administrative Agent, the Letter of Credit Issuer and
the Swing Line Lender may change its address, telecopier or telephone number for
notices and other communications hereunder by notice to the other parties
hereto. Each other Lender may change its address, telecopier or telephone number
for notices and other communications hereunder by notice to the Borrower Agent,
the Administrative Agent, the Letter of Credit Issuer and the Swing Line Lender.
In addition, each Lender agrees to notify the Administrative Agent from time to
time to ensure that the Administrative Agent has on record (i) an effective
address, contact name, telephone number, telecopier number and electronic mail
address to which notices and other communications may be sent and (ii) accurate
wire instructions for such Lender. (e) Reliance by Administrative Agent, Letter
of Credit Issuer and Lenders. The Administrative Agent, the Letter of Credit
Issuer and the Lenders shall be entitled to rely and act upon any



--------------------------------------------------------------------------------



 
[ex1033bmocreditagreement153.jpg]
146 notices (including telephonic Committed Loan Notices and Swing Line Loan
Notices) purportedly given by or on behalf of the Borrowers even if (i) such
notices were not made in a manner specified herein, were incomplete or were not
preceded or followed by any other form of notice specified herein, or (ii) the
terms thereof, as understood by the recipient, varied from any confirmation
thereof. The Borrowers shall indemnify the Administrative Agent, the Letter of
Credit Issuer, each Lender and the Related Parties of each of them from all
losses, costs, expenses and liabilities resulting from the reliance by such
Person on each notice purportedly given by or on behalf of the Borrowers, except
to the extent resulting from gross negligence or willful misconduct (as
determined by a court of competent jurisdiction in a final and non- appealable
decision) of any such Person. All telephonic notices to and other telephonic
communications with the Administrative Agent may be recorded by the
Administrative Agent, and each of the parties hereto hereby consents to such
recording. 11.03 No Waiver; Cumulative Remedies. No failure by any Lender, the
Letter of Credit Issuer or the Administrative Agent to exercise, and no delay by
any such Person in exercising, any right, remedy, power or privilege hereunder
shall operate as a waiver thereof; nor shall any single or partial exercise of
any right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided are cumulative and
not exclusive of any rights, remedies, powers and privileges provided by law.
Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Borrowers or any other Loan Party or any of
them (including enforcement action with respect to any Collateral) shall be
vested exclusively in, and all actions and proceedings at law in connection with
such enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 9.02 for the benefit of all the
Secured Parties; provided, however, that the foregoing shall not prohibit (a)
the Administrative Agent from exercising on its own behalf the rights and
remedies that inure to its benefit (solely in its capacity as Administrative
Agent) hereunder and under the other Loan Documents, (b) the Letter of Credit
Issuer from exercising the rights and remedies that inure to its benefit (solely
in its capacity as Letter of Credit Issuer) hereunder and under the other Loan
Documents, (c) any Lender from exercising setoff rights in accordance with
Section 11.08 (subject to the terms of Section 2.14), or (d) any Lender from
filing proofs of claim or appearing and filing pleadings on its own behalf
during the pendency of a proceeding relative to any Borrower under any Debtor
Relief Law but only to the extent the Administrative Agent shall have failed to
do so within a reasonable time after notice; and provided further, that if at
any time there is no Person acting as Administrative Agent hereunder and under
the other Loan Documents, then (i) the Required Lenders shall have the rights
otherwise ascribed to the Administrative Agent pursuant to Section 9.02 and (ii)
in addition to the matters set forth in clauses (b), (c) and (d) of the
preceding proviso and subject to Section 2.14, any Lender may, with the consent
of the Required Lenders, enforce any rights and remedies available to it and as
authorized by the Required Lenders. 11.04 Expenses; Indemnity; Damage Waiver.
(a) Costs and Expenses. The Borrowers shall pay (i) all reasonable and
documented out-of- pocket expenses (including any Extraordinary Expenses)
incurred by the Administrative Agent and its Affiliates, (A) in connection with
this Agreement and the other Loan Documents, including without limitation the
reasonable and documented fees, charges and disbursements of (1) counsel for the
Administrative Agent, (2) outside consultants for the Administrative Agent, (3)
to the extent expressly provided herein, appraisers, (4) to the extent expressly
provided herein, Field Exams, and (5) environmental site assessments required
hereunder, (B) in connection with (1) the syndication of the credit facilities
provided for herein, (2) the preparation, negotiation, administration,
management, execution and delivery of this Agreement and the other Loan
Documents or any amendments, modifications or waivers of the provisions thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated),



--------------------------------------------------------------------------------



 
[ex1033bmocreditagreement154.jpg]
147 (3) the enforcement or protection of their rights in connection with this
Agreement or the Loan Documents or efforts to preserve, protect, collect, or
enforce the Collateral, or (4) any workout, restructuring or negotiations in
respect of any Obligations, and (ii) with respect to the Letter of Credit
Issuer, and its Affiliates, all reasonable and documented out-of-pocket expenses
incurred in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder; and (iii) all reasonable
out-of-pocket expenses incurred by the Secured Parties who are not the
Administrative Agent, the Arrangers, the Letter of Credit Issuer or any
Affiliate of any of them, after the occurrence and during the continuance of an
Event of Default; provided that fees, disbursements and other charges of counsel
set forth in this clause (a) shall be limited to fees, disbursements and other
charges of (i) one counsel to the Administrative Agent and for the Lenders
(taken together as a single group or client), (ii) if necessary, one local
counsel required in any relevant local jurisdiction (which may include a single
counsel acting in multiple jurisdictions) and applicable special regulatory
counsel, (iii) additional counsel retained with the Borrower Agent’s consent
(such consent not to be unreasonably withheld or delayed) and (iv) if
representation of the Administrative Agent and/or all Lenders in such matter by
a single counsel would be inappropriate based on the advice of legal counsel due
to the existence of an actual or potential conflict of interest, where the
Lender affected by such conflict informs the Borrower Agent of such conflict and
thereafter retains its own counsel, of another firm of counsel for such affected
Lender and, if necessary, one firm of local counsel in any relevant local
jurisdiction (which may include a single special counsel acting in multiple
jurisdictions) for such affected Lender and one firm of special regulatory
counsel for such affected Lender (the foregoing, collectively being referred to
as “Secured Party Expenses”). (b) Indemnification by the Borrowers. Each Loan
Party shall indemnify the Administrative Agent (and any sub-agent thereof), each
other Secured Party and each Related Party of any of the foregoing Persons (each
such Person being called an “Indemnitee”) against, and hold harmless each
Indemnitee from, any and all losses, claims, damages, liabilities and related
expenses, including the reasonable fees, charges and disbursements of any
counsel (limited to reasonable fees, disbursements and other charges of one
primary counsel for all Indemnitees, taken as a whole, and, if necessary, one
firm of local counsel in each appropriate jurisdiction (which may include a
single special counsel acting in multiple jurisdictions) for all Indemnitees,
taken as a whole, and one firm of special regulatory counsel for all
Indemnitees, taken as a whole (and, in the case of an actual or potential
conflict of interest, where an Indemnitee affected by such conflict informs the
Borrower Agent of such conflict and thereafter retains its own counsel, of
another firm of counsel for such affected Indemnitee and, if necessary, one firm
of local counsel in each appropriate jurisdiction (which may include a single
special counsel acting in multiple jurisdictions) for such affected Indemnitee
and one firm of special regulatory counsel for such affected Indemnitee))
incurred by any Indemnitee or asserted against any Indemnitee by any third party
or by the Borrowers or any other Loan Party arising out of, in connection with,
or as a result of (i) the execution or delivery of this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder, the consummation of the transactions contemplated hereby or thereby
or, in the case of the Administrative Agent (and any sub-agent thereof) and its
Related Parties only, the administration of this Agreement and the other Loan
Documents (including in respect of any matters addressed in Section 4.01), (ii)
any Loan or Letter of Credit or the use or proposed use of the proceeds
therefrom (including any refusal by the Letter of Credit Issuer to honor a
demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit), (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by any Loan Party or any of
its Subsidiaries, or any Environmental Liability related in any way to any Loan
Party or any of its Subsidiaries, (iv) any claims of, or amounts paid by any
Secured Party to, a Controlled Account Bank or other Person which has entered
into a control agreement with any Secured Party hereunder or (v) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by the Borrowers or any other Loan Party, and
regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not,



--------------------------------------------------------------------------------



 
[ex1033bmocreditagreement155.jpg]
148 as to any Indemnitee, be available to the extent that such losses, claims,
damages, liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee. (c) Indemnification of
Administrative Agent by Lenders. To the extent that (i) the Loan Parties for any
reason fail to indefeasibly pay any amount required under subsection (a) or (b)
of this Section to be paid by it, or (ii) any liabilities, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever are be imposed on, incurred by, or asserted against,
any Agent, the Letter of Credit Issuer or a Related Party (an “Agent
Indemnitee”) in any way relating to or arising out of this Agreement or any
other Loan Document or any action taken or omitted to be taken by any Agent
Indemnitee in connection therewith (collectively, “Agent Indemnitee
Liabilities”), then each Lender severally agrees to pay to the Administrative
Agent for the benefit of such Agent Indemnitee, such Lender’s Ratable Share
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such Agent Indemnitee Liabilities, so long as the Agent
Indemnitee Liabilities were incurred by or asserted against the Administrative
Agent (or any such sub-agent) or the Letter of Credit Issuer in its capacity as
such, or against any Related Party of any of the foregoing acting for the
Administrative Agent (or any such sub-agent) or Letter of Credit Issuer in
connection with such capacity. The obligations of the Lenders under this
subsection (c) are subject to the provisions of Section 2.12(d).In no event
shall any Lender have any obligation hereunder to indemnify or hold harmless an
Agent Indemnitee with respect to any Agent Indemnitee Liabilities that are
determined in a final, non-appealable judgment by a court of competent
jurisdiction to result from the gross negligence or willful misconduct of such
Agent Indemnitee. In the Administrative Agent’s discretion, it may reserve for
any Agent Indemnitee Liabilities of an Agent Indemnitee, and may satisfy any
judgment, order or settlement relating thereto, from proceeds of Collateral
prior to making any distribution of Collateral proceeds to the Secured Parties.
If the Administrative Agent is sued by any creditor representative,
debtor-in-possession or other Person for any alleged preference or fraudulent
transfer, then any monies paid by the Administrative Agent in settlement or
satisfaction of such proceeding, together with all interest, costs and expenses
(including attorneys’ fees) incurred in the defense of same, shall be promptly
reimbursed to the Administrative Agent by each Lender to the extent of its
Ratable Share thereof. (d) Waiver of Consequential Damages, Etc. To the fullest
extent permitted by applicable Law, each of the Loan Parties, the Administrative
Agent and the Lenders shall not assert, and hereby waives, any claim against any
other party, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement, any other Loan Document or
any agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or Letter of Credit or the use of the proceeds
thereof. Except to the extent resulting from its gross negligence or willful
misconduct (as determined by a court of competent jurisdiction in a final and
non-appealable decision), no Indemnitee referred to in subsection (b) above
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby. (e) Payments. All amounts due under this Section shall be payable not
later than ten Business Days after written demand therefor. (f) Survival. The
agreements in this Section shall survive the resignation of the Administrative
Agent, the Letter of Credit Issuer and the Swing Line Lender, the replacement of
any Lender and the occurrence of the Facility Termination Date.



--------------------------------------------------------------------------------



 
[ex1033bmocreditagreement156.jpg]
149 11.05 Marshalling; Payments Set Aside. None of the Administrative Agent or
Lenders shall be under any obligation to marshal any assets in favor of any Loan
Party or against any Obligations. To the extent that any payment by or on behalf
of any Loan Party is made to a Secured Party, or a Secured Party exercises its
right of setoff, and such payment or the proceeds of such setoff or any part
thereof is subsequently invalidated, declared to be fraudulent or preferential,
set aside or required (including pursuant to any settlement entered into by such
Secured Party in its discretion) to be repaid to a trustee, receiver or any
other party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender and the Letter of Credit Issuer severally
agrees to pay to the Administrative Agent upon demand its applicable share
(without duplication) of any amount so recovered from or repaid by the
Administrative Agent, plus interest thereon from the date of such demand to the
date such payment is made at a rate per annum equal to the applicable Overnight
Rate, in the applicable currency of such recovery or payment. The obligations of
the Lenders and the Letter of Credit Issuer under clause (b) of the preceding
sentence shall survive the occurrence of the Facility Termination Date. 11.06
Successors and Assigns. (a) Successors and Assigns Generally. The provisions of
this Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns permitted hereby, except that
no Loan Party may assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of the Administrative Agent and each
Lender and no Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an Eligible Assignee in accordance with the
provisions of subsection (b) of this Section, (ii) by way of participation in
accordance with the provisions of subsection (d) of this Section, or (iii) by
way of pledge or assignment of a security interest subject to the restrictions
of subsection (f) of this Section (and any other attempted assignment or
transfer by any party hereto shall be null and void). Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants to the extent provided in subsection (d) of this Section and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Secured Parties) any legal or equitable right, remedy or claim under or by
reason of this Agreement. (b) Assignments by Lenders. Any Lender may at any time
assign to one or more assignees all or a portion of its rights and obligations
under this Agreement (including all or a portion of its Commitment(s) and the
Loans (including for purposes of this Section 11.06(b), participations in Letter
of Credit Obligations and in Swing Line Loans) at the time owing to it);
provided that any such assignment shall be subject to the following conditions:
(i) Minimum Amounts. Except in the case of (A) an assignment of the entire
remaining amount of the assigning Lender’s Commitment under any Facility and the
Loans at the time owing to it under such Facility or (B) an assignment to a
Lender, an Affiliate of a Lender or an Approved Fund, the aggregate amount of
the Commitment (which for this purpose includes Loans outstanding thereunder)
or, if the Commitment is not then in effect, the principal outstanding balance
of the Loans of the assigning Lender subject to each such assignment, determined
as of the date the Assignment and Assumption with respect to such assignment is
delivered to the Administrative Agent or, if “Trade Date” is specified in the
Assignment and Assumption, as of the Trade Date, shall not be less than
$5,000,000, in the case of any assignment in respect of the Revolving Credit
Facility, unless each of the Administrative Agent and, so long as no Event of
Default has occurred and is continuing, the Borrower Agent otherwise consents
(each such consent not to be unreasonably withheld or delayed); provided,
however, that concurrent assignments to members of an Assignee Group and
concurrent assignments from members of an Assignee Group to a single Eligible



--------------------------------------------------------------------------------



 
[ex1033bmocreditagreement157.jpg]
150 Assignee (or to an Eligible Assignee and members of its Assignee Group) will
be treated as a single assignment for purposes of determining whether such
minimum amount has been met. (ii) Proportionate Amounts. Each partial assignment
shall be made as an assignment of a proportionate part of all the assigning
Lender’s rights and obligations under this Agreement with respect to the Loans
or the Commitment assigned, except that this clause shall not apply to the Swing
Line Lender’s rights and obligations in respect of Swing Line Loans. No Lender
shall assign all or a portion of its rights and obligations among the Facilities
other than on a -pro rata basis across the Facilities (unless otherwise agreed
to by the Administrative Agent). (iii) Required Consents. No consent shall be
required for any assignment during the primary syndication or to an Eligible
Assignee except to the extent required by subsection (b)(i)(B) of this Section;
provided that the Borrower Agent shall be deemed to have given the consent
required in the definition of “Eligible Assignee” to such assignment if Borrower
Agent has not, on behalf of all Borrowers, responded in writing within ten (10)
Business Days of a request for consent. (iv) Assignment and Assumption. The
parties to each assignment shall execute and deliver to the Administrative Agent
an Assignment and Assumption, together with a processing and recordation fee in
the amount of $3,500; provided, however, that the Administrative Agent may, in
its sole discretion, elect to waive such processing and recordation fee in the
case of any assignment and for the avoidance of doubt no such fee shall be
payable in connection with any assignment by a Lender to a Lender or an
Affiliate or Approved Fund of a Lender. The assignee, if it is not a Lender,
shall deliver to the Administrative Agent an Administrative Questionnaire. (v)
No Assignment to Certain Persons. No such assignment shall be made (A) to the
Borrowers or any of a Borrower’s Affiliates or Subsidiaries, (B) to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B), or (C) to a natural person. (vi) Certain Additional Payments.
In connection with any assignment of rights and obligations of any Defaulting
Lender hereunder, no such assignment shall be effective unless and until, in
addition to the other conditions thereto set forth herein, the parties to the
assignment shall make such additional payments to the Administrative Agent in an
aggregate amount sufficient, upon distribution thereof as appropriate (which may
be outright payment, purchases by the assignee of participations or
subparticipations, or other compensating actions, including funding, with the
consent of the Borrower Agent and the Administrative Agent, the applicable pro
rata share of Loans previously requested but not funded by the Defaulting
Lender, to each of which the applicable assignee and assignor hereby irrevocably
consent), to (x) pay and satisfy in full all payment liabilities then owed by
such Defaulting Lender to the Administrative Agent or any Lender hereunder (and
interest accrued thereon) and (y) acquire (and fund as appropriate) its full pro
rata share of all Loans and participations in Letters of Credit and Swing Line
Loans in accordance with its Applicable Percentage. Notwithstanding the
foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder shall become effective under applicable Law without
compliance with the provisions of this paragraph, then the assignee of such
interest shall be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs. (vii) Subject to acceptance and
recording thereof by the Administrative Agent pursuant to subsection (c) of this
Section, from and after the effective date specified in each Assignment and
Assumption, the assignee thereunder shall be a party to this Agreement and, to
the extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest



--------------------------------------------------------------------------------



 
[ex1033bmocreditagreement158.jpg]
151 assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 3.01, 3.04, 3.05 and 11.04 with respect to facts and
circumstances occurring prior to the effective date of such assignment). Upon
request, the Borrower (at its expense) shall execute and deliver a Note to the
assignee Lender. Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this subsection shall be treated
for purposes of this Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with Section 11.06(d). (c) Register.
The Administrative Agent, acting solely for this purpose as an agent of the
Borrowers (and such agency being solely for tax purposes) (in such capacity,
subject to Section 11.17), shall maintain at the Administrative Agent’s Office a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts of the Loans and Loan Obligations owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, and the Borrowers, the Administrative Agent
and the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. In addition, the
Administrative Agent shall maintain on the Register information regarding the
designation, and revocation of designation, of any Lender as a Defaulting
Lender. The Register shall be available for inspection by the Borrower Agent and
any Lender at any reasonable time and from time to time upon reasonable prior
notice. In addition, at any time that a request for a consent for a material or
substantive change to the Loan Documents is pending, any Lender may request and
receive from the Administrative Agent a copy of the Register. (d)
Participations. Any Lender may at any time, without the consent of, or notice
to, any Borrower or the Administrative Agent, sell participations to any Person
(other than a natural person, a Defaulting Lender or a Borrower or any of the
Borrowers’ Affiliates or Subsidiaries) (each, a “Participant”) in all or a
portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Revolving Credit Commitment and/or the Loans
(including such Lender’s participations in Letter of Credit Obligations and/or
Swing Line Loans) owing to it); provided that (i) such Lender’s obligations
under this Agreement shall remain unchanged, (ii) such Lender shall remain
solely responsible to the other parties hereto for the performance of such
obligations and (iii) the Borrowers, the Administrative Agent, the Lenders and
the Letter of Credit Issuer shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement. Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 11.01 that affects such Participant. Subject to subsection (e) of this
Section, the Borrowers agree that each Participant shall be entitled to the
benefits of Sections 3.01, 3.04 and 3.05 (subject to the requirements and
limitations therein, it being understood that the documentation required under
Section 3.01(e) shall be delivered to the participating Lender) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to subsection (b) of this Section. To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 11.08 as though it
were a Lender, provided such Participant agrees to be subject to Section 2.13
and Section 11.08 as though it were a Lender. If any Lender (or any assignee
thereof) sells a participation, such Lender (or such assignee) shall, acting
solely for this purpose as an agent of the Borrowers, maintain a register on
which it enters the name



--------------------------------------------------------------------------------



 
[ex1033bmocreditagreement159.jpg]
152 and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
the Loan Documents (the “Participant Register”); provided that no Lender (nor
any assignee thereof) shall have any obligation to disclose all or any portion
of the Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender (or such assignee) shall treat each Person whose name is
recorded in the Participant Register as the owner of such participation for all
purposes of this Agreement notwithstanding any notice to the contrary. For the
avoidance of doubt, the Administrative Agent (in its capacity as Administrative
Agent) shall have no responsibility for maintaining a Participant Register. (e)
Limitations upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Section 3.01 or 3.04 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower Agent’s prior written consent. A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 3.01 unless the Borrower Agent is notified
of the participation sold to such Participant and such Participant agrees, for
the benefit of the Borrowers, to comply with Section 3.01(e) as though it were a
Lender. (f) Certain Pledges. Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement
(including under its Note, if any) to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank; provided that no such pledge or assignment shall release such Lender from
any of its obligations hereunder or substitute any such pledgee or assignee for
such Lender as a party hereto. (g) [Reserved]. (h) Resignation as Letter of
Credit Issuer and/or Swing Line Lender after Assignment. Notwithstanding
anything to the contrary contained herein, if at any time any Letter of Credit
Issuer and/or Swing Line Lender assigns all of its Revolving Credit Commitment,
Revolving Credit Loans, Letter of Credit Advances, Letter of Credit Extensions
and Swing Line Loans pursuant to subsection (b) above, such Person may, as
applicable, (i) upon 30 days’ notice to the Borrower Agent and the Lenders,
resign as Letter of Credit Issuer and/or (ii) upon 30 days’ notice to the
Borrower Agent, resign as Swing Line Lender. In the event of any such
resignation as Letter of Credit Issuer, or Swing Line Lender, the Borrower Agent
shall be entitled to appoint from among the Lenders willing to serve in such
capacity a successor Letter of Credit Issuer or Swing Line Lender hereunder, as
the case may be; provided, however, that no failure by the Borrower Agent to
appoint any such successor shall affect the resignation of such Person as Letter
of Credit Issuer or Swing Line Lender, as the case may be. If any Person resigns
as Letter of Credit Issuer, such Person shall retain all the rights, powers,
privileges and duties of the Letter of Credit Issuer hereunder with respect to
all Letters of Credit outstanding as of the effective date of its resignation as
Letter of Credit Issuer and all Letter of Credit Obligations with respect
thereto (including the right to require the Lenders to make Base Rate Loans or
fund risk participations in Unreimbursed Amounts pursuant to Section 2.03(c)).
If BMO resigns as Swing Line Lender, it shall retain all the rights of the Swing
Line Lender provided for hereunder with respect to Swing Line Loans made by it
and outstanding as of the effective date of such resignation, including the
right to require the Lenders to make Base Rate Loans or fund risk participations
in outstanding Swing Line Loans pursuant to Section 2.04(c). Upon the
appointment of a successor Letter of Credit Issuer and/or Swing Line Lender, (a)
such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring Letter of Credit Issuer or Swing
Line Lender, as the case may be, and (b) the successor Letter of Credit Issuer
shall issue letters of credit in substitution for



--------------------------------------------------------------------------------



 
[ex1033bmocreditagreement160.jpg]
153 the Letters of Credit, if any, outstanding at the time of such successor or
make other arrangements satisfactory to the retiring Letter of Credit Issuer to
effectively assume the obligations of such Letter of Credit Issuer with respect
to such Letters of Credit. (i) Disqualified Institutions. (a) No assignment or,
to the extent the DQ List has been posted on the Platform for all Lenders,
participation, shall be made to any Person that was a Disqualified Institution
as of the date (the “Trade Date”) on which the applicable Lender entered into a
binding agreement to sell and assign or participate all or a portion of its
rights and obligations under this Agreement to such Person (unless the Borrower
Agent has consented to such assignment as otherwise contemplated by this Section
11.06, in which case such Person will not be considered a Disqualified
Institution for the purpose of such assignment). For the avoidance of doubt,
with respect to any assignee or participant that becomes a Disqualified
Institution after the applicable Trade Date (including as a result of the
delivery of a notice pursuant to, and/or the expiration of the notice period
referred to in, the definition of “Disqualified Institution”), such assignee
shall not retroactively be considered a Disqualified Institution. Any assignment
in violation of this clause (i)(a) shall not be void, but the other provisions
of this clause (i) shall apply. (b) If any assignment is made to any
Disqualified Institution without the Borrower Agent’s prior consent in violation
of clause (a) above, the Borrowers may, at their sole expense and effort, upon
notice to the applicable Disqualified Institution and the Administrative Agent,
(A) terminate any Revolving Commitment of such Disqualified Institution and
repay all obligations of the Borrowers owing to such Disqualified Institution in
connection with such Revolving Commitment, (B) in the case of outstanding Term
Loans held by Disqualified Institutions, prepay such Term Loan by paying the
lesser of (x) the principal amount thereof and (y) the amount that such
Disqualified Institution paid to acquire such Term Loans, in each case plus
accrued interest, accrued fees and all other amounts (other than principal
amounts) payable to it hereunder and under the other Loan Documents, (C) in the
case of outstanding CapX Loans held by Disqualified Institutions, prepay such
CapX Loans by paying the lesser of (x) the principal amount thereof and (y) the
amount that such Disqualified Institution paid to acquire such CapX Loans, in
each case plus accrued interest, accrued fees and all other amounts (other than
principal amounts) payable to it hereunder and under the other Loan Documents
and/or (D) require such Disqualified Institution to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in this
Section 11.06), all of its interest, rights and obligations under this Agreement
and related Loan Documents to an Eligible Assignee that shall assume such
obligations at the lesser of (x) the principal amount thereof and (y) the amount
that such Disqualified Institution paid to acquire such interests, rights and
obligations, in each case plus accrued interest, accrued fees and all other
amounts (other than principal amounts) payable to it hereunder and other the
other Loan Documents; provided that (i) the Borrowers shall have paid to the
Administrative Agent the assignment fee (if any) specified in Section 11.06(b),
(ii) such assignment does not conflict with applicable Laws and (iii) in the
case of clauses (B) and (C), the Borrowers shall not use the proceeds from any
Loans to prepay Term Loans or CapX Loans held by Disqualified Institutions. (c)
Notwithstanding anything to the contrary contained in this Agreement,
Disqualified Institutions (A) will not (x) have the right to receive
information, reports or other materials provided to Lenders by the Borrowers,
the Administrative Agent or any other Lender, (y) attend or participate in
meetings attended by the Lenders and the Administrative Agent, or (z) access any
electronic site established for the Lenders or confidential communications from
counsel to or financial advisors of the Administrative Agent or the Lenders and
(B) (x) for purposes of any consent to any amendment, waiver or modification of,
or any action under, and for the purpose of any direction to the Administrative
Agent or any Lender to undertake any action (or refrain from taking any action)
under this Agreement or any other Loan Document, each Disqualified Institution
will be deemed to have consented in the same proportion as the Lenders that are
not Disqualified Institutions consented to such matter, and (y) for purposes of
voting on any plan of



--------------------------------------------------------------------------------



 
[ex1033bmocreditagreement161.jpg]
154 reorganization or plan of liquidation pursuant to any Debtor Relief Laws
(“Plan of Reorganization”), each Disqualified Institution party hereto hereby
agrees (1) not to vote on such Plan of Reorganization, (2) if such Disqualified
Institution does vote on such Plan of Reorganization notwithstanding the
restriction in the foregoing clause (1), such vote will be deemed not to be in
good faith and shall be “designated” pursuant to Section 1126(e) of the
Bankruptcy Code (or any similar provision in any other Debtor Relief Laws), and
such vote shall not be counted in determining whether the applicable class has
accepted or rejected such Plan of Reorganization in accordance with Section
1126(c) of the Bankruptcy Code (or any similar provision in any other Debtor
Relief Laws) and (3) not to contest any request by any party for a determination
by the Bankruptcy Court (or other applicable court of competent jurisdiction)
effectuating the foregoing clause (2). (d) The Administrative Agent shall have
the right, and the Borrowers hereby expressly authorize the Administrative
Agent, to (A) post the list of Disqualified Institutions provided by the
Borrower (including without limitation those set forth on Schedule 11.06) and
any updates thereto from time to time (collectively, the “DQ List”) on the
Platform, including that portion of the Platform that is designated for “public
side” Lenders or (B) provide the DQ List to each Lender requesting the same.
11.07 Treatment of Certain Information; Confidentiality. Each of the Secured
Parties agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (a) to its Affiliates and to
its and its Affiliates’ respective partners, directors, trustees, officers,
employees, agents, advisors and representatives (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any regulatory authority
purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable Laws or regulations or by any subpoena or
similar legal process, (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to (i)
any assignee of or Participant in, or any prospective assignee of or Participant
in, any of its rights or obligations under this Agreement or (ii) any actual or
prospective counterparty (or its advisors) to any swap or derivative transaction
relating to the Borrowers and their obligations, (g) with the consent of the
Borrower Agent in its reasonable discretion or (h) to the extent such
Information (x) becomes publicly available other than as a result of a breach of
this Section or (y) becomes available to the Secured Parties or any of their
respective Affiliates on a nonconfidential basis from a source other than the
Loan Parties. For purposes of this Section, “Information” means all information
received from any Loan Party or any Subsidiary relating to a Loan Party or any
Subsidiary or any of their respective businesses, other than any such
information that is available to any Secured Party on a nonconfidential basis
prior to disclosure by a Loan Party or any Subsidiary, provided that, in the
case of information received from a Loan Party or any Subsidiary after the date
hereof, any information not marked “PUBLIC” at the time of delivery will be
deemed to be confidential; provided that any information marked “PUBLIC” may
also be marked “Confidential”. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information. Each of the Secured
Parties acknowledges that (a) the Information may include material non-public
information concerning a Loan Party or a Subsidiary, as the case may be, (b) it
has developed compliance procedures regarding the use of material non-public
information and (c) it will handle such material non- public information in
accordance with applicable Law, including federal and state securities Laws.



--------------------------------------------------------------------------------



 
[ex1033bmocreditagreement162.jpg]
155 Each of the Loan Parties hereby authorizes the Administrative Agent and each
Arranger to publish the name of any Loan Party and the amount of the credit
facility provided hereunder in any “tombstone” or comparable advertisement which
the Administrative Agent or such Arranger elects to publish. The Administrative
Agent and each Arranger reserves the right to provide to industry trade
organizations information necessary and customary for inclusion in league table
measurements. 11.08 Right of Setoff. If an Event of Default shall have occurred
and be continuing, each Lender, the Letter of Credit Issuer and each of their
respective Affiliates is hereby authorized at any time and from time to time,
only after obtaining the prior written consent of the Administrative Agent, to
the fullest extent permitted by applicable Law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held and other obligations (in whatever currency) at any
time owing by such Lender, the Letter of Credit Issuer or any such Affiliate to
or for the credit or the account of the Borrowers against any and all of the
obligations of the Borrowers now or hereafter existing under this Agreement or
any other Loan Document to such Lender or the Letter of Credit Issuer,
irrespective of whether or not such Lender or the Letter of Credit Issuer shall
have made any demand under this Agreement or any other Loan Document and
although such obligations of the Borrowers may be contingent or unmatured or are
owed to a branch or office of such Lender or the Letter of Credit Issuer
different from the branch or office holding such deposit or obligated on such
indebtedness; provided that in the event that any Defaulting Lender or any
Affiliate thereof shall exercise any such right of setoff, (x) all amounts so
set off shall be paid over immediately to the Administrative Agent for further
application in accordance with the provisions of Section 2.17 and, pending such
payment, shall be segregated by such Defaulting Lender or its Affiliate (as
applicable) from its other funds and deemed held in trust for the benefit of the
Administrative Agent and the Lenders, and (y) the Defaulting Lender or its
Affiliate shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
or its Affiliates as to which such right of setoff was exercised. The rights of
each Lender, the Letter of Credit Issuer and their respective Affiliates under
this Section are in addition to other rights and remedies (including other
rights of setoff) that such Lender, the Letter of Credit Issuer or their
respective Affiliates may have. Each Lender and the Letter of Credit Issuer
agrees to notify the Borrower Agent and the Administrative Agent promptly after
any such setoff and application, provided that the failure to give such notice
shall not affect the validity of such setoff and application. 11.09 Interest
Rate Limitation. Notwithstanding anything to the contrary contained in any Loan
Document, the interest paid or agreed to be paid under the Loan Documents shall
not exceed the maximum rate of non-usurious interest permitted by applicable Law
(the “Maximum Rate”). If the Administrative Agent or any Lender shall receive
interest in an amount that exceeds the Maximum Rate, the excess interest shall
be applied to the principal of the Loans or, if it exceeds such unpaid
principal, refunded to the Borrowers. In determining whether the interest
contracted for, charged, or received by the Administrative Agent or a Lender
exceeds the Maximum Rate, such Person may, to the extent permitted by applicable
Law, (a) characterize any payment that is not principal as an expense, fee, or
premium rather than interest, (b) exclude voluntary prepayments and the effects
thereof, and (c) amortize, prorate, allocate, and spread in equal or unequal
parts the total amount of interest throughout the contemplated term of the Loan
Obligations hereunder. 11.10 Counterparts; Integration; Effectiveness. This
Agreement may be executed in counterparts (and by different parties hereto in
different counterparts), each of which shall constitute an original, but all of
which when taken together shall constitute a single contract. This Agreement and
the other Loan Documents constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 5.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof that, when
taken together, bear the signatures of each of the other parties hereto.



--------------------------------------------------------------------------------



 
[ex1033bmocreditagreement163.jpg]
156 Delivery of an executed counterpart of a signature page of this Agreement by
telecopy shall be effective as delivery of a manually executed counterpart of
this Agreement. 11.11 Survival. All representations and warranties made
hereunder and in any other Loan Document or other document delivered pursuant
hereto or thereto or in connection herewith or therewith shall survive the
execution and delivery hereof and thereof. Such representations and warranties
have been or will be relied upon by the Secured Parties, regardless of any
investigation made by any Secured Party or on their behalf and notwithstanding
that any Secured Party may have had notice or knowledge of any Default at the
time of any Credit Extension, and shall continue in full force and effect as
long as any Loan or any other Loan Obligation hereunder shall remain unpaid or
unsatisfied or any Letter of Credit shall remain outstanding. Further, the
provisions of Sections 3.01, 3.04, 3.05 and 11.04 and Article X shall survive
and remain in full force and effect regardless of the repayment of the
Obligations, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement or any provision hereof. In
connection with the termination of this Agreement and the release and
termination of the security interests in the Collateral, the Administrative
Agent may require such indemnities and collateral security as it shall
reasonably deem necessary or appropriate in its reasonable discretion to protect
the Secured Parties against (x) loss on account of credits previously applied to
the Obligations that could reasonably be expected to subsequently be reversed or
revoked, and (y) any obligations that could reasonably be expected to thereafter
arise with respect to Credit Product Obligations. 11.12 Severability. If any
provision of this Agreement or the other Loan Documents is held to be illegal,
invalid or unenforceable, (a) the legality, validity and enforceability of the
remaining provisions of this Agreement and the other Loan Documents shall not be
affected or impaired thereby and (b) the parties shall endeavor in good faith
negotiations to replace the illegal, invalid or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the illegal, invalid or unenforceable provisions. The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction. Without limiting the
foregoing provisions of this Section 11.12, if and to the extent that the
enforceability of any provisions in this Agreement relating to Defaulting
Lenders shall be limited by Debtor Relief Laws, as determined in good faith by
the Administrative Agent, the Letter of Credit Issuer or the Swing Line Lender,
as applicable, then such provisions shall be deemed to be in effect only to the
extent not so limited. 11.13 Replacement of Lenders. If any Lender requests
compensation under Section 3.04, if the Borrowers are required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.01, if any Lender is a Defaulting Lender, or if
any Lender fails to approve any amendment, waiver or consent requiring all
Lenders, all affected Lenders or Required Supermajority Lenders that is
requested by Borrower Agent pursuant to Section 11.01 that has received the
written approval of not less than the Required Lenders, then in each such case
the Borrower Agent may, at its sole expense and effort, upon notice to such
Lender and the Administrative Agent, require such Lender to assign and delegate,
without recourse (in accordance with and subject to the restrictions contained
in, and consents required by, Section 11.06), all of its interests, rights and
obligations under this Agreement and the related Loan Documents to an assignee
that shall assume such obligations (which assignee may be another Lender, if a
Lender accepts such assignment), provided that: (a) the Borrower Agent shall
have paid to the Administrative Agent the assignment fee specified in Section
11.06(b); (b) such Lender shall have received the following, as applicable:



--------------------------------------------------------------------------------



 
[ex1033bmocreditagreement164.jpg]
157 (i) if such Lender is not a Defaulting Lender, both (A) payment of an amount
equal to the outstanding principal of its Loans and Letter of Credit Advances,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder and under the other Loan Documents (including any amounts under
Section 3.05) from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrower Agent (in the case of all other
amounts) and (B) evidence that the obligations and liabilities of each Loan
Party or their Affiliates under all Credit Product Arrangements shall have been
fully, finally and irrevocably paid and satisfied in full and the Credit Product
Arrangements shall have expired or been terminated, or other arrangements
satisfactory to the counterparties shall have been made with respect thereto; or
(ii) if such Lender is a Defaulting Lender, payment of an amount equal to the
outstanding principal of its Loans and Letter of Credit Advances, accrued
interest thereon, accrued fees and all other amounts payable to it hereunder and
under the other Loan Documents (including any amounts under Section 3.05) from
the assignee (to the extent of such outstanding principal and accrued interest
and fees) or the Borrower Agent (in the case of all other amounts). (c) in the
case of any such assignment resulting from a claim for compensation under
Section 3.04 or payments required to be made pursuant to Section 3.01, such
assignment will result in a reduction in such compensation or payments
thereafter; (d) in the case of any such assignment resulting from the refusal of
a Lender to approve a requested amendment, waiver or consent, the Person to whom
such assignment is being made has agreed to approve such requested amendment,
waiver or consent; and (e) such assignment does not conflict with applicable
Laws. A Lender shall not be required to make any such assignment or delegation
if, prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrowers to require such assignment and delegation
cease to apply. Any replacement pursuant to this Section 11.13 shall not be
deemed a waiver of any rights that the Borrowers, the Administrative Agent or
any other Lender shall have against the replaced Lender. 11.14 Governing Law;
Jurisdiction; Etc. (a) THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF ILLINOIS. (b) EACH PARTY IRREVOCABLY
AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE EXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF ILLINOIS SITTING IN COOK COUNTY AND
OF THE UNITED STATES DISTRICT COURT OF THE NORTHERN DISTRICT OF ILLINOIS, AND
ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR
ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH ILLINOIS STATE COURT OR, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE
PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING
SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS



--------------------------------------------------------------------------------



 
[ex1033bmocreditagreement165.jpg]
158 AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE
ADMINISTRATIVE AGENT, ANY LENDER OR THE LETTER OF CREDIT ISSUER MAY OTHERWISE
HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT AGAINST THE BORROWERS OR THEIR PROPERTIES IN THE COURTS OF ANY
COMPETENT JURISDICTION. (c) EACH PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW
OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT
OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT
REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT. EACH PARTY HERETO HEREBY WAIVES, TO THE MAXIMUM EXTENT NOT
PROHIBITED BY LAW, ANY RIGHT THAT IT MAY HAVE TO CLAIM OR RECOVER IN ANY LEGAL
ACTION OR PROCEEDING REFERRED TO IN THIS SECTION 11.14 ANY SPECIAL, EXEMPLARY,
PUNITIVE OR CONSEQUENTIAL DAMAGES. (d) EACH PARTY HERETO IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.02. NOTHING
IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN
ANY OTHER MANNER PERMITTED BY APPLICABLE LAW. 11.15 Waiver of Jury Trial. EACH
PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION. 11.16 Electronic Execution of Assignments and Certain Other Documents.
The words “execution,” “signed,” “signature,” and words of like import in any
Assignment and Assumption or in any amendment or other modification hereof
(including waivers and consents) shall be deemed to include electronic
signatures or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act. 11.17 USA PATRIOT Act Notice. Each
Lender that is subject to the PATRIOT Act and the Administrative Agent (for
itself and not on behalf of any Lender) hereby notifies the Borrowers that
pursuant to the requirements of the PATRIOT Act, it is required to obtain,
verify and record information that identifies the Borrowers, which information
includes the name and address of the Borrowers and other



--------------------------------------------------------------------------------



 
[ex1033bmocreditagreement166.jpg]
159 information that will allow such Lender or the Administrative Agent, as
applicable, to identify the Borrowers in accordance with the PATRIOT Act. 11.18
No Advisory or Fiduciary Responsibility. In connection with all aspects of each
transaction contemplated hereby (including in connection with any amendment,
waiver or other modification hereof or of any other Loan Document), each Loan
Party acknowledges and agrees, and acknowledges its Affiliates’ understanding,
that: (i) (A) the arranging and other services regarding this Agreement provided
by the Secured Parties are arm’s-length commercial transactions between each
Loan Party, on the one hand, and the Secured Parties, on the other hand, (B)
each Loan Party has consulted its own legal, accounting, regulatory and tax
advisors to the extent it has deemed appropriate, and (C) each Loan Party is
capable of evaluating, and understands and accepts, the terms, risks and
conditions of the transactions contemplated hereby and by the other Loan
Documents; (ii) (A) each Secured Party is and has been acting solely as a
principal and, except as expressly agreed in writing by the relevant parties,
has not been, is not, and will not be acting as an advisor, agent or fiduciary
for any Loan Party or any of its Affiliates or any other Person and (B) no
Secured Party has any obligation to any Loan Party or any of its Affiliates with
respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the other Loan Documents, (iii) the Secured
Parties may be engaged in a broad range of transactions that involve interests
that differ from those of the Loan Parties and their Affiliates, and no Secured
Party has any obligation to disclose any of such interests to any Loan Party or
its Affiliates and (iv) the Secured Parties have not provided and will not
provide any legal, accounting, regulatory or tax advice with respect to any of
the transactions contemplated hereby (including any amendment, waiver or other
modification hereof or of any other Loan Document) and each of the Loan Parties
has consulted its own legal, accounting, regulatory and tax advisors to the
extent it has deemed appropriate. To the fullest extent permitted by law, each
Loan Party hereby waives and releases any claims that it may have against any
Secured Party with respect to any breach or alleged breach of agency or
fiduciary duty in connection with any aspect of any transaction contemplated
hereby. 11.19 Attachments. The exhibits, schedules and annexes attached to this
Agreement are incorporated herein and shall be considered a part of this
Agreement for the purposes stated herein; except, that, in the event of any
conflict between any of the provisions of such exhibits and the provisions of
this Agreement, the provisions of this Agreement shall prevail. 11.20
Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document, to the extent such liability is unsecured, may be
subject to the write-down and conversion powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by: (a) the
application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and (b) the effects of
any Bail-In Action on any such liability, including, if applicable: (i) a
reduction in full or in part or cancellation of any such liability; (ii) a
conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of



--------------------------------------------------------------------------------



 
[ex1033bmocreditagreement167.jpg]
160 ownership will be accepted by it in lieu of any rights with respect to any
such liability under this Agreement or any other Loan Document; or (iii) the
variation of the terms of such liability in connection with the exercise of the
write-down and conversion powers of any EEA Resolution Authority. ARTICLE XII
CONTINUING GUARANTY 12.01 Guaranty. Each Subsidiary Guarantor hereby absolutely
and unconditionally guarantees, as a guaranty of payment and performance and not
merely as a guaranty of collection, prompt payment when due, whether at stated
maturity, by required prepayment, upon acceleration, demand or otherwise, and at
all times thereafter, of any and all of the Obligations (other than Excluded
Swap Obligations), whether for principal, interest, premiums, fees, indemnities,
damages, costs, expenses or otherwise, of the Borrowers to the Secured Parties,
arising hereunder or under any other Loan Document (including all renewals,
extensions, amendments, refinancings and other modifications thereof and all
costs, attorneys’ fees and expenses incurred by the Secured Parties in
connection with the collection or enforcement thereof) (the “Guarantied
Obligations”). The Administrative Agent’s books and records showing the amount
of the Guarantied Obligations shall be admissible in evidence in any action or
proceeding, and shall be binding upon each Subsidiary Guarantor, and conclusive
for the purpose of establishing the amount of the Guarantied Obligations. This
Guaranty shall not be affected by the genuineness, validity, regularity or
enforceability of the Guarantied Obligations or any instrument or agreement
evidencing any Guarantied Obligations, or by the existence, validity,
enforceability, perfection, non-perfection or extent of any collateral therefor,
or by any fact or circumstance relating to the Guarantied Obligations which
might otherwise constitute a defense to the obligations of any Subsidiary
Guarantor under this Guaranty, and each Subsidiary Guarantor hereby irrevocably
waives any defenses it may now have or hereafter acquire in any way relating to
any or all of the foregoing. 12.02 Rights of Lenders. Each Subsidiary Guarantor
consents and agrees that the Secured Parties may, at any time and from time to
time, without notice or demand, and without affecting the enforceability or
continuing effectiveness hereof: (a) amend, extend, renew, compromise,
discharge, accelerate or otherwise change the time for payment or the terms of
the Guarantied Obligations or any part thereof; (b) take, hold, exchange,
enforce, waive, release, fail to perfect, sell, or otherwise dispose of any
security for the payment of this Guaranty or any Guarantied Obligations; (c)
apply such security and direct the order or manner of sale thereof as the
Administrative Agent, the Letter of Credit Issuer and the Lenders in their sole
discretion may determine; and (d) release or substitute one or more of any
endorsers or other guarantors of any of the Guarantied Obligations. Without
limiting the generality of the foregoing, each Subsidiary Guarantor consents to
the taking of, or failure to take, any action which might in any manner or to
any extent vary the risks of any Subsidiary Guarantor under this Guaranty or
which, but for this provision, might operate as a discharge of any Subsidiary
Guarantor. 12.03 Certain Waivers. Each Subsidiary Guarantor waives (a) any
defense arising by reason of any disability or other defense of the Borrowers or
any other guarantor, or the cessation from any cause whatsoever (including any
act or omission of any Secured Party) of the liability of the Borrowers; (b) any
defense based on any claim that any Subsidiary Guarantor’s obligations exceed or
are more burdensome than those of the Borrowers; (c) the benefit of any statute
of limitations affecting any Subsidiary Guarantor’s liability hereunder; (d) any
right to proceed against the Borrowers, proceed against or exhaust any security
for the Guarantied Obligations, or pursue any other remedy in the power of any
Secured Party whatsoever; (e) any benefit of and any right to participate in any
security now or hereafter held by any Secured Party; and (f) to the fullest
extent permitted by law, any and all other defenses or benefits that may be
derived from or afforded by applicable Law limiting the liability of or
exonerating guarantors or sureties. Each



--------------------------------------------------------------------------------



 
[ex1033bmocreditagreement168.jpg]
161 Subsidiary Guarantor expressly waives all setoffs and counterclaims and all
presentments, demands for payment or performance, notices of nonpayment or
nonperformance, protests, notices of protest, notices of dishonor and all other
notices or demands of any kind or nature whatsoever with respect to the
Guarantied Obligations, and all notices of acceptance of this Guaranty or of the
existence, creation or incurrence of new or additional Guarantied Obligations.
12.04 Obligations Independent. The obligations of each Subsidiary Guarantor
hereunder are those of primary obligor, and not merely as surety, and are
independent of the Guarantied Obligations and the obligations of any other
guarantor, and a separate action may be brought against each Subsidiary
Guarantor to enforce this Guaranty whether or not any Borrower or any other
person or entity is joined as a party. 12.05 Subrogation. No Subsidiary
Guarantor shall exercise any right of subrogation, contribution, indemnity,
reimbursement or similar rights with respect to any payments it makes under this
Guaranty until the Facility Termination Date. If any amounts are paid to any
Subsidiary Guarantor in violation of the foregoing limitation, then such amounts
shall be held in trust for the benefit of the Secured Parties and shall
forthwith be paid to the Secured Parties to reduce the amount of the
Obligations, whether matured or unmatured. 12.06 Termination; Reinstatement.
This Guaranty is a continuing and irrevocable guaranty of all Guarantied
Obligations now or hereafter existing and shall remain in full force and effect
until the Facility Termination Date. Notwithstanding the foregoing, this
Guaranty shall continue in full force and effect or be revived, as the case may
be, if any payment by or on behalf of the Borrowers or any Subsidiary Guarantor
is made, or any of the Secured Parties exercises its right of setoff, in respect
of the Guarantied Obligations and such payment or the proceeds of such setoff or
any part thereof is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required (including pursuant to any settlement
entered into by any of the Secured Parties in their discretion) to be repaid to
a trustee, receiver or any other party, in connection with any proceeding under
any Debtor Relief Laws or otherwise, all as if such payment had not been made or
such setoff had not occurred and whether or not the Secured Parties are in
possession of or have released this Guaranty and regardless of any prior
revocation, rescission, termination or reduction. The obligations of each
Subsidiary Guarantor under this paragraph shall survive termination of this
Guaranty. 12.07 Subordination. Each Subsidiary Guarantor hereby subordinates the
payment of all obligations and indebtedness of the Borrowers owing to each
Subsidiary Guarantor, whether now existing or hereafter arising, including but
not limited to any obligation of the Borrowers to any Subsidiary Guarantor as
subrogee of the Secured Parties or resulting from any Subsidiary Guarantor’s
performance under this Guaranty, to the Payment in Full. If the Secured Parties
so request, any such obligation or indebtedness of the Borrowers to any
Subsidiary Guarantor shall be enforced and performance received by any
Subsidiary Guarantor as trustee for the Secured Parties and the proceeds thereof
shall be paid over to the Secured Parties on account of the Guarantied
Obligations, but without reducing or affecting in any manner the liability of
any Subsidiary Guarantor under this Guaranty. 12.08 Stay of Acceleration. If
acceleration of the time for payment of any of the Guarantied Obligations is
stayed, in connection with any case commenced by or against any Subsidiary
Guarantor or the Borrowers under any Debtor Relief Laws, or otherwise, all such
amounts shall nonetheless be payable by each Subsidiary Guarantor immediately
upon demand by the Secured Parties. 12.09 Condition of Borrowers. Each
Subsidiary Guarantor acknowledges and agrees that it has the sole responsibility
for, and has adequate means of, obtaining from the Borrowers and any other
guarantor such information concerning the financial condition, business and
operations of the Borrowers



--------------------------------------------------------------------------------



 
[ex1033bmocreditagreement169.jpg]
162 and any such other guarantor as each Subsidiary Guarantor requires, and that
none of the Secured Parties has any duty, and no Subsidiary Guarantor is relying
on the Secured Parties at any time, to disclose to any Subsidiary Guarantor any
information relating to the business, operations or financial condition of the
Borrowers or any other guarantor (and each Subsidiary Guarantor waiving any duty
on the part of the Secured Parties to disclose such information and any defense
relating to the failure to provide the same). 12.10 Keepwell. Each Guarantor
that is a Qualified ECP hereby jointly and severally absolutely, unconditionally
and irrevocably undertakes to provide such funds or other support as may be
needed from time to time by each other Loan Party to honor all of its
obligations under this Guaranty in respect of Swap Obligations (provided,
however, that each Qualified ECP shall only be liable under this Section 12.10
for the maximum amount of such liability that can be hereby incurred without
rendering its obligations under this Section 12.10, or otherwise under this
Guaranty, voidable under applicable law relating to fraudulent conveyance or
fraudulent transfer, and not for any greater amount). The obligations of each
Guarantor that is a Qualified ECP under this Section shall remain in full force
and effect until the Guarantied Obligations have been paid in full in cash. Each
Guarantor that is a Qualified ECP intends that this Section 12.10 constitute,
and this Section 12.10 shall be deemed to constitute, a “keepwell, support, or
other agreement” for the benefit of each other Loan Party for all purposes of
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act. 12.11 Real Estate
Collateral. No real property shall be taken as Collateral unless Lenders receive
45 days advance notice and each Lender confirms to the Administrative Agent that
it has completed all flood due diligence, received copies of all flood insurance
documentation and confirmed flood insurance compliance as required by the Flood
Disaster Protection Act of 1973, as amended, or as otherwise satisfactory to
such Lender. At any time that any real property constitutes Collateral, no
modification of a Loan Document shall add, increase, renew or extend any loan,
commitment or credit line hereunder until the completion of flood due diligence,
documentation and coverage as required by the Flood Disaster Protection Act of
1973, as amended, or as otherwise satisfactory to all Lenders. [Remainder of
page is intentionally left blank; signature pages follow.]



--------------------------------------------------------------------------------



 
[ex1033bmocreditagreement170.jpg]
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written. BORROWER: ROADRUNNER TRANSPORTATION
SYSTEMS, INC. By: /s/ Terence R. Rogers Name: Terence R. Rogers Title: Executive
Vice President and Chief Financial Officer



--------------------------------------------------------------------------------



 
[ex1033bmocreditagreement171.jpg]
SUBSIDIARY GUARANTORS: A&A EXPRESS, LLC A&A LOGISTICS, LLC ACTIVE AERO CHARTER,
LLC ACTIVE AERO GROUP, INC. ACTIVE AERO MOTOR CARRIER, LLC ACTIVE GLOBAL
SOLUTIONS, LLC ACTIVE PTM, LLC ADRIAN CARRIERS, LLC ALPHA FREIGHT SYSTEMS, LLC
ASCENT GLOBAL LOGISTICS HOLDINGS, INC. BEECH HILL ENTERPRISES, LLC BIG ROCK
TRANSPORTATION, LLC CAPITAL TRANSPORTATION LOGISTICS, LLC CENTRAL CAL
TRANSPORTATION, LLC COMBI MARITIME CORPORATION CONSOLIDATED TRANSPORTATION
WORLD, LLC CTW TRANSPORT, LLC D&E TRANSPORT, LLC DIRECT CONNECTION
TRANSPORTATION, LLC EVERETT LOGISTICS, LLC EXPEDITED FREIGHT SYSTEMS, LLC GREAT
NORTHERN TRANSPORTATION SERVICES, LLC GROUP TRANSPORTATION SERVICES, INC. GWP
LOGISTICS, LLC INTERNATIONAL TRANSPORTATION HOLDINGS, INC. ISI LOGISTICS, LLC
ISI LOGISTICS SOUTH, LLC MARISOL INTERNATIONAL, LLC MESCA FREIGHT SERVICES, LLC
MORGAN SOUTHERN, INC. PRIME DISTRIBUTION SERVICES, INC. RICH TRANSPORT, LLC
ROADRUNNER EQUIPMENT LEASING, LLC ROADRUNNER INTERMODAL SERVICES, LLC ROADRUNNER
TEMPERATURE CONTROLLED, LLC ROADRUNNER TRANSPORTATION SERVICES, INC. ROADRUNNER
TRUCKLOAD, LLC ROADRUNNER TRUCKLOAD 2, LLC ROADRUNNER TRUCKLOAD AGENT
INVESTMENT, INC. ROADRUNNER TRUCKLOAD HOLDINGS, LLC RRTC HOLDINGS, INC. SARGENT
TRUCKING, LLC SORTINO TRANSPORTATION, LLC STAGECOACH CARTAGE AND DISTRIBUTION,
LLC THE MEADOWLARK GROUP, LLC UNITRANS, INC. UNITRANS INTERNATIONAL CORPORATION
USA JET AIRLINES, INC. WANDO TRUCKING, LLC WORLD TRANSPORT SERVICES, LLC By: /s/
Terence R. Rogers Name: Terence R. Rogers Title: Executive Vice President



--------------------------------------------------------------------------------



 
[ex1033bmocreditagreement172.jpg]
ADMINISTRATIVE AGENT: BMO HARRIS BANK N.A., as Administrative Agent By: /s/
Jason Hoefler Name: Jason Hoefler Title: Managing Director LENDERS: BMO HARRIS
BANK N.A., as a Lender, Letter of Credit Issuer and Swing Line Lender By: /s/
Jason Hoefler Name: Jason Hoefler Title: Managing Director



--------------------------------------------------------------------------------



 
[ex1033bmocreditagreement173.jpg]
JPMORGAN CHASE BANK N.A., as a Lender By: /s/ Stephanie Lis Name: Stephanie Lis
Title: Authorized Officer



--------------------------------------------------------------------------------



 
[ex1033bmocreditagreement174.jpg]
WELLS FARGO BANK, NA, as a Lender By: /s/ Chris Heckman Name: Chris Heckman
Title: Authorized Signatory



--------------------------------------------------------------------------------



 
[ex1033bmocreditagreement175.jpg]
Schedule 11.02 Addresses for Notices (A) If to Administrative Agent, Swing Line
Lender or Letter of Credit Issuer: BMO Harris Bank N.A. 111 West Monroe Chicago,
Illinois 60603 Attention: Jason Hoefler Facsimile No.: 312-293-8532 Email:
Jason.Hoefler@bmo.com With a copy to: Winston & Strawn LLP 35 West Wacker Drive
Chicago, Illinois 60601 Attention: James A. Snyder Facsimile No.: 312-558-5700
Email: jsnyder@winston.com (B) If to a Loan Party: Roadrunner Transportation
Systems, Inc., as Borrower Agent 1431 Opus Place, Suite 530 Downers Grove,
Illinois 60515 Attention: Terence R. Rogers, Chief Financial Officer Facsimile
No.: 630-968-0509 Email: trogers@rrts.com With a copy to: Greenberg Traurig, LLP
2375 E. Camelback Road, Suite 700 Phoenix, Arizona 85016 Attention: Bruce E.
Macdonough Facsimile No.: 602-445-8618 Email: Macdonoughb@gtlaw.com



--------------------------------------------------------------------------------



 